UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-04025 AMERICAN CENTURY MUNICIPAL TRUST (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON 4, KANSAS CITY, MISSOURI 64111 (Name and address of agent for service) Registrants telephone number, including area code: 816-531-5575 Date of fiscal year end: 05-31 Date of reporting period: 05-31-2010 ITEM 1. REPORTS TO STOCKHOLDERS. Annual Report May 31, 2010 American Century Investments ® Long-Term Tax-Free Fund Table of Contents Presidents Letter 2 Market Perspective 3 U.S. Fixed-Income Total Returns 3 Long-Term Tax-Free Performance 4 Portfolio Commentary 6 Portfolio at a Glance 8 Yields 8 Top Five Sectors 8 Shareholder Fee Example 9 Financial Statements Schedule of Investments 11 Statement of Assets and Liabilities 17 Statement of Operations 18 Statement of Changes in Net Assets 19 Notes to Financial Statements 20 Financial Highlights 26 Report of Independent Registered Public Accounting Firm 31 Other Information Management 32 Board Approval of Management Agreements 36 Additional Information 42 Index Definitions 43 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments knowledge, such information is accurate at the time of printing. Presidents Letter Dear Investor: To learn more about the capital markets, your investment, and the portfolio management strategies American Century Investments provides, we encourage you to review this shareholder report for the financial reporting period ended May 31, 2010. On the following pages, you will find investment performance and portfolio information, presented with the expert perspective and commentary of our portfolio management team. This report remains one of our most important vehicles for conveying the information you need about your investment performance, and about the market factors and strategies that affect fund returns. For additional information on the markets, we encourage you to visit the Insights & News tab at our Web site, americancentury.com, for updates and further expert commentary. The top of our Web sites home page also provides a link to Our Story, which, first and foremost, outlines our commitmentsince 1958to helping clients reach their financial goals. We believe strongly that we will only be successful when our clients are successful. Thats who we are. Another important, unique facet of our story and who we are is Profits with a Purpose, which describes our bond with the Stowers Institute for Medical Research (SIMR). SIMR is a world-class biomedical organizationfounded by our company founder James E. Stowers, Jr. and his wife Virginiathat is dedicated to researching the causes, treatment, and prevention of gene-based diseases, including cancer. Through American Century Investments private ownership structure, more than 40% of our profits support SIMR. Mr. Stowers example of achieving financial success and using that platform to help humanity motivates our entire American Century Investments team. His story inspires us to help each of our clients achieve success. Thank you for sharing your financial journey with us. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Market Perspective By David MacEwen, Chief Investment Officer, Fixed Income Economic and Market Rebound The municipal bond market witnessed a wide dispersion of returns in the 12 months ended May 31, 2010 (see the accompanying table), which closely coincided with the rebound of the U.S. economy from the depths of the recession and credit crisis. This dramatic turnaround can be attributed to the governments extraordinary monetary and fiscal stimulus policies taken in response to the financial crisis in late 2008. However, financial market volatility in May related to the European debt crisis led many to worry about a potential slowdown in U.S. growth. Despite a return to positive economic growth in the second half of 2009 and so far in 2010, the unemployment rate stood at 9.7% in May 2010, while the housing market and consumer debt levels remained concerns. Municipal Market Review Better economic and market conditions caused a reversal of the trading that colored the credit crisis, when the lowest-rated bonds performed worst and higher-quality bonds did best. For the 12 months ended in May, this reversal meant that high-yield (below-investment-grade) and long-term municipal bonds did better than high-quality and shorter-term securities. Similarly, credit-sensitive municipal bonds outperformed Treasury securities for the 12 months after lagging during the credit crisis. In addition to better economic and market conditions, municipal bonds benefited from improving technical factorsthe Build America Bonds program limited the supply of tax-exempt bonds. This federal program, designed to help ease municipal borrowing costs, meant many newly minted municipal bonds were instead issued in the taxable bond universe. Demand for municipal bonds was helped by attractive tax-equivalent yields and the outlook for higher marginal tax rates going forward. And despite the continuing flood of negative press about budget challenges for states and local governments, we continue to believe that municipal defaults will be relatively rare, especially compared with corporate defaults. Indeed, during the reporting period, the major credit rating agencies revamped their ratings systems to better recognize the superior credit quality and vastly lower default risk of municipal securities relative to corporate-backed bonds. U.S. Fixed-Income Total Returns For the 12 months ended May 31, 2010 Barclays Capital Municipal Market Indices Barclays Capital U.S. Taxable Market Indices Municipal Bond 8.52% Aggregate Index 8.42% 5-Year General Obligation Bond 6.15% Treasury Index 4.50% Long-Term Municipal Bond 13.53% Non-Investment-Grade Municipal Bond 21.01% 3 Performance Long-Term Tax-Free Total Returns as of May 31, 2010 Average Annual Returns Ticker Since Inception Symbol 1 year 5 years 10 years Inception Date A Class MMBAX 3/31/97 No sales charge* 8.05% 3.89% 5.51% 5.42% With sales charge* 3.18% 2.95% 5.02% 5.06% Barclays Capital Municipal Bond Index  8.52% 4.52% 5.90% 5.65%  Lipper General Municipal Debt Funds Average Returns  9.82% 3.18% 4.80% 4.55%  A Classs Lipper Ranking as of May 31, 2010  187 of 241 49 of 196 39 of 156 10 of 118  as of June 30, 2010  186 of 244 51 of 196 36 of 158 11 of 118  Investor Class ACLVX 8.32%   4.75% 4/3/06 Institutional Class ACLSX 8.53%   4.96% 4/3/06 B Class MMDBX 3/31/97 No sales charge* 7.24% 3.13% 4.78% 4.70% With sales charge* 3.24% 2.95% 4.78% 4.70% C Class ACTCX 7.25%   3.72% 4/3/06 *Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 4.50% maximum initial sales charge for fixed-income funds and may be subject to a maximum CDSC of 1.00%. B Class shares redeemed within six years of purchase are subject to a CDSC that declines from 5.00% during the first year after purchase to 0.00% the sixth year after purchase. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. (1) Class returns would have been lower if fees had not been waived. (2) Data provided by Lipper Inc.  A Reuters Company. © 2010 Reuters. All rights reserved. Any copying, republication or redistribution of Lipper content, including by caching, framing or similar means, is expressly prohibited without the prior written consent of Lipper. Lipper shall not be liable for any errors or delays in the content, or for any actions taken in reliance thereon. Lipper Fund Performance  Performance data is total return, and is preliminary and subject to revision. Lipper Rankings  Rankings are based only on the universe shown and are based on average annual total returns. This listing might not represent the complete universe of funds tracked by Lipper. The data contained herein has been obtained from company reports, financial reporting services, periodicals and other resources believed to be reliable. Although carefully verified, data on compilations is not guaranteed by Lipper and may be incomplete. No offer or solicitations to buy or sell any of the securities herein is being made by Lipper. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. Investment income may be subject to certain state and local taxes and, depending on your tax status, the federal alternative minimum tax (AMT). Capital gains are not exempt from state and federal income tax. Unless otherwise indicated, performance reflects A Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 4 Long-Term Tax-Free * The A Classs initial investment is $9,550 to reflect the maximum 4.50% initial sales charge. **Ending value may have been lower if fees had not been waived. Total Annual Fund Operating Expenses Investor Class Institutional Class A Class B Class C Class 0.49% 0.29% 0.74% 1.49% 1.49% The total annual fund operating expenses shown is as stated in the funds prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. Investment income may be subject to certain state and local taxes and, depending on your tax status, the federal alternative minimum tax (AMT). Capital gains are not exempt from state and federal income tax. Unless otherwise indicated, performance reflects A Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 5 Portfolio Commentary Long-Term Tax-Free Portfolio Managers: Alan Kruss, Joseph Gotelli, and Steven Permut Performance Summary Long-Term Tax-Free returned 8.05%* for the 12 months ended May 31, 2010 By comparison, the Barclays Capital Municipal Bond Index returned 8.52% The average return of the general municipal debt funds tracked by Lipper Inc. was 9.82% for the same period. Despite recent underperformance, the portfolios average annual returns exceed those of its Lipper group average for the five- and 10-year periods ended in May (see page 4). The portfolios absolute returns reflect the positive performance of municipal bonds during the reporting period, despite budget concerns for many municipalities (see the Market Perspective on page 3). Some of the key contri butions to the portfolios return came from our credit and sector allocation decisions. That said, we believe the portfolio underperformed the Lipper group average and Barclays Index primarily because of our relatively short duration (resulting in less share price sensitivity to interest rate changes) at a time when long-term bonds did best. Portfolio Positioning Rather than make big bets on the direction of interest rateswhich can introduce unwanted share price volatilitywe tend to keep duration close to that of our benchmark and attempt to add value through our credit, sector, and individual security selection decisions. That approach to duration management can detract from performance in the short-run, but it has tended to provide our shareholders attractive long-term risk-adjusted returns. Looking at contribution to return from our credit allocation, it helped performance to add what we considered attractively valued bonds rated A and BBB. Nevertheless, we believe we held fewer lower-rated bonds than our peers, so this credit positioning detracted from relative results in a year when the lowest-quality bonds did best. In terms of sector allocation, we tended to hold underweight positions in tax-backed bonds (such as state and local general obligation (GO) debt) in favor of revenue bonds (such as utilities, education, and health care debt). This positioning helped because revenue bondsparticularly our health care holdingsoutperformed GO securities. However, it hurt relative performance to hold an underweight stake in volatile corporate-backed airline and tobacco bonds and industrial development revenue bonds. Other Trades We also implemented a ratio trade designed to benefit from the changing yield relationship between like-maturity municipals and Treasuries. This positioning benefited performance as demand for the municipal asset class drove outperformance versus Treasuries. *All fund returns referenced in this commentary are for A Class shares and are not reduced by sales charges. A Class shares are subject to a maximum sales charge of 4.50%. Had the sales charge been applied, returns wouldhave been lower than those shown. 6 Long-Term Tax-Free Municipal Credit Comment The period saw a number of negative headlines about the financial health of state and local governments. Steven Permut, who leads American Century Investments municipal bond team, recognizes these concerns but does not believe a wave of municipal defaults is imminent: We think defaults, while increasing, will continue to be relatively isolated events due to credit-specific issues. And as weve said repeatedly, we believe the 50 states are highly unlikely to default. Thats because state general obligation bonds typically have a first or second claim on all general fund revenues, their debt service typically represents a comparatively small percentage of available income, and the states have broad powers to ensure their debts are repaid. In looking at local tax-backed credits, we have found that most cities/school districts/counties are fairly well managed and have continued to maintain reserves during the downturn. Permut continues: Instead, the real risks to municipal bonds will be more market driven, relating to (1) downgrades, (2) headlines, and (3) liquidity, which can negatively impact a bonds value. Its worth remembering that municipal bonds as a whole are second only to Treasuries in terms of credit quality. Indeed, as a result of recent changes to credit ratings by the big rating agencies to reflect the high quality and low likelihood of default by municipal bonds relative to corporate securities, many categories of municipal debt have recently seen their credit ratings recalibrated higher by Moodys and Fitch. Outlook We expect modest economic growth going forward, because of three big headwinds for consumer spending (a key driver of growth): high unemployment, too much household debt, and a weak housing market, said Permut. While municipal credit conditions are likely to remain challenging in the near term, we think demand for municipal bonds will be fairly healthytax rates are widely expected to rise going forward, and investors looking for higher yields are stepping out the maturity spectrum from money market funds. At the same time, the supply of tax-free municipal bonds is likely to be constrained by the Build America Bonds programa federal government program intended to help lower municipal borrowing costs. In terms of the portfolio, Permut indicates that Long-Term Tax-Free will remain underweight the tax-supported sector (which includes state and local general obligation bonds) because of the possibility of credit rating downgrades in that sector going forward. Instead, we are overweight less economically sensitive sectors, such as essential service revenue bonds (public power and water and sewer), hospitals, and higher education. 7 Long-Term Tax-Free Portfolio at a Glance As of 5/31/10 Weighted Average Maturity 15.9 years Average Duration (Modified) 6.0 years Yields as of May 31, 2010 30-Day SEC Yield Investor Class 3.40% Institutional Class 3.60% A Class 3.00% B Class 2.40% C Class 2.40% A Class 30-Day Tax-Equivalent Yields 25.00% Tax Bracket 4.00% 28.00% Tax Bracket 4.17% 33.00% Tax Bracket 4.48% 35.00% Tax Bracket 4.62% (1) The tax brackets indicated are for federal taxes only. Actual tax-equivalent yields may be lower, if alternative minimum tax is applicable. Top Five Sectors as of May 31, 2010 % of fund investments General Obligation (GO) 24% Hospital Revenue 17% Electric Revenue 12% Higher Education 9% Transportation Revenue 8% 8 Shareholder Fee Example (Unaudited) Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/ exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from December 1, 2009 to May 31, 2010. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading Expenses Paid During Period to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. We will not charge the fee as long as you choose to manage your accounts exclusively online. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a funds share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 9 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period* Annualized 12/1/09 5/31/10 12/1/09  5/31/10 Expense Ratio* Actual Investor Class $1,000 $1,041.00 $2.44 0.48% Institutional Class $1,000 $1,042.00 $1.43 0.28% A Class $1,000 $1,039.70 $3.71 0.73% B Class $1,000 $1,035.80 $7.51 1.48% C Class $1,000 $1,035.80 $7.51 1.48% Hypothetical Investor Class $1,000 $1,022.54 $2.42 0.48% Institutional Class $1,000 $1,023.54 $1.41 0.28% A Class $1,000 $1,021.29 $3.68 0.73% B Class $1,000 $1,017.55 $7.44 1.48% C Class $1,000 $1,017.55 $7.44 1.48% * Expenses are equal to the classs annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 182, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. 10 Schedule of Investments Long-Term Tax-Free MAY 31, 2010 Principal Principal Amount Value Amount Value Municipal Securities  97.9% California Health Facilities Financing Auth. Rev., ALABAMA  1.4% Series 2008 C, (Providence East Alabama Health Health & Services), Care Facilities Auth. Rev., 6.50%, 10/1/38 $250,000 $283,508 Series 2008 B, VRDN, California Health Facilities 5.00%, 9/1/13 $ 500,000 $522,035 Financing Auth. Rev., Series ARIZONA  3.4% 2009 A, (Catholic Healthcare Mohave County Industrial West), 6.00%, 7/1/39 300,000 323,733 Development Auth. California Municipal Finance Correctional Facilities Contract Auth. Rev., (Community Rev., (Mohave Prison, LLC Hospital of Central California), Expansion), 8.00%, 5/1/25 200,000 225,066 5.50%, 2/1/39 200,000 185,576 Phoenix Civic Improvement California Statewide Corp. Wastewater System Communities Development Rev., (Senior Lien), Auth. Rev., (Proposition 5.50%, 7/1/24 250,000 282,890 1A Receivables), Salt River Agricultural 5.00%, 6/15/13 250,000 272,217 Improvement & Power Rev., California University Series 2009 A, (Electric Systemwide Rev., Series 2009 System Distribution), A, 5.25%, 11/1/34 300,000 315,702 5.00%, 1/1/39 445,000 468,634 Chaffey Community College University Medical Center District GO, Series 2007 C, Corp. Rev., 6.50%, 7/1/39 300,000 321,885 (Election of 2002), 1,298,475 5.00%, 6/1/32 (NATL) 265,000 271,927 CALIFORNIA  18.1% Desert Sands Unified School District COP, (Financing), Anaheim Public Financing 5.00%, 3/1/18 50,000 52,993 Auth. Rev., (Electric System Distribution), Golden State Tobacco 5.25%, 10/1/34 400,000 419,280 Securitization Corp. Settlement Rev., Series 2007 A1, Bay Area Toll Auth. Toll Bridge 5.00%, 6/1/17 225,000 225,659 Rev., Series 2008 F1, (San Francisco Bay Area), 5.00%, Golden State Tobacco 4/1/39 300,000 308,403 Securitization Corp. Settlement Rev., Series 2007 A1, California Department of 5.75%, 6/1/47 500,000 366,635 Water Resources Power Supply Rev., Series 2005 F5, Metropolitan Water District 5.00%, 5/1/22 300,000 328,077 of Southern California Rev., Series 2004 B3, 3.25%, California Department of 10/1/11 (NATL) 150,000 155,601 Water Resources Power Supply Rev., Series 2005 G4, Metropolitan Water District 5.00%, 5/1/16 100,000 113,433 of Southern California Rev., Series 2009 C, California Department of 5.00%, 7/1/35 400,000 425,360 Water Resources Power Supply Rev., Series 2008 H, Northern California Power 5.00%, 5/1/22 100,000 109,359 Agency Rev., Series 2009 A, (Geothermal Project No. 3), California GO, 5.25%, 7/1/24 200,000 214,476 5.625%, 4/1/26 500,000 538,735 Sacramento County COP, California GO, 5.75%, 2/1/30 100,000 100,803 5.75%, 4/1/27 500,000 540,220 San Bernardino Community California GO, College District GO, Series 5.75%, 4/1/28 500,000 543,245 2008 A, (Election of 2002), 6.25%, 8/1/33 290,000 328,184 11 Long-Term Tax-Free Principal Principal Amount Value Amount Value San Diego Public Facilities Orlando Utilities Commission Financing Sewer Auth. System Rev., Series 2009 B, Rev., Series 2010 A, 5.00%, 10/1/33 $100,000 $ 105,625 5.25%, 5/15/24 $50,000 $55,967 Palm Beach County Health Vernon Electric System Facilities Auth. Rev., Rev., Series 2009 A, Series 2010 A, (Bethesda 5.50%, 8/1/15 420,000 472,861 Healthcare System), 6,951,954 5.25%, 7/1/40 (AGM) 200,000 201,392 COLORADO  1.3% St. Petersburg Health Facilities Auth. Rev., Series 2009 A, (All Colorado Health Facility Childrens Health Facilities), Auth. Rev., Series 2008 D, 6.50%, 11/15/39 300,000 333,117 (Catholic Health Initiatives), 6.25%, 10/1/33 240,000 266,633 1,312,223 University of Colorado GEORGIA  1.5% Rev., Series 2009 A, Fulton County Development 5.25%, 6/1/30 200,000 217,100 Auth. Rev., Series 2001 A, 483,733 (TUFF/Atlanta Housing, LLC Project at Georgia CONNECTICUT  1.3% State University), 5.50%, Connecticut Health & 9/1/18 (Ambac) 500,000 523,700 Educational Facilities Auth. Municipal Electric Authority Rev., Series 2003 X3, (Yale of Georgia Rev., Series 1998 University), 4.85%, 7/1/37 250,000 261,320 Y, (Project One Special Connecticut Health & Obligation), 6.40%, Educational Facilities 1/1/13 (Ambac) 40,000 42,988 Auth. Rev., Series 2007 I, 566,688 (Quinnipiac University), 5.00%, 7/1/17 (NATL) 200,000 225,104 GUAM  0.7% 486,424 Guam Government GO, Series 2009 A, 6.75%, 11/15/29 250,000 267,667 DELAWARE  0.3% New Castle County GO, Series ILLINOIS  3.1% 2009 A, 5.00%, 7/15/27 100,000 110,941 Illinois Finance Auth. Rev., Series 2008 D, (Advocate DISTRICT OF COLUMBIA  1.2% Health Care Network), Washington Metropolitan 6.25%, 11/1/28 200,000 224,012 Area Transit Auth. Rev., Illinois Finance Auth. Rev., Series 2009 A, Series 2010 A, (Provena 5.00%, 7/1/17 400,000 458,452 Health), 5.00%, 5/1/13 400,000 418,460 FLORIDA  3.4% Metropolitan Pier & Exposition Citizens Property Insurance Auth. Rev., Series 2002 Corp. Rev., Series 2010 A1, A, (Capital Appreciation - (Second High Risk Notes), McCormick Place Exposition), 5.25%, 6/1/17 200,000 211,168 5.81%, 12/15/31 (NATL) 1,825,000 531,276 Florida Board of Education 1,173,748 Capital Outlay GO, INDIANA  1.3% Series 2007 G, 4.75%, 6/1/37 (NATL) 250,000 255,005 Indiana Bond Bank Rev., Series 2006 A, (Special Program), Miami-Dade County 5.00%, 8/1/20 (AGM) 250,000 274,977 Educational Facilities Auth. Rev., Series 2008 A, Indiana Municipal Power (University of Miami), Agency Rev., Series 2009 5.50%, 4/1/38 200,000 205,916 B, (Power Supply System), 5.375%, 1/1/25 200,000 217,698 492,675 12 Long-Term Tax-Free Principal Principal Amount Value Amount Value KENTUCKY  1.4% MISSOURI  1.8% Kentucky Property & Missouri Health & Educational Buildings Community Rev., Facilities Auth. Rev., 5.50%, 11/1/28 $ 250,000 $274,900 Series 2008 A, (The Kentucky Turnpike Auth. Washington University), Economic Development 5.375%, 3/15/39 $250,000 $273,780 Road Rev., Series 2008 A, Missouri Health & Educational (Revitalization), Facilities Auth. Rev., Series 5.00%, 7/1/17 240,000 277,500 2009 A, (The Washington 552,400 University), 5.00%, 11/15/39 400,000 429,132 MARYLAND  2.4% 702,912 Maryland Economic NEBRASKA  0.4% Development Corp. Student Nebraska Public Power Housing Rev., (University District Rev., Series 2008 B, of Maryland, College Park), 5.00%, 1/1/24 150,000 161,564 5.00%, 6/1/19 150,000 156,121 NEVADA  2.3% Maryland GO, Series 2005 B, Clark County School District (State & Local Facilities Loan), GO, Series 2001 A, VRDN, 5.25%, 2/15/12 250,000 270,440 0.33%, 6/1/10 (AGM) Maryland Health & Higher (SBBPA: State Street Educational Facilities Auth. Bank and Trust Co.) 900,000 900,000 Rev., (LifeBridge Health Issue), NEW JERSEY  3.0% 4.75%, 7/1/11 250,000 259,790 Monmouth County GO, Maryland Health & Higher (County College Bonds), Educational Facilities Auth. 4.00%, 9/15/19 250,000 272,755 Rev., Series 2008 A, (Johns Hopkins University), New Jersey GO, 5.00%, 6/1/17 200,000 231,822 5.00%, 7/1/18 200,000 236,178 922,529 New Jersey Transportation Trust Fund Auth. Rev., Series MASSACHUSETTS  2.2% 2006 A, 5.25%, 12/15/20 205,000 232,191 Massachusetts Bay New Jersey Turnpike Auth. Transportation Auth. Rev., Rev., Series 2009 H, Series 2008 A, 5.00%, 1/1/36 250,000 260,080 5.25%, 7/1/34 200,000 216,770 Tobacco Settlement Financing Massachusetts GO, Series Corp. Rev., Series 2007 1A, 2008 A, 5.00%, 8/1/24 200,000 222,406 5.00%, 6/1/41 250,000 169,470 Massachusetts Health & 1,166,318 Educational Facilities Auth. Rev., (Boston Medical Center), NEW YORK  14.1% 5.25%, 7/1/38 200,000 177,516 Long Island Power Auth. Massachusetts Health & Electric System Rev., Series 2008 A, 6.00%, 5/1/33 250,000 284,995 Educational Facilities Auth. Rev., Series 2009 A, (Harvard Long Island Power Auth. University), 5.50%, 11/15/36 200,000 228,184 Electric System Rev., 844,876 Series 2008 B, 5.25%, 4/1/19 (AGC-ICC) 150,000 173,262 MINNESOTA  1.4% Metropolitan Transportation Minneapolis-St. Paul Auth. Rev., Series 2008 C, Metropolitan Airports 6.50%, 11/15/28 250,000 293,515 Commission Rev., Series 2007 B, 5.00%, 1/1/25 New York City Municipal Water (NATL/FGIC) 300,000 313,683 Finance Auth. Water & Sewer System Rev., Series 2004 C, Minnesota GO, 5.00%, 6/15/35 250,000 257,650 5.00%, 6/1/18 200,000 228,632 542,315 13 Long-Term Tax-Free Principal Principal Amount Value Amount Value New York City Transitional North Carolina Eastern Finance Auth. Rev., Series Municipal Power Agency Rev., 2004 D2, 5.00%, 11/1/12 $215,000 $ 236,822 Series 2009 A, 5.00%, 1/1/18 $300,000 $ 330,393 New York City Transitional North Carolina Municipal Finance Auth. Rev., Series Power Agency No. 1 Catawba 2009 S4, 5.50%, 1/15/39 300,000 327,066 Electric Rev., Series 2003 A, New York GO, Series 2009 A, 5.50%, 1/1/13 150,000 165,759 5.00%, 2/15/39 300,000 317,793 North Carolina Municipal New York GO, Series 2009 C, Power Agency No. 1 Catawba 5.00%, 8/1/23 250,000 275,690 Electric Rev., Series 2008 A, 5.25%, 1/1/16 300,000 340,785 New York GO, Series 2009 E, 5.00%, 8/1/16 400,000 456,804 1,133,497 New York Local Government OHIO  1.1% Assistance Corp. Rev., Series Buckeye Tobacco Settlement 2003 A5/6, 5.00%, 4/1/18 250,000 292,173 Financing Auth. Rev., Series New York State Dormitory 2007 A2, (Asset-Backed Senior Auth. Rev., (Columbia Current Interest Turbo Term), University), 4.00%, 7/1/13 250,000 273,455 5.875%, 6/1/30 500,000 405,015 New York State Dormitory OREGON  2.2% Auth. Rev., (Mental Clackamas County Hospital Health Services Facilities Facility Auth. Rev., Series 2009 Improvement), A, (Legacy Health System), 5.50%, 2/15/18 300,000 346,464 5.50%, 7/15/35 200,000 209,036 New York State Dormitory Oregon GO, Series 2009 Auth. Rev., Series 2009 A, A, (State Board of Higher (North Shore Long Island Education), 5.00%, 8/1/38 300,000 317,616 Jewish Health System), Oregon Health & Science 5.50%, 5/1/37 400,000 412,788 University Rev., Series 2009 A, New York State Dormitory 5.75%, 7/1/39 300,000 319,872 Auth. State Personal Income 846,524 Tax Rev., Series 2008 A, 5.00%, 3/15/19 300,000 344,889 PENNSYLVANIA  6.2% New York State Environmental Allegheny County Industrial Facilities Corp. Rev., Series Development Auth. Rev., 2009 A, 5.125%, 6/15/38 280,000 300,194 (Residential Resources, Inc.), 4.50%, 9/1/11 675,000 690,755 New York Troy Capital Resource Corp. Rev., Central Dauphin School Series 2010 A, (Rensselaer District GO, 7.00%, 2/1/16, Polytechnic), Prerefunded at 100% of Par (NATL) 500,000 637,015 5.125%, 9/1/40 250,000 255,690 New York Urban Development Pennsylvania Turnpike Corp. State Personal Income Commission Rev., Tax Rev., Series 2008 A1, Series 2008 C, 6.00%, 6/1/28 (AGC) 200,000 223,834 (Economic Development & Housing), 5.00%, 12/15/22 340,000 379,559 Philadelphia Gas Works Rev., Triborough Bridge & Tunnel Series 2009 A, (1998 General Ordinance), 5.00%, 8/1/16 300,000 312,951 Auth. Rev., Series 2008 C, 5.00%, 11/15/38 200,000 210,566 Philadelphia Water & 5,439,375 Wastewater Rev., Series 2009 A, 5.25%, 1/1/36 250,000 259,258 NORTH CAROLINA  2.9% Westmoreland County North Carolina Eastern Industrial Development Auth. Municipal Power Agency Rev., Rev., (Excela Health Project), Series 2008 C, 5.125%, 7/1/30 250,000 247,667 6.75%, 1/1/24 250,000 296,560 2,371,480 14 Long-Term Tax-Free Principal Principal Amount Value Amount Value PUERTO RICO  5.4% UTAH  1.5% Puerto Rico Aqueduct & Sewer Utah State Board of Regents Auth. Rev., Series 2008 A, Hospital Rev., Series 2006 A, (Senior Lien), 5.00%, 7/1/14 $500,000 $540,925 (University of Utah), 5.25%, Puerto Rico GO, Series 2006 A, 8/1/21 (NATL) $ 250,000 $287,615 (Public Improvement), Utah Transit Auth. Sales 5.25%, 7/1/23 250,000 257,200 Tax Rev., Series 2008 A, Puerto Rico GO, Series 2008 A, 5.00%, 6/15/20 250,000 286,605 5.125%, 7/1/28 200,000 203,502 574,220 Puerto Rico Government VIRGINIA  1.2% Development Bank Rev., Virginia Resources Auth. Clean 4.75%, 12/1/15 (NATL) 250,000 259,623 Water Rev., 5.00%, 10/1/16 200,000 234,458 Puerto Rico Highway & Washington County Industrial Transportation Auth. Rev., Development Auth. Hospital Series 2007 N, 5.25%, Facility Rev., Series 2009 7/1/30 (Ambac) 400,000 415,664 C, (Mountain States Health Puerto Rico Public Buildings Alliance), 7.75%, 7/1/38 200,000 229,142 Auth. Rev., Series 2009 Q, 463,600 5.625%, 7/1/39 400,000 415,992 WASHINGTON  2.4% 2,092,906 Redmond GO, SOUTH CAROLINA  1.0% 5.00%, 12/1/21 250,000 284,222 South Carolina Jobs-Economic Washington GO, Series 2008 Development Auth. Hospital A, 5.00%, 7/1/20 200,000 228,466 Rev., (Palmetto Health), 5.75%, 8/1/39 400,000 400,812 Washington Health Care Facilities Auth. Rev., Series TENNESSEE  0.7% 2009 A, (Swedish Health Metropolitan Government Services), 6.50%, 11/15/33 400,000 420,144 Nashville & Davidson County 932,832 Health & Educational Facilities Board Rev., Series 2008 A, WISCONSIN  3.0% (Vanderbilt University), Milwaukee Redevelopment 5.00%, 10/1/15 225,000 262,006 Auth. Rev., (Milwaukee Public TEXAS  4.3% Schools - Neighborhood Schools Initiative), 5.125%, Harris County Rev., Series 8/1/13, Prerefunded at 100% 2009 A, (Toll Road), of Par (Ambac) 475,000 534,612 5.00%, 8/15/38 400,000 416,760 Wisconsin Health & Lower Colorado River Auth. Educational Facilities Auth. Rev., 5.00%, 5/15/15 200,000 227,224 Rev., (ProHealth Care, Inc. North Texas Thruway Auth. Obligated Group), Rev., Series 2008 H, (First 6.625%, 2/15/39 300,000 326,769 Tier), VRDN, 5.00%, 1/1/13 225,000 241,902 Wisconsin Transportation Tarrant County Cultural Rev., Series 2008 A, Education Facilities Finance 5.00%, 7/1/18 250,000 290,455 Corp. Hospital Rev., (Scott 1,151,836 & White Memorial Hospital and Scott, Sherwood & TOTAL MUNICIPAL SECURITIES Brindley Foundation), (Cost $35,366,094) 5.50%, 8/15/31 250,000 262,957 University of North Texas Rev., Series 2009 A, 5.00%, 4/15/32 250,000 264,685 West Harris County Regional Water Auth. Rev., 5.00%, 12/15/35 250,000 253,023 1,666,551 15 Long-Term Tax-Free Principal Amount Value Municipal Inverse Floaters (5)  1.0% TEXAS  1.0% Texas GO, VRN, Inverse Floater, 8.91%, 9/30/11 (Cost $377,633) $ 360,000 $ 382,169 TOTAL INVESTMENT SECURITIES  98.9% (Cost $35,743,727) OTHER ASSETS AND LIABILITIES  1.1% TOTAL NET ASSETS  100.0% Futures Contracts Underlying Face Contracts Purchased Expiration Date Amount at Value Unrealized Gain (Loss) 6 U.S. Long Bond September 2010 $735,938 $(6,577) Underlying Face Contracts Sold Expiration Date Amount at Value Unrealized Gain (Loss) 34 U.S. Treasury 2-Year Notes September 2010 $7,416,781 $(9,107) Notes to Schedule of Investments AGC Assured Guaranty Corporation AGC-ICC Assured Guaranty Corporation - Insured Custody Certificates AGM Assured Guaranty Municipal Corporation Ambac Ambac Assurance Corporation COP Certificates of Participation FGIC Financial Guaranty Insurance Company GO General Obligation NATL National Public Finance Guarantee Corporation SBBPA Standby Bond Purchase Agreement VRDN Variable Rate Demand Note. Interest reset date is indicated. Rate shown is effective at the period end. VRN Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. (1) Security, or a portion thereof, has been segregated for when-issued securities and/or futures contracts. At the period end, the aggregate value of securities pledged was $8,401,000. (2) Security is a zero-coupon municipal bond. The rate indicated is the yield to maturity at purchase. Zero-coupon securities are issued at a substantial discount from their value at maturity. (3) Escrowed to maturity in U.S. government securities or state and local government securities. (4) When-issued security. (5) Inverse floaters have interest rates that move inversely to market interest rates. Inverse floaters typically have durations longer than long-term bonds, which may cause their value to be more volatile than long-term bonds when interest rates change. Final maturity is indicated. Geographic classifications are unaudited. See Notes to Financial Statements. 16 Statement of Assets and Liabilities MAY 31, 2010 Assets Investment securities, at value (cost of $35,743,727) $38,040,752 Cash 207,441 Receivable for investments sold 51,822 Receivable for capital shares sold 389 Receivable for variation margin on futures contracts 1,312 Interest receivable 552,943 38,854,659 Liabilities Payable for investments purchased 244,922 Payable for capital shares redeemed 82,098 Payable for variation margin on futures contracts 14,344 Accrued management fees 15,347 Service fees (and distribution fees  A Class) payable 6,061 Distribution fees payable 3,156 Dividends payable 10,741 376,669 Net Assets $38,477,990 Net Assets Consist of: Capital paid in $37,454,684 Accumulated net realized loss on investment transactions (1,258,035) Net unrealized appreciation on investments 2,281,341 $38,477,990 Net assets Shares outstanding Net asset value per share Investor Class $9,823,765 891,659 $11.02 Institutional Class $118,249 10,733 $11.02 A Class $23,618,445 2,143,974 $11.02* B Class $592,267 53,768 $11.02 C Class $4,325,264 392,612 $11.02 * Maximum offering price $11.54 (net asset value divided by 0.955) See Notes to Financial Statements. 17 Statement of Operations YEAR ENDED MAY 31, 2010 Investment Income (Loss) Income: Interest $1,698,589 Expenses: Management fees 174,931 Distribution fees: B Class 5,456 C Class 33,842 Service fees: B Class 1,819 C Class 11,281 Distribution and service fees  A Class 58,290 Trustees fees and expenses 1,657 Other expenses 663 287,939 Net investment income (loss) 1,410,650 Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions 258,446 Futures contract transactions 12,993 271,439 Change in net unrealized appreciation (depreciation) on: Investments 977,090 Futures contracts (14,582) 962,508 Net realized and unrealized gain (loss) 1,233,947 Net Increase (Decrease) in Net Assets Resulting from Operations $2,644,597 See Notes to Financial Statements. 18 Statement of Changes in Net Assets YEARS ENDED MAY 31, 2, 2009 Increase (Decrease) in Net Assets Operations Net investment income (loss) $ 1,410,650 $1,331,096 Net realized gain (loss) 271,439 (568,082) Change in net unrealized appreciation (depreciation) 962,508 1,186,428 Net increase (decrease) in net assets resulting from operations 2,644,597 1,949,442 Distributions to Shareholders From net investment income: Investor Class (274,892) (80,690) Institutional Class (97,171) (709,440) A Class (900,601) (454,165) B Class (22,829) (26,373) C Class (140,522) (62,062) Decrease in net assets from distributions (1,436,015) (1,332,730) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions (10,048,893) 16,338,631 Net increase (decrease) in net assets (8,840,311) 16,955,343 Net Assets Beginning of period 47,318,301 30,362,958 End of period $38,477,990 $47,318,301 Undistributed net investment income  $25,365 See Notes to Financial Statements. 19 Notes to Financial Statements MAY 31, 2010 1. Organization and Summary of Significant Accounting Policies Organization  American Century Municipal Trust (the trust) is registered under the Investment Company Act of 1940 (the 1940 Act) as an open-end management investment company. Long-Term Tax-Free Fund (the fund) is one fund in a series issued by the trust. The fund is diversified under the 1940 Act. The funds investment objective is to seek high current income that is exempt from federal income taxes consistent with preservation of capital. The fund pursues its objective by investing primarily in long-term investment-grade municipal obligations. The following is a summary of the funds significant accounting policies. Multiple Class  The fund is authorized to issue the Investor Class, the Institutional Class, the A Class, the B Class and the C Class. The A Class may incur an initial sales charge. The A Class, B Class and C Class may be subject to a contingent deferred sales charge. The share classes differ principally in their respective sales charges and distribution and shareholder servicing expenses and arrangements. All shares of the fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the fund are allocated to each class of shares based on their relative net assets. Security Valuations  Debt securities maturing in greater than 60 days at the time of purchase are valued at current market value as provided by a commercial pricing service or at the mean of the most recent bid and asked prices. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Trustees. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the securitys fair value, such security is valued as determined by the Board of Trustees or its designee, in accordance with procedures adopted by the Board of Trustees, if such determination would materially impact a funds net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. Security Transactions  For financial reporting purposes, security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income  Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. When-Issued  The fund may engage in securities transactions on a when-issued basis. Under these arrangements, the securities prices and yields are fixed on the date of the commitment, but payment and delivery are scheduled for a future date. During this period, securities are subject to market fluctuations. The fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet the purchase price. 20 Income Tax Status  It is the funds policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The fund is no longer subject to examination by tax authorities for years prior to 2007. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Distributions to Shareholders  Distributions from net investment income are declared daily and paid monthly. Distributions from net realized gains, if any, are generally declared and paid annually. Indemnifications  Under the trusts organizational documents, its officers and trustees are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. Use of Estimates  The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Subsequent Events  In preparing the financial statements, management evaluated the impact of events or transactions occurring through the date the financial statements were issued that would merit recognition or disclosure. 2. Fees and Transactions with Related Parties Management Fees  The trust has entered into a Management Agreement with American Century Investment Management, Inc. (ACIM) (the investment advisor), under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The Agreement provides that all expenses of managing and operating the fund, except brokerage expenses, taxes, interest, fees and expenses of the independent trustees (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on the daily net assets of the specific class of shares of the fund and paid monthly in arrears. The fee consists of (1) an Investment Category Fee based on the daily net assets of the fund and certain other accounts managed by the investment advisor that are in the same broad investment category as the fund and (2) a Complex Fee based on the assets of all the funds in the American Century Investments family of funds. The rates for the Investment Category Fee range from 0.1625% to 0.2800%. The rates for the Complex Fee range from 0.2500% to 0.3100% for the Investor Class, A Class, B Class and C Class. The Institutional Class is 0.2000% less at each point within the Complex Fee range. The effective annual management fee for each class for the year ended May 31, 2010 was 0.48% for the Investor Class, A Class, B Class and C Class and 0.28% for the Institutional Class. Distribution and Service Fees  The Board of Trustees has adopted a separate Master Distribution and Individual Shareholder Services Plan for each of the A Class, B Class and C Class (collectively the plans), pursuant to Rule 12b-1 of the 1940 Act. The plans provide that the A Class will pay American Century Investment Services, Inc. (ACIS) an annual distribution and service fee of 0.25%. The plans provide that the B Class and the C Class will each pay ACIS an annual distribution fee of 0.75% and service fee of 0.25%. The fees are computed and accrued daily based on each classs daily net assets and paid monthly in arrears. The fees are used to pay financial intermediaries for distribution and individual shareholder services. Fees incurred under the plans during the year ended May 31, 2010, are detailed in the Statement of Operations. 21 Related Parties  Certain officers and trustees of the trust are also officers and/or directors of American Century Companies, Inc. (ACC), the parent of the trusts investment advisor, ACIM, the distributor of the trust, ACIS, and the trusts transfer agent, American Century Services, LLC. The fund has a Mutual Funds Services Agreement with J.P. Morgan Investor Services Co. (JPMIS). JPMorgan Chase Bank (JPMCB) is a custodian of the fund. JPMIS and JPMCB are wholly owned subsidiaries of JPMorgan Chase & Co. (JPM). JPM is an equity investor in ACC. 3. Investment Transactions Purchases and sales of investment securities, excluding short-term investments, for the year ended May 31, 2010, were $17,506,506 and $26,164,080, respectively. 4. Capital Share Transactions Transactions in shares of the fund were as follows (unlimited number of shares authorized): Year ended May 31, 2010 Year ended May 31, 2009 Shares Amount Shares Amount Investor Class Sold 811,413 $ 8,827,225 285,606 $ 2,979,888 Issued in reinvestment of distributions 23,733 257,652 7,436 76,437 Redeemed (285,292) (3,092,653) (52,676) (541,689) 549,854 5,992,224 240,366 2,514,636 Institutional Class Sold 11,253 121,300   Issued in reinvestment of distributions 9,047 95,125 68,952 707,443 Redeemed (1,751,597) (18,437,296)   (1,731,297) (18,220,871) 68,952 707,443 A Class Sold 900,790 9,699,547 1,367,415 14,092,087 Issued in reinvestment of distributions 69,793 755,696 37,500 385,499 Redeemed (772,429) (8,367,857) (341,991) (3,510,785) 198,154 2,087,386 1,062,924 10,966,801 B Class Sold 1,035 11,150 12,884 130,191 Issued in reinvestment of distributions 1,871 20,217 2,162 22,178 Redeemed (31,186) (340,312) (42,744) (439,394) (28,280) (308,945) (27,698) (287,025) C Class Sold 202,429 2,174,348 353,965 3,540,893 Issued in reinvestment of distributions 10,166 110,117 4,636 47,655 Redeemed (173,723) (1,883,152) (114,028) (1,151,772) 38,872 401,313 244,573 2,436,776 Net increase (decrease) (972,697) $(10,048,893) 1,589,117 $16,338,631 22 5. Fair Value Measurements The funds securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows:  Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities;  Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or  Level 3 valuation inputs consist of significant unobservable inputs (including a funds own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. As of May 31, 2010, the valuation inputs used to determine the fair value of the funds investment securities and unrealized gain (loss) on futures contracts were classified as Level 2 and Level 1, respectively. The Schedule of Investments provides additional details on the funds portfolio holdings. 6. Derivative Instruments Interest Rate Risk  The fund is subject to interest rate risk in the normal course of pursuing its investment objectives. The value of bonds generally declines as interest rates rise. A fund may enter into futures contracts based on a bond index or a specific underlying security. A fund may purchase futures contracts to gain exposure to increases in market value or sell futures contracts to protect against a decline in market value. Upon entering into a futures contract, a fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet requirements. Subsequent payments (variation margin) are made or received daily, in cash, by a fund. The variation margin is equal to the daily change in the contract value and is recorded as unrealized gains and losses. A fund recognizes a realized gain or loss when the futures contract is closed or expires. Net realized and unrealized gains or losses occurring during the holding period of futures contracts are a component of net realized gain (loss) on futures contract transactions and change in net unrealized appreciation (depreciation) on futures contracts, respectively. One of the risks of entering into futures contracts is the possibility that the change in value of the contract may not correlate with the changes in value of the underlying securities. The interest rate risk derivative instruments held at period end as disclosed on the Schedule of Investments are indicative of the funds typical volume during the period. The value of interest rate risk derivative instruments as of May 31, 2010, is disclosed on the Statement of Assets and Liabilities as of asset of $1,312 in receivable for variation margin on futures contracts and as a liability of $14,344 in payable for variation margin on futures contracts. For the year ended May 31, 2010, the effect of interest rate risk derivative instruments on the Statement of Operations was $12,993 in net realized gain (loss) on futures contract transactions and $(14,582) in change in net unrealized appreciation (depreciation) on futures contracts. 23 7. Interfund Lending The fund, along with certain other funds in the American Century Investments family of funds, may participate in an interfund lending program, pursuant to an Exemptive Order issued by the Securities and Exchange Commission (SEC). This program provides an alternative credit facility allowing the fund to borrow from or lend to other funds in the American Century Investments family of funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. The interfund loan rate earned/paid on interfund lending transactions is determined daily based on the average of certain current market rates. Interfund lending transactions normally extend only overnight, but can have a maximum duration of seven days. The program is subject to annual approval by the Board of Trustees. During the year ended May 31, 2010, the fund did not utilize the program 8. Federal Tax Information The tax character of distributions paid during the years ended May 31, 2010 and May 31, 2009 were as follows: Distributions Paid From Exempt income $1,436,015 $1,332,730 Long-term capital gains   The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of May 31, 2010, the federal tax cost of investments and the components of distributive earnings on a tax-basis were as follows: Federal tax cost of investments $35,743,727 Gross tax appreciation of investments $2,369,633 Gross tax depreciation of investments (72,608) Net tax appreciation (depreciation) of investments $2,297,025 Other book-to-tax adjustments $ (69,387) Net tax appreciation (depreciation) $2,227,638 Accumulated capital losses $(1,204,332) The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the realization for tax purposes of unrealized gain (loss) on certain futures contracts. Other book-to-tax adjustments are attributable primarily to the tax deferral of losses on straddle positions. The accumulated capital losses listed above represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. The capital loss carryovers expire as follows: $(8,266) $(142,310) $(389,668)  $(415,549) $(175,946) $(72,593) 24 9. Corporate Event As part of a long-standing estate and business succession plan established by ACC Co-Chairman James E. Stowers, Jr., the founder of American Century Investments, ACC Co-Chairman Richard W. Brown succeeded Mr. Stowers as trustee of a trust that holds a greater-than-25% voting interest in ACC, the parent corporation of each funds advisor. Under the 1940 Act, this is presumed to represent control of ACC even though it is less than a majority interest. The change of trustee may technically be considered a change of control of ACC and therefore also a change of control of each funds advisor even though there has been no change to their management and none is anticipated. The change of control resulted in the assignment of each funds investment advisory agreement. Under the 1940 Act, an assignment automatically terminated such agreement, making the approval of a new agreement necessary. On February 18, 2010, the Board of Trustees approved interim investment advisory agreements under which each fund will be managed until new agreements are approved by fund shareholders. On April 1, 2010, the Board of Trustees approved new investment advisory agreements. The interim agreements and the new agreements are substantially identical to the terminated agreements (with the exception of different effective and termination dates) and will not result in changes in the management of American Century Investments, the funds, their investment objectives, fees or services provided. The new agreement for the fund was approved by shareholders at a Special Meeting of Shareholders on June 16, 2010. The new agreement went into effect on July 16, 2010. 10. Other Tax Information (Unaudited) The following information is provided pursuant to provisions of the Internal Revenue Code. The fund designates exempt interest dividends of $1,440,528 for the fiscal year ended May 31, 2010. 25 Financial Highlights Long-Term Tax-Free Investor Class For a Share Outstanding Throughout the Years Ended May 31 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $10.60 $10.56 $10.78 $10.70 $10.72 Income From Investment Operations Net Investment Income (Loss) 0.44 0.39 0.43 0.43 0.06 Net Realized and Unrealized Gain (Loss) 0.42 0.04 (0.22) 0.08 (0.02) Total From Investment Operations 0.86 0.43 0.21 0.51 0.04 Distributions From Net Investment Income (0.44) (0.39) (0.43) (0.43) (0.06) Net Asset Value, End of Period $11.02 $10.60 $10.56 $10.78 $10.70 Total Return 8.32% 4.32% 1.99% 4.84% 0.42% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 0.48% 0.49% 0.49% 0.49% 0.49% Ratio of Net Investment Income (Loss) to Average Net Assets 4.04% 3.84% 4.02% 4.00% 3.85% Portfolio Turnover Rate 50% 40% 257% 101% 62% Net Assets, End of Period (in thousands) $9,824 3,622 $1,071 $222 $25 (1) April 3, 2006 (commencement of sale) through May 31, 2006. (2) Computed using average shares outstanding throughout the period. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (4) Annualized. See Notes to Financial Statements. 26 Long-Term Tax-Free Institutional Class For a Share Outstanding Throughout the Years Ended May 31 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $10.60 $10.56 $10.78 $10.70 $10.72 Income From Investment Operations Net Investment Income (Loss) 0.45 0.42 0.45 0.45 0.07 Net Realized and Unrealized Gain (Loss) 0.44 0.04 (0.22) 0.08 (0.02) Total From Investment Operations 0.89 0.46 0.23 0.53 0.05 Distributions From Net Investment Income (0.47) (0.42) (0.45) (0.45) (0.07) Net Asset Value, End of Period $11.02 $10.60 $10.56 $10.78 $10.70 Total Return 8.53% 4.53% 2.19% 5.05% 0.45% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 0.28% 0.29% 0.29% 0.29% 0.29% Ratio of Net Investment Income (Loss) to Average Net Assets 4.24% 4.04% 4.22% 4.20% 4.05% Portfolio Turnover Rate 50% 40% 257% 101% 62% Net Assets, End of Period (in thousands) $118 $18,460 $17,661 $17,285 $16,456 (1) April 3, 2006 (commencement of sale) through May 31, 2006. (2) Computed using average shares outstanding throughout the period. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (4) Annualized. See Notes to Financial Statements. 27 Long-Term Tax-Free A Class For a Share Outstanding Throughout the Years Ended May 31 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $10.60 $10.56 $10.78 $10.70 $10.72 $10.74 Income From Investment Operations Net Investment Income (Loss) 0.41 0.37 0.40 0.41 0.06 0.35 Net Realized and Unrealized Gain (Loss) 0.43 0.04 (0.22) 0.08 (0.02) (0.03) Total From Investment Operations 0.84 0.41 0.18 0.49 0.04 0.32 Distributions From Net Investment Income (0.42) (0.37) (0.40) (0.41) (0.06) (0.34) Net Asset Value, End of Period $11.02 $10.60 $10.56 $10.78 $10.70 $10.72 Total Return 8.05% 4.06% 1.73% 4.58% 0.40% 3.01% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 0.73% 0.74% 0.74% 0.74% 0.74% 0.82% Ratio of Net Investment Income (Loss) to Average Net Assets 3.79% 3.59% 3.77% 3.75% 3.60% 3.21% Portfolio Turnover Rate 50% 40% 257% 101% 62% 27% Net Assets, End of Period (in thousands) $23,618 $20,619 $9,320 $12,233 $19,288 $36,834 (1) April 1, 2006 through May 31, 2006. Long-Term Tax-Frees fiscal year end was changed from March 31 to May 31, resulting in a two-month annual reporting period. For the years before May 31, 2006, Long-Term Tax-Frees fiscal year end was March 31. (2) Computed using average shares outstanding throughout the period. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any, and does not reflect applicable sales charges Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (4) Annualized. See Notes to Financial Statements. 28 Long-Term Tax-Free B Class For a Share Outstanding Throughout the Years Ended May 31 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $10.60 $10.56 $10.78 $10.70 $10.72 $10.73 Income From Investment Operations Net Investment Income (Loss) 0.33 0.29 0.32 0.32 0.05 0.27 Net Realized and Unrealized Gain (Loss) 0.43 0.04 (0.22) 0.08 (0.02) (0.01) Total From Investment Operations 0.76 0.33 0.10 0.40 0.03 0.26 Distributions From Net Investment Income (0.34) (0.29) (0.32) (0.32) (0.05) (0.27) Net Asset Value, End of Period $11.02 $10.60 $10.56 $10.78 $10.70 $10.72 Total Return 7.24% 3.38% 0.87% 3.80% 0.28% 2.42% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.48% 1.49% 1.49% 1.49% 1.49% 1.50% Ratio of Operating Expenses to Average Net Assets (Before Expense Waiver) 1.48% 1.49% 1.49% 1.49% 1.49% 1.54% Ratio of Net Investment Income (Loss) to Average Net Assets 3.04% 2.84% 3.02% 3.00% 2.85% 2.49% Ratio of Net Investment Income (Loss) to Average Net Assets (Before Expense Waiver) 3.04% 2.84% 3.02% 3.00% 2.85% 2.45% Portfolio Turnover Rate 50% 40% 257% 101% 62% 27% Net Assets, End of Period (in thousands) $592 $869 $1,158 $1,416 $2,046 $2,081 (1) April 1, 2006 through May 31, 2006. Long-Term Tax-Frees fiscal year end was changed from March 31 to May 31, resulting in a two-month annual reporting period. For the years before May 31, 2006, Long-Term Tax-Frees fiscal year end was March 31. (2) Computed using average shares outstanding throughout the period. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any, and does not reflect applicable sales charges. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (4) Annualized. See Notes to Financial Statements. 29 Long-Term Tax-Free C Class For a Share Outstanding Throughout the Years Ended May 31 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $10.60 $10.56 $10.78 $10.70 $10.72 Income From Investment Operations Net Investment Income (Loss) 0.33 0.29 0.32 0.32 0.05 Net Realized and Unrealized Gain (Loss) 0.43 0.04 (0.22) 0.08 (0.02) Total From Investment Operations 0.76 0.33 0.10 0.40 0.03 Distributions From Net Investment Income (0.34) (0.29) (0.32) (0.32) (0.05) Net Asset Value, End of Period $11.02 $10.60 $10.56 $10.78 $10.70 Total Return 7.25% 3.28% 0.98% 3.80% 0.26% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.48% 1.49% 1.49% 1.49% 1.49% Ratio of Net Investment Income (Loss) to Average Net Assets 3.04% 2.84% 3.02% 3.00% 2.85% Portfolio Turnover Rate 50% 40% 257% 101% 62% Net Assets, End of Period (in thousands) $4,325 $3,749 $1,152 $41 $25 (1) April 3, 2006 (commencement of sale) through May 31, 2006. (2) Computed using average shares outstanding throughout the period. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any, and does not reflect applicable sales charges Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (4) Annualized. See Notes to Financial Statements. 30 Report of Independent Registered Public Accounting Firm To the Trustees of the American Century Municipal Trust and Shareholders of the Long-Term Tax-Free Fund: In our opinion, the accompanying statement of assets and liabilities, including the schedule of investments, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of the Long-Term Tax-Free Fund (one of the five funds comprising the American Century Municipal Trust, hereafter referred to as the Fund) at May 31, 2010, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended and the financial highlights for each of the periods presented, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as financial statements) are the responsibility of the Funds management; our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities at May 31, 2010 by correspondence with the custodian and brokers, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Kansas City, Missouri July 22, 2010 31 Management The Board of Trustees The individuals listed below serve as trustees of the fund. Each trustee will continue to serve in this capacity until death, retirement, resignation or removal from office. The mandatory retirement age for trustees who are not interested persons, as that term is defined in the Investment Company Act (independent trustees), is 73. However, the mandatory retirement age may be extended for a period not to exceed two years with the approval of the remaining independent trustees. Mr. Thomas is the only trustee who is an interested person because he currently serves as President and Chief Executive Officer of American Century Companies, Inc. (ACC), the parent company of American Century Investment Management, Inc. (ACIM or the advisor). The other trustees (more than three-fourths of the total number) are independent; that is, they have never been employees, directors or officers of, and have no financial interest in, ACC or any of its wholly owned, direct or indirect, subsidiaries, including ACIM, American Century Investment Services, Inc. (ACIS) and American Century Services, LLC (ACS). The trustees serve in this capacity for eight (in the case of Mr. Thomas, 15) registered investment companies in the American Century Investments family of funds. The following presents additional information about the trustees. The mailing address for each trustee other than Mr. Thomas is 1665 Charleston Road, Mountain View, California 94043. The mailing address for Mr. Thomas is 4500 Main Street, Kansas City, Missouri 64111. Independent Trustees John Freidenrich Year of Birth: Position(s) with the Fund: Trustee Length of Time Served: Since 2005 Principal Occupation(s) During the Past Five Years: Founder, Member and Manager, Regis Management Company, LLC (investment management firm) (April 2004 to present) Number of Funds in Fund Complex Overseen by Trustee: 41 Other Directorships Held by Trustee: None Education/Other Professional Experience: AB in Economics, Stanford University; LLB, Stanford Law School; formerly, partner and founder, Ware and Freidenrich Law Firm and Bay Partners; formerly, President, Board of Trustees, Stanford University Ronald J. Gilson Year of Birth: Position(s) with the Fund: Trustee and Chairman of the Board Length of Time Served: Since 1995 Principal Occupation(s) During the Past Five Years: Charles J. Meyers Professor of Law and Business, Stanford Law School (1979 to present); Marc and Eva Stern Professor of Law and Business, Columbia University School of Law (1992 to present) Number of Funds in Fund Complex Overseen by Trustee: 41 Other Directorships Held by Trustee: None Education/Other Professional Experience: BA, Washington University; JD, Yale Law School; formerly, attorney, Steinhart, Goldberg, Feigenbaum & Ladar 32 Frederick L. A. Grauer Year of Birth: Position(s) with the Fund: Trustee Length of Time Served: Since 2008 Principal Occupation(s) During the Past Five Years: Senior Advisor, BlackRock, Inc. (investment management firm) (2010 to present); Senior Advisor, Barclays Global Investors (investment management firm) (2003 to 2009) Number of Funds in Fund Complex Overseen by Trustee: 41 Other Directorships Held by Trustee: None Education/Other Professional Experience: BA in Economics, University of British Columbia; MA in Economics, University of Chicago; PhD in Business, Stanford University; formerly, Executive Chairman, Barclays Global Investors; Chairman and Chief Executive Officer, Wells Fargo Nikko Investment Advisors; and Vice President, Merrill Lynch Capital Markets Group; formerly, Director, New York Stock Exchange, Chicago Mercantile Exchange and Columbia University; formerly, faculty member, Graduate School of Business, Columbia University and Alfred P. Sloan School of Management, Massachusetts Institute of Technology Peter F. Pervere Year of Birth: Position(s) with the Fund: Trustee Length of Time Served: Since 2007 Principal Occupation(s) During the Past Five Years: Retired Number of Funds in Fund Complex Overseen by Trustee: 41 Other Directorships Held by Trustee: Intraware, Inc. (2003 to 2009); Digital Impact, Inc. (2003 to 2005) Education/Other Professional Experience: BA in History, Stanford University; CPA; formerly, Vice President and Chief Financial Officer, Commerce One, Inc. (software and services provider); formerly, Vice President and Corporate Controller, Sybase, Inc.; formerly with accounting firm of Arthur Young & Co. Myron S. Scholes Year of Birth: Position(s) with the Fund: Trustee Length of Time Served: Since 1980 Principal Occupation(s) During the Past Five Years: Chairman, Platinum Grove Asset Management, L.P. (asset manager) (1999 to 2009); Frank E. Buck Professor of Finance-Emeritus, Stanford Graduate School of Business (1996 to present) Number of Funds in Fund Complex Overseen by Trustee: 41 Other Directorships Held by Trustee: Dimensional Fund Advisors (investment advisor); CME Group, Inc. (futures and options exchange) Education/Other Professional Experience: BA in Economics, McMaster University (Ontario); MBA and PhD, University of Chicago; formerly, Senior Research Fellow at the Hoover Institute; formerly, Edward Eagle Brown Professor of Finance, University of Chicago; recipient of the Alfred Nobel Memorial Prize in Economic Sciences 33 John B. Shoven Year of Birth: Position(s) with the Fund: Trustee Length of Time Served: Since 2002 Principal Occupation(s) During the Past Five Years: Professor of Economics, Stanford University (1973 to present) Number of Funds in Fund Complex Overseen by Trustee: 41 Other Directorships Held by Trustee: Cadence Design Systems; Exponent; Financial Engines; PalmSource, Inc. (2002 to 2005); Watson Wyatt Worldwide (2002 to 2006) Education/Other Professional Experience: BA in Physics, University of California; PhD in Economics, Yale University; Director of the Stanford Institute for Economic Policy Research (1999 to present); formerly, Chair of Economics and Dean of Humanities and Sciences, Stanford University Interested Trustee Jonathan S. Thomas Year of Birth: Position(s) with the Fund: Trustee and President Length of Time Served: Since 2007 Principal Occupation(s) During the Past Five Years: President and Chief Executive Officer, ACC (March 2007 to present); Chief Administrative Officer, ACC (February 2006 to February 2007); Executive Vice President, ACC (November 2005 to February 2007). Also serves as: Chief Executive Officer and Manager, ACS; Executive Vice President, ACIM; Director, ACC, ACIM and other ACC subsidiaries. Global Chief Operating Officer and Managing Director, Morgan Stanley (investment management) (March 2000 to November 2005) Number of Funds in Fund Complex Overseen by Trustee: Other Directorships Held by Trustee: None Education/Other Professional Experience: BA in Economics, University of Massachusetts; MBA, Boston College; formerly held senior leadership roles with Fidelity Investments, Boston Financial Services and Bank of America; serves on the Board of Governors of the Investment Company Institute 34 Officers The following table presents certain information about the executive officers of the fund. Each officer serves as an officer for each of the 15 investment companies in the American Century family of funds, unless otherwise noted. No officer is compensated for his or her service as an officer of the fund. The listed officers are interested persons of the fund and are appointed or re-appointed on an annual basis. The mailing address for each of the officers listed below is 4500 Main Street, Kansas City, Missouri 64111. Name Offices with (Year of Birth) the Fund Principal Occupation(s) During the Past Five Years Jonathan S. Trustee and President and Chief Executive Officer, ACC (March 2007 to present); Chief Thomas President Administrative Officer, ACC (February 2006 to March 2007); Executive (1963) since 2007 Vice President, ACC (November 2005 to February 2007). Also serves as: Chief Executive Officer and Manager, ACS; Executive Vice President, ACIM; Director, ACC, ACIM and other ACC subsidiaries. Global Chief Operating Officer and Managing Director, Morgan Stanley (March 2000 to November 2005) Barry Fink Executive Chief Operating Officer and Executive Vice President, ACC (September 2007 (1955) Vice President to present); President, ACS (October 2007 to present); Managing Director, since 2007 Morgan Stanley (2000 to 2007); Global General Counsel, Morgan Stanley (2000 to 2006). Also serves as: Manager, ACS, and Director, ACC and certain ACC subsidiaries Maryanne L. Chief Compliance Chief Compliance Officer, American Century funds, ACIM and ACS (August Roepke Officer since 2006 2006 to present); Assistant Treasurer, ACC (January 1995 to August 2006); (1956) and Senior Vice and Treasurer and Chief Financial Officer, various American Century funds President (July 2000 to August 2006). Also serves as: Senior Vice President, ACS since 2000 Charles A. General Counsel Attorney, ACC (February 1994 to present); Vice President, ACC (November Etherington since 2007 and 2005 to present); General Counsel, ACC (March 2007 to present); Also (1957) Senior Vice serves as General Counsel, ACIM, ACS, ACIS and other ACC subsidiaries; President and Senior Vice President, ACIM and ACS since 2006 Robert J. Leach Vice President, Vice President, ACS (February 2000 to present); and Controller, various (1966) Treasurer and American Century funds (1997 to September 2006) Chief Financial Officer since 2006 David H. Reinmiller Vice President Attorney, ACC (January 1994 to present); Associate General Counsel, ACC (1963) since 2001 (January 2001 to present); Chief Compliance Officer, American Century funds and ACIM (January 2001 to February 2005). Also serves as: Vice President, ACIM and ACS Ward D. Stauffer Secretary Attorney, ACC (June 2003 to Present) (1960) since 2005 The SAI has additional information about the funds trustees and is available without charge, upon request, by calling 1-800-345-2021. 35 Board Approval of Management Agreements American Century Investment Management, Inc. (ACIM or the Advisor) currently serves as investment advisor to the Fund under an interim management agreement (the Interim Management Agreement) between the Advisor and the Fund approved by the Funds Board of Trustees (the Board). The Advisor previously served as investment advisor to the Fund pursuant to a management agreement (the Prior Management Agreement) that terminated in accordance with its terms on February 16, 2010, as a result of a change of control of the Advisors parent company, American Century Companies, Inc. (ACC). The change in control occurred as the result of a change in the trustee of a trust created by James E. Stowers, Jr., the founder of American Century Investments that holds shares representing a significant interest in ACC stock. Mr. Stowers previously served as the trustee of the trust. On February 16, 2010, Richard W. Brown, Co-Chairman of ACC with Mr. Stowers, became the trustee in accordance with the terms of the trust and Mr. Stowers long-standing estate and succession plan. On February 18, 2010, the Board approved the Interim Management Agreement in accordance with Rule 15a-4 under the Investment Company Act to ensure continued management of the Fund by the Advisor after the termination of the Prior Management Agreement and until shareholder approval of a new management agreement (the Proposed Management Agreement) as required under the Act. The Board approved the Proposed Management Agreement and recommended its approval to shareholders. Fund shareholders approved the Proposed Management Agreement at a meeting on June 16, 2010. The Interim Management Agreement and the Proposed Management Agreement are substantially identical to the Prior Management Agreement except for their effective dates and the termination provisions of the Interim Management Agreement. Under the Interim and Proposed Management Agreements, the Advisor will provide the same services to the Fund and receive the same compensation rate as under the Prior Management Agreement. Basis for Board Approval of Interim Management Agreement In considering the approval of the Interim Management Agreement, Rule 15a-4 requires the Board to approve the contract within ten business days of the termination of the prior agreement and to determine that the compensation to be received under the interim agreement is no greater than would have been received under the prior agreement. In connection with the approval, the Board noted that it oversees on a continuous basis and evaluates at its quarterly meetings, directly and through the committees of the Board, the nature and quality of significant services provided by the Advisor, the investment performance of the Fund, shareholder services, audit and compliance functions and a variety of other matters relating to the Funds operations. In evaluating the Interim Management Agreement, the Board, assisted by the advice of its independent legal counsel, considered a number of factors in addition to those required by the rule with no one factor being determinative to its analysis. Among the factors considered by the Board were the circumstances and effect of the change of control, the fact that the Advisor will provide the same services and receive the same compensation rate as 36 under the Prior Management Agreements, and that the change of control did not result in a change of the personnel managing the Fund. Upon completion of its analysis, the Board approved the Interim Management Agreement, determining that the continued management of the Fund by the Advisor was in the best interests of the Fund and Fund shareholders. Basis for Board Approval of Proposed Management Agreement At a meeting held on April 1, 2010, after considering all information presented, the Board approved, and determined to recommend that shareholders approve, the Proposed Management Agreement. In connection with that approval, the Board requested and reviewed extensive data and information compiled by the Advisor and certain independent providers of evaluation data concerning the Fund and services provided to the Fund by the Advisor. The Board oversees on a continuous basis and evaluates at its quarterly meetings, directly and through the committees of the Board, the nature and quality of significant services provided by the Advisor, the investment performance of the Fund, shareholder services, audit and compliance functions and a variety of other matters relating to the Funds operations. The information considered and the discussions held at the meetings included, but were not limited to:  the nature, extent and quality of investment management, shareholder services and other services provided to the Fund;  the wide range of programs and services the Advisor provides to the Fund and its shareholders on a routine and non-routine basis;  the compliance policies, procedures, and regulatory experience of the Advisor;  data comparing the cost of owning the Fund to the cost of owning similar funds;  the fact that there will be no changes to the fees, services, or personnel who provide such services as compared to the Prior Management Agreement;  data comparing the Funds performance to appropriate benchmarks and/or a peer group of other mutual funds with similar investment objectives and strategies;  financial data showing the profitability of the Fund to the Advisor and the overall profitability of the Advisor;  data comparing services provided and charges to the Fund with those for other non-fund investment management clients of the Advisor; and  consideration of collateral or fall-out benefits derived by the Advisor from the management of the Fund and potential sharing of economies of scale in connection with the management of the Fund. 37 The Board also considered whether there was any reason for not continuing the existing arrangement with the Advisor. In particular, the Board recognized that shareholders may have invested in the Fund on the strength of the Advisors industry standing and reputation and in the expectation that the Advisor will have a continuing role in providing advisory services to the Fund. The Board considered all of the information provided by the Advisor, the independent data providers, and the Boards independent legal counsel, and evaluated such information for the Fund. The Board did not identify any single factor as being all-important or controlling, and each Board member may have attributed different levels of importance to different factors. In deciding to approve the Proposed Management Agreement under the terms ultimately determined by the Board to be appropriate, the Board based its decision on a number of factors, including the following: Nature, Extent and Quality of Services  Generally. Under the Proposed Management Agreement, the Advisor is responsible for providing or arranging for all services necessary for the operation of the Fund. The Board noted that under the Proposed Management Agreement, the Advisor provides or arranges at its own expense a wide variety of services including:  constructing and designing the Fund  portfolio research and security selection  initial capitalization/funding  securities trading  Fund administration  custody of Fund assets  daily valuation of the Funds portfolio  shareholder servicing and transfer agency, including shareholder confirmations, recordkeeping and communications  legal services  regulatory and portfolio compliance  financial reporting  marketing and distribution The Board noted that many of these services have expanded over time both in terms of quantity and complexity in response to shareholder demands, competition in the industry, changing distribution channels and the changing regulatory environment. 38 Investment Management Services. The investment management services provided to the Fund are complex and provide Fund shareholders access to professional money management, instant diversification of their investments within an asset class, the opportunity to easily diversify among asset classes, and liquidity. As a part of its general oversight and in evaluating investment performance, the Board expects the Advisor to manage the Fund in accordance with its investment objectives and approved strategies. In providing these services, the Advisor utilizes teams of investment professionals who require extensive information technology, research, training, compliance and other systems to conduct their business. The Board, directly and through its Portfolio Committee, regularly reviews investment performance information for the Fund, together with comparative information for appropriate benchmarks and/or peer groups of similarly-managed funds, over different time horizons. If performance concerns are identified, the underperforming Fund receives special reviews until performance improves, during which time the Board discusses with the Advisor the reasons for such underperformance and any efforts being undertaken to improve performance. Shareholder and Other Services. Under the Proposed Management Agreement, the Advisor will also provide the Fund with a comprehensive package of transfer agency, shareholder, and other services. The Board, directly and through the various committees of the Board, regularly reviews reports and evaluations of such services. These reports include, but are not limited to, information regarding the operational efficiency and accuracy of the shareholder and transfer agency services provided, staffing levels, shareholder satisfaction (as measured by external as well as internal sources), technology support, new products and services offered to Fund shareholders, securities trading activities, portfolio valuation services, auditing services, and legal and operational compliance activities. Certain aspects of shareholder and transfer agency service level efficiency and the quality of securities trading activities are measured by independent third party providers and are presented in comparison to other fund groups not managed by the Advisor. Costs of Services Provided and Profitability. The Advisor provided detailed information concerning its cost of providing various services to the Fund, its profitability in managing the Fund, its overall profitability, and its financial condition. The Board reviewed with the Advisor the methodology used to prepare this financial information. The Board has also reviewed with the Advisor its methodology for compensating the investment professionals that provide services to the Fund as well as compensation to the five highest paid personnel of the Advisor. This financial information regarding the Advisor is considered in order to evaluate the Advisors financial condition, its ability to continue to provide services under the Proposed Management Agreement, and the reasonableness of the proposed management fees. Ethics. The Board generally considers the Advisors commitment to providing quality services to shareholders and to conducting its business ethically. It noted that the Advisors practices generally meet or exceed industry best practices. 39 Economies of Scale. The Board also reviewed information provided by the Advisor regarding the possible existence of economies of scale in connection with the management of the Fund. The Board concluded that economies of scale are difficult to measure and predict with precision, especially on a fund-by-fund basis. The analysis of economies of scale is further complicated by the additional services and content provided by the Advisor and its reinvestment in its ability to provide and expand those services. Accordingly, the Board seeks to evaluate economies of scale by reviewing information, such as year-over-year profitability of the Advisor generally, the profitability of its management of the Fund specifically, and the expenses incurred by the Advisor in providing various functions to the Fund. The Board believes the Advisor is appropriately sharing economies of scale through its competitive fee structure, offering competitive fees from fund inception, fee breakpoints as the fund complex and the Fund increases in size, and through reinvestment in its business to provide shareholders additional services and enhancements to existing services. In particular, separate breakpoint schedules based on the size of the entire fund complex and on the size of the Fund reflect the complexity of assessing economies of scale. Comparison to Fees of Funds not Managed by the Advisor. Both the Prior and Proposed Management Agreements provide that the Fund pays the Advisor a single, all-inclusive (or unified) management fee for providing all services necessary for the management and operation of the Fund, other than brokerage expenses, taxes, interest, extraordinary expenses, and the fees and expenses of the Funds Independent Trustees (including their independent legal counsel) and expenses incurred in connection with the provision of shareholder services and distribution services under a plan adopted pursuant to Rule 12b-1 under the 1940 Act. Under the unified fee structure, the Advisor is responsible for providing all investment advisory, custody, audit, administrative, compliance, recordkeeping, marketing and shareholder services, or arranging and supervising third parties that provide such services. By contrast, most other funds are charged a variety of fees, including an investment advisory fee, a transfer agency fee, an administrative fee, distribution charges and other expenses. Other than their investment advisory fees and any applicable Rule 12b-1 distribution fees, the components of the total fees charged by these other funds may be increased without shareholder approval. The Board believes the unified fee structure is a benefit to Fund shareholders because it clearly discloses to shareholders the cost of owning Fund shares, and, since the unified fee cannot be increased without a vote of Fund shareholders, it shifts to the Advisor the risk of increased costs of operating the Fund and provides a direct incentive to minimize administrative inefficiencies. Part of the Boards analysis of fee levels involves reviewing certain evaluative data compiled by an independent provider comparing the Funds unified fee to the total expense ratios of similar funds not managed by the Advisor. The Board concluded that the management fee to be paid by the Fund to the Advisor under the Proposed Management Agreement is reasonable in light of the services to be provided to the Fund. 40 Comparison to Fees and Services Provided to Other Clients of the Advisor. The Board also requested and received information from the Advisor concerning the nature and extent of the services, fees, and profitability of its advisory services to advisory clients other than the Fund. They observed that these varying types of client accounts require different services and involve different regulatory and entrepreneurial risks than the management of the Fund. The Board analyzed this information and concluded that the fees charged and services provided to the Fund were reasonable by comparison. Collateral or Fall-Out Benefits Derived by the Advisor. The Board considered the existence of collateral benefits the Advisor may receive as a result of its relationship with the Fund. The Board concluded that the Advisors primary business is managing mutual funds and it generally does not use Fund or shareholder information to generate profits in other lines of business, and therefore does not derive any significant collateral benefits from them. The Board noted that the Advisor receives proprietary research from broker-dealers that execute Fund portfolio transactions and concluded that this research is likely to benefit Fund shareholders. The Board also determined that the Advisor is able to provide investment management services to certain clients other than the Fund, at least in part, due to its existing infrastructure built to serve the fund complex. The Board concluded, however, that the assets of those other clients are not material to the analysis and, in any event, are included with the assets of the Fund to determine breakpoints in the Funds fee schedule, provided they are managed using the same investment team and strategy. Conclusion of the Board. As a result of this process, the Board, in the absence of particular circumstances and assisted by the advice of its independent legal counsel, taking into account all of the factors discussed above and the information provided by the Advisor and others, concluded that the Proposed Management Agreement be approved and recommended its approval to Fund shareholders. 41 Additional Information Proxy Voting Guidelines American Century Investment Management, Inc., the funds investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the fund. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-345-2021. It is also available on American Century Investments website at americancentury.com and on the Securities and Exchange Commissions website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the About Us page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at sec.gov, and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The fund also makes its complete schedule of portfolio holdings for the most recent quarter of its fiscal year available on its website at americancentury.com and, upon request, by calling 1-800-345-2021. 42 Index Definitions The following indices are used to illustrate investment market, sector, or style performance or to serve as fund performance comparisons. They are not investment products available for purchase. The Barclays Capital 5-Year General Obligation (GO) Bond Index is composed of investment-grade U.S. municipal securities, with maturities of four to six years, that are general obligations of a state or local government. The Barclays Capital Long-Term Municipal Bond Index is composed of those securities included in the Barclays Capital Municipal Bond Index that have maturities greater than 22 years. The Barclays Capital Municipal Bond Index is a market value-weighted index designed for the long-term tax-exempt bond market. The Barclays Capital Non-Investment-Grade Municipal Bond Index is composed of non-investment grade U.S. municipal securities with a remaining maturity of one year or more. The Barclays Capital U.S. Aggregate Index represents securities that are taxable, registered with the Securities and Exchange Commission, and U.S. dollar-denominated. The index covers the U.S. investment-grade fixed-rate bond market, with index components for government and corporate securities, mortgage pass-through securities, and asset-backed securities. The Barclays Capital U.S. Treasury Index is composed of those securities included in the Barclays Capital U.S. Aggregate Index that are public obligations of the U.S. Treasury with a remaining maturity of one year or more. 43 Notes 44 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investor Services Representative 1-800-345-2021 or 816-531-5575 Investors Using Advisors 1-800-378-9878 Business, Not-For-Profit, Employer-Sponsored Retirement Plans 1-800-345-3533 Banks and Trust Companies, Broker-Dealers, Financial Professionals, Insurance Companies 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century Municipal Trust Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. American Century Investment Services, Inc., Distributor ©2010 American Century Proprietary Holdings, Inc. All rights reserved. CL-ANN-68680 Annual Report May 31, 2010 American Century Investments ® High-Yield Municipal Fund Table of Contents Presidents Letter 2 Market Perspective 3 U.S. Fixed-Income Total Returns 3 High-Yield Municipal Performance 4 Portfolio Commentary 6 Portfolio at a Glance 8 Yields 8 Top Five Sectors 8 Shareholder Fee Example 9 Financial Statements Schedule of Investments 11 Statement of Assets and Liabilities 19 Statement of Operations 20 Statement of Changes in Net Assets 21 Notes to Financial Statements 22 Financial Highlights 28 Report of Independent Registered Public Accounting Firm 33 Other Information Management 34 Board Approval of Management Agreements 38 Additional Information 44 Index Definitions 45 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments knowledge, such information is accurate at the time of printing. Presidents Letter Dear Investor: To learn more about the capital markets, your investment, and the portfolio management strategies American Century Investments provides, we encourage you to review this shareholder report for the financial reporting period ended May 31, 2010. On the following pages, you will find investment performance and portfolio information, presented with the expert perspective and commentary of our portfolio management team. This report remains one of our most important vehicles for conveying the information you need about your investment performance, and about the market factors and strategies that affect fund returns. For additional information on the markets, we encourage you to visit the Insights & News tab at our Web site, americancentury.com, for updates and further expert commentary. The top of our Web sites home page also provides a link to Our Story, which, first and foremost, outlines our commitmentsince 1958to helping clients reach their financial goals. We believe strongly that we will only be successful when our clients are successful. Thats who we are. Another important, unique facet of our story and who we are is Profits with a Purpose, which describes our bond with the Stowers Institute for Medical Research (SIMR). SIMR is a world-class biomedical organizationfounded by our company founder James E. Stowers, Jr. and his wife Virginiathat is dedicated to researching the causes, treatment, and prevention of gene-based diseases, including cancer. Through American Century Investments private ownership structure, more than 40% of our profits support SIMR. Mr. Stowers example of achieving financial success and using that platform to help humanity motivates our entire American Century Investments team. His story inspires us to help each of our clients achieve success. Thank you for sharing your financial journey with us. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Market Perspective By David MacEwen, Chief Investment Officer, Fixed Income Economic and Market Rebound The municipal bond market witnessed a wide dispersion of returns in the 12 months ended May 31, 2010 (see the accompanying table), which closely coincided with the rebound of the U.S. economy from the depths of the recession and credit crisis. This dramatic turnaround can be attributed to the governments extraordinary monetary and fiscal stimulus policies taken in response to the financial crisis in late 2008. However, financial market volatility in May related to the European debt crisis led many to worry about a potential slowdown in U.S. growth. Despite a return to positive economic growth in the second half of 2009 and so far in 2010, the unemployment rate stood at 9.7% in May 2010, while the housing market and consumer debt levels remained concerns. Municipal Market Review Better economic and market conditions caused a reversal of the trading that colored the credit crisis, when the lowest-rated bonds performed worst and higher-quality bonds did best. For the 12 months ended in May, this reversal meant that high-yield (below-investment-grade) and long-term municipal bonds did better than high-quality and shorter-term securities. Similarly, credit-sensitive municipal bonds outperformed Treasury securities for the 12 months after lagging during the credit crisis. In addition to better economic and market conditions, municipal bonds benefited from improving technical factorsthe Build America Bonds program limited the supply of tax-exempt bonds. This federal program, designed to help ease municipal borrowing costs, meant many newly minted municipal bonds were instead issued in the taxable bond universe. Demand for municipal bonds was helped by attractive tax-equivalent yields and the outlook for higher marginal tax rates going forward. And despite the continuing flood of negative press about budget challenges for states and local governments, we continue to believe that municipal defaults will be relatively rare, especially compared with corporate defaults. Indeed, during the reporting period, the major credit rating agencies revamped their ratings systems to better recognize the superior credit quality and vastly lower default risk of municipal securities relative to corporate-backed bonds. U.S. Fixed-Income Total Returns For the 12 months ended May 31, 2010 Barclays Capital Municipal Market Indices Barclays Capital U.S. Taxable Market Indices Municipal Bond 8.52% Aggregate Index 8.42% 5-Year General Obligation Bond 6.15% Treasury Index 4.50% Long-Term Municipal Bond 13.53% Non-Investment-Grade Municipal Bond 21.01% 3 Performance High-Yield Municipal Total Returns as of May 31, 2010 Average Annual Returns Ticker Since Inception Symbol 1 year 5 years 10 years Inception Date Investor Class ABHYX 17.68% 1.78% 4.80% 4.35% 3/31/98 Barclays Capital Long-Term Municipal Bond Index  13.53% 3.86% 6.51% 5.41%  Lipper High-Yield Municipal Debt Funds Average Returns  17.75% 1.76% 4.28% 3.44%  Investor Classs Lipper Ranking as of May 31, 2010  55 of 115 46 of 78 18 of 65 5 of 45  as of June 30, 2010  52 of 115 46 of 78 17 of 65 5 of 45  Institutional Class AYMIX    3.13% 3/1/10 A Class AYMAX 1/31/03 No sales charge* 17.39% 1.53%  3.19% With sales charge* 12.14% 0.61%  2.55% B Class AYMBX 1/31/03 No sales charge* 16.52% 0.77%  2.43% With sales charge* 12.52% 0.58%  2.43% C Class AYMCX 16.39% 0.75%  2.61% 7/24/02 *Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 4.50% maximum initial sales charge for fixed-income funds and may be subject to a maximum CDSC of 1.00%. B Class shares redeemed within six years of purchase are subject to a CDSC that declines from 5.00% during the first year after purchase to 0.00% the sixth year after purchase. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. (1) Class returns and rankings would have been lower if fees had not been waived. (2) Data provided by Lipper Inc.  A Reuters Company. © 2010 Reuters. All rights reserved. Any copying, republication or redistribution of Lipper content, including by caching, framing or similar means, is expressly prohibited without the prior written consent of Lipper. Lipper shall not be liable for any errors or delays in the content, or for any actions taken in reliance thereon. Lipper Fund Performance  Performance data is total return, and is preliminary and subject to revision. Lipper Rankings  Rankings are based only on the universe shown and are based on average annual total returns. This listing might not represent the complete universe of funds tracked by Lipper. The data contained herein has been obtained from company reports, financial reporting services, periodicals and other resources believed to be reliable. Although carefully verified, data on compilations is not guaranteed by Lipper and may be incomplete. No offer or solicitations to buy or sell any of the securities herein is being made by Lipper. (3) Total returns for periods less than one year are not annualized. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. In addition, the lower-rated securities in which the fund invests are subject to greater credit risk, default risk and liquidity risk. Investment income may be subject to certain state and local taxes and, depending on your tax status, the federal alternative minimum tax (AMT). Capital gains are not exempt from state and federal income tax. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 4 High-Yield Municipal Total Annual Fund Operating Expenses Investor Class Institutional Class A Class B Class C Class 0.62% 0.42% 0.87% 1.62% 1.62% The total annual fund operating expenses shown is as stated in the funds prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. In addition, the lower-rated securities in which the fund invests are subject to greater credit risk, default risk and liquidity risk. Investment income may be subject to certain state and local taxes and, depending on your tax status, the federal alternative minimum tax (AMT). Capital gains are not exempt from state and federal income tax. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 5 Portfolio Commentary High-Yield Municipal Portfolio Manager: Steven Permut Performance Summary High-Yield Municipal returned 17.68%* for the 12 months ended May 31, 2010. By comparison, the Barclays Capital Long-Term Municipal Bond Indexan investment-grade municipal indexand the Barclays Capital Non-Investment-Grade Municipal Bond Index, a municipal high-yield measure, gained 13.53% and 21.01%,** respectively. At the same time, the High-Yield Municipal Debt Funds tracked by Lipper had an average return of 17.75%. See page 4 for additional performance comparisons. The portfolios average annual returns continued to exceed those of its Lipper group average for the 10 years ended in May (see page 4). High Yield Outperforms The key driver of the portfolios performance relative to the Barclays indices was its credit allocation. The portfolio holds about a third of its assets in securities rated A or higher, with the other two-thirds in bonds rated BBB and below. High-yield bonds outperformed investment-grade securities, and within the high-grade universe, BBB securities outperformed those rated A and higher, explaining the portfolios outperformance of the investment-grade Long-Term Municipal Bond Index. But when compared with the Non-Investment-Grade Municipal Bond Index, our stake in higher-rated bonds lagged. Sector Allocation Mixed In terms of sector allocation within the investment-grade slice, we tended to avoid tax-backed bonds (such as state and local general obligation (GO) debt) in favor of revenue bonds (such as utilities, education, and health care debt). This positioning helped because revenue bondsparticularly our health care holdingsperformed well. However, it hurt relative performance to hold an underweight stake in volatile corporate-backed airline and tobacco bonds and industrial development revenue bonds. Security Selection Helped The portfolio also enjoyed a significant contribution to return from bonds that had lagged in the initial rebound from the credit crisis. The key example here is land-secured debtthe portfolio holds about 19% of assets in land-based deals. These securities underperformed not only during the crisis, but also during the early stages of the recovery in 2009. Thats because these tend to be lower-volatility securities that lag more liquid (easily bought and sold), higher-beta securities. But they did much better in late 2009 and 2010 as the economy and housing market stabilized. Its also worth pointing out that we tend to favor what we consider to be higher-quality, well structured, seasoned land deals that are largely built out (not undeveloped land) and therefore supported by taxpaying residents. * All fund returns referenced in this commentary are for Investor Class shares. **The Barclays Capital Non-Investment-Grade Municipal Bond Indexs average returns were 2.94% and 5.47% for the five- and 10-year periods ended May 31, 2010, respectively, and 4.73% since the funds inception. 6 High-Yield Municipal Municipal Credit Comment The period saw a number of negative headlines about the financial health of state and local governments. Steven Permut, who leads American Century Investments municipal bond team, recognizes these concerns but does not believe a wave of municipal defaults is imminent: We think defaults, while increasing, will continue to be relatively isolated events due to credit-specific issues. And as weve said repeatedly, we believe the 50 states are highly unlikely to default. Thats because state general obligation bonds typically have a first or second claim on all general fund revenues, their debt service typically represents a comparatively small percentage of available income, and the states have broad powers to ensure their debts are repaid. In looking at local tax-backed credits, we have found that most cities/school districts/counties are fairly well managed and have continued to maintain reserves during the downturn. Permut continues: Instead, the real risks to municipal bonds will be more market driven, relating to (1) downgrades, (2) headlines, and (3) liquidity, which can negatively impact a bonds value. Its worth remembering that municipal bonds as a whole are second only to Treasuries in terms of credit quality. Indeed, as a result of recent changes to credit ratings by the big rating agencies to reflect the high quality and low likelihood of default by municipal bonds relative to corporate securities, many categories of municipal debt have recently seen their credit ratings recalibrated higher by Moodys and Fitch. Outlook We expect modest economic growth going forward, because of three big headwinds for consumer spending (a key driver of growth): high unemployment, too much household debt, and a weak housing market, said Permut. While municipal credit conditions are likely to remain challenging in the near term, we think demand for municipal bonds will be fairly healthytax rates are widely expected to rise going forward, and investors looking for higher yields are stepping out the maturity spectrum from money market funds. At the same time, the supply of tax-free municipal bonds is likely to be constrained by the Build America Bonds programa federal government program intended to help lower municipal borrowing costs. In terms of the portfolio, Permut expects to continue to underweight lower-quality and corporate-backed bonds most sensitive to economic challenges. Instead, we favor less economically sensitive sectors, such as essential service revenue bonds (public power and water and sewer), hospitals, and higher education. We will also work to increase our exposure to higher-coupon bonds likely to be refunded and benefit from rating upgrades. 7 High-Yield Municipal Portfolio at a Glance As of 5/31/10 Weighted Average Maturity 20.3 years Average Duration (Modified) 7.4 years Yields as of May 31, 2010 30-Day SEC Yield Investor Class 5.27% Institutional Class 5.47% A Class 4.79% B Class 4.27% C Class 4.27% Investor Class 30-Day Tax Equivalent Yields 25.00% Tax Bracket 7.03% 28.00% Tax Bracket 7.32% 33.00% Tax Bracket 7.87% 35.00% Tax Bracket 8.11% (1) The tax brackets indicated are for federal taxes only. Actual tax-equivalent yields may be lower, if alternative minimum tax is applicable. Top Five Sectors as of May 31, 2010 % of fund investments Land Based 19% Hospital Revenue 18% Electric Revenue 14% Transportation Revenue 9% Higher Education 8% 8 Shareholder Fee Example (Unaudited) Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/ exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from December 1, 2009 to May 31, 2010 (except as noted). Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading Expenses Paid During Period to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. We will not charge the fee as long as you choose to manage your accounts exclusively online. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a funds share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information 9 to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period Annualized 12/1/09 5/31/10 12/1/09 - 5/31/10 Expense Ratio Actual Investor Class $1,000 $1,066.60 $3.14 0.61% Institutional Class $1,000 $1,031.30 $1.04 0.41% A Class $1,000 $1,065.30 $4.43 0.86% B Class $1,000 $1,061.40 $8.27 1.61% C Class $1,000 $1,060.20 $8.27 1.61% Hypothetical Investor Class $1,000 $1,021.89 $3.07 0.61% Institutional Class $1,000 $1,022.89 $2.07 0.41% A Class $1,000 $1,020.64 $4.33 0.86% B Class $1,000 $1,016.90 $8.10 1.61% C Class $1,000 $1,016.90 $8.10 1.61% (1) Expenses are equal to the classs annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 182, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. (2) Ending account value based on actual return from March 1, 2010 (commencement of sale) through May 31, 2010. (3) Expenses are equal to the classs annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 91, the number of days in the period from March 1, 2010 (commencement of sale) through May 31, 2010, divided by 365, to reflect the period. Had the class been available for the full period, the expenses paid during the period would have been higher. (4) Ending account value and expenses paid during period assumes the class had been available throughout the entire period and are calculated using the classs annualized expense ratio listed in the table above. 10 Schedule of Investments High-Yield Municipal MAY 31, 2010 Principal Principal Amount Value Amount Value Municipal Securities  99.6% Sundance Community Facilities District No. 3 ALABAMA  1.4% Special Assessment Rev., Courtland Industrial 6.50%, 7/1/29 $ 575,000 $ 498,289 Development Board 15,010,489 Environmental Improvement CALIFORNIA  6.1% Rev., Series 2003 B, (International Paper Co.), California Health Facilities 6.25%, 8/1/25 $ 2,500,000 $ 2,533,900 Financing Auth. Rev., Series 2009 A, (Childrens Hospital Selma Industrial of Orange County), Development Board Gulf 6.50%, 11/1/38 2,000,000 2,130,320 Opportunity Zone Rev., Series 2010 A, (International Paper California Mobilehome Park Co.), 5.80%, 5/1/34 1,500,000 1,523,325 Financing Auth. Rev., Series 4,057,225 2003 B, (Palomar Estates E&W), 7.00%, 9/15/36 2,000,000 2,003,740 ARIZONA  5.1% California Municipal Finance Arizona Health Facilities Auth. Auth. Rev., (Community Rev., Series 2007 B, (Banner Hospital of Central Health), VRN, 1.01%, 7/1/10, California), 5.50%, 2/1/39 1,450,000 1,345,426 resets quarterly at 67% of the California Statewide 3-month LIBOR plus 0.81% Communities Development with no caps 2,500,000 1,665,625 Auth. Rev., (Lancer Mohave County Industrial Educational Student Development Auth. Housing), 7.50%, 6/1/42 2,000,000 2,052,560 Correctional Facilities Golden State Tobacco Contract Rev., (Mohave Securitization Corp. Prison, LLC Expansion), Settlement Rev., Series 2007 8.00%, 5/1/25 500,000 562,665 A1, 5.75%, 6/1/47 2,075,000 1,521,535 Phoenix Civic Improvement Golden State Tobacco Corp. Airport Rev., Series Securitization Corp. 2008 D, (Senior Lien), Settlement Rev., Series 2007 5.25%, 7/1/17 4,050,000 4,450,221 A1, 5.125%, 6/1/47 2,000,000 1,319,020 Phoenix Civic Improvement Morongo Band of Mission Corp. Airport Rev., Series Indians Rev., Series 2008 B, 2008 D, (Senior Lien), (Enterprise Casino Services), 5.25%, 7/1/18 1,000,000 1,092,870 6.50%, 3/1/28 1,000,000 940,790 Pronghorn Ranch Community Palm Springs Airport Facilities District GO, Passenger Facility Charge 6.40%, 7/15/29 3,015,000 2,763,308 Rev., (Palm Springs Quailwood Meadows International Airport), Community Facilities District 6.40%, 7/1/23 250,000 235,523 GO, 6.00%, 7/15/22 1,120,000 1,050,191 Palm Springs Airport Quailwood Meadows Passenger Facility Charge Community Facilities District Rev., (Palm Springs GO, 6.125%, 7/15/29 2,000,000 1,776,460 International Airport), Sundance Community 6.50%, 7/1/27 275,000 256,041 Facilities District GO, Soledad Improvement Bond 6.25%, 7/15/29 395,000 390,193 Act of 1915 District No. Sundance Community 2002-01 Special Assessment Facilities District No. 2 Rev., (Diamond Ridge), Special Assessment Rev., 6.75%, 9/2/33 1,000,000 983,740 7.125%, 7/1/27 808,000 760,667 11 High-Yield Municipal Principal Principal Amount Value Amount Value Sunnyvale Community FLORIDA  11.5% Facilities District No. 1 Special Brevard County Industrial Tax Rev., 7.75%, 8/1/32 $1,500,000 $ 1,505,895 Development Rev., Vallejo Multifamily Housing (TUFF Florida Institute of Rev., Series 1998 B, (Solano Technology), 6.75%, 11/1/39 $3,000,000 $3,087,150 Affordable Housing), Broward County Airport 8.25%, 4/1/39 1,550,000 1,596,035 System Rev., Series 2009 O, Vernon Electric System 5.375%, 10/1/29 1,175,000 1,240,706 Rev., Series 2009 A, Dupree Lakes Community 5.125%, 8/1/21 2,000,000 2,104,200 Development District 17,994,825 Special Assessment Rev., COLORADO  5.6% 5.00%, 11/1/10 1,680,000 1,520,568 Colorado Springs Hospital Escambia County Health Rev., (Memorial Health Facilities Auth. Rev., Series System), 6.25%, 12/15/33 2,000,000 2,139,320 2003 A, (Azalea Trace, Inc.), VRDN, 0.28%, 6/1/10 Denver City & County Airport (Radian) (LOC: Bank of System Rev., Series 2010 A, America N.A.) (SBBPA: Bank 5.00%, 11/15/22 1,000,000 1,093,220 of America N.A.) 1,200,000 1,200,000 Denver Health & Hospital Escambia County Solid Auth. Healthcare Rev., Series Waste Disposal System Rev., 2009 A, 6.25%, 12/1/33 4,000,000 4,065,840 (Gulf Power Co.), VRDN, Granby Ranch Metropolitan 0.33%, 6/1/10 4,600,000 4,600,000 District GO, 6.75%, 12/1/36 4,000,000 3,346,880 Florida Municipal Power One Horse Business Agency Rev., Series 2008 Improvement District Rev., A, (All-Requirements Power (Sales Tax Sharing), Supply), 5.25%, 10/1/19 5,000,000 5,715,450 6.00%, 6/1/24 3,000,000 2,692,920 Hillsborough County Plaza Metropolitan Industrial Development District No. 1 Tax Health Facilities Auth. Rev., Increment Allocation Rev., Series 2008 B, (University (Improvement Fee), Community Hospital), 8.00%, 12/1/25 1,500,000 1,527,705 8.00%, 8/15/32 1,500,000 1,717,335 Todd Creek Farms JEA Electric System Metropolitan District No. 1 Rev., Series 2009 A, Rev., 5.60%, 12/1/14 1,800,000 897,300 5.50%, 10/1/39 5,000,000 5,345,150 Todd Creek Farms Miami-Dade County Aviation Metropolitan District No. 1 Rev., Series 2009 A, Rev., 6.125%, 12/1/19 1,500,000 747,885 5.50%, 10/1/36 1,785,000 1,844,101 16,511,070 Miami-Dade County Health Facilities Auth. Rev., Series CONNECTICUT  0.3% 2008 A2, (Miami Childrens Connecticut Development Hospital), VRDN, 4.55%, Auth. Industrial Rev., (AFCO 8/1/13 (NATL) 2,000,000 2,093,760 Cargo Buildings LLC), Orange County School Board 8.00%, 4/1/30 1,000,000 953,190 COP, Series 2008 E, VRDN, DELAWARE  0.5% 0.29%, 6/1/10 (LOC: Wells Delaware State Economic Fargo N.A.) 1,300,000 1,300,000 Development Auth. Rev., Orlando Utilities Commission (Delmarva Power & Light System Rev., Series 2009 B, Co.), 5.40%, 2/1/31 1,500,000 1,540,050 5.00%, 10/1/33 400,000 422,500 Putnam County Development Auth. Pollution Control Rev., Series 2007 B, (Seminole Electric Cooperative, Inc.), VRDN, 5.35%, 5/1/18 (Ambac) 1,500,000 1,627,845 12 High-Yield Municipal Principal Principal Amount Value Amount Value South Lake County Hospital ILLINOIS  9.5% District Rev., Series 2010 Bedford Park Tax Allocation A, (South Lake Hospital), Rev., 5.125%, 12/30/18 $ 1,325,000 $1,191,493 6.25%, 4/1/39 $ 1,000,000 $ 1,036,850 Chicago Tax Increment South-Dade Venture Allocation Rev., Series Community Development 2004 B, (Pilsen District Special Assessment Redevelopment), (Junior Rev., 6.125%, 5/1/34 1,245,000 1,221,196 Lien), 6.75%, 6/1/22 3,000,000 3,017,700 33,972,611 Hampshire Special Service GEORGIA  4.8% Area No. 13 Special Tax Atlanta Tax Allocation Rev., Rev., (Tuscany Woods), (Princeton Lakes), 5.75%, 3/1/37 4,966,000 3,236,044 5.50%, 1/1/31 1,060,000 946,050 Hampshire Special Service Atlanta Water & Wastewater Area No. 16 Special Tax Rev., Series 2009 A, Rev., Series 2007 A, (Crown 6.25%, 11/1/39 3,000,000 3,276,600 Development - Prairie Ridge De Kalb County Hospital West), 6.00%, 3/1/46 4,230,000 3,255,704 Auth. Rev., (De Kalb Medical Illinois Finance Auth. Rev., Center Inc.), 6.125%, 9/1/40 800,000 806,272 Series 2007 A, (Sedgebrook, Inc.), 6.00%, 11/15/42 5,000,000 1,995,000 Gainsville & Hall County Hospital Auth. Rev., Series Illinois Finance Auth. Rev., 2008 A, (Health System), Series 2009 A, (Rush VRDN, 0.29%, 6/1/10 (LOC: University Medical Center Wells Fargo N.A.) 500,000 500,000 Obligation Group), 7.25%, 11/1/30 1,500,000 1,717,455 Georgia Municipal Electric Auth. Rev., Series 2008 A, Illinois Health Facilities (General Resolution), Auth. Rev., (Memorial Health 5.25%, 1/1/19 1,000,000 1,143,210 System), VRDN, 0.32%, 6/1/10 (LOC: Bank Georgia Municipal Electric One N.A.) 2,200,000 2,200,000 Auth. Rev., Series 2008 D, (General Resolution), Metropolitan Pier & 6.00%, 1/1/23 3,000,000 3,435,690 Exposition Auth. Rev., Series 2002 A, (Capital Marietta Development Auth. Appreciation  McCormick Rev., (Life University, Inc.), Place Exposition), 5.81%, 7.00%, 6/15/39 4,000,000 3,960,600 12/15/31 (NATL) 2,100,000 611,331 14,068,422 Pingree Grove Special GUAM  1.1% Service Area No. 7 Special Guam Government GO, Tax Rev., Series 2006-1, Series 2009 A, (Cambridge Lakes), 7.00%, 11/15/39 1,700,000 1,827,313 6.00%, 3/1/36 3,320,000 2,814,829 Guam Government Volo Village Special Service Waterworks Auth. Rev., Area No. 3 Special Tax Rev., 6.00%, 7/1/25 1,500,000 1,538,835 Series 2006-1, (Symphony 3,366,148 Meadows), 6.00%, 3/1/36 3,400,000 2,724,216 HAWAII  1.3% Yorkville Special Service Area No. 2005-109 Hawaii State Airports Special Tax Rev., Series System Rev., Series 2010 A, 2006-105, (Bristol Bay I), 5.00%, 7/1/34 2,000,000 2,018,860 5.875%, 3/1/36 5,925,000 5,315,021 Hawaii State Department 28,078,793 of Budget & Finance Rev., Series 2009 A, (15 Craigside), 9.00%, 11/15/44 1,500,000 1,686,435 3,705,295 13 High-Yield Municipal Principal Principal Amount Value Amount Value INDIANA  1.1% MICHIGAN  0.8% Indiana Finance Auth. Rev., Flint Hospital Building (United States Steel Corp.), Auth. Rev., (Hurley Medical 6.00%, 12/1/26 $ 1,250,000 $1,281,750 Center), 7.50%, 7/1/39 $ 1,250,000 $ 1,274,650 Indiana Finance Auth. Rev., Wayne County GO, Series 2009 Series 2009 A, (Drexel A, (Building Improvement), Foundation Educational 6.75%, 11/1/39 1,000,000 1,062,670 Facility), 7.00%, 10/1/39 1,000,000 1,053,800 2,337,320 Purdue University Rev., MISSOURI  1.3% Series 2009 B, (Student Facilities System), 370/Missouri Bottom Road/ 5.00%, 7/1/35 750,000 794,640 Taussig Road Transportation 3,130,190 Development District Rev., 7.20%, 5/1/33 860,000 830,794 KENTUCKY  0.7% Kirkwood Industrial Louisville & Jefferson County Development Auth. Rev., Visitors and Convention Series 2010 A, (Aberdeen Commission Rev., Series 2004 Heights), 8.25%, 5/15/45 3,000,000 2,996,430 B, (Kentucky International Convention), VRDN, 0.32%, 3,827,224 6/1/10 (AGM) (SBBPA: NEBRASKA  1.0% JPMorgan Chase Bank N.A.) 2,125,000 2,125,000 Santee Sioux Nation Tribal LOUISIANA  0.5% Health Care Rev., (Indian New Orleans Aviation Health Service Joint Board Rev., Series 2009 A, Venture), 8.75%, 10/1/20 3,000,000 3,047,040 (Consolidated Rental Car), NEVADA  3.2% 6.50%, 1/1/40 1,500,000 1,574,295 Clark County Improvement MARYLAND  3.6% District No. 108 & 124 Baltimore Special Obligation Special Assessment Tax Allocation Rev., Series Rev., Series 2003 B, 2008 A, (Resh Park), 5.25%, 2/1/12 640,000 598,688 7.00%, 9/1/38 5,000,000 5,067,950 Clark County Improvement Maryland Economic District No. 108 & 124 Development Corp. Special Assessment Rev., Series 2010 A, Rev., Series 2003 B, (Transportation Facilities), 5.375%, 2/1/13 665,000 597,961 5.75%, 6/1/35 1,000,000 1,024,450 Clark County Improvement Maryland Health & Higher District No. 108 & 124 Educational Facilities Auth. Special Assessment Rev., (Doctors Community Rev., Series 2003 B, Hospital), 5.75%, 7/1/38 3,655,000 3,536,212 5.40%, 2/1/14 640,000 551,539 Maryland Industrial Henderson Local Development Financing Auth. Improvement District No. Rev., Series 2005 A, (Our T-15 Special Assessment Lady of Good Counsel High Rev., 6.10%, 3/1/24 1,335,000 1,168,833 School), 6.00%, 5/1/35 1,000,000 964,900 Henderson Redevelopment 10,593,512 Agency Tax Allocation MASSACHUSETTS  1.0% Rev., Series 2002 B, Massachusetts Development 7.10%, 10/1/22 1,105,000 1,094,491 Finance Agency Rev., Series Henderson Redevelopment 2009 A, (The Groves in Agency Tax Allocation Lincoln), 7.875%, 6/1/44 1,000,000 1,038,000 Rev., Series 2002 B, Massachusetts Health & 7.20%, 10/1/25 350,000 342,591 Educational Facilities Auth. Las Vegas Improvement Rev., Series 2010 G, (UMass District No. 607 Special Memorial), 5.00%, 7/1/21 1,950,000 1,968,388 Assessment Rev., 3,006,388 5.50%, 6/1/13 1,225,000 1,213,657 14 High-Yield Municipal Principal Principal Amount Value Amount Value Las Vegas Improvement Nassau County Industrial District No. 808 & 810 Development Agency Special Assessment Rev., Continuing Care Retirement (Summerlin Village 23B), Community Rev., Series 6.125%, 6/1/31 $3,500,000 $ 2,542,365 2007 A, (Amsterdam at Reno District No. 4 Special Harborside), 6.50%, 1/1/27 $2,500,000 $ 2,487,275 Assessment Rev., (Somersett New York GO, Series 1994 Parkway), 5.20%, 12/1/10 645,000 646,496 H3, VRDN, 0.26%, 6/3/10 Reno District No. 4 Special (AGM) (SBBPA: State Street Assessment Rev., (Somersett Bank & Trust Co.) 500,000 500,000 Parkway), 5.45%, 12/1/11 680,000 681,748 New York State Dormitory 9,438,369 Auth. Rev., (Orange Regional Medical Center), NEW JERSEY  3.3% 6.25%, 12/1/37 4,250,000 4,151,868 New Jersey Economic Onondaga County Industrial Development Auth. Rev., Development Agency Rev., Series 2006 B, (Gloucester (Air Cargo), 7.25%, 1/1/32 1,000,000 932,380 Marine Terminal), 6.875%, 1/1/37 5,000,000 4,330,000 Suffolk County Industrial Development Agency New Jersey Economic Rev., (New York Institute Development Auth. Rev., Series of Technology), 2006 C, (Gloucester Marine 5.00%, 3/1/26 325,000 327,710 Terminal), 6.50%, 1/1/15 2,000,000 1,933,080 Triborough Bridge & Tunnel New Jersey Educational Auth. Rev., Series 2009 A2, Facilities Auth. Rev., Series 5.25%, 11/15/34 1,000,000 1,081,530 2009 B, (University of Medicine & Dentistry), Troy Capital Resource 7.50%, 12/1/32 1,200,000 1,386,228 Corp. Rev., Series 2010 A, (Rensselaer Polytechnic Rutgers State University Institute), 5.125%, 9/1/40 485,000 496,039 Rev., Series 2009 F, 5.00%, 5/1/39 2,000,000 2,124,120 10,801,826 9,773,428 NORTH CAROLINA  4.9% NEW MEXICO  1.1% North Carolina Eastern Municipal Power Agency Cabezon Public Improvement Rev., Series 2009 A, District Special Tax Rev., 5.50%, 1/1/26 2,000,000 2,167,800 6.30%, 9/1/34 1,490,000 1,309,323 North Carolina Eastern Montecito Estates Public Municipal Power Agency Improvement District Levy Rev., Series 2009 B, Special Tax Rev., (City of 5.00%, 1/1/26 1,900,000 1,997,413 Albuquerque), 7.00%, 10/1/37 1,190,000 1,056,101 North Carolina Municipal Power Agency No. 1 Catawba Ventana West Public Electric Rev., Series 2008 A, Improvement District Levy 5.25%, 1/1/16 4,645,000 5,276,488 Special Tax Rev., 6.875%, 8/1/33 1,000,000 882,050 North Carolina Municipal Power Agency No. 1 Catawba 3,247,474 Electric NEW YORK  3.7% Rev., Series 2008 A, Brooklyn Arena Local 5.25%, 1/1/17 4,000,000 4,557,640 Development Corp. Rev., North Carolina Municipal (Barclays Center), Power Agency No. 1 Catawba 6.25%, 7/15/40 800,000 825,024 Electric Rev., Series 2009 A, 5.00%, 1/1/30 300,000 310,794 14,310,135 15 High-Yield Municipal Principal Principal Amount Value Amount Value OHIO  3.1% Pennsylvania Economic Buckeye Tobacco Settlement Development Financing Financing Auth. Rev., Series Auth. Rev., Series 2009 A, 2007 A2, 6.50%, 6/1/47 $7,255,000 $5,738,850 (Albert Einstein Healthcare Ohio Higher Educational Network), 6.25%, 10/15/23 $2,000,000 $ 2,179,920 Facility Commission Rev., Philadelphia Gas Works Rev., (Ashland University), Series 2009 A, (1998 General 6.25%, 9/1/24 1,925,000 1,927,657 Ordinance), 5.00%, 8/1/16 1,440,000 1,502,165 Pinnacle Community Infrastructure Financing Philadelphia Municipal Auth. Facilities Auth. Rev., Series Lease Rev., 6.50%, 4/1/39 1,500,000 1,616,625 2004 A, 6.25%, 12/1/36 1,800,000 1,448,820 Philadelphia Water & 9,115,327 Wastewater Rev., Series 2009 A, 5.25%, 1/1/33 1,000,000 1,044,220 OKLAHOMA  1.1% Westmoreland County Oklahoma City Industrial & Industrial Development Cultural Facilities Trust Rev., Auth. Rev., (Excela Health), 6.75%, 1/1/23 750,000 682,463 5.125%, 7/1/30 465,000 460,661 Tulsa County Industrial Auth. 10,340,676 Senior Living Community Rev., Series 2010 A, PUERTO RICO  1.7% (Montereau, Inc.), Puerto Rico Electric Power 7.25%, 11/1/40 2,500,000 2,503,300 Auth. Rev., Series 2010 XX, 3,185,763 5.25%, 7/1/40 3,250,000 3,290,495 OREGON  1.3% Puerto Rico GO, Series 2008 A, 6.00%, 7/1/38 1,500,000 1,584,435 Forest Grove Student Housing Rev., (Oak 4,874,930 Tree Foundation), RHODE ISLAND  0.3% 5.50%, 3/1/37 2,330,000 2,135,049 Rhode Island Health & Oregon Health & Science Educational Building Corp. University Rev., Series 2009 Rev., (Portsmouth Abbey A, 5.75%, 7/1/39 1,300,000 1,386,112 School), VRDN, 0.28%, Redmond Airport Rev., 6/1/10 (LOC: Bank of 6.25%, 6/1/39 200,000 207,466 America N.A.) 1,000,000 1,000,000 3,728,627 SOUTH CAROLINA  0.8% PENNSYLVANIA  3.5% South Carolina Jobs- Economic Development Auth. Allegheny County Industrial Hospital Rev., (Palmetto Development Auth. Health), 5.75%, 8/1/39 2,300,000 2,304,669 Rev., (Environmental Improvments), TENNESSEE  2.5% 6.75%, 11/1/24 1,000,000 1,067,950 Chattanooga Health Allegheny County Educational & Housing Industrial Development Facility Board Rev., Auth. Rev., (Environmental Series 2005 B, (Campus Improvments), Development Foundation, Inc. 6.875%, 5/1/30 1,000,000 1,075,800 Phase I LLC), 6.00%, 10/1/35 3,565,000 3,286,645 Allegheny County Redevelopment Auth. Tax Shelby County Health Allocation Rev., (Pittsburgh Educational & Housing Mills), 5.60%, 7/1/23 1,500,000 1,393,335 Facilities Board Rev., Series 2008 C, 5.25%, 6/1/17 3,695,000 4,033,794 7,320,439 16 High-Yield Municipal Principal Principal Amount Value Amount Value TEXAS  6.1% WASHINGTON  0.4% La Vernia Higher Education Port of Seattle Rev., Finance Corp. Rev., Series Series 2000 B, 6.00%, 2009 A, (Kipp, Inc.), 2/1/15 (NATL) $250,000 $ 281,662 6.25%, 8/15/39 $1,000,000 $ 1,038,890 Washington Health Care Lower Colorado River Auth. Facilities Auth. Rev., Series Rev., 5.75%, 5/15/37 2,250,000 2,370,758 2009 A, (Swedish Health North Texas Thruway Auth. Services), 6.50%, 11/15/33 1,000,000 1,050,360 Rev., Series 2008 H, 1,332,022 (First Tier), VRDN, WEST VIRGINIA  0.5% 5.00%, 1/1/13 5,300,000 5,698,136 West Virginia Economic Tarrant County Cultural Development Auth. Solid Education Facilities Finance Waste Disposal Facilities Corp. Rev., (Air Force Rev., Series 2010 A, Village), 6.375%, 11/15/44 2,500,000 2,518,275 (Appalachian Power Co.), Texas Private Activity Bond 5.375%, 12/1/38 1,500,000 1,505,370 Surface Transportation Corp. WISCONSIN  1.5% Rev., (Senior Lien/Note Mobility), 6.875%, 12/31/39 3,000,000 3,166,710 Wisconsin Health & Educational Facilities Auth. Texas Public Finance Auth. Rev., (Luther Hospital), Charter School Finance Corp. 5.75%, 11/15/30 1,200,000 1,294,020 Rev., Series 2010 A, 6.20%, 2/15/40 1,500,000 1,521,675 Wisconsin Health & Educational Facilities Travis County Health Auth. Rev., Series 2004 A, Facilities Development Corp. (Southwest Health Center), Rev., (Westminster Manor 6.25%, 4/1/34 2,000,000 1,965,740 Health), 7.125%, 11/1/40 1,500,000 1,525,245 Wisconsin Health & 17,839,689 Educational Facilities Auth. U.S. VIRGIN ISLANDS  0.9% Rev., Series 2009 A, (Saint Virgin Islands Public Finance Johns Communities, Inc.), Auth. Rev., Series 2009 A, 7.625%, 9/15/39 1,000,000 1,046,340 (Diageo Matching Fund 4,306,100 Bonds), 6.75%, 10/1/37 2,000,000 2,236,340 WYOMING  0.7% Virgin Islands Public Finance Campbell County Solid Auth. Rev., Series 2009 Waste Facilities Rev., Series A1, (Senior Lien/Capital 2009 A, (Basin Electric Projects), 5.00%, 10/1/39 400,000 400,268 Power Cooperative), 2,636,608 5.75%, 7/15/39 2,000,000 2,166,680 VIRGINIA  1.8% TOTAL INVESTMENT Peninsula Town Center SECURITIES  99.6% Community Development (Cost $299,548,054) Auth. Rev., 6.45%, 9/1/37 3,000,000 2,943,030 OTHER ASSETS Virginia College Building & AND LIABILITIES  0.4% Education Facilities Auth. TOTAL NET ASSETS  100.0% Rev., Series 2009 A, (Public Higher Education Financing Program), 5.00%, 9/1/28 1,000,000 1,089,870 Washington County Industrial Development Auth. Hospital Facility Rev., Series 2009 C, (Mountain States Health Alliance), 7.75%, 7/1/38 1,000,000 1,145,710 5,178,610 17 High-Yield Municipal Futures Contracts Contracts Purchased Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) 73 U.S. Long Bond September 2010 $ 8,953,906 $(80,020) Contracts Sold Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) 232 U.S. Treasury 2-Year Notes September 2010 $50,608,625 $(62,145) Notes to Schedule of Investments AGM Assured Guaranty Municipal Corporation Ambac Ambac Assurance Corporation COP Certificates of Participation GO General Obligation LIBOR London Interbank Offered Rate LOC Letter of Credit NATL National Public Finance Guarantee Corporation Radian Radian Asset Assurance, Inc. resets The frequency with which a securitys coupon changes, based on current market conditions or an underlying index. The more frequently a security resets, the less risk the investor is taking that the coupon will vary significantly from current market rates. SBBPA Standby Bond Purchase Agreement VRDN Variable Rate Demand Note. Interest reset date is indicated. Rate shown is effective at the period end. VRN Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. (1) Security, or a portion thereof, has been segregated for when-issued securities, and/or futures contracts. At the period end, the aggregate value of securities pledged was $61,951,000. (2) Security was purchased under Rule 144A of the Securities Act of 1933 or is a private placement and, unless registered under the Act or exempted from registration, may only be sold to qualified institutional investors. The aggregate value of these securities at the period end was $14,575,555, which represented 5.0% of total net assets. (3) Security is in default. (4) Non-income producing. (5) Security is a zero-coupon municipal bond. The rate indicated is the yield to maturity at purchase. Zero-coupon securities are issued at a substantial discount from their value at maturity. (6) When-issued security. Geographic classifications are unaudited. See Notes to Financial Statements. 18 Statement of Assets and Liabilities MAY 31, 2010 Assets Investment securities, at value (cost of $299,548,054) $293,305,829 Cash 26,029 Receivable for investments sold 150,560 Receivable for capital shares sold 263,875 Receivable for variation margin on futures contracts 15,969 Interest receivable 5,057,296 298,819,558 Liabilities Payable for investments purchased 2,380,556 Payable for capital shares redeemed 1,431,388 Payable for variation margin on futures contracts 97,875 Accrued management fees 149,782 Service fees (and distribution fees  A Class) payable 34,289 Distribution fees payable 20,163 Dividends payable 266,688 4,380,741 Net Assets $294,438,817 Net Assets Consist of: Capital paid in $332,855,398 Accumulated net realized loss on investment transactions (32,032,191) Net unrealized depreciation on investments (6,384,390) $294,438,817 Net assets Shares outstanding Net asset value per share Investor Class $132,196,245 14,989,674 $8.82 Institutional Class $25,783 2,923 $8.82 A Class $130,265,578 14,770,248 $8.82* B Class $2,638,470 299,173 $8.82 C Class $29,312,741 3,325,421 $8.81 *Maximum offering price $9.24 (net asset value divided by 0.955) See Notes to Financial Statements. 19 Statement of Operations YEAR ENDED MAY 31, 2010 Investment Income (Loss) Income: Interest $ 15,477,395 Expenses: Management fees 1,565,003 Distribution fees: B Class 21,515 C Class 200,371 Service fees: B Class 7,171 C Class 66,790 Distribution and service fees  A Class 303,561 Trustees fees and expenses 10,898 Other expenses 4,288 2,179,597 Net investment income (loss) 13,297,798 Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions (15,421,651) Futures contract transactions 90,084 (15,331,567) Change in net unrealized appreciation (depreciation) on: Investments 42,936,548 Futures contracts (113,837) 42,822,711 Net realized and unrealized gain (loss) 27,491,144 Net Increase (Decrease) in Net Assets Resulting from Operations $40,788,942 See Notes to Financial Statements. 20 Statement of Changes in Net Assets YEARS ENDED MAY 31, 2, 2009 Increase (Decrease) in Net Assets Operations Net investment income (loss) $ 13,297,798 $ 12,747,265 Net realized gain (loss) (15,331,567) (7,084,901) Change in net unrealized appreciation (depreciation) 42,822,711 (39,345,173) Net increase (decrease) in net assets resulting from operations 40,788,942 (33,682,809) Distributions to Shareholders From net investment income: Investor Class (5,707,098) (4,679,203) Institutional Class (319)  A Class (6,284,384) (6,531,632) B Class (127,227) (151,804) C Class (1,179,101) (1,384,288) Decrease in net assets from distributions (13,298,129) (12,746,927) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions 45,154,745 3,181,386 Net increase (decrease) in net assets 72,645,558 (43,248,350) Net Assets Beginning of period 221,793,259 265,041,609 End of period $294,438,817 $221,793,259 Undistributed net investment income  $338 See Notes to Financial Statements. 21 Notes to Financial Statements MAY 31, 2010 1. Organization and Summary of Significant Accounting Policies Organization  American Century Municipal Trust (the trust) is registered under the Investment Company Act of 1940 (the 1940 Act) as an open-end management investment company. High-Yield Municipal Fund (the fund) is one fund in a series issued by the trust. The fund is nondiversified under the 1940 Act. The funds investment objective is to seek high current income that is exempt from federal income taxes. Capital appreciation is a secondary objective. The fund pursues its objectives by investing primarily in long-term and intermediate-term municipal obligations. The following is a summary of the funds significant accounting policies. Multiple Class  The fund is authorized to issue the Investor Class, the Institutional Class, the A Class, the B Class and the C Class. The A Class may incur an initial sales charge. The A Class, B Class and C Class may be subject to a contingent deferred sales charge. The share classes differ principally in their respective sales charges and distribution and shareholder servicing expenses and arrangements. All shares of the fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the fund are allocated to each class of shares based on their relative net assets. Sale of the Institutional Class commenced on March 1, 2010. Security Valuations  Debt securities maturing in greater than 60 days at the time of purchase are valued at current market value as provided by a commercial pricing service or at the mean of the most recent bid and asked prices. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Trustees. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the securitys fair value, such security is valued as determined by the Board of Trustees or its designee, in accordance with procedures adopted by the Board of Trustees, if such determination would materially impact a funds net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. Security Transactions  For financial reporting purposes, security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income  Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. When-Issued  The fund may engage in securities transactions on a when-issued basis. Under these arrangements, the securities prices and yields are fixed on the date of the commitment, but payment and delivery are scheduled for a future date. During this period, securities are subject to market fluctuations. The fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet the purchase price. 22 Income Tax Status  It is the funds policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The fund is no longer subject to examination by tax authorities for years prior to 2007. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Distributions to Shareholders  Distributions from net investment income are declared daily and paid monthly. Distributions from net realized gains, if any, are generally declared and paid annually. Indemnifications  Under the trusts organizational documents, its officers and trustees are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. Use of Estimates  The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Subsequent Events  In preparing the financial statements, management evaluated the impact of events or transactions occurring through the date the financial statements were issued that would merit recognition or disclosure. 2. Fees and Transactions with Related Parties Management Fees  The trust has entered into a Management Agreement with American Century Investment Management, Inc. (ACIM) (the investment advisor), under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The Agreement provides that all expenses of managing and operating the fund, except brokerage expenses, taxes, interest, fees and expenses of the independent trustees (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on the daily net assets of the specific class of shares of the fund and paid monthly in arrears. The fee consists of (1) an Investment Category Fee based on the daily net assets of the fund and certain other accounts managed by the investment advisor that are in the same broad investment category as the fund and (2) a Complex Fee based on the assets of all the funds in the American Century Investments family of funds. The rates for the Investment Category Fee range from 0.2925% to 0.4100%. The rates for the Complex Fee range from 0.2500% to 0.3100% for the Investor Class, A Class, B Class and C Class. The Institutional Class is 0.2000% less at each point within the Complex Fee range. The effective annual management fee for each class for the year ended May 31, 2010 was 0.61% for the Investor Class, A Class, B Class and C Class and 0.41% for the Institutional Class. Distribution and Service Fees  The Board of Trustees has adopted a separate Master Distribution and Individual Shareholder Services Plan for each of the A Class, B Class and C Class (collectively the plans), pursuant to Rule 12b-1 of the 1940 Act. The plans provide that the A Class will pay American Century Investment Services, Inc. (ACIS) an annual distribution and service fee of 0.25%. The plans provide that the B Class and the C Class will each pay ACIS an annual distribution fee of 0.75% and service fee of 0.25%. The fees are computed and accrued daily based on each classs daily net assets and paid monthly in arrears. The fees are used to pay financial intermediaries for distribution and individual shareholder services. Fees incurred under the plans during the year ended May 31, 2010, are detailed in the Statement of Operations. 23 Related Parties  Certain officers and trustees of the trust are also officers and/or directors of American Century Companies, Inc. (ACC), the parent of the trusts investment advisor, ACIM, the distributor of the trust, ACIS, and the trusts transfer agent, American Century Services, LLC. The fund has a Mutual Funds Services Agreement with J.P. Morgan Investor Services Co. (JPMIS). JPMorgan Chase Bank (JPMCB) is a custodian of the fund. JPMIS and JPMCB are wholly owned subsidiaries of JPMorgan Chase & Co. (JPM). JPM is an equity investor in ACC. 3. Investment Transactions Purchases and sales of investment securities, excluding short-term investments, for the year ended May 31, 2010, were $99,509,084 and $59,414,431, respectively. 4. Capital Share Transactions Transactions in shares of the fund were as follows (unlimited number of shares authorized): Year ended May 31, 2010 Year ended May 31, 2009 Shares Amount Shares Amount Investor Class Sold 8,211,992 $ 69,589,486 6,547,168 $ 54,267,569 Issued in reinvestment of distributions 522,768 4,429,056 403,898 3,300,074 Redeemed (4,182,197) (35,613,780) (5,560,644) (45,922,788) 4,552,563 38,404,762 1,390,422 11,644,855 Institutional Class N/A N/A Sold 2,886 25,000 Issued in reinvestment of distributions 37 319 2,923 25,319 A Class Sold 4,398,679 37,187,350 5,879,016 48,139,060 Issued in reinvestment of distributions 551,204 4,645,556 651,804 5,359,830 Redeemed (4,250,762) (35,933,107) (6,999,366) (58,876,820) 699,121 5,899,799 (468,546) (5,377,930) B Class Sold 29,502 236,485 41,874 333,324 Issued in reinvestment of distributions 7,014 59,236 7,952 65,402 Redeemed (88,495) (753,378) (93,706) (769,385) (51,979) (457,657) (43,880) (370,659) C Class Sold 989,274 8,350,837 914,702 7,627,639 Issued in reinvestment of distributions 67,471 568,633 76,204 625,818 Redeemed (915,936) (7,636,948) (1,345,727) (10,968,337) 140,809 1,282,522 (354,821) (2,714,880) Net increase (decrease) 5,343,437 $ 45,154,745 523,175 $ 3,181,386 (1) March 1, 2010 (commencement of sale) through May 31, 2010 for the Institutional Class. 24 5. Fair Value Measurements The funds securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows:  Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities;  Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or  Level 3 valuation inputs consist of significant unobservable inputs (including a funds own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. As of May 31, 2010, the valuation inputs used to determine the fair value of the funds investment securities and unrealized gain (loss) on futures contracts were classified as Level 2 and Level 1, respectively. The Schedule of Investments provides additional details on the funds portfolio holdings. 6. Derivative Instruments Interest Rate Risk  The fund is subject to interest rate risk in the normal course of pursuing its investment objectives. The value of bonds generally declines as interest rates rise. A fund may enter into futures contracts based on a bond index or a specific underlying security. A fund may purchase futures contracts to gain exposure to increases in market value or sell futures contracts to protect against a decline in market value. Upon entering into a futures contract, a fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet requirements. Subsequent payments (variation margin) are made or received daily, in cash, by a fund. The variation margin is equal to the daily change in the contract value and is recorded as unrealized gains and losses. A fund recognizes a realized gain or loss when the futures contract is closed or expires. Net realized and unrealized gains or losses occurring during the holding period of futures contracts are a component of net realized gain (loss) on futures contract transactions and change in net unrealized appreciation (depreciation) on futures contracts, respectively. One of the risks of entering into futures contracts is the possibility that the change in value of the contract may not correlate with the changes in value of the underlying securities. The interest rate risk derivative instruments held at period end as disclosed on the Schedule of Investments are indicative of the funds typical volume during the period. The value of interest rate risk derivative instruments as of May 31, 2010, is disclosed on the Statement of Assets and Liabilities as an asset of $15,969 in receivable for variation margin on futures contracts and as a liability of $97,875 in payable for variation margin on futures contracts. For the year ended May 31, 2010, the effect of interest rate risk derivative instruments on the Statement of Operations was $90,084 in net realized gain (loss) on futures contract transactions and $(113,837) in change in net unrealized appreciation (depreciation) on futures contracts. 25 7. Interfund Lending The fund, along with certain other funds in the American Century Investments family of funds, may participate in an interfund lending program, pursuant to an Exemptive Order issued by the Securities and Exchange Commission (SEC). This program provides an alternative credit facility allowing the fund to borrow from or lend to other funds in the American Century Investments family of funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. The interfund loan rate earned/paid on interfund lending transactions is determined daily based on the average of certain current market rates. Interfund lending transactions normally extend only overnight, but can have a maximum duration of seven days. The program is subject to annual approval by the Board of Trustees. During the year ended May 31, 2010, the fund did not utilize the program. 8. Risk Factors The fund invests primarily in lower-rated debt securities, which are subject to substantial risks including price volatility, liquidity and default risk. 9. Federal Tax Information The tax character of distributions paid during the years ended May 31, 2010 and May 31, 2009 were as follows: Distributions Paid From Exempt income $13,298,129 $12,746,927 Long-term capital gains   The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of May 31, 2010, the federal tax cost of investments and the components of distributable earnings on a tax-basis were as follows: Federal tax cost of investments $298,993,418 Gross tax appreciation of investments $10,141,583 Gross tax depreciation of investments (15,829,172) Net tax appreciation (depreciation) of investments $ (5,687,589) Other book-to-tax adjustments $(183,232) Net tax appreciation (depreciation) $(5,870,821) Undistributed exempt income  Accumulated capital losses $(24,667,919) Capital loss deferral $(7,877,841) The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the treatment of non-shareholder capital contributions and the realization for tax purposes of unrealized gain (loss) on certain futures contracts. Other book-to-tax adjustments are attributable primarily to the tax deferral of losses on straddle positions. 26 The accumulated capital losses listed on the previous page represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. The capital loss carryovers expire as follows: $(145,918) $(700,317)   $(4,227,228) $(8,112,975) $(11,481,481) The capital loss deferral listed on the previous page represents net capital losses incurred in the seven-month period ended May 31, 2010. The fund has elected to treat such losses as having been incurred in the following fiscal year for federal income tax purposes. 10. Corporate Event As part of a long-standing estate and business succession plan established by ACC Co-Chairman James E. Stowers, Jr., the founder of American Century Investments, ACC Co-Chairman Richard W. Brown succeeded Mr. Stowers as trustee of a trust that holds a greater-than-25% voting interest in ACC, the parent corporation of each funds advisor. Under the 1940 Act, this is presumed to represent control of ACC even though it is less than a majority interest. The change of trustee may technically be considered a change of control of ACC and therefore also a change of control of each funds advisor even though there has been no change to their management and none is anticipated. The change of control resulted in the assignment of each funds investment advisory agreement. Under the 1940 Act, an assignment automatically terminated such agreement, making the approval of a new agreement necessary. On February 18, 2010, the Board of Trustees approved interim investment advisory agreements under which each fund will be managed until new agreements are approved by fund shareholders. On April 1, 2010, the Board of Trustees approved new investment advisory agreements. The interim agreements and the new agreements are substantially identical to the terminated agreements (with the exception of different effective and termination dates) and will not result in changes in the management of American Century Investments, the funds, their investment objectives, fees or services provided. The new agreement for the fund was approved by shareholders at a Special Meeting of Shareholders on June 16, 2010. The new agreement went into effect on July 16, 2010. Management agreements for new share classes of the funds that were launched after February 16, 2010 did not terminate, have not been replaced by interim agreements, and do not require approval of new agreements. 11. Other Tax Information (Unaudited) The following information is provided pursuant to provisions of the Internal Revenue Code. The fund designates $13,314,469 as exempt interest dividends for the fiscal year ended May 31, 2010. 27 Financial Highlights High-Yield Municipal Investor Class For a Share Outstanding Throughout the Years Ended May 31 Per-Share Data Net Asset Value, Beginning of Period $7.91 $9.63 $10.68 $10.50 $10.50 Income From Investment Operations Net Investment Income (Loss) 0.45 0.50 0.52 0.51 0.50 Net Realized and Unrealized Gain (Loss) 0.92 (1.72) (1.05) 0.18  Total From Investment Operations 1.37 (1.22) (0.53) 0.69 0.50 Distributions From Net Investment Income (0.46) (0.50) (0.52) (0.51) (0.50) Net Asset Value, End of Period $8.82 $7.91 $9.63 $10.68 $10.50 Total Return 17.68% (12.70)% (5.01)% 6.70% 4.91% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 0.61% 0.62% 0.62% 0.62% 0.62% Ratio of Net Investment Income (Loss) to Average Net Assets 5.40% 5.97% 5.16% 4.80% 4.80% Portfolio Turnover Rate 25% 44% 69% 36% 16% Net Assets, End of Period (in thousands) $132,196 $82,547 $87,127 $97,254 $84,896 (1) Computed using average shares outstanding throughout the period. (2) Per-share amount was less than $0.005. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. See Notes to Financial Statements. 28 High-Yield Municipal Institutional Class For a Share Outstanding Throughout the Years Ended May 31 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $8.66 Income From Investment Operations Net Investment Income (Loss) 0.12 Net Realized and Unrealized Gain (Loss) 0.15 Total From Investment Operations 0.27 Distributions From Net Investment Income (0.11) Net Asset Value, End of Period $8.82 Total Return 3.13% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 0.41% Ratio of Net Investment Income (Loss) to Average Net Assets 5.50% Portfolio Turnover Rate 25% Net Assets, End of Period (in thousands) $26 (1) March 1, 2010 (commencement of sale) through May 31, 2010. (2) Computed using average shares outstanding throughout the period. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (4) Annualized. (5) Portfolio turnover is calculated at the fund level. Percentage indicated was calculated for the year ended May 31, 2010. See Notes to Financial Statements. 29 High-Yield Municipal A Class For a Share Outstanding Throughout the Years Ended May 31 Per-Share Data Net Asset Value, Beginning of Period $7.91 $9.63 $10.68 $10.50 $10.50 Income From Investment Operations Net Investment Income (Loss) 0.43 0.48 0.50 0.48 0.48 Net Realized and Unrealized Gain (Loss) 0.91 (1.72) (1.05) 0.18  Total From Investment Operations 1.34 (1.24) (0.55) 0.66 0.48 Distributions From Net Investment Income (0.43) (0.48) (0.50) (0.48) (0.48) Net Asset Value, End of Period $8.82 $7.91 $9.63 $10.68 $10.50 Total Return 17.39% (12.92)% (5.25)% 6.43% 4.65% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 0.86% 0.87% 0.87% 0.87% 0.87% Ratio of Net Investment Income (Loss) to Average Net Assets 5.15% 5.72% 4.91% 4.55% 4.55% Portfolio Turnover Rate 25% 44% 69% 36% 16% Net Assets, End of Period (in thousands) $130,266 $111,293 $140,037 $158,622 $129,681 (1) Computed using average shares outstanding throughout the period. (2) Per-share amount was less than $0.005. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any, and does not reflect applicable sales charges. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. See Notes to Financial Statements. 30 High-Yield Municipal B Class For a Share Outstanding Throughout the Years Ended May 31 Per-Share Data Net Asset Value, Beginning of Period $7.91 $9.63 $10.68 $10.50 $10.50 Income From Investment Operations Net Investment Income (Loss) 0.37 0.42 0.42 0.40 0.40 Net Realized and Unrealized Gain (Loss) 0.91 (1.72) (1.05) 0.18  Total From Investment Operations 1.28 (1.30) (0.63) 0.58 0.40 Distributions From Net Investment Income (0.37) (0.42) (0.42) (0.40) (0.40) Net Asset Value, End of Period $8.82 $7.91 $9.63 $10.68 $10.50 Total Return 16.52% (13.58)% (5.96)% 5.64% 3.87% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.61% 1.62% 1.62% 1.62% 1.62% Ratio of Net Investment Income (Loss) to Average Net Assets 4.40% 4.97% 4.16% 3.80% 3.80% Portfolio Turnover Rate 25% 44% 69% 36% 16% Net Assets, End of Period (in thousands) $2,638 $2,777 $3,805 $4,790 $4,468 (1) Computed using average shares outstanding throughout the period. (2) Per-share amount was less than $0.005. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any, and does not reflect applicable sales charges. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. See Notes to Financial Statements. 31 High-Yield Municipal C Class For a Share Outstanding Throughout the Years Ended May 31 Per-Share Data Net Asset Value, Beginning of Period $7.91 $9.63 $10.68 $10.50 $10.50 Income From Investment Operations Net Investment Income (Loss) 0.37 0.41 0.42 0.40 0.40 Net Realized and Unrealized Gain (Loss) 0.90 (1.72) (1.05) 0.18  Total From Investment Operations 1.27 (1.31) (0.63) 0.58 0.40 Distributions From Net Investment Income (0.37) (0.41) (0.42) (0.40) (0.40) Net Asset Value, End of Period $8.81 $7.91 $9.63 $10.68 $10.50 Total Return 16.39% (13.58)% (5.96)% 5.64% 3.86% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.61% 1.62% 1.62% 1.62% 1.62% Ratio of Net Investment Income (Loss) to Average Net Assets 4.40% 4.97% 4.16% 3.80% 3.80% Portfolio Turnover Rate 25% 44% 69% 36% 16% Net Assets, End of Period (in thousands) $29,313 $25,176 $34,072 $38,287 $29,862 (1) Computed using average shares outstanding throughout the period. (2) Per-share amount was less than $0.005. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any, and does not reflect applicable sales charges. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. See Notes to Financial Statements. 32 Report of Independent Registered Public Accounting Firm To the Trustees of the American Century Municipal Trust and Shareholders of the High-Yield Municipal Fund: In our opinion, the accompanying statement of assets and liabilities, including the schedule of investments, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of the High-Yield Municipal Fund (one of the five funds comprising the American Century Municipal Trust, hereafter referred to as the Fund) at May 31, 2010, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended and the financial highlights for each of the periods presented, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as financial statements) are the responsibility of the Funds management; our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities at May 31, 2010 by correspondence with the custodian and brokers, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Kansas City, Missouri July 22, 2010 33 Management The Board of Trustees The individuals listed below serve as trustees of the fund. Each trustee will continue to serve in this capacity until death, retirement, resignation or removal from office. The mandatory retirement age for trustees who are not interested persons, as that term is defined in the Investment Company Act (independent trustees), is 73. However, the mandatory retirement age may be extended for a period not to exceed two years with the approval of the remaining independent trustees. Mr. Thomas is the only trustee who is an interested person because he currently serves as President and Chief Executive Officer of American Century Companies, Inc. (ACC), the parent company of American Century Investment Management, Inc. (ACIM or the advisor). The other trustees (more than three-fourths of the total number) are independent; that is, they have never been employees, directors or officers of, and have no financial interest in, ACC or any of its wholly owned, direct or indirect, subsidiaries, including ACIM, American Century Investment Services, Inc. (ACIS) and American Century Services, LLC (ACS). The trustees serve in this capacity for eight (in the case of Mr. Thomas, 15) registered investment companies in the American Century Investments family of funds. The following presents additional information about the trustees. The mailing address for each trustee other than Mr. Thomas is 1665 Charleston Road, Mountain View, California 94043. The mailing address for Mr. Thomas is 4500 Main Street, Kansas City, Missouri 64111. Independent Trustees John Freidenrich Year of Birth: Position(s) with the Fund: Trustee Length of Time Served: Since 2005 Principal Occupation(s) During the Past Five Years: Founder, Member and Manager, Regis Management Company, LLC (investment management firm) (April 2004 to present) Number of Funds in Fund Complex Overseen by Trustee: 41 Other Directorships Held by Trustee: None Education/Other Professional Experience: AB in Economics, Stanford University; LLB, Stanford Law School; formerly, partner and founder, Ware and Freidenrich Law Firm and Bay Partners; formerly, President, Board of Trustees, Stanford University Ronald J. Gilson Year of Birth: Position(s) with the Fund: Trustee and Chairman of the Board Length of Time Served: Since 1995 Principal Occupation(s) During the Past Five Years: Charles J. Meyers Professor of Law and Business, Stanford Law School (1979 to present); Marc and Eva Stern Professor of Law and Business, Columbia University School of Law (1992 to present) Number of Funds in Fund Complex Overseen by Trustee: 41 Other Directorships Held by Trustee: None Education/Other Professional Experience: BA, Washington University; JD, Yale Law School; formerly, attorney, Steinhart, Goldberg, Feigenbaum & Ladar 34 Frederick L. A. Grauer Year of Birth: Position(s) with the Fund: Trustee Length of Time Served: Since 2008 Principal Occupation(s) During the Past Five Years: Senior Advisor, BlackRock, Inc. (investment management firm) (2010 to present); Senior Advisor, Barclays Global Investors (investment management firm) (2003 to 2009) Number of Funds in Fund Complex Overseen by Trustee: 41 Other Directorships Held by Trustee: None Education/Other Professional Experience: BA in Economics, University of British Columbia; MA in Economics, University of Chicago; PhD in Business, Stanford University; formerly, Executive Chairman, Barclays Global Investors; Chairman and Chief Executive Officer, Wells Fargo Nikko Investment Advisors; and Vice President, Merrill Lynch Capital Markets Group; formerly, Director, New York Stock Exchange, Chicago Mercantile Exchange and Columbia University; formerly, faculty member, Graduate School of Business, Columbia University and Alfred P. Sloan School of Management, Massachusetts Institute of Technology Peter F. Pervere Year of Birth: Position(s) with the Fund: Trustee Length of Time Served: Since 2007 Principal Occupation(s) During the Past Five Years: Retired Number of Funds in Fund Complex Overseen by Trustee: 41 Other Directorships Held by Trustee: Intraware, Inc. (2003 to 2009); Digital Impact, Inc. (2003 to 2005) Education/Other Professional Experience: BA in History, Stanford University; CPA; formerly, Vice President and Chief Financial Officer, Commerce One, Inc. (software and services provider); formerly, Vice President and Corporate Controller, Sybase, Inc.; formerly with accounting firm of Arthur Young & Co. Myron S. Scholes Year of Birth: Position(s) with the Fund: Trustee Length of Time Served: Since 1980 Principal Occupation(s) During the Past Five Years: Chairman, Platinum Grove Asset Management, L.P. (asset manager) (1999 to 2009); Frank E. Buck Professor of Finance-Emeritus, Stanford Graduate School of Business (1996 to present) Number of Funds in Fund Complex Overseen by Trustee: 41 Other Directorships Held by Trustee: Dimensional Fund Advisors (investment advisor); CME Group, Inc. (futures and options exchange) Education/Other Professional Experience: BA in Economics, McMaster University (Ontario); MBA and PhD, University of Chicago; formerly, Senior Research Fellow at the Hoover Institute; formerly, Edward Eagle Brown Professor of Finance, University of Chicago; recipient of the Alfred Nobel Memorial Prize in Economic Sciences 35 John B. Shoven Year of Birth: Position(s) with the Fund: Trustee Length of Time Served: Since 2002 Principal Occupation(s) During the Past Five Years: Professor of Economics, Stanford University (1973 to present) Number of Funds in Fund Complex Overseen by Trustee: 41 Other Directorships Held by Trustee: Cadence Design Systems; Exponent; Financial Engines; PalmSource, Inc. (2002 to 2005); Watson Wyatt Worldwide (2002 to 2006) Education/Other Professional Experience: BA in Physics, University of California; PhD in Economics, Yale University; Director of the Stanford Institute for Economic Policy Research (1999 to present); formerly, Chair of Economics and Dean of Humanities and Sciences, Stanford University Interested Trustee Jonathan S. Thomas Year of Birth: Position(s) with the Fund: Trustee and President Length of Time Served: Since 2007 Principal Occupation(s) During the Past Five Years: President and Chief Executive Officer, ACC (March 2007 to present); Chief Administrative Officer, ACC (February 2006 to February 2007); Executive Vice President, ACC (November 2005 to February 2007). Also serves as: Chief Executive Officer and Manager, ACS; Executive Vice President, ACIM; Director, ACC, ACIM and other ACC subsidiaries. Global Chief Operating Officer and Managing Director, Morgan Stanley (investment management) (March 2000 to November 2005) Number of Funds in Fund Complex Overseen by Trustee: Other Directorships Held by Trustee: None Education/Other Professional Experience: BA in Economics, University of Massachusetts; MBA, Boston College; formerly held senior leadership roles with Fidelity Investments, Boston Financial Services and Bank of America; serves on the Board of Governors of the Investment Company Institute 36 Officers The following table presents certain information about the executive officers of the fund. Each officer serves as an officer for each of the 15 investment companies in the American Century family of funds, unless otherwise noted. No officer is compensated for his or her service as an officer of the fund. The listed officers are interested persons of the fund and are appointed or re-appointed on an annual basis. The mailing address for each of the officers listed below is 4500 Main Street, Kansas City, Missouri 64111. Name Offices with (Year of Birth) the Fund Principal Occupation(s) During the Past Five Years Jonathan S. Trustee and President and Chief Executive Officer, ACC (March 2007 to present); Thomas President Chief Administrative Officer, ACC (February 2006 to March 2007); (1963) since 2007 Executive Vice President, ACC (November 2005 to February 2007). Also serves as: Chief Executive Officer and Manager, ACS; Executive Vice President, ACIM; Director, ACC, ACIM and other ACC subsidiaries. Global Chief Operating Officer and Managing Director, Morgan Stanley (March 2000 to November 2005) Barry Fink Executive Chief Operating Officer and Executive Vice President, ACC (September 2007 (1955) Vice President to present); President, ACS (October 2007 to present); Managing Director, since 2007 Morgan Stanley (2000 to 2007); Global General Counsel, Morgan Stanley (2000 to 2006). Also serves as: Manager, ACS, and Director, ACC and certain ACC subsidiaries Maryanne L. Chief Compliance Chief Compliance Officer, American Century funds, ACIM and ACS (August Roepke Officer since 2006 2006 to present); Assistant Treasurer, ACC (January 1995 to August 2006); (1956) and Senior and Treasurer and Chief Financial Officer, various American Century funds Vice President (July 2000 to August 2006). Also serves as: Senior Vice President, ACS since 2000 Charles A. General Counsel Attorney, ACC (February 1994 to present); Vice President, ACC (November Etherington since 2007 and 2005 to present); General Counsel, ACC (March 2007 to present); Also (1957) Senior Vice serves as General Counsel, ACIM, ACS, ACIS and other ACC subsidiaries; President and Senior Vice President, ACIM and ACS since 2006 Robert J. Leach Vice President, Vice President, ACS (February 2000 to present); and Controller, various (1966) Treasurer and American Century funds (1997 to September 2006) Chief Financial Officer since 2006 David H. Reinmiller Vice President Attorney, ACC (January 1994 to present); Associate General Counsel, ACC (1963) since 2001 (January 2001 to present); Chief Compliance Officer, American Century funds and ACIM (January 2001 to February 2005). Also serves as: Vice President, ACIM and ACS Ward D. Stauffer Secretary Attorney, ACC (June 2003 to Present) (1960) since 2005 The SAI has additional information about the funds trustees and is available without charge, upon request, by calling 1-800-345-2021. 37 Board Approval of Management Agreements American Century Investment Management, Inc. (ACIM or the Advisor) currently serves as investment advisor to the Fund under an interim management agreement (the Interim Management Agreement) between the Advisor and the Fund approved by the Funds Board of Trustees (the Board). The Advisor previously served as investment advisor to the Fund pursuant to a management agreement (the Prior Management Agreement) that terminated in accordance with its terms on February 16, 2010, as a result of a change of control of the Advisors parent company, American Century Companies, Inc. (ACC). The change in control occurred as the result of a change in the trustee of a trust created by James E. Stowers, Jr., the founder of American Century Investments that holds shares representing a significant interest in ACC stock. Mr. Stowers previously served as the trustee of the trust. On February 16, 2010, Richard W. Brown, Co-Chairman of ACC with Mr. Stowers, became the trustee in accordance with the terms of the trust and Mr. Stowers long-standing estate and succession plan. On February 18, 2010, the Board approved the Interim Management Agreement in accordance with Rule 15a-4 under the Investment Company Act to ensure continued management of the Fund by the Advisor after the termination of the Prior Management Agreement and until shareholder approval of a new management agreement (the Proposed Management Agreement) as required under the Act. The Board approved the Proposed Management Agreement and recommended its approval to shareholders. Fund shareholders approved the Proposed Management Agreement at a meeting on June 16, 2010.* The Interim Management Agreement and the Proposed Management Agreement are substantially identical to the Prior Management Agreement except for their effective dates and the termination provisions of the Interim Management Agreement. Under the Interim and Proposed Management Agreements, the Advisor will provide the same services to the Fund and receive the same compensation rate as under the Prior Management Agreement. Basis for Board Approval of Interim Management Agreement In considering the approval of the Interim Management Agreement, Rule 15a-4 requires the Board to approve the contract within ten business days of the termination of the prior agreement and to determine that the compensation to be received under the interim agreement is no greater than would have been received under the prior agreement. In connection with the approval, the Board noted that it oversees on a continuous basis and evaluates at its quarterly meetings, directly and through the committees of the Board, the nature and quality of significant services provided by the Advisor, the investment performance of the Fund, shareholder services, audit and compliance functions and a variety of other matters relating to the Funds operations. *Management agreements for new share classes of the Fund launched after February 16, 2010, did not terminate, have not been replaced by Interim Management Agreements, and do not require Board or shareholder approval at this time. 38 In evaluating the Interim Management Agreement, the Board, assisted by the advice of its independent legal counsel, considered a number of factors in addition to those required by the rule with no one factor being determinative to its analysis. Among the factors considered by the Board were the circumstances and effect of the change of control, the fact that the Advisor will provide the same services and receive the same compensation rate as under the Prior Management Agreements, and that the change of control did not result in a change of the personnel managing the Fund. Upon completion of its analysis, the Board approved the Interim Management Agreement, determining that the continued management of the Fund by the Advisor was in the best interests of the Fund and Fund shareholders. Basis for Board Approval of Proposed Management Agreement At a meeting held on April 1, 2010, after considering all information presented, the Board approved, and determined to recommend that shareholders approve, the Proposed Management Agreement. In connection with that approval, the Board requested and reviewed extensive data and information compiled by the Advisor and certain independent providers of evaluation data concerning the Fund and services provided to the Fund by the Advisor. The Board oversees on a continuous basis and evaluates at its quarterly meetings, directly and through the committees of the Board, the nature and quality of significant services provided by the Advisor, the investment performance of the Fund, shareholder services, audit and compliance functions and a variety of other matters relating to the Funds operations. The information considered and the discussions held at the meetings included, but were not limited to:  the nature, extent and quality of investment management, shareholder services and other services provided to the Fund;  the wide range of programs and services the Advisor provides to the Fund and its shareholders on a routine and non-routine basis;  the compliance policies, procedures, and regulatory experience of the Advisor;  data comparing the cost of owning the Fund to the cost of owning similar funds;  the fact that there will be no changes to the fees, services, or personnel who provide such services as compared to the Prior Management Agreement;  data comparing the Funds performance to appropriate benchmarks and/ or a peer group of other mutual funds with similar investment objectives and strategies;  financial data showing the profitability of the Fund to the Advisor and the overall profitability of the Advisor;  data comparing services provided and charges to the Fund with those for other non-fund investment management clients of the Advisor; and 39  consideration of collateral or fall-out benefits derived by the Advisor from the management of the Fund and potential sharing of economies of scale in connection with the management of the Fund. The Board also considered whether there was any reason for not continuing the existing arrangement with the Advisor. In particular, the Board recognized that shareholders may have invested in the Fund on the strength of the Advisors industry standing and reputation and in the expectation that the Advisor will have a continuing role in providing advisory services to the Fund. The Board considered all of the information provided by the Advisor, the independent data providers, and the Boards independent legal counsel, and evaluated such information for the Fund. The Board did not identify any single factor as being all-important or controlling, and each Board member may have attributed different levels of importance to different factors. In deciding to approve the Proposed Management Agreement under the terms ultimately determined by the Board to be appropriate, the Board based its decision on a number of factors, including the following: Nature, Extent and Quality of Services  Generally. Under the Proposed Management Agreement, the Advisor is responsible for providing or arranging for all services necessary for the operation of the Fund. The Board noted that under the Proposed Management Agreement, the Advisor provides or arranges at its own expense a wide variety of services including:  constructing and designing the Fund  portfolio research and security selection  initial capitalization/funding  securities trading  Fund administration  custody of Fund assets  daily valuation of the Funds portfolio  shareholder servicing and transfer agency, including shareholder confir - mations, recordkeeping and communications  legal services  regulatory and portfolio compliance  financial reporting  marketing and distribution 40 The Board noted that many of these services have expanded over time both in terms of quantity and complexity in response to shareholder demands, competition in the industry, changing distribution channels and the changing regulatory environment. Investment Management Services. The investment management services provided to the Fund are complex and provide Fund shareholders access to professional money management, instant diversification of their investments within an asset class, the opportunity to easily diversify among asset classes, and liquidity. As a part of its general oversight and in evaluating investment performance, the Board expects the Advisor to manage the Fund in accordance with its investment objectives and approved strategies. In providing these services, the Advisor utilizes teams of investment professionals who require extensive information technology, research, training, compliance and other systems to conduct their business. The Board, directly and through its Portfolio Committee, regularly reviews investment performance information for the Fund, together with comparative information for appropriate benchmarks and/or peer groups of similarly-managed funds, over different time horizons. If performance concerns are identified, the underperforming Fund receives special reviews until performance improves, during which time the Board discusses with the Advisor the reasons for such underperformance and any efforts being undertaken to improve performance. Shareholder and Other Services. Under the Proposed Management Agreement, the Advisor will also provide the Fund with a comprehensive package of transfer agency, shareholder, and other services. The Board, directly and through the various committees of the Board, regularly reviews reports and evaluations of such services. These reports include, but are not limited to, information regarding the operational efficiency and accuracy of the shareholder and transfer agency services provided, staffing levels, shareholder satisfaction (as measured by external as well as internal sources), technology support, new products and services offered to Fund shareholders, securities trading activities, portfolio valuation services, auditing services, and legal and operational compliance activities. Certain aspects of shareholder and transfer agency service level efficiency and the quality of securities trading activities are measured by independent third party providers and are presented in comparison to other fund groups not managed by the Advisor. Costs of Services Provided and Profitability. The Advisor provided detailed information concerning its cost of providing various services to the Fund, its profitability in managing the Fund, its overall profitability, and its financial condition. The Board reviewed with the Advisor the methodology used to prepare this financial information. The Board has also reviewed with the Advisor its methodology for compensating the investment professionals that provide services to the Fund as well as compensation to the five highest paid personnel of the Advisor. This financial information regarding the Advisor is considered in order to evaluate the Advisors financial condition, its ability to continue to provide services under the Proposed Management Agreement, and the reasonableness of the proposed management fees. 41 Ethics. The Board generally considers the Advisors commitment to providing quality services to shareholders and to conducting its business ethically. It noted that the Advisors practices generally meet or exceed industry best practices. Economies of Scale. The Board also reviewed information provided by the Advisor regarding the possible existence of economies of scale in connection with the management of the Fund. The Board concluded that economies of scale are difficult to measure and predict with precision, especially on a fund-by-fund basis. The analysis of economies of scale is further complicated by the additional services and content provided by the Advisor and its reinvestment in its ability to provide and expand those services. Accordingly, the Board seeks to evaluate economies of scale by reviewing information, such as year-over-year profitability of the Advisor generally, the profitability of its management of the Fund specifically, and the expenses incurred by the Advisor in providing various functions to the Fund. The Board believes the Advisor is appropriately sharing economies of scale through its competitive fee structure, offering competitive fees from fund inception, fee breakpoints as the fund complex and the Fund increases in size, and through reinvestment in its business to provide shareholders additional services and enhancements to existing services. In particular, separate breakpoint schedules based on the size of the entire fund complex and on the size of the Fund reflect the complexity of assessing economies of scale. Comparison to Fees of Funds not Managed by the Advisor. Both the Prior and Proposed Management Agreements provide that the Fund pays the Advisor a single, all-inclusive (or unified) management fee for providing all services necessary for the management and operation of the Fund, other than brokerage expenses, taxes, interest, extraordinary expenses, and the fees and expenses of the Funds Independent Trustees (including their independent legal counsel) and expenses incurred in connection with the provision of shareholder services and distribution services under a plan adopted pursuant to Rule 12b-1 under the 1940 Act. Under the unified fee structure, the Advisor is responsible for providing all investment advisory, custody, audit, administrative, compliance, recordkeeping, marketing and shareholder services, or arranging and supervising third parties that provide such services. By contrast, most other funds are charged a variety of fees, including an investment advisory fee, a transfer agency fee, an administrative fee, distribution charges and other expenses. Other than their investment advisory fees and any applicable Rule 12b-1 distribution fees, the components of the total fees charged by these other funds may be increased without shareholder approval. The Board believes the unified fee structure is a benefit to Fund shareholders because it clearly discloses to shareholders the cost of owning Fund shares, and, since the unified fee cannot be increased without a vote of Fund shareholders, it shifts to the Advisor the risk of increased costs of operating the Fund and provides a direct incentive to minimize administrative inefficiencies. Part of the Boards analysis of fee levels involves reviewing certain evaluative data 42 compiled by an independent provider comparing the Funds unified fee to the total expense ratios of similar funds not managed by the Advisor. The Board concluded that the management fee to be paid by the Fund to the Advisor under the Proposed Management Agreement is reasonable in light of the services to be provided to the Fund. Comparison to Fees and Services Provided to Other Clients of the Advisor. The Board also requested and received information from the Advisor concerning the nature and extent of the services, fees, and profitability of its advisory services to advisory clients other than the Fund. They observed that these varying types of client accounts require different services and involve different regulatory and entrepreneurial risks than the management of the Fund. The Board analyzed this information and concluded that the fees charged and services provided to the Fund were reasonable by comparison. Collateral or Fall-Out Benefits Derived by the Advisor. The Board considered the existence of collateral benefits the Advisor may receive as a result of its relationship with the Fund. The Board concluded that the Advisors primary business is managing mutual funds and it generally does not use Fund or shareholder information to generate profits in other lines of business, and therefore does not derive any significant collateral benefits from them. The Board noted that the Advisor receives proprietary research from broker-dealers that execute Fund portfolio transactions and concluded that this research is likely to benefit Fund shareholders. The Board also determined that the Advisor is able to provide investment management services to certain clients other than the Fund, at least in part, due to its existing infrastructure built to serve the fund complex. The Board concluded, however, that the assets of those other clients are not material to the analysis and, in any event, are included with the assets of the Fund to determine breakpoints in the Funds fee schedule, provided they are managed using the same investment team and strategy. Conclusion of the Board. As a result of this process, the Board, in the absence of particular circumstances and assisted by the advice of its independent legal counsel, taking into account all of the factors discussed above and the information provided by the Advisor and others, concluded that the Proposed Management Agreement be approved and recommended its approval to Fund shareholders. 43 Additional Information Proxy Voting Guidelines American Century Investment Management, Inc., the funds investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the fund. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-345-2021. It is also available on American Century Investments website at americancentury.com and on the Securities and Exchange Commissions website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the About Us page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at sec.gov, and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The fund also makes its complete schedule of portfolio holdings for the most recent quarter of its fiscal year available on its website at americancentury.com and, upon request, by calling 1-800-345-2021. 44 Index Definitions The following indices are used to illustrate investment market, sector, or style performance or to serve as fund performance comparisons. They are not investment products available for purchase. The Barclays Capital 5-Year General Obligation (GO) Bond Index is composed of investment-grade U.S. municipal securities, with maturities of four to six years, that are general obligations of a state or local government. The Barclays Capital Long-Term Municipal Bond Index is composed of those securities included in the Barclays Capital Municipal Bond Index that have maturities greater than 22 years. The Barclays Capital Municipal Bond Index is a market value-weighted index designed for the long-term tax-exempt bond market. The Barclays Capital Non-Investment-Grade Municipal Bond Index is composed of non-investment grade U.S. municipal securities with a remaining maturity of one year or more. The Barclays Capital U.S. Aggregate Index represents securities that are taxable, registered with the Securities and Exchange Commission, and U.S. dollar-denominated. The index covers the U.S. investment-grade fixed-rate bond market, with index components for government and corporate securities, mortgage pass-through securities, and asset-backed securities. The Barclays Capital U.S. Treasury Index is composed of those securities included in the Barclays Capital U.S. Aggregate Index that are public obligations of the U.S. Treasury with a remaining maturity of one year or more. 45 Notes 46 Notes 47 Notes 48 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investor Services Representative 1-800-345-2021 or 816-531-5575 Investors Using Advisors 1-800-378-9878 Business, Not-For-Profit, Employer-Sponsored Retirement Plans 1-800-345-3533 Banks and Trust Companies, Broker-Dealers, Financial Professionals, Insurance Companies 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century Municipal Trust Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. American Century Investment Services, Inc., Distributor ©2010 American Century Proprietary Holdings, Inc. All rights reserved. CL-ANN-68681 Annual Report May 31, 2010 American Century Investments ® Tax-Free Bond Fund Table of Contents Presidents Letter 2 Market Perspective 3 U.S. Fixed-Income Total Returns 3 Tax-Free Bond Performance 4 Portfolio Commentary 6 Portfolio at a Glance 8 Yields 8 Top Five States & Territories. 8 Shareholder Fee Example 9 Financial Statements Schedule of Investments 11 Statement of Assets and Liabilities 35 Statement of Operations 36 Statement of Changes in Net Assets 37 Notes to Financial Statements 38 Financial Highlights 44 Report of Independent Registered Public Accounting Firm 48 Other Information Management 49 Board Approval of Management Agreements 53 Additional Information 59 Index Definitions 60 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments knowledge, such information is accurate at the time of printing. Presidents Letter Dear Investor: To learn more about the capital markets, your investment, and the portfolio management strategies American Century Investments provides, we encourage you to review this shareholder report for the financial reporting period ended May 31, 2010. On the following pages, you will find investment performance and portfolio information, presented with the expert perspective and commentary of our portfolio management team. This report remains one of our most important vehicles for conveying the information you need about your investment performance, and about the market factors and strategies that affect fund returns. For additional information on the markets, we encourage you to visit the Insights & News tab at our Web site, americancentury.com, for updates and further expert commentary. The top of our Web sites home page also provides a link to Our Story, which, first and foremost, outlines our commitmentsince 1958to helping clients reach their financial goals. We believe strongly that we will only be successful when our clients are successful. Thats who we are. Another important, unique facet of our story and who we are is Profits with a Purpose, which describes our bond with the Stowers Institute for Medical Research (SIMR). SIMR is a world-class biomedical organizationfounded by our company founder James E. Stowers, Jr. and his wife Virginiathat is dedicated to researching the causes, treatment, and prevention of gene-based diseases, including cancer. Through American Century Investments private ownership structure, more than 40% of our profits support SIMR. Mr. Stowers example of achieving financial success and using that platform to help humanity motivates our entire American Century Investments team. His story inspires us to help each of our clients achieve success. Thank you for sharing your financial journey with us. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Market Perspective By David MacEwen, Chief Investment Officer, Fixed Income Economic and Market Rebound The municipal bond market witnessed a wide dispersion of returns in the 12 months ended May 31, 2010 (see the accompanying table), which closely coincided with the rebound of the U.S. economy from the depths of the recession and credit crisis. This dramatic turnaround can be attributed to the governments extraordinary monetary and fiscal stimulus policies taken in response to the financial crisis in late 2008. However, financial market volatility in May related to the European debt crisis led many to worry about a potential slowdown in U.S. growth. Despite a return to positive economic growth in the second half of 2009 and so far in 2010, the unemployment rate stood at 9.7% in May 2010, while the housing market and consumer debt levels remained concerns. Municipal Market Review Better economic and market conditions caused a reversal of the trading that colored the credit crisis, when the lowest-rated bonds performed worst and higher-quality bonds did best. For the 12 months ended in May, this reversal meant that high-yield (below-investment-grade) and long-term municipal bonds did better than high-quality and shorter-term securities. Similarly, credit-sensitive municipal bonds outperformed Treasury securities for the 12 months after lagging during the credit crisis. In addition to better economic and market conditions, municipal bonds benefited from improving technical factorsthe Build America Bonds program limited the supply of tax-exempt bonds. This federal program, designed to help ease municipal borrowing costs, meant many newly minted municipal bonds were instead issued in the taxable bond universe. Demand for municipal bonds was helped by attractive tax-equivalent yields and the outlook for higher marginal tax rates going forward. And despite the continuing flood of negative press about budget challenges for states and local governments, we continue to believe that municipal defaults will be relatively rare, especially compared with corporate defaults. Indeed, during the reporting period, the major credit rating agencies revamped their ratings systems to better recognize the superior credit quality and vastly lower default risk of municipal securities relative to corporate-backed bonds. U.S. Fixed-Income Total Returns For the 12 months ended May 31, 2010 Barclays Capital Municipal Market Indices Barclays Capital U.S. Taxable Market Indices Municipal Bond 8.52% Aggregate Index 8.42% 5-Year General Obligation Bond 6.15% Treasury Index 4.50% Long-Term Municipal Bond 13.53% Non-Investment-Grade Municipal Bond 21.01% 3 Performance Tax-Free Bond Total Returns as of May 31, 2010 Average Annual Returns Ticker Since Inception Symbol 1 year 5 years 10 years Inception Date Investor Class TWTIX 7.48% 4.31% 5.20% 5.34% 3/2/87 Barclays Capital 5-Year GO Bond Index  6.15% 4.88% 5.35% 5.60%  Average Return of Lippers Intermediate Municipal Debt Funds  7.04% 3.71% 4.76% 5.46%  Investor Classs Lipper Ranking   as of May 31, 2010 57 of 155 17 of 121 14 of 74 7 of 11 as of June 30, 2010 65 of 150 17 of 118 15 of 73 7 of 11 Institutional Class AXBIX 7.69% 4.52%  4.27% 4/15/03 A Class TWWOX 3/1/10 No sales charge*    1.35% With sales charge*    -3.21% C Class TWTCX 3/1/10 No sales charge*    1.07% With sales charge*    0.07% *Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 4.50% maximum initial sales charge for fixed-income funds and may be subject to a maximum CDSC of 1.00%. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. (1) Since 2/28/87, the date nearest the Investor Classs inception for which data are available. (2) Data provided by Lipper Inc.  A Reuters Company. © 2010 Reuters. All rights reserved. Any copying, republication or redistribution of Lipper content, including by caching, framing or similar means, is expressly prohibited without the prior written consent of Lipper. Lipper shall not be liable for any errors or delays in the content, or for any actions taken in reliance thereon. Lipper Fund Performance  Performance data is total return, and is preliminary and subject to revision. Lipper Rankings  Rankings are based only on the universe shown and are based on average annual total returns. This listing might not represent the complete universe of funds tracked by Lipper. The data contained herein has been obtained from company reports, financial reporting services, periodicals and other resources believed to be reliable. Although carefully verified, data on compilations is not guaranteed by Lipper and may be incomplete. No offer or solicitations to buy or sell any of the securities herein is being made by Lipper. (3) Since 3/31/87, the date nearest the Investor Classs inception for which data are available. (4) Total returns for periods less than one year are not annualized. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. Investment income may be subject to certain state and local taxes and, depending on your tax status, the federal alternative minimum tax (AMT). Capital gains are not exempt from state and federal income tax. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 4 Tax-Free Bond Total Annual Fund Operating Expenses Investor Class Institutional Class A Class C Class 0.49% 0.29% 0.74% 1.49% The total annual fund operating expenses shown is as stated in the funds prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. Investment income may be subject to certain state and local taxes and, depending on your tax status, the federal alternative minimum tax (AMT). Capital gains are not exempt from state and federal income tax. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 5 Portfolio Commentary Tax-Free Bond Portfolio Managers: Alan Kruss, Joseph Gotelli, and Steven Permut Performance Summary Tax-Free Bond returned 7.48%* for the 12 months ended May 31, 2010. By comparison, the Barclays Capital 5-Year GO Bond Index returned 6.15%. The average return of the intermediate municipal debt funds tracked by Lipper Inc. was 7.04% for the same period. The portfolios average annual returns also exceeded those of its Lipper group average for the five- and 10-year periods ended in May (see page 4). The portfolios absolute returns reflect the positive performance of municipal bonds during the reporting period, despite budget concerns for many municipalities (see the Market Perspective on page 3). Some of the key contributions to the portfolios return came from our credit and sector allocation decisions. Our yield curve positioning and municipal/Treasury ratio trades also helped performance. Credit, Sector Positioning Helped In a period when lower-rated bonds outperformed, it helped to favor what we considered attractively valued bonds rated A and BBB. We worked hard during the fiscal year to add securities we thought were trading out of line with their actual risks. In terms of sector allocation, we tended to hold underweight positions in tax-backed bonds (such as state and local general obligation (GO) debt) in favor of revenue bonds (such as utilities, education, and health care debt). This positioning helped because revenue bondsparticularly our health care holdingsoutperformed GO securities. However, an underweight to corporate-backed, tobacco, and industrial development revenue bonds detracted from performance. Other Trades During the second half of 2009, we initiated a yield curve flattening trade designed to benefit as the yield difference between two- and 30-year securities declined. We added to this trade again in 2010 as this spread approached the widest levels on record. This trade benefited the portfolio as the yield curve proceeded to flatten toward the end of the reporting period. Additionally, we implemented a ratio trade designed to benefit from the changing yield relationship between like-maturity municipals and Treasuries. This positioning benefited performance as demand for the municipal asset class drove outperformance versus Treasuries. *All fund returns referenced in this commentary are for Investor Class shares. 6 Tax-Free Bond Municipal Credit Comment The period saw a number of negative headlines about the financial health of state and local governments. Steven Permut, who leads American Century Investments municipal bond team, recognizes these concerns but does not believe a wave of municipal defaults is imminent: We think defaults, while increasing, will continue to be relatively isolated events due to credit-specific issues. And as weve said repeatedly, we believe the 50 states are highly unlikely to default. Thats because state general obligation bonds typically have a first or second claim on all general fund revenues, their debt service typically represents a comparatively small percentage of available income, and the states have broad powers to ensure their debts are repaid. In looking at local tax-backed credits, we have found that most cities/school districts/counties are fairly well managed and have continued to maintain reserves during the downturn. Permut continues: Instead, the real risks to municipal bonds will be more market driven, relating to (1) downgrades, (2) headlines, and (3) liquidity, which can negatively impact a bonds value. Its worth remembering that municipal bonds as a whole are second only to Treasuries in terms of credit quality. Indeed, as a result of recent changes to credit ratings by the big rating agencies to reflect the high quality and low likelihood of default by municipal bonds relative to corporate securities, many categories of municipal debt have recently seen their credit ratings recalibrated higher by Moodys and Fitch. Outlook We expect modest economic growth going forward, because of three big headwinds for consumer spending (a key driver of growth): high unemployment, too much household debt, and a weak housing market, said Permut. While municipal credit conditions are likely to remain challenging in the near term, we think demand for municipal bonds will be fairly healthytax rates are widely expected to rise going forward, and investors looking for higher yields are stepping out the maturity spectrum from money market funds. At the same time, the supply of tax-free municipal bonds is likely to be constrained by the Build America Bonds programa federal government program intended to help lower municipal borrowing costs. In terms of the portfolio, Permut indicates that Tax-Free Bond will remain underweight the tax-supported sector (which includes state and local general obligation bonds) because of the possibility of credit rating downgrades in that sector going forward. Instead, we are overweight less economically sensitive sectors, such as essential service revenue bonds (public power and water and sewer), hospitals, and higher education. 7 Tax-Free Bond Portfolio at a Glance As of 5/31/10 Weighted Average Maturity 10.0 years Average Duration (Modified) 5.0 years Yields as of May 31, 2010 30-Day SEC Yield Investor Class 2.59% Institutional Class 2.79% A Class 2.23% C Class 1.61% Investor Class 30-Day Tax-Equivalent Yields 25.00% Tax Bracket 3.45% 28.00% Tax Bracket 3.59% 33.00% Tax Bracket 3.86% 35.00% Tax Bracket 3.98% (1) The tax brackets indicated are for federal taxes only. Actual tax-equivalent yields may be lower, if alternative minimum tax is applicable. Top Five States & Territories % of net assets as of 5/31/10 California 16.3% New York 10.9% Pennsylvania 6.1% Texas 5.1% Florida 5.0% 8 Shareholder Fee Example (Unaudited) Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/ exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from December 1, 2009 to May 31, 2010 (except as noted). Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading Expenses Paid During Period to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. We will not charge the fee as long as you choose to manage your accounts exclusively online. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a funds share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 9 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period Annualized 12/1/09 5/31/10 12/1/09  5/31/10 Expense Ratio Actual Investor Class $1,000 $1,030.60 $2.43 0.48% Institutional Class $1,000 $1,031.60 $1.42 0.28% A Class $1,000 $1,013.50 $1.83 0.73% C Class $1,000 $1,010.70 $3.71 1.48% Hypothetical Investor Class $1,000 $1,022.54 $2.42 0.48% Institutional Class $1,000 $1,023.54 $1.41 0.28% A Class $1,000 $1,021.29 $3.68 0.73% C Class $1,000 $1,017.55 $7.44 1.48% (1) Expenses are equal to the classs annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 182, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. (2) Ending account value based on actual return from March 1, 2010 (commencement of sale) through May 31, 2010. (3) Expenses are equal to the classs annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 91, the number of days in the period from March 1, 2010 (commencement of sale) through May 31, 2010, divided by 365, to reflect the period. Had the class been available for the full period, the expenses paid during the period would have been higher. (4) Ending account value and expenses paid during period assumes the class had been available throughout the entire period and are calculated using the classs annualized expense ratio listed in the table above. 10 Schedule of Investments Tax-Free Bond MAY 31, 2010 Principal Principal Amount Value Amount Value Municipal Securities  99.0% Arizona Tourism & Sports Auth. Rev., (Baseball ALABAMA  0.2% Training Facilities), East Central Industrial 5.00%, 7/1/11 $1,000,000 $1,030,350 Development Auth. Rev., Arizona Tourism & Sports 5.25%, 9/1/13 (Ambac) $810,000 $ 812,503 Auth. Rev., (Baseball Helena Utilities Board Rev., Training Facilities), 5.75%, 4/1/12, Prerefunded 5.00%, 7/1/12 1,000,000 1,047,490 at 101% of Par (NATL) 645,000 711,803 Arizona Tourism & Sports Helena Utilities Board Rev., Auth. Rev., (Baseball 5.75%, 4/1/12, Prerefunded Training Facilities), at 101% of Par (NATL) 790,000 871,820 5.00%, 7/1/13 1,880,000 1,995,319 Helena Utilities Board Rev., Arizona Tourism & Sports 5.75%, 4/1/12, Prerefunded Auth. Rev., Series 2003 A, at 101% of Par (NATL) 840,000 926,999 (Multipurpose Stadium Helena Utilities Board Rev., Facility), 5.25%, 7/1/17, 5.75%, 4/1/12, Prerefunded Partially Prerefunded at at 101% of Par (NATL) 1,035,000 1,142,195 100% of Par (NATL) 2,000,000 2,091,500 4,465,320 Energy Management Services LLC Rev., ALASKA  0.1% (Arizona State University  Aleutians East Borough Main Campus), 4.50%, Project Rev., (Aleutian 7/1/11 (NATL) 1,910,000 1,995,969 Pribilof Islands, Inc.), Energy Management 5.00%, 6/1/20 (ACA) 1,875,000 1,721,644 Services LLC Rev., ARIZONA  4.4% (Arizona State University  Arizona Health Facilities Main Campus), 4.50%, Auth. Rev., (Blood 7/1/12 (NATL) 2,130,000 2,301,231 Systems, Inc.), Glendale Industrial 4.00%, 4/1/12 1,275,000 1,327,097 Development Auth. Rev., Arizona Health Facilities Series 2001 A, (Midwestern Auth. Rev., (Blood University), 5.75%, 5/15/11, Systems, Inc.), Prerefunded at 101% 5.00%, 4/1/21 1,000,000 1,017,750 of Par 500,000 530,515 Arizona Health Facilities Maricopa County Gilbert Auth. Rev., Series Unified School District 2007 B, (Banner Health), No. 41 GO, 5.75%, VRN, 1.01%, 7/1/10, 7/1/11 (AGM) 1,155,000 1,222,302 resets quarterly at 67% of Maricopa County Phoenix the 3-month LIBOR plus Union High School District 0.81% with no caps 7,500,000 4,996,875 No. 210 GO, 4.75%, Arizona Health Facilities 7/1/11 (AGM) 1,445,000 1,512,583 Auth. Rev., Series 2008 D, Maricopa County Saddle (Banner Health), 5.00%, Mountain Unified School 1/1/15 3,000,000 3,264,900 District No. 90 GO, Arizona School Facilities Series 2003 A, (School Board Rev., (State School Improvements), Improvement), 5.50%, 5.00%, 7/1/10 1,955,000 1,960,122 7/1/11, Prerefunded at Maricopa County Saddle 100% of Par 1,750,000 1,847,405 Mountain Unified School Arizona State University District No. 90 GO, COP, Series 2006 A, Series 2003 A, (School (University of Arizona), Improvements), 5.00%, 6/1/18 (Ambac) 1,935,000 2,108,105 5.25%, 7/1/11 2,415,000 2,492,377 11 Tax-Free Bond Principal Principal Amount Value Amount Value Maricopa County Saddle Pima County Metropolitan Mountain Unified School Domestic Water District No. 90 GO, Improvement District Rev., Series 2003 A, (School 5.25%, 7/1/18 (Ambac) $ 1,710,000 $ 1,927,580 Improvements), Pima County Metropolitan 5.25%, 7/1/12 $ 2,000,000 $ 2,114,720 Domestic Water Maricopa County Scottsdale Improvement District Rev., Unified School District 5.25%, 7/1/19 (Ambac) 1,800,000 2,024,028 No. 48 GO, 6.60%, 7/1/12 1,000,000 1,120,100 Pima County Tucson Unified Mohave County Community School District No. 1 GO, College District Rev., 5.75%, 4.625%, 7/1/13 (AGM) 2,600,000 2,795,156 3/1/14 (Ambac) 1,265,000 1,269,567 Pinal County Apache Mohave County Industrial Junction Unified School Development Auth. District No. 43 GO, Correctional Facilities Series 2006 B, (School Contract Rev., (Mohave Improvements), 5.00%, Prison, LLC Expansion), 7/1/16, Prerefunded at 100% 8.00%, 5/1/25 5,000,000 5,626,650 of Par (FGIC) 775,000 907,951 Mohave County Industrial Pinal County COP, 4.75%, Development Auth. 6/1/13 (Ambac) 820,000 853,423 Rev., Series 2004 A, Pinal County COP, (Mohave Prison), 5.00%, 5.00%, 12/1/25 3,920,000 3,949,831 4/1/14 (XLCA) 1,655,000 1,879,716 Queen Creek Improvement Navajo County Unified District No. 1 Special School District No. 20 Rev., Assessment Rev., Series 2006 A, 5.00%, 5.00%, 1/1/16 1,000,000 1,013,320 7/1/17 (NATL) 1,815,000 2,050,242 Salt River Agricultural Phoenix Civic Improvement Improvement & Power Rev., Corp. Waste System Rev., Series 2009 A, (Electric (Junior Lien), 6.25%, System Distribution), 7/1/10, Prerefunded at 101% 5.00%, 1/1/39 10,000,000 10,531,100 of Par (FGIC) 1,000,000 1,015,470 South Tucson Municipal Phoenix Civic Improvement Property Corp. Rev., 5.50%, Corp. Wastewater System 6/1/11, Prerefunded at Rev., (Senior Lien), 100% of Par 3,085,000 3,240,299 5.50%, 7/1/24 1,750,000 1,980,230 University of Arizona COP, Phoenix Civic Improvement Series 2002 A, 5.50%, Corp. Water System Rev., 6/1/12, Prerefunded at (Junior Lien), 5.50%, 100% of Par (Ambac) 1,505,000 1,645,386 7/1/19 (NATL/FGIC) 1,000,000 1,077,960 85,286,611 Phoenix GO, Series 1995 A, 6.25%, 7/1/17 1,070,000 1,330,823 CALIFORNIA  16.3% Phoenix Industrial ABAG Finance Auth. for Development Auth. Nonprofit Corps. Rev., Government Office Lease (Brandeis Hillel Day School), Rev., (Capitol Mall LLC), VRDN, 2.75%, 6/3/10 5.00%, 9/15/26 (Ambac) 1,750,000 1,772,610 (LOC: Allied Irish Bank plc) 8,545,000 8,545,000 Pima County Indian Oasis- California Department of Baboquivari Unified School Water Resources Power District No. 40 Rev., Supply Rev., Series 2005 F5, 5.00%, 5/1/22 6,215,000 6,796,662 Series 2002 A, 4.60%, 7/1/13 (NATL) 1,200,000 1,278,000 California Department of Pima County Marana Water Resources Power Unified School District Supply Rev., Series 2005 G4, 5.00%, 5/1/16 2,450,000 2,779,108 No. 6 GO, 5.50%, 7/1/15 (NATL/FGIC) 1,125,000 1,140,559 12 Tax-Free Bond Principal Principal Amount Value Amount Value California Department of California Health Facilities Water Resources Power Financing Auth. Rev., Supply Rev., Series 2008 H, Series 2009 A, (Childrens 5.00%, 5/1/21 $10,000,000 $11,003,900 Hospital of Orange County), California Department of 6.50%, 11/1/38 $10,000,000 $10,651,600 Water Resources Rev., California Infrastructure Series 2008 AE, (Central & Economic Development Valley), 5.00%, 12/1/22 3,000,000 3,384,930 Bank Rev., (St. Margarets California Department of Epicopal School), VRDN, Water Resources Rev., 2.75%, 6/3/10 (LOC: Allied Series 2009 AF, (Central Irish Bank plc) 3,400,000 3,400,000 Valley), 5.00%, 12/1/22 10,000,000 11,353,000 California Municipal Finance California Educational Auth. Rev., (Community Facilities Auth. Rev., Hospital of Central Series 2009 A, (Pomona California), 5.50%, 2/1/39 1,450,000 1,345,426 College), 5.00%, 1/1/24 3,500,000 3,957,240 California Public Works California GO, Board Lease Rev., Series 5.00%, 10/1/16 10,000,000 11,128,500 2009 A, (Department General Services  California GO, Buildings 8 & 9), 5.00%, 10/1/18 10,000,000 11,061,300 6.25%, 4/1/34 4,000,000 4,216,080 California GO, California Public Works 5.75%, 4/1/31 16,630,000 17,731,571 Board Rev., Series 2009 G1, California GO, 5.00%, 10/1/16 10,000,000 10,805,800 6.00%, 4/1/38 5,000,000 5,457,900 California Statewide California GO, Communities Development 5.50%, 11/1/39 10,000,000 10,273,300 Auth. Rev., (Centre For Early California GO, Series 2009 Education), VRDN, 2.75%, B, VRDN, 5.00%, 7/1/14 8,000,000 8,868,480 6/3/10 (LOC: Allied Irish California Health Facilities Bank plc) 7,100,000 7,100,000 Financing Auth. Rev., California Statewide Series 2008 A3, Communities Development (Stanford Hospital), Auth. Rev., (Proposition VRDN, 3.45%, 6/15/11 2,300,000 2,354,119 1A Receivables), 5.00%, California Health Facilities 6/15/13 14,500,000 15,788,615 Financing Auth. Rev., California Statewide Series 2008 C, (Providence Communities Development Health & Services), Auth. Rev., Series 2001 B, 6.50%, 10/1/38 2,125,000 2,409,814 (Kaiser Permanente), VRDN, California Health Facilities 3.90%, 7/1/14 2,000,000 2,040,160 Financing Auth. Rev., Series California Statewide 2008 I, (Catholic Healthcare Communities Development West), 5.125%, 7/1/22 5,725,000 5,983,713 Auth. Rev., Series 2009 A, California Health Facilities (Kaiser Permanente), Financing Auth. Rev., 5.00%, 4/1/16 8,000,000 8,855,680 Series 2009 A, (Adventist California Statewide Health System West), Communities Development 5.75%, 9/1/39 2,500,000 2,614,750 Auth. Water & Waste Rev., California Health Facilities Series 2004 A, (Pooled Financing Auth. Rev., Series Financing Program), 5.00%, 2009 A, (Catholic Healthcare 10/1/12 (AGM) 230,000 252,844 West), 5.50%, 7/1/22 5,000,000 5,455,250 California Statewide Communities Development Auth. Water & Waste Rev., Series 2004 A, (Pooled Financing Program), 5.00%, 10/1/12 (AGM) 845,000 917,577 13 Tax-Free Bond Principal Principal Amount Value Amount Value California Statewide Los Angeles Unified School Communities Development District GO, Series 2009 I, Auth. Water & Waste Rev., 5.00%, 7/1/21 $ 6,520,000 $ 7,275,733 Series 2004 A, (Pooled Manteca Unified School Financing Program), 5.25%, District GO, 5.25%, 8/1/14, 10/1/13, Prerefunded at Prerefunded at 100% of 101% of Par (AGM) $ 430,000 $ 494,143 Par (AGM) 2,200,000 2,559,876 California Statewide Metropolitan Water Communities Development District of Southern Auth. Water & Waste Rev., California Rev., Series Series 2004 A, (Pooled 2009 C, 5.00%, 7/1/35 2,300,000 2,445,820 Financing Program), 5.25%, 10/1/19 (AGM) 1,570,000 1,724,535 Northern California Power Agency Rev., Series Foothill-De Anza Community 2008 C, (Hydroelectric College District GO, Project Number One), Series 2007 B, 5.00%, 5.00%, 7/1/19 (AGC) 2,300,000 2,571,285 8/1/17 (Ambac) 3,510,000 4,091,502 Northern California Power Foothill-De Anza Community Agency Rev., Series College District GO, Series 2008 C, (Hydroelectric 2007 B, (Election of 2006), Project Number One), 5.00%, 8/1/27 (Ambac) 1,875,000 1,990,838 5.00%, 7/1/20 (AGC) 2,500,000 2,758,475 Golden State Tobacco Northern California Power Securitization Corp. Agency Rev., Series Settlement Rev., Series 2008 C, (Hydroelectric 2007 A1, 5.75%, 6/1/47 5,000,000 3,666,350 Project Number One), Hesperia Unified School 5.00%, 7/1/21 (AGC) 5,000,000 5,465,400 District COP, (2007 Capital Northern California Power Improvement), 5.00%, Agency Rev., Series 2010 A, 2/1/17 (Ambac) 1,070,000 1,135,045 5.00%, 7/1/16 1,000,000 1,123,290 Imperial Irrigation District Northern California Power COP, (Water System), Agency Rev., Series 2010 A, 5.50%, 7/1/29 (Ambac) 3,000,000 3,053,940 5.00%, 7/1/17 1,500,000 1,677,105 Los Angeles Community Plumas Unified School College District GO, Series District GO, 5.25%, 2008 E1, (Election of 2001), 8/1/20 (AGM) 1,000,000 1,142,870 5.00%, 8/1/20 2,250,000 2,521,507 Sacramento County COP, Los Angeles COP Rev., 5.75%, 2/1/30 1,600,000 1,612,848 Series 2007 A, (Laurence School), VRDN, 2.75%, San Bernardino Community 6/3/10 (LOC: Allied Irish College District GO, Series Bank plc) 2,930,000 2,930,000 2008 A, (Election of 2002), 6.25%, 8/1/33 4,700,000 5,318,849 Los Angeles COP Rev., Series 2007 A, (Windward San Diego Public Facilities School), VRDN, 2.75%, Financing Sewer Auth. 6/3/10 (LOC: Allied Irish Rev., Series 2010 A, 5.25%, 5/15/24 6,600,000 7,387,578 Bank plc) 6,000,000 6,000,000 Los Angeles Department of San Francisco City & County Water & Power Waterworks Airports Commission Rev., Rev., Series 2009 B, Series 2008-34F, 5.00%, 5/1/17 (AGC) 4,140,000 4,721,960 5.00%, 7/1/20 5,000,000 5,732,600 Los Angeles Unified School San Francisco Uptown District GO, Series 2009 D, Parking Corp. Rev., 5.00%, 7/1/18 2,300,000 2,617,630 (Union Square), 5.50%, 7/1/15 (NATL) 1,830,000 1,915,790 Los Angeles Unified School District GO, Series 2009 D, 5.00%, 7/1/20 6,065,000 6,838,530 14 Tax-Free Bond Principal Principal Amount Value Amount Value San Francisco Uptown Colorado Educational & Parking Corp. Rev., Cultural Facilities Auth. (Union Square), 6.00%, Rev., (Northwest Nazarene 7/1/20 (NATL) $ 1,000,000 $ 1,070,210 University Facilities), San Francisco Uptown 4.60%, 11/1/16 $ 760,000 $759,225 Parking Corp. Rev., Colorado Health Facilities (Union Square), 6.00%, Auth. Rev., (Catholic 7/1/31 (NATL) 2,000,000 2,110,880 Health Initiatives), San Marcos Public Facilities 6.00%, 10/1/23 1,500,000 1,695,015 Auth. Tax Allocation Rev., Colorado Health Facilities Series 2006 A, (Project Auth. Rev., (Yampa Area No. 3), 5.00%, Valley Medical Center), 8/1/20 (Ambac) 1,525,000 1,566,526 5.00%, 9/15/11 1,280,000 1,325,542 Southern California Public Colorado Health Facilities Power Auth. Rev., Series Auth. Rev., Series 2006 B, 2008 A, (Transmission), (Longmont United Hospital), 5.00%, 7/1/22 2,875,000 3,136,309 5.00%, 12/1/20 (Radian) 1,000,000 958,180 Tuolumne Wind Project Colorado Water Resources Auth. Rev., Series 2009 A, & Power Development Auth. 5.625%, 1/1/29 2,800,000 3,030,580 Rev., Series 2000 A, 6.25%, Vernon Electric System Rev., 9/1/10, Prerefunded at Series 2009 A, 5.125%, 100% of Par 450,000 456,948 8/1/21 10,000,000 10,521,000 Colorado Water Resources Vista COP, (Community & Power Development Auth. Projects), 5.00%, Rev., Series 2000 A, 5/1/37 (NATL) 5,850,000 5,559,430 6.25%, 9/1/16 50,000 50,775 314,300,753 Compark Business Campus Metropolitan District GO, COLORADO  1.1% Series 2007 A, 5.30%, Arapahoe County Water 12/1/22 (Radian) 1,195,000 1,017,734 & Wastewater Public Denver City and County Improvement District GO, Airport Rev., Series 2010 A, Series 2002 B, 5.75%, 5.00%, 11/15/21 2,500,000 2,759,950 12/1/17 (NATL) 1,100,000 1,185,778 Douglas & Elbert Counties Aurora Hospital Rev., School District No. Re-1 (Childrens Hospital GO, Series 2002 B, 5.75%, Association), 12/15/12, Prerefunded at 5.00%, 12/1/40 1,250,000 1,250,975 100% of Par (AGM) 1,000,000 1,124,720 Colorado Educational & El Paso County School Cultural Facilities Auth. District No. 8 & Fountain- Rev., (Northwest Nazarene Fort Carson School District University Facilities), 4.60%, Finance Corp. COP, 4.25%, 11/1/10, Prerefunded at 12/15/13 (Ambac) 1,020,000 1,043,287 102% of Par 40,000 41,510 SBC Metropolitan District Colorado Educational & GO, 5.00%, 12/1/20 (ACA) 175,000 180,864 Cultural Facilities Auth. Rev., (Northwest Nazarene University of Colorado University Facilities), Regents COP, 6.00%, 4.75%, 11/1/10 170,000 173,133 12/1/22 (NATL-IBC) 5,000,000 5,190,700 Colorado Educational & University of Colorado Rev., Cultural Facilities Auth. Series 2009 A, 5.25%, Rev., (Northwest Nazarene 6/1/30 1,200,000 1,302,600 University Facilities), 21,253,353 4.75%, 11/1/10 730,000 736,417 15 Tax-Free Bond Principal Principal Amount Value Amount Value CONNECTICUT  1.7% FLORIDA  5.0% Bridgeport GO, Series Citizens Property Insurance 2004 A, 5.25%, 8/15/14, Corp. Rev., Series 2008 A1, Prerefunded at 100% (Second High Risk Notes), of Par (NATL) $ 2,150,000 $ 2,498,537 5.00%, 6/1/11 $ 2,500,000 $ 2,597,850 Connecticut Economic Citizens Property Insurance Recovery GO, Series 2009 A, Corp. Rev., Series 2010 A1, 5.00%, 1/1/13 5,000,000 5,524,600 (Second High Risk Notes), Connecticut Economic 5.25%, 6/1/17 5,800,000 6,123,872 Recovery GO, Series 2009 A, Collier County School 5.00%, 1/1/14 3,900,000 4,408,365 Board COP, 5.50%, Connecticut GO, Series 2/15/12 (AGM) 1,475,000 1,574,681 2001 C, 5.50%, 12/15/13 Escambia County Solid (NATL-IBC) 4,000,000 4,614,080 Waste Disposal System Rev., Connecticut GO, Series (Gulf Power Co.), VRDN, 2006 C, 5.00%, 6/1/14 5,000,000 5,709,750 0.33%, 6/1/10 11,600,000 11,600,000 Connecticut GO, Series Florida Hurricane 2006 D, 5.00%, 11/1/15 1,595,000 1,858,015 Catastrophe Fund Finance Corp. Rev., Series 2008 A, Connecticut Health & 5.00%, 7/1/13 10,000,000 10,673,000 Educational Facilities Auth. Rev., Series 2003 X3, (Yale Florida Municipal Power University), 4.85%, 7/1/37 4,500,000 4,703,760 Agency Rev., Series 2009 A, (All Requirements Power), Connecticut Health & 5.25%, 10/1/20 2,000,000 2,261,760 Educational Facilities Auth. Rev., Series 2007 I, Florida Municipal Power (Quinnipiac University), Agency Rev., Series 2009 A, 5.00%, 7/1/16 (NATL) 2,660,000 3,001,464 (All Requirements Power), 32,318,571 5.25%, 10/1/21 3,470,000 3,895,734 Florida Rural Utility DISTRICT OF COLUMBIA  1.5% Financing Commission District of Columbia Rev., Rev., (Public Project (Gonzaga College High Construction), 3.25%, School), 5.20%, 2/1/11 2,070,000 2,071,511 7/1/12 (AGM) 1,155,000 1,169,518 Halifax Hospital Medical District of Columbia Rev., Center Rev., Series 2006 A, Series 2010 A, 5.00%, 5.25%, 6/1/16 1,000,000 1,073,180 12/1/19 5,000,000 5,849,900 Halifax Hospital Medical District of Columbia Rev., Center Rev., Series 2006 A, Series 2010 C, VRN, 5.25%, 6/1/18 900,000 939,033 0.47%, 6/3/10 10,000,000 10,028,400 Halifax Hospital Medical District of Columbia Water Center Rev., Series 2006 B1, & Sewer Auth. Public 5.50%, 6/1/38 (AGM) 1,000,000 1,018,130 Utility Rev., Series 2008 A, Halifax Hospital Medical (Subordinate Lien), 5.00%, Center Rev., Series 2006 B2, 10/1/34 (AGC) 1,200,000 1,247,196 5.375%, 6/1/31 (AGM) 2,000,000 2,045,020 Metropolitan Washington Indian River County Rev., Airports Auth. Rev., Series (Spring Training 2009 A, (First Senior Lien), Facility), 5.25%, 5.00%, 10/1/39 5,000,000 5,204,150 4/1/15 (NATL/FGIC) 1,235,000 1,290,624 Washington Metropolitan JEA Electric System Rev., Area Transit Auth. Rev., Series 2009 A, 5.50%, Series 2009 A, 5.00%, 10/1/39 10,000,000 10,690,300 7/1/17 4,600,000 5,272,198 28,771,362 16 Tax-Free Bond Principal Principal Amount Value Amount Value Miami Beach Stormwater St. Petersburg Health Rev., 5.75%, 9/1/10, Facilities Auth. Rev., Series Prerefunded at 101% 2009 A, (All Childrens of Par (NATL/FGIC) $ 1,000,000 $ 1,024,040 Health Facilities), Miami Beach Water & 6.50%, 11/15/39 $4,700,000 $ 5,218,833 Sewer Rev., 5.625%, 9/1/10, Sumter County School Prerefunded at 101% of Board COP, 5.50%, 7/1/12, Par (Ambac) 1,910,000 1,955,133 Prerefunded at 100% of Miami Parking Facilities Par (NATL) 1,000,000 1,100,810 Rev., 5.25%, 10/1/15 Sunrise Rev., 5.20%, (NATL) 650,000 737,100 10/1/22 (Ambac) 1,000,000 1,057,940 Miami-Dade County Aviation Tampa Bay Water Utility Department Rev., System Rev., 5.00%, Series 2007 D, (Miami 10/1/38 1,690,000 1,769,684 International Airport), Tampa Guaranteed 5.25%, 10/1/26 (AGM) 4,650,000 5,028,650 Entitlement Rev., 6.00%, Miami-Dade County GO, 10/1/18 (Ambac) 375,000 438,922 (Double Barreled Aviation), Tampa Water & Sewer Rev., 5.00%, 7/1/17 1,000,000 1,133,710 6.00%, 10/1/17 (AGM) 1,000,000 1,205,310 Miami-Dade County School 96,729,549 Board COP, Series 2001 C, 5.50%, 10/1/11, Prerefunded GEORGIA  3.3% at 100% of Par (AGM) 1,000,000 1,064,460 Athens-Clarke County Orange County School Board Unified Government COP, Series 2002 A, 5.50%, Water & Sewer Rev., 5.625%, 1/1/28 1,200,000 1,348,908 8/1/12, Prerefunded at 100% of Par (NATL) 1,875,000 2,069,812 Atlanta Rev., Series 2009 A, 6.00%, 11/1/27 5,000,000 5,490,150 Orlando & Orange County Expressway Auth. Rev., Atlanta Rev., Series 2009 A, (Junior Lien), 6.50%, 6.00%, 11/1/28 3,000,000 3,279,750 7/1/11 (NATL/FGIC) 450,000 475,862 Burke County Development Orlando Utilities Commission Auth. Pollution Control Rev., System Rev., Series 2009 B, Series 2007 B, (Oglethorpe 5.00%, 10/1/33 2,000,000 2,112,500 Power Corp. Vogtle), VRDN, 4.75%, 4/1/11 (NATL) 3,210,000 3,309,350 Orlando Utilities Commission Water & Electric Rev., Series De Kalb County Hospital 1989 D, 6.75%, 10/1/17 1,000,000 1,190,980 Antic Auth. Rev., (De Kalb Palm Beach County Health Medical Center, Inc.), Facilities Auth. Rev., 6.125%, 9/1/40 2,450,000 2,469,208 Series 2010 A, (Bethesda Fulton County Development Healthcare System), Auth. Rev., Series 2001 A, 5.25%, 7/1/40 (AGM) 6,250,000 6,293,500 (TUFF/Atlanta Housing, LLC Putnam County Project at Georgia State Development Auth. Pollution University), 5.50%, 9/1/18 (Ambac) 1,250,000 1,309,250 Control Rev., Series 2007 B, (Seminole Electric Georgia GO, Series 2009 G, Cooperative, Inc.), VRDN, 5.00%, 11/1/16 2,000,000 2,358,460 5.35%, 5/1/18 (Ambac) 1,500,000 1,627,845 Georgia GO, Series 2009 I, South Lake County Hospital 5.00%, 7/1/16 10,000,000 11,746,800 District Rev., Series 2010 A, Georgia GO, Series 2009 I, (South Lake Hospital), 5.00%, 7/1/19 10,000,000 11,918,500 6.25%, 4/1/39 3,250,000 3,369,763 Georgia Municipal Electric Auth. Rev., Series 2008 A, (Project 1), 5.25%, 1/1/17 5,000,000 5,697,050 17 Tax-Free Bond Principal Principal Amount Value Amount Value Georgia Municipal Electric ILLINOIS  4.1% Auth. Rev., Series 2008 D, Bedford Park GO, (General Resolution), Series 2004 A, 5.25%, 5.50%, 1/1/26 $ 4,800,000 $ 5,255,136 12/15/20 (AGM) $ 2,000,000 $2,194,380 Georgia Municipal Electric Chicago Board of Education Power Auth. Rev., Series GO, Series 2008 C, 1991 V, 6.50%, 1/1/11, 5.25%, 12/1/23 5,000,000 5,432,700 Prerefunded at 100 % of Par (NATL-IBC) Chicago OHare International (Bank of New York) 10,000 10,324 Airport Rev., Series 1993 A, (Senior Lien), 5.00%, Georgia Municipal Electric 1/1/12 (NATL-IBC) 4,000,000 4,252,640 Power Auth. Rev., Series 1991 V, 6.50%, 1/1/12 Chicago OHare International (NATL-IBC) (Bank of Airport Rev., Series 2008 A, 5.00%, 1/1/12 (AGM) 2,310,000 2,454,768 New York) 90,000 95,190 Georgia Municipal Electric Chicago OHare International Power Auth. Rev., Series Airport Rev., Series 2008 A, 5.00%, 1/1/13 (AGM) 2,350,000 2,560,160 1991 V, 6.50%, 1/1/12 (NATL-IBC) (Bank of Chicago OHare International New York) 345,000 364,237 Airport Rev., Series 2008 A, 5.00%, 1/1/14 (AGM) 4,000,000 4,421,120 Georgia Road & Tollway Auth. Rev., Series 2009 A, Chicago OHare International (Federal Highway Airport Rev., Series 2008 C, Grant Antic Bonds), 4.00%, 1/1/17 (AGM) 600,000 632,688 5.00%, 6/1/21 4,000,000 4,565,320 Chicago Rev., Series 2006 A, LaGrange Water & (Second Lien), 5.00%, Sewerage Rev., 5.00%, 11/1/13 (Ambac) 1,015,000 1,133,521 1/1/12 (Ambac) 2,000,000 2,122,720 Cicero GO, Series 2005 A, Marietta Development Auth. 5.25%, 1/1/20 (XLCA) 1,250,000 1,254,987 Rev., (Life University, Inc.), Cicero GO, Series 2005 A, 6.25%, 6/15/20 1,035,000 1,013,099 5.25%, 1/1/21 (XLCA) 1,000,000 999,950 Private Colleges & Cook County Township High Universities Auth. Rev., School District No. 211 GO, Series 2009 B, (Emory (Palantine & Schaumburg University), 5.00%, 9/1/35 1,000,000 1,067,500 Townships), 5.00%, 63,420,952 12/1/10 (AGM) 4,915,000 5,031,387 GUAM  0.2% Illinois Dedicated Tax Rev., Guam Government GO, (Civic Center), 6.25%, 12/15/20 (Ambac) 2,000,000 2,274,540 Series 2009 A, 6.75%, 11/15/29 2,850,000 3,051,410 Illinois Development HAWAII  0.4% Finance Auth. Rev., Series 2001 B, (Midwestern Hawaii GO, Series 2010 DY, University), 5.75%, 5/15/11, 5.00%, 2/1/15 1,000,000 1,151,470 Prerefunded at 101% Hawaii Pacific Health Rev., of Par 400,000 423,288 Series 2010 A, 5.50%, Illinois Finance Auth. Rev., 7/1/40 3,500,000 3,479,420 (Central DuPage Health), Honolulu City and County 5.00%, 11/1/27 3,595,000 3,670,747 GO, Series 2009 A, Illinois Finance Auth. Rev., 5.00%, 4/1/21 3,000,000 3,452,760 Series 2008 D, (Advocate 8,083,650 Health Care Network), IDAHO 6.25%, 11/1/28 5,000,000 5,600,300 Blaine County Hailey Illinois Finance Auth. Rev., School District No. 61 GO, Series 2009 C, (Rush 5.00%, 7/30/10 (School University Medical Center), Bond Guarantee) 1,000,000 1,008,240 6.375%, 11/1/29 5,000,000 5,407,600 18 Tax-Free Bond Principal Principal Amount Value Amount Value Illinois Finance Auth. Rev., Southwestern Illinois Series 2010 A, (Provena Development Auth. Rev., Health), 5.00%, 5/1/13 $ 1,665,000 $1,741,840 (Triad School District No. 2), Illinois Finance Auth. Rev., 5.00%, 10/1/18 (NATL) $ 1,000,000 $ 1,103,320 Series 2010 A, (Provena University of Illinois Health), 5.00%, 5/1/14 1,000,000 1,046,460 COP, Series 2006 A, Illinois Finance Auth. Rev., (Academic Facilities), Series 2010 A, (Provena 5.00%, 3/15/16 (Ambac) 3,270,000 3,631,302 Health), 5.25%, 5/1/16 1,000,000 1,035,590 78,545,254 Illinois Finance Auth. INDIANA  1.3% Student Housing Rev., Hamilton Southeastern Series 2006 B, (Educational Consolidated School Advancement Fund, Inc.), Building Corp. Rev., 5.00%, 5/1/11 1,800,000 1,823,652 (Hamilton County), Illinois Health Facilities 4.25%, 7/15/20 (AGM) 1,000,000 1,030,790 Auth. Rev., Series 1992 C, Indiana Bond Bank Rev., (Evangelical Hospital), Series 2006 A, 5.00%, 6.75%, 4/15/12 500,000 500,515 8/1/17 (AGM) 1,520,000 1,723,482 Kane County Community Indiana Bond Bank Rev., Unit School District Series 2006 A, 5.00%, No. 304 GO, 6.20%, 1/1/15, 8/1/18 (AGM) 1,600,000 1,792,304 Prerefunded at 100% of Par (AGM) 930,000 1,118,874 Indiana Bond Bank Rev., Series 2006 A, 5.00%, Metropolitan Pier & 8/1/19 (AGM) 1,680,000 1,863,339 Exposition Auth. Rev., Series 2002 A, (Capital Indiana Finance Auth. Lease Appreciation  McCormick Rev., Series 2008 A1, 5.00%, 11/1/16 5,000,000 5,625,700 Place Exposition), 5.81%, 12/15/31 (NATL) 48,370,000 14,080,991 Indiana Finance Auth. Rev., Ogle Lee & De Kalb Counties (United States Steel Corp.), 6.00%, 12/1/26 1,250,000 1,281,750 Township High School District No. 212 GO, 6.00%, Indiana Municipal Power 12/1/11, Prerefunded at Agency Rev., Series 2009 B, 100% of Par (NATL) 1,035,000 1,120,067 (Power Supply System), 5.25%, 1/1/24 2,545,000 2,764,659 Ogle Lee & De Kalb Counties Township High School Indiana Municipal Power District No. 212 GO, 6.00%, Agency Rev., Series 2009 B, 12/1/11, Prerefunded at (Power Supply System), 100% of Par (NATL) 1,145,000 1,239,107 5.375%, 1/1/25 1,600,000 1,741,584 Ogle Lee & De Kalb Counties Indiana Transportation Township High School Finance Auth. Rev., District No. 212 GO, 6.00%, Series 1990 A, 7.25%, 12/1/18 (NATL) 75,000 80,140 6/1/10, Prerefunded at 100% of Par 75,000 77,484 Regional Transportation Auth. Rev., Series 1990 A, Indiana Transportation 7.20%, 11/1/20 (Ambac) 1,000,000 1,232,820 Finance Auth. Rev., Series 1990 A, 7.25%, 6/1/15 690,000 791,368 Rock Island-Mercer et al Counties Community Indianapolis Local Public College District No. 503 GO, Improvement Bond Bank Series 2008 A, (Black Rev., Series 2002 A, Hawk College), 4.00%, (Water Works), 5.00%, 12/1/11 (Ambac) 1,000,000 1,045,800 7/1/12 (NATL) 1,435,000 1,548,537 19 Tax-Free Bond Principal Principal Amount Value Amount Value Mount Vernon of Hancock Kentucky Economic County Multi-School Development Finance Auth. Building Corp. Rev., Rev., Series 2009 A, Series 2001 B, (First (Baptist Healthcare Mortgage), 5.75%, 7/15/11, System), 5.375%, 8/15/24 $3,000,000 $ 3,251,220 Prerefunded at 100% of Kentucky Economic Par (Ambac) $ 1,500,000 $1,588,095 Development Finance Auth. Valparaiso Middle Schools Rev., Series 2009 A, Building Corp. Rev., (First (Baptist Healthcare Mortgage), 5.75%, 7/15/11, System), 5.625%, 8/15/27 1,250,000 1,365,312 Prerefunded at 100% of 9,254,252 Par (FGIC) 1,650,000 1,749,429 LOUISIANA  0.3% Zionsville Community Schools Building Corp. Rev., Louisiana Public Facilities (First Mortgage), 5.75%, Auth. Rev., Series 2006 A, 1/15/12, Prerefunded at (Black & Gold Facilities), 4.00%, 7/1/13 (CIFG) 1,105,000 1,109,752 100% of Par (FGIC) 1,000,000 1,083,290 24,661,811 Louisiana Public Facilities Auth. Rev., Series 2006 A, IOWA  0.4% (Black & Gold Facilities), Iowa Finance Auth. Health 5.00%, 7/1/15 (CIFG) 1,205,000 1,242,042 Facilities Rev., Series Louisiana Public Facilities 2006 A, (Development Care Auth. Rev., Series 2007 A, Initiatives), 5.25%, 7/1/13 1,485,000 1,472,838 (Black & Gold Facilities), Iowa Finance Auth. Health 5.00%, 7/1/22 (CIFG) 1,465,000 1,483,693 Facilities Rev., Series New Orleans Aviation 2006 A, (Development Care Board Gulf Opportunity Initiatives), 5.25%, 7/1/14 1,950,000 1,909,927 Zone Rev., Series 2010 A, Iowa Finance Auth. Health (Passenger Facility Charge), Facilities Rev., Series 5.25%, 1/1/41 2,000,000 2,005,880 2006 A, (Development Care 5,841,367 Initiatives), 5.25%, 7/1/16 1,690,000 1,576,162 MAINE  0.1% Iowa Rev., Series 2009 A, PortlandAirportRev., (I-Jobs Program), 5.00%,1/1/40(AGM) 1,795,000 1,809,899 5.00%, 6/1/22 2,500,000 2,792,100 7,751,027 MARYLAND  2.5% KANSAS  0.4% Baltimore Industrial Development Auth. Kansas State Department of Rev., (Baltimore Capital Transportation Rev., Series Acquisition), VRDN, 2009 A, 5.00%, 9/1/16 4,500,000 5,276,115 0.37%, 6/2/10 (LOC: Wichita Hospital Facilities Bayerische Landesbank) 5,445,000 5,445,000 Rev., Series 2001 III, Maryland Economic 5.25%, 11/15/13 1,280,000 1,347,469 Development Corp. Wichita Hospital Facilities Rev., Series 2010 A, Rev., Series 2001 III, (Transportation Facilities), 5.50%, 11/15/16 1,195,000 1,239,633 5.75%, 6/1/35 1,000,000 1,024,450 7,863,217 Maryland GO, Series KENTUCKY  0.5% 2005 A, (Capital Improvement & Local Kentucky Asset/Liability Facilities), 5.25%, 2/15/15 10,000,000 11,696,800 Commission Agency Fund Rev., Series 2010 A, Maryland GO, Series 2005 A, (Federal Highway Trust), (State & Local Facilities 5.00%, 9/1/20 4,000,000 4,637,720 Loan), 5.00%, 8/1/11 10,000,000 10,544,800 Maryland GO, Series 2009 C, (State & Local Facilities Loan), 5.00%, 11/1/16 10,000,000 11,792,300 20 Tax-Free Bond Principal Principal Amount Value Amount Value Maryland Health & Higher Massachusetts Health & Educational Facilities Auth. Educational Facilities Auth. Rev., (Doctors Community Rev., (Boston Medical Hospital), 5.75%, 7/1/38 $ 2,400,000 $2,322,000 Center), 5.25%, 7/1/38 $ 5,000,000 $4,437,900 Maryland Health & Higher Massachusetts Health Educational Facilities Auth. & Educational Facilities Rev., (Johns Hopkins Auth. Rev., Series 1992 F, University), VRDN, (Massachusetts General 3.65%, 11/15/11 1,000,000 1,034,010 Hospital), 6.25%, Maryland Health & Higher 7/1/12 (Ambac) 490,000 508,547 Educational Facilities Auth. Massachusetts Health Rev., (Lifebridge Health & Educational Facilities Issue), 5.00%, 7/1/12 270,000 290,255 Auth. Rev., Series 2008 A, Maryland Health & Higher (Massachusetts Educational Facilities Auth. Institute of Technology), Rev., (Lifebridge Health 5.00%, 7/1/14 5,000,000 5,748,800 Issue), 5.00%, 7/1/13 1,565,000 1,710,968 Massachusetts Health Maryland Health & Higher & Educational Facilities Educational Facilities Auth. Auth. Rev., Series 2009 A, Rev., Series 2008 A, (Harvard University), (Johns Hopkins University), 5.50%, 11/15/36 6,800,000 7,758,256 5.25%, 7/1/38 1,645,000 1,780,564 Massachusetts Health 47,641,147 & Educational Facilities Auth. Rev., Series 2009 O, MASSACHUSETTS  4.0% (Massachusetts Macon Trust Various States Institute of Technology), Rev., Series 2007-344, 5.75%, 7/1/26 10,000,000 11,731,000 VRDN, 0.38%, 6/1/10 Massachusetts Health (LOC: Bank of America N.A.) & Educational Facilities (LIQ FAC: Bank of Auth. Rev., Series 2010 A, America N.A.) 5,305,000 5,305,000 (Northeastern University), Massachusetts Bay 5.00%, 10/1/35 2,900,000 2,934,858 Transportation Auth. Rev., Massachusetts Health & Series 2008 A, 5.25%, Educational Facilities Auth. 7/1/34 3,300,000 3,576,705 Rev., Series 2010 G, (Umass Massachusetts Development Memorial), 5.00%, 7/1/20 1,500,000 1,524,915 Finance Agency Rev., Series Massachusetts Health & 2007 C, (Wheelock College), Educational Facilities Auth. 5.00%, 10/1/17 1,760,000 1,791,258 Rev., Series 2010 G, (Umass Massachusetts Development Memorial), 5.00%, 7/1/21 1,050,000 1,059,901 Finance Agency Rev., Massachusetts Series 2009 V2, State Department of (Boston University), Transportation Metropolitan 2.875%, 10/1/14 5,000,000 5,185,850 Highway Rev., Series Massachusetts GO, Series 2010 B, (Metropolitan 2002 C, (Consolidated Senior), 5.00%, 1/1/23 1,000,000 1,080,630 Loan of 2002), 5.50%, Massachusetts 11/1/12 (AGM) 10,000,000 11,131,800 State Department of Massachusetts GO, Series Transportation Metropolitan 2006 D, (Consolidated Loan Highway Rev., Series of 2002), 5.00%, 8/1/14 2,500,000 2,859,650 2010 B, (Metropolitan Massachusetts GO, Senior), 5.00%, 1/1/24 6,000,000 6,414,660 Series 2010 A, VRN, 78,057,880 0.67%, 6/3/10 5,000,000 5,008,150 21 Tax-Free Bond Principal Principal Amount Value Amount Value MICHIGAN  2.6% Wayne Charter County Grand Rapids Economic Airport Rev., Series Development Corp. Rev., 2002 C, 5.375%, (St. Dominic Grand Rapids), 12/1/13 (NATL/FGIC) $2,215,000 $ 2,407,439 VRDN, 2.60%, 6/3/10 (LOC: Wayne Charter County Allied Irish Bank plc) $ 10,420,000 $ 10,420,000 Airport Rev., Series Grand Valley State University 2002 C, 5.375%, Rev., 5.75%, 12/1/10, 12/1/14 (NATL/FGIC) 2,335,000 2,512,694 Prerefunded at 100% of Wayne County Airport Auth. Par (FGIC) 1,485,000 1,526,268 Rev., (Detroit Metropolitan Kalamazoo Public Schools Airport), 5.00%, 12/1/18 GO, (Building & Site), (NATL/FGIC) 3,000,000 3,127,860 4.00%, 5/1/13 (AGM) 1,265,000 1,355,688 Wayne County Airport Auth. Kalamazoo Public Schools Rev., (Detroit Metropolitan GO, (Building & Site), Airport), 5.00%, 12/1/19 5.25%, 5/1/16 (AGM) 1,545,000 1,763,617 (NATL/FGIC) 2,000,000 2,066,720 Michigan Building Auth. 51,237,367 Rev., Series 2003 I, MINNESOTA  0.7% (Facilities Program), 5.25%, Minnesota GO, Series 10/15/11 (AGM) 5,000,000 5,273,900 2008 A, 5.00%, 6/1/13 10,000,000 11,220,500 Michigan Building Auth. Minnesota Higher Education Rev., Series 2009 I, Facilities Auth. Rev., (Facilities Program), Series 2005-6G, 5.25%, 10/15/20 4,000,000 4,421,000 (Saint John University), Michigan Higher Education 5.00%, 10/1/12 1,500,000 1,616,730 Facilities Auth. Rev., 12,837,230 (Limited Obligation  Hillsdale College), MISSISSIPPI  0.7% 5.00%, 3/1/26 2,345,000 2,372,038 Mississippi Development Oakland County Economic Bank Special Obligation Development Corp. Rev., Rev., Series 2006 A, (Lourdes Assisted Living), (Biloxi, Mississippi), 5.00%, 11/1/15 (Ambac) 1,565,000 1,756,744 VRDN, 2.60%, 6/3/10 (LOC: Allied Irish Bank plc) 5,325,000 5,325,000 Mississippi Development Pontiac City School District Bank Special Obligation GO, 5.00%, 5/1/13 (XLCA) 695,000 721,764 Rev., Series 2006 A, (Biloxi, Mississippi), Pontiac City School District 5.00%, 11/1/16 (Ambac) 1,645,000 1,841,117 GO, 5.00%, 5/1/14 (XLCA) 1,010,000 1,019,989 Mississippi Development Pontiac City School District Bank Special Obligation GO, 5.00%, 5/1/15 (XLCA) 1,260,000 1,261,588 Rev., Series 2006 A, Pontiac City School District (Municipal Energy Agency GO, 5.00%, 5/1/16 (XLCA) 1,425,000 1,396,358 Power Supply), 5.00%, Pontiac City School District 3/1/17 (XLCA) 1,000,000 1,035,820 GO, 5.00%, 5/1/17 (XLCA) 1,595,000 1,536,192 Mississippi Development Taylor GO, 5.00%, Bank Special Obligation 9/1/11 (NATL) 575,000 605,044 Rev., Series 2007 A, (Mississippi Development Wayne Charter County Bank), 5.00%, 7/1/19 Airport Rev., Series (Ambac) 4,620,000 4,965,437 2002 C, 5.00%, 12/1/11 (NATL/FGIC) 2,010,000 2,124,208 University of Southern Mississippi Educational Building Co. Rev., Series 2006 A, 5.00%, 3/1/17 (AGM) 1,195,000 1,345,988 22 Tax-Free Bond Principal Principal Amount Value Amount Value University of Southern Nebraska Public Power Mississippi Educational District Rev., Series 2008 B, Building Co. Rev., 5.00%, 1/1/20 $ 2,500,000 $ 2,765,600 Series 2006 A, 5.00%, Omaha Public Power District 3/1/18 (AGM) $ 1,940,000 $ 2,161,839 Electric System Rev., Series 13,106,945 2007 A, 5.00%, 2/1/21 3,000,000 3,310,350 MISSOURI  1.2% 8,274,150 Jackson County Public NEVADA  0.2% Building Corp. Rev., Clark County Economic Series 2006 A, (Capital Development Rev., Improvements), 5.00%, (University of Southern 12/1/15 (NATL) 1,425,000 1,615,337 Nevada), 5.00%, Missouri Development 4/1/22 (Radian) 1,000,000 947,660 Finance Board Infrastructure Reno Sales & Room Facilities Rev., Series Tax Rev., (ReTrac-Reno 2000 C, (St. Louis Transportation Rail Access Convention Center), Corridor) (Senior Lien), VRDN, 0.30%, 6/1/10 5.50%, 6/1/12, Prerefunded (LOC: U.S. Bank N.A.) 3,700,000 3,700,000 at 100% of Par (Ambac) 1,550,000 1,696,227 Missouri Health & Reno Sales & Room Educational Facilities Auth. Tax Rev., (ReTrac-Reno Rev., Series 2008 A, (The Transportation Rail Access Washington University), Corridor) (Senior Lien), 5.375%, 3/15/39 2,000,000 2,190,240 5.50%, 6/1/12, Prerefunded Missouri Joint Municipal at 100% of Par (Ambac) 1,865,000 2,040,944 Electric Utility Commission 4,684,831 Rev., (Plum Point), 5.00%, 1/1/16 (NATL) 3,145,000 3,322,032 NEW HAMPSHIRE  0.3% Missouri State Highways & New Hampshire Health & Transportation Commission Education Facilities Auth. Rev., Series 2006 A, (First Rev., Series 2004 A, Lien), 5.00%, 5/1/13 3,030,000 3,388,661 (Kendal at Hanover), 5.00%, 10/1/11 1,660,000 1,707,692 Missouri State Highways & Transportation Commission New Hampshire Health & Rev., Series 2010 A, Education Facilities Auth. 5.00%, 5/1/18 2,700,000 3,168,720 Rev., Series 2004 A, (Kendal at Hanover), Platte County Industrial 5.00%, 10/1/12 305,000 317,630 Development Auth. Rev., (Zona Rosa Retail), New Hampshire Health & 5.00%, 12/1/32 1,000,000 1,036,710 Education Facilities Auth. Rev., Series 2004 A, St. Louis County Industrial (Kendal at Hanover), Development Educational 5.00%, 10/1/13 1,030,000 1,072,992 Facilities Auth. Rev., (Gateway Academy), New Hampshire Health & VRDN, 0.37%, 6/3/10 2,800,000 2,800,000 Education Facilities Auth. Rev., Series 2004 A, St. Louis Municipal Finance (Kendal at Hanover), Corp. Rev., Series 2006 A, 5.00%, 10/1/18 2,060,000 2,122,191 (Carnahan Courthouse), 4.00%, 2/15/17 (Ambac) 1,000,000 1,050,130 5,220,505 22,271,830 NEW JERSEY  3.7% NEBRASKA  0.4% New Jersey Economic Development Auth. Rev., Nebraska Public Power Series 2008 Y, (School District Rev., Series 2007 B, Facility Construction), 5.00%, 1/1/13 (AGM) 2,000,000 2,198,200 5.00%, 9/1/33 220,000 231,691 23 Tax-Free Bond Principal Principal Amount Value Amount Value New Jersey GO, Metropolitan Transportation 5.00%, 8/1/14 $ 5,000,000 $ 5,705,550 Auth. Rev., Series 2008 B, New Jersey GO, VRDN, 5.00%, 11/15/13 $ 4,000,000 $4,413,040 5.00%, 6/1/17 4,500,000 5,215,995 Metropolitan Transportation New Jersey Sports & Auth. Rev., Series 2008 C, Exposition Auth. Rev., Series 6.25%, 11/15/23 5,000,000 5,914,400 2008 B, 5.00%, 9/1/18 7,300,000 8,180,818 Nassau County Interim New Jersey State Turnpike Finance Auth. Rev., Auth. Rev., Series 2009 G, Series 2009 A, (Sales Tax), 5.00%, 1/1/18 1,700,000 1,915,730 5.00%, 11/15/21 1,800,000 2,078,496 New Jersey Transit Corp. Nassau County Interim COP, 5.00%, 10/1/12 Finance Auth. Rev., (AGM) 4,235,000 4,568,845 Series 2009 A, (Sales Tax), 5.00%, 11/15/23 1,500,000 1,705,560 New Jersey Transit Corp. COP, 5.00%, 10/1/13 New York City Municipal (AGM) 5,595,000 6,151,590 Water Finance Auth. Water & Sewer Rev., Series New Jersey Transportation 2008 C, 5.00%, 6/15/17 1,350,000 1,568,808 Trust Fund Auth. Rev., Series 2003 B2, 5.00%, New York City Municipal 12/15/16 10,000,000 11,180,700 Water Finance Auth. Water & Sewer Rev., Series New Jersey Transportation 2009 EE, 5.00%, 6/15/39 10,000,000 10,596,800 Trust Fund Auth. Rev., Series 2004 B, 5.25%, New York City Transitional 12/15/12 (NATL/FGIC) 7,400,000 8,187,212 Finance Auth. Rev., Series 2004 D2, 5.00%, 11/1/12 8,500,000 9,362,750 New Jersey Transportation Trust Fund Auth. Rev., Series New York City Transitional 2006 A, 5.25%, 12/15/20 15,000,000 16,989,600 Finance Auth. Rev., Series 2005 A1, 5.00%, 11/1/10 2,000,000 2,040,320 Tobacco Settlement Financing Corp. Rev., Series New York City Transitional 2007 1A, 5.00%, 6/1/41 3,500,000 2,372,580 Finance Auth. Rev., Series 2007 B, 5.00%, 11/1/19 8,000,000 9,048,640 70,700,311 New York City Transitional NEW MEXICO  0.5% Finance Auth. Rev., Series Clayton Rev., (Jail Project), 2009 S4, 5.50%, 1/15/39 1,700,000 1,853,374 5.00%, 11/1/10 (CIFG) 2,040,000 2,063,746 New York GO, Series 2003 I, Los Alamos County, Inc. 5.75%, 3/1/13, Prerefunded Utility System Rev., at 100% of Par 5,000,000 5,663,800 Series 2004 A, 5.00%, New York GO, Series 2004 D, 7/1/11 (AGM) 6,675,000 6,994,799 5.00%, 11/1/17 (AGM) 5,195,000 5,688,993 San Juan County Gross New York GO, Series Receipts Tax Rev., 2006 J1, 5.00%, 6/1/18 4,000,000 4,431,720 Series 2001 A, 5.75%, 9/15/11, Prerefunded at New York GO, Series 101% of Par (Ambac) 1,415,000 1,525,441 2008 J1, 5.00%, 8/1/13 5,855,000 6,544,251 10,583,986 New York GO, Series 2009 A, 5.00%, 2/15/39 1,700,000 1,800,827 NEW YORK  10.9% New York GO, Series 2009 E, Brooklyn Arena Local 5.00%, 8/1/16 2,600,000 2,969,226 Development Corp. Rev., (Barclays Center), New York GO, Series 6.25%, 7/15/40 3,700,000 3,815,736 2009 H1, 5.00%, 3/1/17 3,000,000 3,414,600 Franklin County Industrial New York GO, Series Development Agency Rev., 2009 H1, 5.00%, 3/1/22 7,000,000 7,756,840 (Trudeau Institute, Inc.), New York GO, Series VRDN, 0.40%, 6/1/10 2009 J1, 5.00%, 5/15/22 6,570,000 7,293,751 (LOC: HSBC Bank N.A.) 500,000 500,000 24 Tax-Free Bond Principal Principal Amount Value Amount Value New York Local Government New York State Urban Assistance Corp. Rev., Series Development Corp. Rev., 2003 A5/6, 5.00%, 4/1/18 $ 10,000,000 $11,686,900 Series 2009 C, (Personal New York State Dormitory Income Tax), 5.00%, Auth. Rev., (Brooklyn Law 12/15/17 $7,000,000 $ 8,173,690 School), 5.75%, 7/1/33 1,000,000 1,086,940 Niagara Falls Bridge New York State Dormitory Commission Toll Rev., Series Auth. Rev., (Columbia 1993 A, (Bridge System), University), 4.00%, 7/1/13 3,500,000 3,828,370 4.00%, 10/1/19 (AGC) 3,150,000 3,350,687 New York State Dormitory Niagara Falls Bridge Auth. Rev., Series 1990 A, Commission Toll Rev., Series (UNIC Educational 1993 B, 5.25%, 10/1/15 Facilities), 7.50%, (NATL/FGIC) 855,000 910,678 5/15/13 (NATL-IBC) 1,440,000 1,671,998 Suffolk County Industrial New York State Dormitory Development Agency Auth. Rev., Series 2005 B, Rev., (New York (Court Facilities Lease), Institute of Technology), VRDN, 0.34%, 6/2/10 (LOC: 5.25%, 3/1/17 1,000,000 1,058,360 Bayerische Landesbank) 9,500,000 9,500,000 Suffolk County Industrial New York State Dormitory Development Agency Auth. Rev., Series 2005 F, Rev., (New York 5.00%, 3/15/12 (AGM) 1,000,000 1,078,470 Institute of Technology), 5.25%, 3/1/18 1,000,000 1,048,270 New York State Dormitory Auth. Rev., Series 2008 B, Suffolk County Industrial 5.75%, 3/15/36 10,000,000 11,389,800 Development Agency Rev., (New York New York State Dormitory Institute of Technology), Auth. Rev., Series 2009 A, 5.25%, 3/1/20 1,250,000 1,291,400 5.25%, 2/15/25 8,825,000 9,989,988 Suffolk County Industrial New York State Dormitory Development Agency Auth. Rev., Series 2009 A, Rev., (New York 5.00%, 2/15/39 4,000,000 4,249,240 Institute of Technology), New York State Dormitory 5.00%, 3/1/26 1,175,000 1,184,799 Auth. Rev., Series 2009 A, Triborough Bridge & Tunnel (North Shore Long Island Auth. Rev., Series 2008 B3, Jewish Health System), VRDN, 5.00%, 11/15/15 5,000,000 5,651,850 5.50%, 5/1/37 1,200,000 1,238,364 Triborough Bridge & Tunnel New York State Dormitory Auth. Rev., Series 2008 C, Auth. Rev., Series 2010 A, 5.00%, 11/15/38 10,000,000 10,528,300 (Mount Sinai Hospital), 5.00%, 7/1/21 1,785,000 1,892,386 Triborough Bridge & Tunnel Auth. Rev., Series 2010 A1, New York State Dormitory VRDN, 4.00%, 11/15/12 8,000,000 8,566,000 Auth. Rev., Series 2010 A, (Mount Sinai Hospital), Troy Capital Resource Corp. 5.00%, 7/1/22 2,750,000 2,892,395 Rev., Series 2010 A, (Rensselaer Polytechnic), New York State Thruway 5.125%, 9/1/40 3,040,000 3,109,190 Auth. Rev., Series 2009 A1, 5.00%, 4/1/23 3,000,000 3,335,910 210,671,937 New York State Urban NORTH CAROLINA  1.4% Development Corp. Rev., Charlotte GO, Series 2009 C, (Personal 5.00%, 8/1/19 2,000,000 2,344,640 Income Tax), 5.00%, Charlotte Water & 12/15/15 3,000,000 3,496,020 Sewer System Rev., 5.00%, 7/1/17 1,000,000 1,176,080 25 Tax-Free Bond Principal Principal Amount Value Amount Value Greensboro Rev., Cleveland COP, Series 2010 (Combined Enterprise A, (Cleveland Stadium), System), 5.25%, 6/1/20 $2,060,000 $2,485,472 5.00%, 11/15/19 $2,450,000 $2,540,258 North Carolina Eastern Mad River Local School Municipal Power Agency District GO, (Classroom Rev., Series 2009 A, Facilities), 5.75%, 12/1/12, 5.00%, 1/1/17 2,790,000 3,074,050 Prerefunded at 100% of North Carolina Eastern Par (FGIC) 1,150,000 1,291,853 Municipal Power Agency Milford Exempt Village Rev., Series 2009 A, School District GO, (School 5.00%, 1/1/18 2,955,000 3,254,371 Improvements), 6.00%, North Carolina Eastern 12/1/11, Prerefunded at Municipal Power Agency 100% of Par (AGM) 1,700,000 1,837,921 Rev., Series 2009 B, Ohio GO, Series 2005 A, 5.00%, 1/1/26 5,600,000 5,887,112 (Infrastructure North Carolina Municipal Improvement), Power Agency No. 1 5.00%, 9/1/11 1,005,000 1,062,285 Catawba Electric Rev., Ohio GO, Series 2005 A, Series 2003 A, (Infrastructure 5.50%, 1/1/13 2,000,000 2,210,120 Improvement), North Carolina Municipal 5.00%, 9/1/12 1,365,000 1,496,845 Power Agency No. 1 Ohio Higher Educational Catawba Electric Rev., Facility Commission Rev., Series 2008 C, (Oberlin College), 5.25%, 1/1/19 2,500,000 2,817,775 5.00%, 10/1/19 5,000,000 5,787,150 North Carolina Municipal Ohio Higher Educational Power Agency No. 1 Facility Commission Rev., Catawba Electric Rev., Series 1990 B, (Case Series 2008 C, Western Reserve University), 5.25%, 1/1/20 2,000,000 2,234,340 6.50%, 10/1/20 750,000 905,220 North Carolina Municipal Ohio State University (The) Power Agency No. 1 Rev., Series 2009 A, Catawba Electric Rev., 5.00%, 12/1/27 2,000,000 2,184,480 Series 2009 A, Ohio State University (The) 5.00%, 1/1/30 1,800,000 1,864,764 Rev., Series 2010 A, 27,348,724 5.00%, 12/1/16 4,000,000 4,654,880 NORTH DAKOTA  0.1% Ohio Water Development Grand Forks Health Care Auth. Rev., (Drinking System Rev., (Altru Water Assistance Fund), Health System Obligation 5.00%, 6/1/28 2,000,000 2,173,720 Group), 7.125%, 8/15/10, Ohio Water Development Prerefunded at 101% Auth. Rev., (Water Pollution of Par 1,500,000 1,536,450 Control Loan Fund), OHIO  2.0% 5.00%, 12/1/13 5,895,000 6,699,373 American Municipal Summit County GO, 5.75%, Power-Ohio, Inc. Rev., 12/1/12, Prerefunded at Series 2008 A, 101% of Par (FGIC) 1,505,000 1,705,391 (Prairie State Energy Tri Valley Local School Campus), 5.00%, 2/15/17 1,000,000 1,120,310 District GO, 5.75%, 6/1/12, Buckeye Tobacco Settlement Prerefunded at 100% of Financing Auth. Rev., Par (FGIC) 1,550,000 1,707,867 Series 2007 A2, (Asset- 39,432,361 Backed Senior Current Interest Turbo Term), 5.875%, 6/1/30 5,265,000 4,264,808 26 Tax-Free Bond Principal Principal Amount Value Amount Value OKLAHOMA  0.7% PENNSYLVANIA  6.1% Comanche County Hospital Allegheny County Hospital Auth. Rev., 5.00%, Development Auth. Rev., 7/1/11 (Radian) $ 855,000 $ 879,256 Series 2008 A, (University of Comanche County Hospital Pittsburgh Medical Center), Auth. Rev., 5.00%, 5.00%, 9/1/11 $4,000,000 $ 4,202,600 7/1/12 (Radian) 1,425,000 1,493,557 Allegheny County Hospital Oklahoma County Finance Development Auth. Rev., Auth. Rev., (Western Heights Series 2008 A, (University of Public Schools), 4.00%, Pittsburgh Medical Center), 9/1/10 (AGC) 1,300,000 1,311,141 5.00%, 9/1/12 6,210,000 6,703,695 Oklahoma Development Allegheny County Hospital Finance Auth. Health System Development Auth. Rev., Rev., Series 2008 C, 5.50%, Series 2008 A, (University of 8/15/22 (Obligated Group Pittsburgh Medical Center), Consisting of INTEGRIS 5.00%, 9/1/18 1,500,000 1,637,595 Baptist Medical Center, Inc., Allegheny County Industrial INTEGRIS South Oklahoma Development Auth. Rev., City Hospital Corp. (Residential Resources, and INTEGRIS Rural Inc.), 4.75%, 9/1/14 2,250,000 2,343,060 Heath, Inc.) 3,000,000 3,288,000 Central Dauphin School Pottawatomie County District GO, 7.00%, 2/1/16, Facilities Auth. Rev., Prerefunded at 100% of (Shawnee Public Schools), Par (NATL) 1,150,000 1,465,135 5.00%, 9/1/13 1,610,000 1,707,276 Commonwealth of Pottawatomie County Pennsylvania GO, Facilities Auth. Rev., 5.00%, 7/1/19 15,000,000 17,652,000 (Shawnee Public Schools), East Stroudsburg Area 5.00%, 9/1/14 1,730,000 1,817,313 School District GO, 7.75%, Pottawatomie County 9/1/16, Prerefunded at Facilities Auth. Rev., 100% of Par (AGM) 2,580,000 3,428,975 (Shawnee Public Schools), Exeter Township GO, 5.25%, 5.00%, 9/1/15 1,710,000 1,784,830 7/15/15 (Ambac) 1,155,000 1,335,861 Pottawatomie County Exeter Township GO, 5.30%, Facilities Auth. Rev., 7/15/19 (Ambac) 1,830,000 2,145,895 (Shawnee Public Schools), 5.00%, 9/1/16 2,130,000 2,204,316 Geisinger Auth. Health System Rev., VRN, resets 14,485,689 quarterly at 67% of the OREGON  0.4% 3-month LIBOR plus Clackamas County School 0.77% with no caps, District No. 62 GO, 1.00%, 8/1/10 5,000,000 3,681,250 5.50%, 6/15/10 (School Oxford Area School District Bond Guarantee) 2,015,000 2,019,937 GO, Series 2001 A, 5.50%, Oregon Health & Science 2/15/12, Prerefunded at University Rev., Series 100% of Par (FGIC) 1,000,000 1,083,150 2009 A, 5.75%, 7/1/39 2,900,000 3,092,096 Pennsylvania Economic Oregon State Department Development Financing of Administrative Services Auth. Rev., Series 2009 A, COP, Series 2008 A, 5.00%, (Albert Einstein Healthcare 5/1/13 (AGM) 2,840,000 3,154,814 Network), 6.25%, 10/15/23 5,000,000 5,449,800 8,266,847 Pennsylvania GO, 5.375%, 7/1/18 (AGM) 1,070,000 1,284,096 27 Tax-Free Bond Principal Principal Amount Value Amount Value Pennsylvania Higher Puerto Rico Electric Power Educational Facilities Auth. Rev., Series 2010 ZZ, Auth. Rev., Series 2009 A, 5.25%, 7/1/25 $ 5,000,000 $ 5,263,950 (University of Pennsylvania), Puerto Rico Electric Power 5.00%, 9/1/19 $1,000,000 $1,174,010 Auth. Rev., Series 2010 ZZ, Pennsylvania Turnpike 5.25%, 7/1/26 2,100,000 2,202,207 Commission Rev., Series Puerto Rico GO, Series 2006 2009 B, 5.00%, 12/1/16 5,000,000 5,720,000 A, (Public Improvement), Pennsylvania Turnpike 5.25%, 7/1/23 1,975,000 2,031,880 Commission Rev., Series Puerto Rico GO, Series 2006 2009 B, 5.25%, 6/1/22 10,000,000 10,896,600 B, (Public Improvement), Philadelphia Rev., Series 5.25%, 7/1/17 5,000,000 5,326,700 2009 A, (1998 General Puerto Rico GO, Series 2007 Ordinance), 5.25%, 8/1/17 1,000,000 1,061,730 A, (Public Improvement), Philadelphia School District 5.50%, 7/1/17 2,675,000 2,915,536 GO, Series 2002 A, 5.25%, Puerto Rico GO, Series 2/1/11 (AGM) 2,975,000 3,070,884 2008 A, 5.50%, 7/1/16 3,020,000 3,314,812 Philadelphia Water & Puerto Rico GO, Series Wastewater Rev., Series 2008 A, 5.125%, 7/1/28 3,000,000 3,052,530 2009 A, 5.25%, 1/1/36 1,415,000 1,467,397 Puerto Rico Government Philadelphia Water & Development Bank Rev., Wastewater Rev., Series 4.75%, 12/1/15 (NATL) 20,000,000 20,769,800 2010 A, 5.00%, 6/15/16 10,000,000 11,186,400 Puerto Rico Government Philadelphia Water & Development Bank Rev., Wastewater Rev., Series 2006 B, (Senior Series 2010 A, 5.00%, Notes), 5.00%, 12/1/14 4,000,000 4,325,360 6/15/17 (AGM) 5,000,000 5,646,800 Puerto Rico Government Pittsburgh GO, Series 2006 Development Bank Rev., B, 5.25%, 9/1/16 (AGM) 15,805,000 17,640,909 Series 2006 B, (Senior Scranton Parking Auth. Rev., Notes), 5.00%, 12/1/16 2,000,000 2,153,600 5.00%, 6/1/22 (Radian) 1,270,000 1,255,331 Puerto Rico Highway & Westmoreland County Transportation Auth. Industrial Development Rev., Series 2007 CC, Auth. Rev., (Excela Health), 5.00%, 7/1/14 475,000 512,663 5.125%, 7/1/30 465,000 460,662 Puerto Rico Infrastructure Westmoreland County Financing Auth. Special Tax Municipal Auth. Rev., 5.25%, Rev., Series 2006 B, 8/15/15, Prerefunded at 5.00%, 7/1/13 2,000,000 2,119,700 100% of Par (AGM) 4,500,000 5,294,475 Puerto Rico Municipal 117,288,310 Finance Agency GO, Series PUERTO RICO  4.8% 2005 A, 5.00%, 8/1/11 3,700,000 3,848,037 Puerto Rico Aqueduct & Puerto Rico Public Buildings Sewer Auth. Rev., Series Auth. Rev., Series 2004 I, 2008 A, (Senior Lien), (Government Facilities), 5.00%, 7/1/12 4,000,000 4,229,360 5.50%, 7/1/14, Prerefunded at 100% of Par 5,000,000 5,783,250 Puerto Rico Aqueduct & Sewer Auth. Rev., Series Puerto Rico Public Buildings 2008 A, (Senior Lien), Auth. Rev., Series 2007 M, 5.00%, 7/1/14 12,550,000 13,577,218 (Government Facilities), 5.50%, 7/1/12 2,000,000 2,133,300 Puerto Rico Aqueduct & Sewer Auth. Rev., Series Puerto Rico Public Buildings 2008 A, (Senior Lien), Auth. Rev., Series 2009 P, 6.00%, 7/1/44 1,750,000 1,834,350 (Government Facilities), 6.75%, 7/1/36 6,700,000 7,501,052 92,895,305 28 Tax-Free Bond Principal Principal Amount Value Amount Value RHODE ISLAND  0.2% Piedmont Municipal Power Rhode Island Depositors Agency Rev., Series Economic Protection Corp. 2009 A3, 5.00%, 1/1/17 $3,000,000 $ 3,327,960 Rev., Series 1993 A, 6.25%, South Carolina Jobs- 8/1/16 (NATL) $ 2,000,000 $ 2,479,300 Economic Development Rhode Island Health & Auth. Hospital Rev., Educational Building Corp. (Palmetto Health), Rev., (Landmark 5.75%, 8/1/39 2,700,000 2,705,481 Medical Center), 5.00%, Spartanburg County 10/1/17 (Radian) 1,215,000 1,019,203 Health Services District, 3,498,503 Inc. Hospital Rev., 5.50%, 4/15/16 (AGM) 1,095,000 1,140,267 SOUTH CAROLINA  1.6% Sumter Waterworks Charleston Educational and Sewer System Excellence Finance Corp. Improvement Rev., Rev., (Charleston 5.00%, 12/1/22 (XLCA) 350,000 376,785 County School District), 5.00%, 12/1/19 5,455,000 5,979,771 Tobacco Settlement Revenue Management Auth. Rev., Kershaw County Public 5.00%, 6/1/18 990,000 991,000 Schools Foundation Installment Purchase Rev., 31,314,502 (School Improvements), TENNESSEE  0.5% 5.00%, 12/1/17 (CIFG) 1,060,000 1,135,387 Chattanooga Health Kershaw County Public Educational & Housing Schools Foundation Facility Board Rev., Installment Purchase Rev., Series 2005 A, (Campus (School Improvements), Development Foundation, 5.00%, 12/1/18 (CIFG) 2,260,000 2,396,210 Inc. Phase I LLC), Kershaw County Public 5.00%, 10/1/15 2,780,000 2,879,885 Schools Foundation Johnson City Health & Installment Purchase Rev., Educational Facilities Board (School Improvements), Hospital Rev., (Mountain 5.00%, 12/1/19 (CIFG) 1,450,000 1,523,370 States Health Alliance), Kershaw County Public 6.00%, 7/1/38 1,750,000 1,776,338 Schools Foundation Memphis Electric System Installment Purchase Rev., Rev., 5.00%, 12/1/15 2,500,000 2,900,650 (School Improvements), Memphis Electric System 5.00%, 12/1/20 (CIFG) 3,000,000 3,125,370 Rev., 5.00%, 12/1/16 1,000,000 1,163,720 Piedmont Municipal Power Tennessee State School Agency Rev., 6.75%, Board Auth. Rev., Series 1/1/19 (FGIC) 625,000 795,075 2008 B, (Higher Educational Piedmont Municipal Power Facilities), 5.125%, 5/1/33 1,000,000 1,071,310 Agency Rev., 6.75%, 9,791,903 1/1/19 (NATL/FGIC) 875,000 1,060,518 TEXAS  5.1% Piedmont Municipal Power Agency Rev., Series 1991 A, Allen Independent School 6.50%, 1/1/16 (FGIC) 140,000 171,549 District GO, (School Building), 5.25%, 2/15/34 3,325,000 3,608,955 Piedmont Municipal Power Agency Rev., Series 1991 A, Brazos Harbor Industrial 6.50%, 1/1/16 (FGIC) 375,000 439,564 Development Corp. Rev., (BASF Corp.), VRDN, Piedmont Municipal Power 0.40%, 6/1/10 500,000 500,000 Agency Rev., Series 1991 A, 6.50%, 1/1/16 (FGIC) 485,000 594,295 Canadian River Municipal Water Auth. Piedmont Municipal Power Rev., (Conjunctive Use Agency Rev., Series Groundwater), 5.00%, 2009 A3, 5.00%, 1/1/16 5,000,000 5,551,900 2/15/19 (Ambac) 1,000,000 1,083,380 29 Tax-Free Bond Principal Principal Amount Value Amount Value Cash Special Utility Hays Consolidated District Rev., 5.25%, Independent School 9/1/24 (NATL) $ 2,035,000 $ 2,079,160 District GO, 6.32%, Clint Independent School 8/15/11 (PSF-GTD) $700,000 $ 694,904 District GO, (Unlimited Hays Consolidated Tax School Building and Independent School Refunding Bonds), 6.00%, District GO, 6.32%, 2/15/11, Prerefunded at 8/15/11 (PSF-GTD) 2,300,000 2,282,129 100% of Par (PSF-GTD) 340,000 353,807 Hidalgo County GO, 5.50%, Clint Independent School 8/15/12, Prerefunded at District GO, (Unlimited 100% of Par (FGIC) 1,295,000 1,431,480 Tax School Building and Hidalgo County GO, 5.50%, Refunding Bonds), 6.00%, 8/15/12, Prerefunded at 2/15/17 (PSF-GTD) 1,475,000 1,532,436 100% of Par (FGIC) 1,750,000 1,934,433 Cypress-Fairbanks Houston Airport System Independent School District Rev., Series 2009 A, (Senior GO, (Schoolhouse), 5.00%, Lien), 5.50%, 7/1/39 4,000,000 4,299,480 2/15/16 (PSF-GTD) 1,000,000 1,160,320 Houston GO, Series 2009 A, Dallas-Fort Worth (Public Improvement), International Airport 5.00%, 3/1/21 10,000,000 11,366,600 Facilities Improvement Corp. Rev., Series 2009 A, Laredo Community College 5.00%, 11/1/24 1,000,000 1,050,930 District Combined Fee Rev., 5.25%, 8/1/35 (AGM) 1,845,000 1,896,125 Donna Independent School District GO, 5.00%, Live Oak GO, 5.25%, 8/1/22 (NATL) 1,630,000 1,700,709 2/15/15 (PSF-GTD) 2,000,000 2,306,540 Edcouch-Elsa Independent Lone Star College System GO, 5.00%, 8/15/21 1,000,000 1,145,440 School District GO, 5.00%, 2/15/14 (PSF-GTD) 1,115,000 1,265,380 Lone Star College System GO, 5.00%, 8/15/22 2,650,000 3,010,480 Garza County Public Facility Corp. Rev., 4.75%, 10/1/10 585,000 589,118 Lower Colorado River Auth. Rev., 5.00%, 5/15/13 1,040,000 1,151,998 Garza County Public Facility Corp. Rev., 5.00%, 10/1/11 610,000 626,470 Lower Colorado River Auth. Rev., 5.00%, 5/15/15 800,000 908,896 Garza County Public Facility Corp. Rev., 5.00%, 10/1/13 2,015,000 2,095,882 Lower Colorado River Auth. Garza County Public Facility Rev., (LCRA Transportation Services), 5.00%, 5/15/22 1,000,000 1,101,280 Corp. Rev., 5.25%, 10/1/14 1,115,000 1,169,077 Garza County Public Facility Lower Colorado River Auth. Corp. Rev., 5.25%, 10/1/15 1,225,000 1,279,941 Rev., (LCRA Transportation Services), 5.00%, 5/15/23 3,435,000 3,751,260 Garza County Public Facility Corp. Rev., 5.25%, 10/1/16 1,145,000 1,180,381 Lower Colorado River Auth. Rev., (LCRA Transportation Garza County Public Facility Services), 5.00%, 5/15/24 2,000,000 2,163,000 Corp. Rev., 5.50%, 10/1/16 1,000,000 1,095,540 Montgomery County GO, Gregg County Health (Road), 5.50%, 3/1/14, Facilities Development Corp. Prerefunded at 100% of Rev., Series 2006 A, (Good Par (Ambac) 1,740,000 2,003,366 Shepherd Medical Center), 5.00%, 10/1/16 1,000,000 1,035,910 North Texas Thruway Auth. Rev., Series 2008 H, Harris County Cultural (First Tier), VRDN, Education Facilities Finance 5.00%, 1/1/13 9,500,000 10,213,640 Corp. Rev., Series 2008 B, (The Methodist Hospital Pasadena Independent System), 5.50%, 12/1/18 2,500,000 2,825,900 School District GO, Series 1996 A, 6.05%, Harris County Rev., Series 2/15/16 (PSF-GTD) 550,000 665,753 2009 C, 5.00%, 8/15/17 5,000,000 5,745,150 30 Tax-Free Bond Principal Principal Amount Value Amount Value Southside Independent Salt Lake City Hospital School District GO, Rev., Series 1988 A, Series 2004 A, 5.25%, (Intermountain Health 8/15/25 (PSF-GTD) $2,120,000 $2,318,390 Corporation), 8.125%, Tarrant County Cultural 5/15/15 $645,000 $753,270 Education Facilities Finance Utah County Municipal Corp. Retirement Facility Building Auth. Lease Rev., Rev., (Air Force Village 5.25%, 11/1/11, Prerefunded Obligated Group), at 100% of Par (Ambac) 1,820,000 1,941,539 5.00%, 5/15/16 1,000,000 1,013,870 Utah County Municipal Texas Public Finance Auth. Building Auth. Lease Rev., Rev., Series 2006 A, 5.25%, 11/1/11, Prerefunded (KIPP, Inc.), 5.25%, at 100% of Par (Ambac) 1,915,000 2,042,884 2/15/14 (ACA) 400,000 416,092 Utah County Municipal Texas State Transportation Building Auth. Lease Rev., Commission Rev., Series 5.50%, 11/1/11, Prerefunded 2006 A, (First Tier), at 100% of Par (Ambac) 1,000,000 1,070,320 4.50%, 4/1/16 5,000,000 5,649,000 Utah GO, Series 2009 C, University of North Texas 5.00%, 7/1/18 4,000,000 4,749,320 Rev., Series 2009 A, West Valley City Municipal (Financing System), Building Auth. Lease Rev., 5.00%, 4/15/13 1,000,000 1,111,930 Series 2002 A, 5.00%, University of North Texas 8/1/10 (Ambac) 1,130,000 1,138,351 Rev., Series 2009 A, West Valley City Sales Tax (Financing System), Rev., Series 2001 A, 5.50%, 5.00%, 4/15/16 1,125,000 1,294,088 7/15/11, Prerefunded at West Harris County 100% of Par (NATL) 1,305,000 1,379,959 Regional Water Auth. Rev., 19,442,061 5.00%, 12/15/35 750,000 759,068 VERMONT  0.2% West Oso Independent School District GO, 5.50%, University of Vermont & 8/15/13, Prerefunded at State Agricultural 100% of Par (PSF-GTD) 1,265,000 1,443,112 College Rev., 5.00%, 10/1/19 (Ambac) 4,290,000 4,739,806 Williamson County GO, Series 2004 A, (Unlimited VIRGINIA  1.0% Tax Road & Refunding Fairfax County COP., Bonds), 5.00%, 5.30%, 4/15/23 1,500,000 1,656,840 2/15/19 (NATL) 1,000,000 1,167,760 Pittsylvania County GO, 99,478,560 Series 2001 B, 5.75%, U.S. VIRGIN ISLANDS  0.5% 3/1/11, Prerefunded at 102% of Par (NATL/School Virgin Islands Public Bond Reserve Fund) 1,115,000 1,183,349 Finance Auth. Rev., Series 2009 B, (Senior Lien), Virginia College Building & 5.00%, 10/1/17 6,950,000 7,504,124 Education Facilities Auth. Rev., Series 2009 A, (Public Virgin Islands Water & Higher Education Financing Power Auth. Rev., Series Program), 5.00%, 9/1/28 5,100,000 5,558,337 2007 A, 5.00%, 7/1/24 1,500,000 1,530,435 Virginia Resources Auth. 9,034,559 Clean Water Rev., UTAH  1.0% (State Revolving Fund), Eagle Mountain City Gas & 5.00%, 10/1/16 5,120,000 6,002,125 Electric Rev., 5.00%, Virginia Resources Auth. 6/1/19 (Radian) 2,550,000 2,581,518 Clean Water Rev., Intermountain Power (State Revolving Fund), Agency Rev., Series 2008 A, 5.00%, 10/1/22 4,150,000 4,781,464 5.25%, 7/1/20 3,500,000 3,784,900 19,182,115 31 Tax-Free Bond Principal Principal Amount Value Amount Value WASHINGTON  3.5% Metropolitan Park District of Benton County Public Utility Tacoma GO, 6.00%, 12/1/11, District No. 1 Electric Rev., Prerefunded at 100% of Series 2001 A, 5.625%, Par (Ambac) $ 1,120,000 $1,212,053 11/1/19 (AGM) $1,000,000 $1,059,030 Seattle Municipal Light & Cowlitz County Kelso School Power Rev., Series 2010 B, District No. 458 GO, 5.75%, 5.00%, 2/1/19 5,000,000 5,795,050 6/1/12, Prerefunded at Snohomish County 100% of Par (AGM/School Edmonds School District Bond Guarantee) 1,000,000 1,101,850 No. 15 GO, 5.00%, 12/1/17 Energy Northwest Electric (NATL/FGIC/School Rev., Series 2002 A, Bond Guarantee) 6,690,000 7,617,702 (Columbia Generating), University of Washington 5.75%, 7/1/18 (NATL) 3,500,000 3,801,350 Rev., (Student Facilities Energy Northwest Electric Fee), 5.875%, 6/1/10, Rev., Series 2002 B, Prerefunded at 101% of (Columbia Generating), Par (AGM) 1,720,000 1,738,008 6.00%, 7/1/18 (Ambac) 10,000,000 10,947,000 Washington GO, Series Energy Northwest Electric 1990 A, 6.75%, 2/1/15 1,000,000 1,127,250 Rev., Series 2008 D, Washington Health Care (Columbia Generating), Facilities Auth. Rev., 5.00%, 7/1/12 2,375,000 2,589,534 Series 2006 D, (Providence Energy Northwest Electric Health & Services), 5.25%, Rev., Series 2009 A, 10/1/33 (AGM) 4,500,000 4,703,805 (Project 3), 5.25%, 7/1/18 3,000,000 3,561,030 Washington Health Care Energy Northwest Electric Facilities Auth. Rev., Series Rev., Series 2010 A, 2009 A, (Swedish Health (Project 3), 5.00%, 7/1/18 5,115,000 5,979,077 Services), 6.50%, 11/15/33 4,000,000 4,201,440 Energy Northwest Whitman County Pullman Wind Rev., 4.75%, School District No. 267 7/1/20 (NATL) 1,750,000 1,818,110 GO, 5.625%, 6/1/12, Prerefunded at 100% King County Public of Par (AGM/School Hospital District No. 2 GO, Bond Guarantee) 1,500,000 1,646,820 (Evergreen Healthcare), 5.00%, 12/1/14 (NATL) 1,000,000 1,106,860 Yakima County School District No. 208 West King County School District Valley GO, 5.00%, No. 414 Lake Washington 12/1/18 (NATL/School GO, 5.75%, 12/1/12, Bond Guarantee) 1,675,000 1,885,648 Prerefunded at 100% of Par 1,555,000 1,744,865 67,201,568 Kitsap County School WISCONSIN  0.9% District No. 303 Bainbridge Wisconsin Clean Water Island GO, 5.00%, Rev., Series 1991-1, 12/1/17 (NATL/School 6.875%, 6/1/11 710,000 731,328 Bond Guarantee) 1,000,000 1,128,610 Wisconsin Health & Mason County School Educational Facilities District No. 309 Shelton Auth. Rev., (Aurora GO, 5.625%, 12/1/11, Medical Group), 6.00%, Prerefunded at 100% 11/15/10 (AGM) 2,590,000 2,640,661 of Par (FGIC/School Wisconsin Health & Bond Guarantee) 1,260,000 1,354,286 Educational Facilities Auth. Metropolitan Park District of Rev., (Luther Hospital), Tacoma GO, 6.00%, 12/1/11, 5.50%, 11/15/22 4,655,000 5,070,412 Prerefunded at 100% of Par (Ambac) 1,000,000 1,082,190 32 Tax-Free Bond Principal Amount Value Wisconsin Health & Educational Facilities Auth. Rev., (Luther Hospital), 5.75%, 11/15/30 $5,800,000 $ 6,254,430 Wisconsin Health & Educational Facilities Auth. Rev., (National Regency of New Berlin), VRDN, 0.32%, 6/1/10 (LOC: JPMorgan Chase Bank) 1,200,000 1,200,000 Wisconsin Transportation Rev., Series 2008 A, 5.00%, 7/1/18 500,000 580,910 16,477,741 TOTAL INVESTMENT SECURITIES  99.0% (Cost $1,824,787,234) OTHER ASSETS AND LIABILITIES  1.0% TOTAL NET ASSETS  100.0% Futures Contracts Contracts Purchased Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) 366 U.S. Long Bond September 2010 $44,892,187 $(401,198) Contracts Sold Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) 1,480 U.S. Treasury 2-Year Notes September 2010 $322,848,125 $(396,440) 33 Tax-Free Bond Notes to Schedule of Investments ABAG Association of Bay Area Governments ACA American Capital Access AGC Assured Guaranty Corporation AGM Assured Guaranty Municipal Corporation Ambac Ambac Assurance Corporation CIFG CDC IXIS Financial Guaranty North America COP Certificates of Participation FGIC Financial Guaranty Insurance Company GO General Obligation LIBOR London Interbank Offered Rate LIQ FAC Liquidity Facilities LOC Letter of Credit NATL National Public Finance Guarantee Corporation NATL-IBC National Public Finance Guarantee Corporation - Insured Bond Certificates PSF-GTD Permanent School Fund Guaranteed Radian Radian Asset Assurance, Inc. resets The frequency with which a securitys coupon changes, based on current market conditions or an underlying index. The more frequently a security resets, the less risk the investor is taking that the coupon will vary significantly from current market rates. VRDN Variable Rate Demand Note. Interest reset date is indicated. Rate shown is effective at the period end. VRN Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. XLCA XL Capital Ltd. (1) Security, or a portion thereof, has been segregated for when-issued securities and/or futures contracts. At the period end, the aggregate value of securities pledged was $376,466,000. (2) Escrowed to maturity in U.S. government securities or state and local government securities. (3) When-issued security. (4) Category is less than 0.05% of total net assets. (5) Security is a zero-coupon municipal bond. The rate indicated is the yield to maturity at purchase. Zero-coupon securities are issued at a substantial discount from their value at maturity. (6) Security was purchased under Rule 144A of the Securities Act of 1933 or is a private placement and, unless registered under the Act or exempted from registration, may only be sold to qualified institutional investors. The aggregate value of these securities at the period end was $5,305,000, which represented 0.3% of total net assets. Geographic classifications are unaudited. See Notes to Financial Statements. 34 Statement of Assets and Liabilities MAY 31, 2010 Assets Investment securities, at value (cost of $1,824,787,234) $1,912,841,365 Cash 34,836 Receivable for investments sold 3,397,240 Receivable for capital shares sold 4,304,625 Receivable for variation margin on futures contracts 80,062 Interest receivable 25,336,608 1,945,994,736 Liabilities Payable for investments purchased 8,620,454 Payable for capital shares redeemed 3,684,169 Payable for variation margin on futures contracts 624,375 Accrued management fees 726,717 Service fees (and distribution fees  A Class) payable 1,058 Distribution fees payable 701 Dividends payable 635,359 14,292,833 Net Assets $1,931,701,903 Net Assets Consist of: Capital paid in $1,860,725,834 Accumulated net realized loss on investment transactions (16,280,424) Net unrealized appreciation on investments 87,256,493 $1,931,701,903 Net assets Shares outstanding Net asset value per share Investor Class $1,705,064,538 153,770,017 $11.09 Institutional Class $221,013,900 19,929,915 $11.09 A Class $3,950,594 356,252 $11.09* C Class $1,672,871 150,954 $11.08 *Maximum offering price $11.61 (net asset value divided by 0.955) See Notes to Financial Statements. 35 Statement of Operations YEAR ENDED MAY 31, 2010 Investment Income (Loss) Income: Interest $ 66,305,560 Expenses: Management fees 7,394,334 Distribution fees  C Class 965 Service fees  C Class 320 Distribution and service fees  A Class 1,679 Trustees fees and expenses 68,020 Other expenses 26,289 7,491,607 Net investment income (loss) 58,813,953 Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions (405,059) Futures contract transactions 545,735 140,676 Change in net unrealized appreciation (depreciation) on: Investments 56,568,965 Futures contracts (669,492) 55,899,473 Net realized and unrealized gain (loss) 56,040,149 Net Increase (Decrease) in Net Assets Resulting from Operations $114,854,102 See Notes to Financial Statements. 36 Statement of Changes in Net Assets YEARS ENDED MAY 31, 2, 2009 Increase (Decrease) in Net Assets Operations Net investment income (loss) $ 58,813,953 $ 44,331,658 Net realized gain (loss) 140,676 (14,634,990) Change in net unrealized appreciation (depreciation) 55,899,473 13,616,149 Net increase (decrease) in net assets resulting from operations 114,854,102 43,312,817 Distributions to Shareholders From net investment income: Investor Class (52,623,677) (40,900,161) Institutional Class (6,221,372) (3,374,968) A Class (21,617)  C Class (3,075)  Decrease in net assets from distributions (58,869,741) (44,275,129) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions 565,416,373 240,719,969 Net increase (decrease) in net assets 621,400,734 239,757,657 Net Assets Beginning of period 1,310,301,169 1,070,543,512 End of period $1,931,701,903 $1,310,301,169 Undistributed net investment income  $56,529 See Notes to Financial Statements. 37 Notes to Financial Statements MAY 31, 2010 1. Organization and Summary of Significant Accounting Policies Organization  American Century Municipal Trust (the trust) is registered under the Investment Company Act of 1940 (the 1940 Act) as an open-end management investment company. Tax-Free Bond Fund (the fund) is one fund in a series issued by the trust. The fund is diversified under the 1940 Act. The funds investment objective is to seek safety of principal and high current income that is exempt from federal income tax. The fund pursues its objective by investing primarily in investment-grade municipal obligations. The following is a summary of the funds significant accounting policies. Multiple Class  The fund is authorized to issue the Investor Class, the Institutional Class, the A Class and the C Class. The A Class may incur an initial sales charge. The A Class and C Class may be subject to a contingent deferred sales charge. The share classes differ principally in their respective sales charges and distribution and shareholder servicing expenses and arrangements. All shares of the fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the fund are allocated to each class of shares based on their relative net assets. Sale of the A Class and C Class commenced on March 1, 2010. Security Valuations  Debt securities maturing in greater than 60 days at the time of purchase are valued at current market value as provided by a commercial pricing service or at the mean of the most recent bid and asked prices. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Trustees. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the securitys fair value, such security is valued as determined by the Board of Trustees or its designee, in accordance with procedures adopted by the Board of Trustees, if such determination would materially impact a funds net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. Security Transactions  For financial reporting purposes, security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income  Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. When-Issued  The fund may engage in securities transactions on a when-issued basis. Under these arrangements, the securities prices and yields are fixed on the date of the commitment, but payment and delivery are scheduled for a future date. During this period, securities are subject to market fluctuations. The fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet the purchase price. 38 Income Tax Status  It is the funds policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The fund is no longer subject to examination by tax authorities for years prior to 2007. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Distributions to Shareholders  Distributions from net investment income are declared daily and paid monthly. Distributions from net realized gains, if any, are generally declared and paid annually. Indemnifications  Under the trusts organizational documents, its officers and trustees are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. Use of Estimates  The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Subsequent Events  In preparing the financial statements, management evaluated the impact of events or transactions occurring through the date the financial statements were issued that would merit recognition or disclosure. 2. Fees and Transactions with Related Parties Management Fees  The trust has entered into a Management Agreement with American Century Investment Management, Inc. (ACIM) (the investment advisor), under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The Agreement provides that all expenses of managing and operating the fund, except brokerage expenses, taxes, interest, fees and expenses of the independent trustees (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on the daily net assets of the specific class of shares of the fund and paid monthly in arrears. The fee consists of (1) an Investment Category Fee based on the daily net assets of the funds and certain other accounts managed by the investment advisor that are in the same broad investment category as the fund and (2) a Complex Fee based on the assets of all the funds in the American Century Investments family of funds. The rates for the Investment Category Fee range from 0.1625% to 0.2800%. The rates for the Complex Fee range from 0.2500% to 0.3100% for the Investor Class, A Class and C Class. The Institutional Class is 0.2000% less at each point within the Complex Fee range. The effective annual management fee for each class for the year ended May 31, 2010 was 0.48% for the Investor Class, A Class and C Class and 0.28% for the Institutional Class. Distribution and Service Fees  The Board of Trustees has adopted a separate Master Distribution and Individual Shareholder Services Plan for the A Class and C Class (collectively the plans), pursuant to Rule 12b-1 of the 1940 Act. The plans provide that the A Class will pay American Century Investment Services, Inc. (ACIS) an annual distribution and service fee of 0.25%. The plans provide that the C Class will pay ACIS an annual distribution fee of 0.75% and service fee of 0.25%. The fees are computed and accrued daily based on each classs daily net assets and paid monthly in arrears. The fees are used to pay financial intermediaries for distribution and individual shareholder services. Fees incurred under the plans during the year ended May 31, 2010, are detailed in the Statement of Operations. 39 Related Parties  Certain officers and trustees of the trust are also officers and/or directors of American Century Companies, Inc. (ACC), the parent of the trusts investment advisor, ACIM, the distributor of the trust, ACIS, and the trusts transfer agent, American Century Services, LLC. The fund has a Mutual Funds Services Agreement with J.P. Morgan Investor Services Co. (JPMIS). JPMorgan Chase Bank (JPMCB) is a custodian of the fund. JPMIS and JPMCB are wholly owned subsidiaries of JPMorgan Chase & Co. (JPM). JPM is an equity investor in ACC. 3. Investment Transactions Purchases and sales of investment securities, excluding short-term investments, for the year ended May 31, 2010, were $681,943,646 and $204,739,294, respectively. 4. Capital Share Transactions Transactions in shares of the fund were as follows (unlimited number of shares authorized): Year ended May 31, 2010 Year ended May 31, 2009 Shares Amount Shares Amount Investor Class Sold 73,822,029 $ 806,596,776 55,526,950 $582,342,548 Issued in reinvestment of distributions 4,214,681 46,089,491 3,307,002 34,708,153 Redeemed (36,255,147) (396,539,550) (40,219,830) (419,767,975) 41,781,563 456,146,717 18,614,122 197,282,726 Institutional Class Sold 12,249,630 134,096,397 8,392,238 87,738,781 Issued in reinvestment of distributions 509,099 5,570,113 307,123 3,226,047 Redeemed (3,283,012) (35,975,904) (4,568,092) (47,527,585) 9,475,717 103,690,606 4,131,269 43,437,243 A Class N/A N/A Sold 354,426 3,895,639 Issued in reinvestment of distributions 1,829 20,231 Redeemed (3) (37) 356,252 3,915,833 C Class N/A N/A Sold 150,727 1,660,703 Issued in reinvestment of distributions 255 2,825 Redeemed (28) (311) 150,954 1,663,217 Net increase (decrease) 51,764,486 $ 565,416,373 22,745,391 $240,719,969 (1) March 1, 2010 (commencement of sale) through May 31, 2010 for the A Class and C Class. 40 5. Fair Value Measurements The funds securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows:  Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities;  Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or  Level 3 valuation inputs consist of significant unobservable inputs (including a funds own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. As of May 31, 2010, the valuation inputs used to determine the fair value of the funds investment securities and unrealized gain (loss) on futures contracts were classified as Level 2 and Level 1, respectively. The Schedule of Investments provides additional details on the funds portfolio holdings. 6. Derivative Instruments Interest Rate Risk  The fund is subject to interest rate risk in the normal course of pursuing its investment objectives. The value of bonds generally declines as interest rates rise. A fund may enter into futures contracts based on a bond index or a specific underlying security. A fund may purchase futures contracts to gain exposure to increases in market value or sell futures contracts to protect against a decline in market value. Upon entering into a futures contract, a fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet requirements. Subsequent payments (variation margin) are made or received daily, in cash, by a fund. The variation margin is equal to the daily change in the contract value and is recorded as unrealized gains and losses. A fund recognizes a realized gain or loss when the futures contract is closed or expires. Net realized and unrealized gains or losses occurring during the holding period of futures contracts are a component of net realized gain (loss) on futures contract transactions and change in net unrealized appreciation (depreciation) on futures contracts, respectively. One of the risks of entering into futures contracts is the possibility that the change in value of the contract may not correlate with the changes in value of the underlying securities. The interest rate risk derivative instruments held at period end as disclosed on the Schedule of Investments are indicative of the funds typical volume during the period. The value of interest rate risk derivative instruments as of May 31, 2010, is disclosed on the Statement of Assets and Liabilities as an asset of $80,062 in receivable for variation margin on futures contracts and as a liability of $624,375 in payable for variation margin on futures contracts. For the year ended May 31, 2010, the effect of interest rate risk derivative instruments on the Statement of Operations was $545,735 in net realized gain (loss) on futures contract transactions and $(669,492) in change in net unrealized appreciation (depreciation) on futures contracts. 41 7. Interfund Lending The fund, along with certain other funds in the American Century Investments family of funds, may participate in an interfund lending program, pursuant to an Exemptive Order issued by the Securities and Exchange Commission (SEC). This program provides an alternative credit facility allowing the fund to borrow from or lend to other funds in the American Century Investments family of funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. The interfund loan rate earned/paid on interfund lending transactions is determined daily based on the average of certain current market rates. Interfund lending transactions normally extend only overnight, but can have a maximum duration of seven days. The program is subject to annual approval by the Board of Trustees. During the year ended May 31, 2010, the fund did not utilize the program. 8. Federal Tax Information The tax character of distributions paid during the years ended May 31, 2010 and May 31, 2009 were as follows: Distributions Paid From Exempt income $58,869,741 $44,275,129 Long-term capital gains   The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of May 31, 2010, the federal tax cost of investments and the components of distributable earnings on a tax-basis were as follows: Federal tax cost of investments $1,824,787,234 Gross tax appreciation of investments $94,794,223 Gross tax depreciation of investments (6,740,092) Net tax appreciation (depreciation) of investments $88,054,131 Other book-to-tax adjustments $(2,379,803) Net tax appreciation (depreciation) $85,674,328 Accumulated capital losses $(14,120,092) Capital loss deferral $(578,167) The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the realization for tax purposes of unrealized gain (loss) on certain futures contracts. Other book-to-tax adjustments are attributable primarily to the tax deferral of losses on straddle positions. 42 The accumulated capital losses listed on the previous page represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. The capital loss carryovers expire as follows: $(1,643,796)  $(3,280,979) $(9,195,317) The capital loss deferral listed on the previous page represents net capital losses incurred in the seven-month period ended May 31, 2010. The fund has elected to treat such losses as having been incurred in the following fiscal year for federal income tax purposes. 9. Corporate Event As part of a long-standing estate and business succession plan established by ACC Co-Chairman James E. Stowers, Jr., the founder of American Century Investments, ACC Co-Chairman Richard W. Brown succeeded Mr. Stowers as trustee of a trust that holds a greater-than-25% voting interest in ACC, the parent corporation of each funds advisor. Under the 1940 Act, this is presumed to represent control of ACC even though it is less than a majority interest. The change of trustee may technically be considered a change of control of ACC and therefore also a change of control of each funds advisor even though there has been no change to their management and none is anticipated. The change of control resulted in the assignment of each funds investment advisory agreement. Under the 1940 Act, an assignment automatically terminated such agreement, making the approval of a new agreement necessary. On February 18, 2010, the Board of Trustees approved interim investment advisory agreements under which each fund will be managed until new agreements are approved by fund shareholders. On April 1, 2010, the Board of Trustees approved new investment advisory agreements. The interim agreements and the new agreements are substantially identical to the terminated agreements (with the exception of different effective and termination dates) and will not result in changes in the management of American Century Investments, the funds, their investment objectives, fees or services provided. The new agreement for the fund was approved by shareholders at a Special Meeting of Shareholders on June 16, 2010. The new agreement went into effect on July 16, 2010. Management agreements for new share classes of the funds that were launched after February 16, 2010 did not terminate, have not been replaced by interim agreements, and do not require approval of new agreements. 10. Other Tax Information (Unaudited) The following information is provided pursuant to provisions of the Internal Revenue Code. The fund designates $58,782,521 as exempt interest dividends for the fiscal year ended May 31, 2010. 43 Financial Highlights Tax-Free Bond Investor Class For a Share Outstanding Throughout the Years Ended May 31 Per-Share Data Net Asset Value, Beginning of Period $10.70 $10.74 $10.68 $10.67 $10.88 Income From Investment Operations Net Investment Income (Loss) 0.40 0.41 0.43 0.42 0.40 Net Realized and Unrealized Gain (Loss) 0.39 (0.04) 0.06 0.01 (0.20) Total From Investment Operations 0.79 0.37 0.49 0.43 0.20 Distributions From Net Investment Income (0.40) (0.41) (0.43) (0.42) (0.40) From Net Realized Gains     (0.01) Total Distributions (0.40) (0.41) (0.43) (0.42) (0.41) Net Asset Value, End of Period $11.09 $10.70 $10.74 $10.68 $10.67 Total Return 7.48% 3.58% 4.66% 4.08% 1.87% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 0.48% 0.49% 0.49% 0.49% 0.49% Ratio of Net Investment Income (Loss) to Average Net Assets 3.61% 3.89% 4.00% 3.91% 3.73% Portfolio Turnover Rate 14% 37% 62% 43% 79% Net Assets, End of Period (in thousands) $1,705,065 $1,198,419 $1,002,648 $709,988 $665,458 (1) Computed using average shares outstanding throughout the period. (2) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. See Notes to Financial Statements. 44 Tax-Free Bond Institutional Class For a Share Outstanding Throughout the Years Ended May 31 Per-Share Data Net Asset Value, Beginning of Period $10.70 $10.74 $10.68 $10.67 $10.88 Income From Investment Operations Net Investment Income (Loss) 0.42 0.43 0.45 0.44 0.42 Net Realized and Unrealized Gain (Loss) 0.39 (0.04) 0.06 0.01 (0.20) Total From Investment Operations 0.81 0.39 0.51 0.45 0.22 Distributions From Net Investment Income (0.42) (0.43) (0.45) (0.44) (0.42) From Net Realized Gains     (0.01) Total Distributions (0.42) (0.43) (0.45) (0.44) (0.43) Net Asset Value, End of Period $11.09 $10.70 $10.74 $10.68 $10.67 Total Return 7.69% 3.78% 4.88% 4.28% 2.07% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 0.28% 0.29% 0.29% 0.29% 0.29% Ratio of Net Investment Income (Loss) to Average Net Assets 3.81% 4.09% 4.20% 4.11% 3.93% Portfolio Turnover Rate 14% 37% 62% 43% 79% Net Assets, End of Period (in thousands) $221,014 $111,882 $67,895 $10,567 $7,815 (1) Computed using average shares outstanding throughout the period. (2) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. See Notes to Financial Statements. 45 Tax-Free Bond A Class For a Share Outstanding Throughout the Years Ended May 31 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $11.03 Income From Investment Operations Net Investment Income (Loss) 0.09 Net Realized and Unrealized Gain (Loss) 0.06 Total From Investment Operations 0.15 Distributions From Net Investment Income (0.09) Net Asset Value, End of Period $11.09 Total Return 1.35% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 0.73% Ratio of Net Investment Income (Loss) to Average Net Assets 3.19% Portfolio Turnover Rate 14% Net Assets, End of Period (in thousands) $3,951 (1) March 1, 2010 (commencement of sale) through May 31, 2010. (2) Computed using average shares outstanding throughout the period. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any, and does not reflect applicable sales charges. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (4) Annualized. (5) Portfolio turnover is calculated at the fund level. Percentage indicated was calculated for the year ended May 31, 2010. See Notes to Financial Statements. 46 Tax-Free Bond C Class For a Share Outstanding Throughout the Years Ended May 31 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $11.03 Income From Investment Operations Net Investment Income (Loss) 0.06 Net Realized and Unrealized Gain (Loss) 0.06 Total From Investment Operations 0.12 Distributions From Net Investment Income (0.07) Net Asset Value, End of Period $11.08 Total Return 1.07% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.48% Ratio of Net Investment Income (Loss) to Average Net Assets 2.33% Portfolio Turnover Rate 14% Net Assets, End of Period (in thousands) $1,673 (1) March 1, 2010 (commencement of sale) through May 31, 2010. (2) Computed using average shares outstanding throughout the period. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any, and does not reflect applicable sales charges. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (4) Annualized. (5) Portfolio turnover is calculated at the fund level. Percentage indicated was calculated for the year ended May 31, 2010. See Notes to Financial Statements. 47 Report of Independent Registered Public Accounting Firm To the Trustees of the American Century Municipal Trust and Shareholders of the Tax-Free Bond Fund: In our opinion, the accompanying statement of assets and liabilities, including the schedule of investments, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of the Tax-Free Bond Fund (one of the five funds comprising the American Century Municipal Trust, hereafter referred to as the Fund) at May 31, 2010, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended and the financial highlights for each of the periods presented, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as financial statements) are the responsibility of the Funds management; our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities at May 31, 2010 by correspondence with the custodian and brokers, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Kansas City, Missouri July 22, 2010 48 Management The Board of Trustees The individuals listed below serve as trustees of the fund. Each trustee will continue to serve in this capacity until death, retirement, resignation or removal from office. The mandatory retirement age for trustees who are not interested persons, as that term is defined in the Investment Company Act (independent trustees), is 73. However, the mandatory retirement age may be extended for a period not to exceed two years with the approval of the remaining independent trustees. Mr. Thomas is the only trustee who is an interested person because he currently serves as President and Chief Executive Officer of American Century Companies, Inc. (ACC), the parent company of American Century Investment Management, Inc. (ACIM or the advisor). The other trustees (more than three-fourths of the total number) are independent; that is, they have never been employees, directors or officers of, and have no financial interest in, ACC or any of its wholly owned, direct or indirect, subsidiaries, including ACIM, American Century Investment Services, Inc. (ACIS) and American Century Services, LLC (ACS). The trustees serve in this capacity for eight (in the case of Mr. Thomas, 15) registered investment companies in the American Century Investments family of funds. The following presents additional information about the trustees. The mailing address for each trustee other than Mr. Thomas is 1665 Charleston Road, Mountain View, California 94043. The mailing address for Mr. Thomas is 4500 Main Street, Kansas City, Missouri 64111. Independent Trustees John Freidenrich Year of Birth: Position(s) with the Fund: Trustee Length of Time Served: Since 2005 Principal Occupation(s) During the Past Five Years: Founder, Member and Manager, Regis Management Company, LLC (investment management firm) (April 2004 to present) Number of Funds in Fund Complex Overseen by Trustee: 41 Other Directorships Held by Trustee: None Education/Other Professional Experience: AB in Economics, Stanford University; LLB, Stanford Law School; formerly, partner and founder, Ware and Freidenrich Law Firm and Bay Partners; formerly, President, Board of Trustees, Stanford University 49 Ronald J. Gilson Year of Birth: Position(s) with the Fund: Trustee and Chairman of the Board Length of Time Served: Since 1995 Principal Occupation(s) During the Past Five Years: Charles J. Meyers Professor of Law and Business, Stanford Law School (1979 to present); Marc and Eva Stern Professor of Law and Business, Columbia University School of Law (1992 to present) Number of Funds in Fund Complex Overseen by Trustee: 41 Other Directorships Held by Trustee: None Education/Other Professional Experience: BA, Washington University; JD, Yale Law School; formerly, attorney, Steinhart, Goldberg, Feigenbaum & Ladar Frederick L. A. Grauer Year of Birth: Position(s) with the Fund: Trustee Length of Time Served: Since 2008 Principal Occupation(s) During the Past Five Years: Senior Advisor, BlackRock, Inc. (investment management firm) (2010 to present); Senior Advisor, Barclays Global Investors (investment management firm) (2003 to 2009) Number of Funds in Fund Complex Overseen by Trustee: 41 Other Directorships Held by Trustee: None Education/Other Professional Experience: BA in Economics, University of British Columbia; MA in Economics, University of Chicago; PhD in Business, Stanford University; formerly, Executive Chairman, Barclays Global Investors; Chairman and Chief Executive Officer, Wells Fargo Nikko Investment Advisors; and Vice President, Merrill Lynch Capital Markets Group; formerly, Director, New York Stock Exchange, Chicago Mercantile Exchange and Columbia University; formerly, faculty member, Graduate School of Business, Columbia University and Alfred P. Sloan School of Management, Massachusetts Institute of Technology Peter F. Pervere Year of Birth: Position(s) with the Fund: Trustee Length of Time Served: Since 2007 Principal Occupation(s) During the Past Five Years: Retired Number of Funds in Fund Complex Overseen by Trustee: 41 Other Directorships Held by Trustee: Intraware, Inc. (2003 to 2009); Digital Impact, Inc. (2003 to 2005) Education/Other Professional Experience: BA in History, Stanford University; CPA; formerly, Vice President and Chief Financial Officer, Commerce One, Inc. (software and services provider); formerly, Vice President and Corporate Controller, Sybase, Inc.; formerly with accounting firm of Arthur Young & Co. 50 Myron S. Scholes Year of Birth: Position(s) with the Fund: Trustee Length of Time Served: Since 1980 Principal Occupation(s) During the Past Five Years: Chairman, Platinum Grove Asset Management, L.P. (asset manager) (1999 to 2009); Frank E. Buck Professor of Finance-Emeritus, Stanford Graduate School of Business (1996 to present) Number of Funds in Fund Complex Overseen by Trustee: 41 Other Directorships Held by Trustee: Dimensional Fund Advisors (investment advisor); CME Group, Inc. (futures and options exchange) Education/Other Professional Experience: BA in Economics, McMaster University (Ontario); MBA and PhD, University of Chicago; formerly, Senior Research Fellow at the Hoover Institute; formerly, Edward Eagle Brown Professor of Finance, University of Chicago; recipient of the Alfred Nobel Memorial Prize in Economic Sciences John B. Shoven Year of Birth: Position(s) with the Fund: Trustee Length of Time Served: Since 2002 Principal Occupation(s) During the Past Five Years: Professor of Economics, Stanford University (1973 to present) Number of Funds in Fund Complex Overseen by Trustee: 41 Other Directorships Held by Trustee: Cadence Design Systems; Exponent; Financial Engines; PalmSource, Inc. (2002 to 2005); Watson Wyatt Worldwide (2002 to 2006) Education/Other Professional Experience: BA in Physics, University of California; PhD in Economics, Yale University; Director of the Stanford Institute for Economic Policy Research (1999 to present); formerly, Chair of Economics and Dean of Humanities and Sciences, Stanford University Interested Trustee Jonathan S. Thomas Year of Birth: Position(s) with the Fund: Trustee and President Length of Time Served: Since 2007 Principal Occupation(s) During the Past Five Years: President and Chief Executive Officer, ACC (March 2007 to present); Chief Administrative Officer, ACC (February 2006 to February 2007); Executive Vice President, ACC (November 2005 to February 2007). Also serves as: Chief Executive Officer and Manager, ACS; Executive Vice President, ACIM; Director, ACC, ACIM and other ACC subsidiaries. Global Chief Operating Officer and Managing Director, Morgan Stanley (investment management) (March 2000 to November 2005) Number of Funds in Fund Complex Overseen by Trustee: Other Directorships Held by Trustee: None Education/Other Professional Experience: BA in Economics, University of Massachusetts; MBA, Boston College; formerly held senior leadership roles with Fidelity Investments, Boston Financial Services and Bank of America; serves on the Board of Governors of the Investment Company Institute 51 Officers The following table presents certain information about the executive officers of the fund. Each officer serves as an officer for each of the 15 investment companies in the American Century family of funds, unless otherwise noted. No officer is compensated for his or her service as an officer of the fund. The listed officers are interested persons of the fund and are appointed or re-appointed on an annual basis. The mailing address for each of the officers listed below is 4500 Main Street, Kansas City, Missouri 64111. Name Offices with (Year of Birth) the Fund Principal Occupation(s) During the Past Five Years Jonathan S. Trustee and President and Chief Executive Officer, ACC (March 2007 to present); Chief Thomas President Administrative Officer, ACC (February 2006 to March 2007); Executive Vice (1963) since 2007 President, ACC (November 2005 to February 2007). Also serves as: Chief Executive Officer and Manager, ACS; Executive Vice President, ACIM; Director, ACC, ACIM and other ACC subsidiaries. Global Chief Operating Officer and Managing Director, Morgan Stanley (March 2000 to November 2005) Barry Fink Executive Chief Operating Officer and Executive Vice President, ACC (September 2007 (1955) Vice President to present); President, ACS (October 2007 to present); Managing Director, since 2007 Morgan Stanley (2000 to 2007); Global General Counsel, Morgan Stanley (2000 to 2006). Also serves as: Manager, ACS, and Director, ACC and certain ACC subsidiaries Maryanne L. Chief Compliance Chief Compliance Officer, American Century funds, ACIM and ACS (August Roepke Officer since 2006 2006 to present); Assistant Treasurer, ACC (January 1995 to August 2006); (1956) and Senior and Treasurer and Chief Financial Officer, various American Century funds Vice President (July 2000 to August 2006). Also serves as: Senior Vice President, ACS since 2000 Charles A. General Counsel Attorney, ACC (February 1994 to present); Vice President, ACC (November Etherington since 2007 and 2005 to present); General Counsel, ACC (March 2007 to present); Also (1957) Senior Vice serves as General Counsel, ACIM, ACS, ACIS and other ACC subsidiaries; President and Senior Vice President, ACIM and ACS since 2006 Robert J. Leach Vice President, Vice President, ACS (February 2000 to present); and Controller, various (1966) Treasurer and American Century funds (1997 to September 2006) Chief Financial Officer since 2006 David H. Reinmiller Vice President Attorney, ACC (January 1994 to present); Associate General Counsel, ACC (1963) since 2001 (January 2001 to present); Chief Compliance Officer, American Century funds and ACIM (January 2001 to February 2005). Also serves as: Vice President, ACIM and ACS Ward D. Stauffer Secretary Attorney, ACC (June 2003 to Present) (1960) since 2005 The SAI has additional information about the funds trustees and is available without charge, upon request, by calling 1-800-345-2021. 52 Board Approval of Management Agreements American Century Investment Management, Inc. (ACIM or the Advisor) currently serves as investment advisor to the Fund under an interim management agreement (the Interim Management Agreement) between the Advisor and the Fund approved by the Funds Board of Trustees (the Board). The Advisor previously served as investment advisor to the Fund pursuant to a management agreement (the Prior Management Agreement) that terminated in accordance with its terms on February 16, 2010, as a result of a change of control of the Advisors parent company, American Century Companies, Inc. (ACC). The change in control occurred as the result of a change in the trustee of a trust created by James E. Stowers, Jr., the founder of American Century Investments that holds shares representing a significant interest in ACC stock. Mr. Stowers previously served as the trustee of the trust. On February 16, 2010, Richard W. Brown, Co-Chairman of ACC with Mr. Stowers, became the trustee in accordance with the terms of the trust and Mr. Stowers long-standing estate and succession plan. On February 18, 2010, the Board approved the Interim Management Agreement in accordance with Rule 15a-4 under the Investment Company Act to ensure continued management of the Fund by the Advisor after the termination of the Prior Management Agreement and until shareholder approval of a new management agreement (the Proposed Management Agreement) as required under the Act. The Board approved the Proposed Management Agreement and recommended its approval to shareholders. Fund shareholders approved the Proposed Management Agreement at a meeting on June 16, 2010.* The Interim Management Agreement and the Proposed Management Agreement are substantially identical to the Prior Management Agreement except for their effective dates and the termination provisions of the Interim Management Agreement. Under the Interim and Proposed Management Agreements, the Advisor will provide the same services to the Fund and receive the same compensation rate as under the Prior Management Agreement. Basis for Board Approval of Interim Management Agreement In considering the approval of the Interim Management Agreement, Rule 15a-4 requires the Board to approve the contract within ten business days of the termination of the prior agreement and to determine that the compensation to be received under the interim agreement is no greater than would have been received under the prior agreement. In connection with the approval, the Board noted that it oversees on a continuous basis and evaluates at its quarterly meetings, directly and through the committees of the Board, the nature and quality of significant services provided by the Advisor, the investment performance of the Fund, shareholder services, audit and compliance functions and a variety of other matters relating to the Funds operations. *Management agreements for new share classes of the Fund launched after February 16, 2010, did not terminate, have not been replaced by Interim Management Agreements, and do not require Board or shareholder approval at this time. 53 In evaluating the Interim Management Agreement, the Board, assisted by the advice of its independent legal counsel, considered a number of factors in addition to those required by the rule with no one factor being determinative to its analysis. Among the factors considered by the Board were the circumstances and effect of the change of control, the fact that the Advisor will provide the same services and receive the same compensation rate as under the Prior Management Agreements, and that the change of control did not result in a change of the personnel managing the Fund. Upon completion of its analysis, the Board approved the Interim Management Agreement, determining that the continued management of the Fund by the Advisor was in the best interests of the Fund and Fund shareholders. Basis for Board Approval of Proposed Management Agreement At a meeting held on April 1, 2010, after considering all information presented, the Board approved, and determined to recommend that shareholders approve, the Proposed Management Agreement. In connection with that approval, the Board requested and reviewed extensive data and information compiled by the Advisor and certain independent providers of evaluation data concerning the Fund and services provided to the Fund by the Advisor. The Board oversees on a continuous basis and evaluates at its quarterly meetings, directly and through the committees of the Board, the nature and quality of significant services provided by the Advisor, the investment performance of the Fund, shareholder services, audit and compliance functions and a variety of other matters relating to the Funds operations. The information considered and the discussions held at the meetings included, but were not limited to:  the nature, extent and quality of investment management, shareholder services and other services provided to the Fund;  the wide range of programs and services the Advisor provides to the Fund and its shareholders on a routine and non-routine basis;  the compliance policies, procedures, and regulatory experience of the Advisor;  data comparing the cost of owning the Fund to the cost of owning similar funds;  the fact that there will be no changes to the fees, services, or personnel who provide such services as compared to the Prior Management Agreement;  data comparing the Funds performance to appropriate benchmarks and/ or a peer group of other mutual funds with similar investment objectives and strategies;  financial data showing the profitability of the Fund to the Advisor and the overall profitability of the Advisor;  data comparing services provided and charges to the Fund with those for other non-fund investment management clients of the Advisor; and 54  consideration of collateral or fall-out benefits derived by the Advisor from the management of the Fund and potential sharing of economies of scale in connection with the management of the Fund. The Board also considered whether there was any reason for not continuing the existing arrangement with the Advisor. In particular, the Board recognized that shareholders may have invested in the Fund on the strength of the Advisors industry standing and reputation and in the expectation that the Advisor will have a continuing role in providing advisory services to the Fund. The Board considered all of the information provided by the Advisor, the independent data providers, and the Boards independent legal counsel, and evaluated such information for the Fund. The Board did not identify any single factor as being all-important or controlling, and each Board member may have attributed different levels of importance to different factors. In deciding to approve the Proposed Management Agreement under the terms ultimately determined by the Board to be appropriate, the Board based its decision on a number of factors, including the following: Nature, Extent and Quality of Services  Generally. Under the Proposed Management Agreement, the Advisor is responsible for providing or arranging for all services necessary for the operation of the Fund. The Board noted that under the Proposed Management Agreement, the Advisor provides or arranges at its own expense a wide variety of services including:  constructing and designing the Fund  portfolio research and security selection  initial capitalization/funding  securities trading  Fund administration  custody of Fund assets  daily valuation of the Funds portfolio  shareholder servicing and transfer agency, including shareholder confirmations, recordkeeping and communications  legal services  regulatory and portfolio compliance  financial reporting  marketing and distribution 55 The Board noted that many of these services have expanded over time both in terms of quantity and complexity in response to shareholder demands, competition in the industry, changing distribution channels and the changing regulatory environment. Investment Management Services. The investment management services provided to the Fund are complex and provide Fund shareholders access to professional money management, instant diversification of their investments within an asset class, the opportunity to easily diversify among asset classes, and liquidity. As a part of its general oversight and in evaluating investment performance, the Board expects the Advisor to manage the Fund in accordance with its investment objectives and approved strategies. In providing these services, the Advisor utilizes teams of investment professionals who require extensive information technology, research, training, compliance and other systems to conduct their business. The Board, directly and through its Portfolio Committee, regularly reviews investment performance information for the Fund, together with comparative information for appropriate benchmarks and/or peer groups of similarly-managed funds, over different time horizons. If performance concerns are identified, the underperforming Fund receives special reviews until performance improves, during which time the Board discusses with the Advisor the reasons for such underperformance and any efforts being undertaken to improve performance. Shareholder and Other Services. Under the Proposed Management Agreement, the Advisor will also provide the Fund with a comprehensive package of transfer agency, shareholder, and other services. The Board, directly and through the various committees of the Board, regularly reviews reports and evaluations of such services. These reports include, but are not limited to, information regarding the operational efficiency and accuracy of the shareholder and transfer agency services provided, staffing levels, shareholder satisfaction (as measured by external as well as internal sources), technology support, new products and services offered to Fund shareholders, securities trading activities, portfolio valuation services, auditing services, and legal and operational compliance activities. Certain aspects of shareholder and transfer agency service level efficiency and the quality of securities trading activities are measured by independent third party providers and are presented in comparison to other fund groups not managed by the Advisor. Costs of Services Provided and Profitability. The Advisor provided detailed information concerning its cost of providing various services to the Fund, its profitability in managing the Fund, its overall profitability, and its financial condition. The Board reviewed with the Advisor the methodology used to prepare this financial information. The Board has also reviewed with the Advisor its methodology for compensating the investment professionals that provide services to the Fund as well as compensation to the five highest paid personnel of the Advisor. This financial information regarding the Advisor is considered in order to evaluate the Advisors financial condition, its ability to continue to provide services under the Proposed Management Agreement, and the reasonableness of the proposed management fees. 56 Ethics. The Board generally considers the Advisors commitment to providing quality services to shareholders and to conducting its business ethically. It noted that the Advisors practices generally meet or exceed industry best practices. Economies of Scale. The Board also reviewed information provided by the Advisor regarding the possible existence of economies of scale in connection with the management of the Fund. The Board concluded that economies of scale are difficult to measure and predict with precision, especially on a fund-by-fund basis. The analysis of economies of scale is further complicated by the additional services and content provided by the Advisor and its reinvestment in its ability to provide and expand those services. Accordingly, the Board seeks to evaluate economies of scale by reviewing information, such as year-over-year profitability of the Advisor generally, the profitability of its management of the Fund specifically, and the expenses incurred by the Advisor in providing various functions to the Fund. The Board believes the Advisor is appropriately sharing economies of scale through its competitive fee structure, offering competitive fees from fund inception, fee breakpoints as the fund complex and the Fund increases in size, and through reinvestment in its business to provide shareholders additional services and enhancements to existing services. In particular, separate breakpoint schedules based on the size of the entire fund complex and on the size of the Fund reflect the complexity of assessing economies of scale. Comparison to Fees of Funds not Managed by the Advisor. Both the Prior and Proposed Management Agreements provide that the Fund pays the Advisor a single, all-inclusive (or unified) management fee for providing all services necessary for the management and operation of the Fund, other than brokerage expenses, taxes, interest, extraordinary expenses, and the fees and expenses of the Funds Independent Trustees (including their independent legal counsel) and expenses incurred in connection with the provision of shareholder services and distribution services under a plan adopted pursuant to Rule 12b-1 under the 1940 Act. Under the unified fee structure, the Advisor is responsible for providing all investment advisory, custody, audit, administrative, compliance, recordkeeping, marketing and shareholder services, or arranging and supervising third parties that provide such services. By contrast, most other funds are charged a variety of fees, including an investment advisory fee, a transfer agency fee, an administrative fee, distribution charges and other expenses. Other than their investment advisory fees and any applicable Rule 12b-1 distribution fees, the components of the total fees charged by these other funds may be increased without shareholder approval. The Board believes the unified fee structure is a benefit to Fund shareholders because it clearly discloses to shareholders the cost of owning Fund shares, and, since the unified fee cannot be increased without a vote of Fund shareholders, it shifts to the Advisor the risk of increased costs of operating the Fund and provides a direct incentive to minimize administrative inefficiencies. Part of the Boards analysis of fee levels involves reviewing certain evaluative data compiled by an independent provider comparing the Funds unified fee to the total expense ratios of similar funds not managed by the Advisor. The Board concluded that the management fee to be paid by the Fund to the Advisor under the Proposed Management Agreement is reasonable in light of the services to be provided to the Fund. 57 Comparison to Fees and Services Provided to Other Clients of the Advisor. The Board also requested and received information from the Advisor concerning the nature and extent of the services, fees, and profitability of its advisory services to advisory clients other than the Fund. They observed that these varying types of client accounts require different services and involve different regulatory and entrepreneurial risks than the management of the Fund. The Board analyzed this information and concluded that the fees charged and services provided to the Fund were reasonable by comparison. Collateral or Fall-Out Benefits Derived by the Advisor. The Board considered the existence of collateral benefits the Advisor may receive as a result of its relationship with the Fund. The Board concluded that the Advisors primary business is managing mutual funds and it generally does not use Fund or shareholder information to generate profits in other lines of business, and therefore does not derive any significant collateral benefits from them. The Board noted that the Advisor receives proprietary research from broker-dealers that execute Fund portfolio transactions and concluded that this research is likely to benefit Fund shareholders. The Board also determined that the Advisor is able to provide investment management services to certain clients other than the Fund, at least in part, due to its existing infrastructure built to serve the fund complex. The Board concluded, however, that the assets of those other clients are not material to the analysis and, in any event, are included with the assets of the Fund to determine breakpoints in the Funds fee schedule, provided they are managed using the same investment team and strategy. Conclusion of the Board. As a result of this process, the Board, in the absence of particular circumstances and assisted by the advice of its independent legal counsel, taking into account all of the factors discussed above and the information provided by the Advisor and others, concluded that the Proposed Management Agreement be approved and recommended its approval to Fund shareholders. 58 Additional Information Proxy Voting Guidelines American Century Investment Management, Inc., the funds investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the fund. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-345-2021. It is also available on American Century Investments website at americancentury.com and on the Securities and Exchange Commissions website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the About Us page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at sec.gov, and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The fund also makes its complete schedule of portfolio holdings for the most recent quarter of its fiscal year available on its website at americancentury.com and, upon request, by calling 1-800-345-2021. 59 Index Definitions The following indices are used to illustrate investment market, sector, or style performance or to serve as fund performance comparisons. They are not investment products available for purchase. The Barclays Capital 5-Year General Obligation (GO) Bond Index is composed of investment-grade U.S. municipal securities, with maturities of four to six years, that are general obligations of a state or local government. The Barclays Capital Long-Term Municipal Bond Index is composed of those securities included in the Barclays Capital Municipal Bond Index that have maturities greater than 22 years. The Barclays Capital Municipal Bond Index is a market value-weighted index designed for the long-term tax-exempt bond market. The Barclays Capital Non-Investment-Grade Municipal Bond Index is composed of non-investment grade U.S. municipal securities with a remaining maturity of one year or more. The Barclays Capital U.S. Aggregate Index represents securities that are taxable, registered with the Securities and Exchange Commission, and U.S. dollar-denominated. The index covers the U.S. investment-grade fixed-rate bond market, with index components for government and corporate securities, mortgage pass-through securities, and asset-backed securities. The Barclays Capital U.S. Treasury Index is composed of those securities included in the Barclays Capital U.S. Aggregate Index that are public obligations of the U.S. Treasury with a remaining maturity of one year or more. 60 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investor Services Representative 1-800-345-2021 or 816-531-5575 Investors Using Advisors 1-800-378-9878 Business, Not-For-Profit, Employer-Sponsored Retirement Plans 1-800-345-3533 Banks and Trust Companies, Broker-Dealers, Financial Professionals, Insurance Companies 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century Municipal Trust Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. American Century Investment Services, Inc., Distributor ©2010 American Century Proprietary Holdings, Inc. All rights reserved. CL-ANN-68682 Annual Report May 31, 2010 American Century Investments ® Tax-Free Money Market Fund Table of Contents Presidents Letter 2 Market Perspective 3 U.S. Fixed-Income Total Returns 3 Tax-Free Money Market Performance 4 Yields 5 Portfolio Composition by Maturity. 5 Shareholder Fee Example 6 Financial Statements Schedule of Investments 8 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 15 Notes to Financial Statements 16 Financial Highlights 20 Report of Independent Registered Public Accounting Firm 21 Other Information Management 22 Board Approval of Management Agreements 26 Additional Information 32 Index Definitions 33 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments knowledge, such information is accurate at the time of printing. Presidents Letter Dear Investor: To learn more about the capital markets, your investment, and the portfolio management strategies American Century Investments provides, we encourage you to review this shareholder report for the financial reporting period ended May 31, 2010. On the following pages, you will find investment performance and portfolio information, presented with the expert perspective and commentary of our portfolio management team. This report remains one of our most important vehicles for conveying the information you need about your investment performance, and about the market factors and strategies that affect fund returns. For additional information on the markets, we encourage you to visit the Insights & News tab at our Web site, americancentury.com, for updates and further expert commentary. The top of our Web sites home page also provides a link to Our Story, which, first and foremost, outlines our commitmentsince 1958to helping clients reach their financial goals. We believe strongly that we will only be successful when our clients are successful. Thats who we are. Another important, unique facet of our story and who we are is Profits with a Purpose, which describes our bond with the Stowers Institute for Medical Research (SIMR). SIMR is a world-class biomedical organizationfounded by our company founder James E. Stowers, Jr. and his wife Virginiathat is dedicated to researching the causes, treatment, and prevention of gene-based diseases, including cancer. Through American Century Investments private ownership structure, more than 40% of our profits support SIMR. Mr. Stowers example of achieving financial success and using that platform to help humanity motivates our entire American Century Investments team. His story inspires us to help each of our clients achieve success. Thank you for sharing your financial journey with us. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Market Perspective By David MacEwen, Chief Investment Officer, Fixed Income Economic and Market Rebound The municipal bond market witnessed a wide dispersion of returns in the 12 months ended May 31, 2010 (see the accompanying table), which closely coincided with the rebound of the U.S. economy from the depths of the recession and credit crisis. This dramatic turnaround can be attributed to the governments extraordinary monetary and fiscal stimulus policies taken in response to the financial crisis in late 2008. However, financial market volatility in May related to the European debt crisis led many to worry about a potential slowdown in U.S. growth. Despite a return to positive economic growth in the second half of 2009 and so far in 2010, the unemployment rate stood at 9.7% in May 2010, while the housing market and consumer debt levels remained concerns. Municipal Market Review Better economic and market conditions caused a reversal of the trading that colored the credit crisis, when the lowest-rated bonds performed worst and higher-quality bonds did best. For the 12 months ended in May, this reversal meant that high-yield (below-investment-grade) and long-term municipal bonds did better than high-quality and shorter-term securities. Similarly, credit-sensitive municipal bonds outperformed Treasury securities for the 12 months after lagging during the credit crisis. In addition to better economic and market conditions, municipal bonds benefited from improving technical factorsthe Build America Bonds program limited the supply of tax-exempt bonds. This federal program, designed to help ease municipal borrowing costs, meant many newly minted municipal bonds were instead issued in the taxable bond universe. Demand for municipal bonds was helped by attractive tax-equivalent yields and the outlook for higher marginal tax rates going forward. And despite the continuing flood of negative press about budget challenges for states and local governments, we continue to believe that municipal defaults will be relatively rare, especially compared with corporate defaults. Indeed, during the reporting period, the major credit rating agencies revamped their ratings systems to better recognize the superior credit quality and vastly lower default risk of municipal securities relative to corporate-backed bonds. U.S. Fixed-Income Total Returns For the 12 months ended May 31, 2010 Barclays Capital Municipal Market Indices Barclays Capital U.S. Taxable Market Indices Municipal Bond 8.52% Aggregate Index 8.42% 5-Year General Obligation Bond 6.15% Treasury Index 4.50% Long-Term Municipal Bond 13.53% Non-Investment-Grade Municipal Bond 21.01% 3 Performance Tax-Free Money Market Total Returns as of May 31, 2010 Average Annual Returns Ticker Since Inception Symbol 1 year 5 years 10 years Inception Date Investor Class BNTXX 0.20% 2.07% 1.87% 3.10% 7/31/84 Average Return of Lippers Tax-Exempt Money Market Funds  0.05% 1.78% 1.62% 2.99% 8/31/84 Funds Lipper Ranking   as of May 31, 2010 5 of 99 5 of 81 4 of 61 5 of 20 as of June 30, 2010 5 of 98 5 of 80 4 of 61 5 of 20 (1) Class returns and rankings would have been lower if American Century Investments had not voluntarily waived a portion of its management fees. (2) Data provided by Lipper Inc.  A Reuters Company. © 2010 Reuters. All rights reserved. Any copying, republication or redistribution of Lipper content, including by caching, framing or similar means, is expressly prohibited without the prior written consent of Lipper. Lipper shall not be liable for any errors or delays in the content, or for any actions taken in reliance thereon. Lipper Fund Performance  Performance data is total return, and is preliminary and subject to revision. Lipper Rankings  Rankings are based only on the universe shown and are based on average annual total returns. This listing might not represent the complete universe of funds tracked by Lipper. The data contained herein has been obtained from company reports, financial reporting services, periodicals and other resources believed to be reliable. Although carefully verified, data on compilations is not guaranteed by Lipper and may be incomplete. No offer or solicitations to buy or sell any of the securities herein is being made by Lipper. (3) Since 8/31/84, the date nearest the funds inception for which data are available. Total Annual Fund Operating Expenses Investor Class 0.53% The total annual fund operating expenses shown is as stated in the funds prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit ammericancentury.com. Investment income may be subject to certain state and local taxes and, depending on your tax status, the federal alternative minimum tax (AMT). Capital gains are not exempt from state and federal income tax. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. The 7-day current yield more closely reflects the current earnings of the fund than the total return. 4 Tax-Free Money Market Yields as of May 31, 2010 7-Day Current Yield After waiver 0.07% Before waiver 0.02% 7-Day Effective Yield 0.07% 7-Day Tax-Equivalent Current Yields 25.00% Tax Bracket 0.09% 28.00% Tax Bracket 0.10% 33.00% Tax Bracket 0.10% 35.00% Tax Bracket 0.11% (1) The yields presented reflect the waiver of a portion of the funds management fees. Without such waiver, the 7-day yields would have been lower. (2) The tax brackets indicated are for federal taxes only. Actual tax-equivalent yields may be lower, if alternative minimum tax is applicable. Portfolio Composition by Maturity % of fund investments as of 5/31/10 1-30 days 93% 31-90 days 2% 91-180 days 5% More than 180 days  Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit ammericancentury.com. Investment income may be subject to certain state and local taxes and, depending on your tax status, the federal alternative minimum tax (AMT). Capital gains are not exempt from state and federal income tax. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. The 7-day current yield more closely reflects the current earnings of the fund than the total return. 5 Shareholder Fee Example (Unaudited) Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/ exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from December 1, 2009 to May 31, 2010. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading Expenses Paid During Period to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. We will not charge the fee as long as you choose to manage your accounts exclusively online. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a funds share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information 6 to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period Annualized 12/1/09 5/31/10 12/1/09 - 5/31/10 Expense Ratio Actual Investor Class $1,000 $1,000.40 $2.19 0.44% (after waiver) Investor Class $1,000 $1,000.40 $2.49 0.50% (before waiver) Hypothetical Investor Class $1,000 $1,022.74 $2.22 0.44% (after waiver) Investor Class $1,000 $1,022.44 $2.52 0.50% (before waiver) (1) Expenses are equal to the funds annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 182, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. (2) During the six months ended May 31, 2010, American Century Investments voluntarily waived a portion of its management fees. (3) Ending account value assumes the return earned after waiver. The return would have been lower had fees not been waived and would have resulted in a lower ending account value. 7 Schedule of Investments Tax-Free Money Market MAY 31, 2010 Principal Principal Amount Value Amount Value Municipal Securities  99.3% Colorado Educational & Cultural Facilities Auth. Rev., ALABAMA  0.8% (Capital Christian School), Troy Health Care Auth. Rev., VRDN, 0.42%, 6/3/10 (LOC: (Southeast Rural Health), Stockmans Bank and Union VRDN, 0.34%, 6/3/10 Bank of California N.A.) $5,250,000 $ 5,250,000 (LOC: Troy Bank and Trust Hotchkiss Industrial Co. and FHLB) $ 2,150,000 $ Development Rev., (Kroger CALIFORNIA  9.8% Co.), VRDN, 0.39%, 6/7/10 Alameda County Industrial (LOC: U.S. Bank N.A.) 1,500,000 1,500,000 Development Auth. Rev., Thornton Industrial (BAT Properties LLC), Development Rev., (Kroger VRDN, 0.45%, 6/3/10 (LOC: Co.), VRDN, 0.39%, 6/7/10 Bank of the West) 4,200,000 4,200,000 (LOC: U.S. Bank N.A.) 2,900,000 2,900,000 California Statewide 12,395,000 Communities Development DELAWARE  6.1% Auth. Rev., (Trinity Children Delaware Health Facilities & Family), VRDN, 0.37%, Auth. Rev., (Beebe Medical 6/2/10 (LOC: Citizens Center), VRDN, 0.71%, Business Bank and 6/3/10 (LOC: PNC California State Teachers Bank N.A.) 17,125,000 17,125,000 Retirement) 320,000 320,000 Highland Redevelopment FLORIDA  5.2% Agency Multi-Family DeSoto County Industrial Housing Rev., (Jeffrey Court Development Rev., (Tremron, Senior Apartments), VRDN, Inc.), VRDN, 0.37%, 6/3/10 0.52%, 6/3/10 (LOC: East (LOC: Branch Banking West Bank and FHLB) 3,500,000 3,500,000 & Trust) 2,400,000 2,400,000 Los Angeles Unified Escambia County Health School District Tax & Rev. Facilities Auth. Rev., Series Anticipation Notes GO, 2003 A, (Azalea Trace, 2.00%, 8/12/10 5,070,000 5,083,709 Inc.), VRDN, 0.28%, 6/1/10 (Radian) (LOC: Bank of Riverside County Industrial America N.A.) (SBBPA: Development Auth. Rev., Bank of America N.A.) 600,000 600,000 (Cal-Mold, Inc.), VRDN, 0.46%, 6/2/10 (LOC: Bank Escambia County Solid of the West) 2,030,000 2,030,000 Waste Disposal System Rev., (Gulf Power Co.), VRDN, Santa Rosa Wastewater 0.33%, 6/1/10 2,400,000 2,400,000 Rev., Series 2004 A, VRDN, 0.44%, 6/3/10 (LOC: JP Morgan Chase Trust Landesbank Baden- Rev., Series 2009-3359, Wurttemberg) 12,400,000 12,400,000 (PUTTERs/DRIVERs), VRDN, 0.34%, 6/3/10 27,533,709 (NATL/FGIC) (LIQ FAC: COLORADO  4.4% JPMorgan Chase Avon Industrial Development Bank N.A.) 5,390,000 5,390,000 Rev., (Kroger Co.), VRDN, JP Morgan Chase Trust 0.39%, 6/7/10 (LOC: U.S. Rev., Series 2009-3439, Bank N.A.) 2,745,000 2,745,000 (PUTTERs/DRIVERs), VRDN, 0.39%, 6/3/10 AGM-CR/XLCA) (LIQ FAC: JPMorgan Chase Bank N.A.) 3,695,000 3,695,000 14,485,000 8 Tax-Free Money Market Principal Principal Amount Value Amount Value GEORGIA  6.8% McCook Rev., Series 1996 Carroll County Water & B, (St. Andrew Society), Sewer Auth. Rev., (Temple), VRDN, 0.42%, 6/3/10 (LOC: VRDN, 0.38%, 6/3/10 (LOC: Northern Trust Company) $1,700,000 $ 1,700,000 Bank of America N.A.) $ 1,825,000 $ Rock Island County Clayton County Multi-Family Metropolitan Airport Auth. Housing Auth. Rev., Series Rev., (Elliott Aviation), 1990 B, (Kimberly Forest), VRDN, 0.42%, 6/2/10 (LOC: VRDN, 1.16%, 6/2/10 U.S. Bank N.A.) 2,155,000 2,155,000 (AGM) (SBBPA: 15,960,979 Societe Generale) 6,155,000 6,155,000 INDIANA  1.8% Clayton County Multi- Indiana Development Family Housing Auth. Rev., Finance Auth. Rev., (TTP, Series 1990 C, (Villa Rouge Inc.), VRDN, 0.42%, 6/3/10 Apartments), VRDN, 1.16%, (LOC: LaSalle Bank N.A.) 2,135,000 2,135,000 6/2/10 (AGM) (SBBPA: Societe Generale) 6,955,000 6,955,000 Jasper County Industrial Development Rev., Clayton County Multi-Family (Newberry Farms LLC), Housing Auth. Rev., Series VRDN, 0.59%, 6/7/10 1990 D, (Kings Arms (LOC: Farm Credit Services Apartments), VRDN, 1.16%, of America and Bank of 6/2/10 (AGM) (SBBPA: the West) 2,800,000 2,800,000 Societe Generale) 3,315,000 3,315,000 4,935,000 Middle Coastal Unified Development Auth. Rev., IOWA  5.2% (YMCA of Coastal Georgia), Buffalo Pollution Control VRDN, 0.38%, 6/3/10 (LOC: Rev., Series 1991 B, Bank of America N.A.) 1,000,000 1,000,000 (Lafarge Corp.), VRDN, 19,250,000 0.55%, 6/1/10 (LOC: BNP Paribas) 5,250,000 5,250,000 HAWAII  0.3% Iowa Finance Auth. Hawaii State Department of Economic Development Rev., Budget & Finance Special Series 2009 B, (Midwestern Purpose Rev., Series 1999 A, Disaster Area), VRDN, (Palama Meat Co.), VRDN, 0.36%, 6/7/10 8,000,000 8,000,000 0.44%, 6/3/10 (LOC: Wells Fargo Bank N.A.) 1,000,000 1,000,000 Iowa Finance Auth. Industrial Development Rev., ILLINOIS  5.7% (Embria Health Sciences), Illinois Development Finance VRDN, 0.44%, 6/1/10 (LOC: Auth. Rev., (Solomon Wells Fargo Bank N.A.) 1,300,000 1,300,000 Schechter Day School), 14,550,000 VRDN, 0.42%, 6/3/10 (LOC: LaSalle Bank N.A.) 4,250,000 4,250,000 KANSAS  0.8% Illinois Finance Auth. Rev., Hutchinson Industrial (Merit School of Music), Development Rev., (Kroger VRDN, 0.42%, 6/3/10 (LOC: Co.), VRDN, 0.39%, 6/7/10 LaSalle Bank N.A.) 1,900,000 1,900,000 (LOC: U.S. Bank N.A.) 1,000,000 1,000,000 Illinois GO, 2.00%, 6/10/10 4,000,000 4,000,979 Shawnee Private Activity Rev., (Simmons Co.), VRDN, Illinois Housing Development 0.55%, 6/2/10 (LOC: Auth. Multi-Family Housing Deutsche Bank AG) 1,310,000 1,310,000 Rev., (Rome Meadows), VRDN, 0.68%, 6/3/10 2,310,000 (LOC: First National Bank and FHLB) 1,955,000 1,955,000 9 Tax-Free Money Market Principal Principal Amount Value Amount Value KENTUCKY  0.7% MINNESOTA  1.2% Murray Industrial Building Owatonna Housing Rev., Rev., (Kroger Co.), VRDN, Series 2003 A, (Second 0.39%, 6/7/10 (LOC: U.S. Century Housing), VRDN, Bank N.A.) $ 1,000,000 $ 0.49%, 6/3/10 (LOC: Winchester Industrial American Bank of St. Paul Building Rev., (Kroger Co.), and FHLB) $ 3,360,000 $3,360,000 VRDN, 0.39%, 6/7/10 (LOC: MISSISSIPPI  0.6% U.S. Bank N.A.) 1,000,000 1,000,000 Mississippi Business Finance 2,000,000 Corp. Rev., Series 2004 B, LOUISIANA  1.7% VRDN, 0.41%, 6/7/10 (LOC: Louisiana Local Government Wells Fargo Bank N.A.) 1,780,000 1,780,000 Environmental Facilities & MISSOURI  6.4% Community Development Jackson County Industrial Auth. Rev., (Hollybrook Development Auth. Rev., Enterprises LLC), VRDN, (Linda Hall Library), VRDN, 0.59%, 6/1/10 (LOC: First 0.33%, 6/3/10 (LOC: South Farm Credit and Wells Commerce Bank N.A.) 9,000,000 9,000,000 Fargo Bank N.A.) 1,920,000 1,920,000 Missouri Health & Terrebonne Economic Educational Facilities Development Auth. Gulf Auth. Rev., (Pembroke Hill Opportunity Zone Rev., School), VRDN, 0.33%, (Buquet Distribution Co.), 6/3/10 (LOC: Commerce VRDN, 0.55%, 6/3/10 (LOC: Bank N.A.) 7,400,000 7,400,000 Community Bank and FHLB) 2,800,000 2,800,000 University City Industrial 4,720,000 Development Rev., (Winco MAINE  0.5% Redevelopment Corp., Inc.), VRDN, 0.41%, 6/3/10 (LOC: Dover-Foxcroft Rev., Commerce Bank N.A.) 1,730,000 1,730,000 (Pleasant River), VRDN, 0.61%, 6/4/10 (LOC: 18,130,000 CoBANK ACB and Wells NEW YORK  0.3% Fargo Bank N.A.) 1,305,000 1,305,000 New York City Industrial MARYLAND  1.4% Development Agency Civic Baltimore Industrial Facility Rev., (Peninsula Development Auth. Hospital Center), VRDN, Rev., (Baltimore Capital 0.85%, 6/3/10 (LOC: Acquisition), VRDN, JPMorgan Chase Bank N.A.) 895,000 895,000 0.37%, 6/2/10 (LOC: NORTH CAROLINA  3.2% Bayerische Landesbank) 2,650,000 2,650,000 Buncombe County GO, Maryland Economic Series 2002 B, VRDN, Development Corp. 0.37%, 6/3/10 (SBBPA: Rev., (Blind Industries & Wells Fargo Bank N.A.) 1,050,000 1,050,000 Services), VRDN, 0.38%, Iredell County Industrial 6/3/10 (LOC: Bank of Facilities & Pollution Control America N.A.) 1,215,000 1,215,000 Financing Auth. Rev., 3,865,000 (Valspar Corp.), VRDN, MASSACHUSETTS  0.4% 0.44%, 6/3/10 (LOC: Wells Fargo Bank N.A.) 1,100,000 1,100,000 Macon Trust Various States Rev., Series 2007-344, VRDN, North Carolina Capital 0.38%, 6/7/10 (LOC: Bank Facilities Finance Agency of America N.A.) (LIQ FAC: Rev., (Montessori Childrens Bank of America N.A.) 1,066,000 1,066,000 Center), VRDN, 0.42%, 6/3/10 (LOC: Bank of MICHIGAN  2.9% America N.A.) 1,200,000 1,200,000 Michigan GO, Series 2009 A, 2.00%, 9/30/10 8,000,000 8,038,819 10 Tax-Free Money Market Principal Principal Amount Value Amount Value North Carolina Educational PUERTO RICO  2.1% Facilities Finance Agency Austin Trust Various States Rev., (Cape Fear Academy), GO, Series 2008-355, VRDN, VRDN, 0.37%, 6/3/10 (LOC: 0.38%, 6/7/10 (LOC: Bank Wells Fargo Bank N.A.) $1,200,000 $ of America N.A.) (SBBPA: North Carolina Housing Bank of America N.A.) $ 6,000,000 $6,000,000 Finance Agency Rev., Series TENNESSEE  2.8% 2000 A, (Appalachian Student Housing Corp.), Bradley County Industrial VRDN, 0.37%, 6/2/10 (LOC: Development Board Rev., Wells Fargo Bank N.A.) 980,000 980,000 (Kroger Co.), VRDN, 0.39%, 6/7/10 (LOC: U.S. North Carolina Medical Care Bank N.A.) 7,880,000 7,880,000 Commission Health Care Facilities Rev., (Carolina TEXAS  17.1% Village, Inc.), VRDN, 0.37%, Brazos Harbor Industrial 6/3/10 (LOC: First Citizens Development Corp. Rev., Bank and Trust Co. and (BASF Corp.), VRDN, Wells Fargo Bank N.A.) 1,500,000 1,500,000 0.40%, 6/1/10 13,900,000 13,900,000 North Carolina Medical Care Crawford Education Commission Health Care Facilities Corp. Rev., Series Facilities Rev., (Stanley 2004 A, (University Parking Total Living Center), VRDN, System), VRDN, 0.90%, 0.37%, 6/3/10 (LOC: Wells 6/3/10 (LOC: BNP Paribas) 9,800,000 9,800,000 Fargo Bank N.A.) 2,010,000 2,010,000 Hale County Industrial 9,040,000 Development Corp. Rev., OHIO  2.1% (Struikmans), VRDN, 0.59%, 6/7/10 (LOC: Farm Credit Allen County Health Care Services of America and Facilities Rev., (Mennonite Bank of the West) 3,000,000 3,000,000 Memorial Home), VRDN, 0.37%, 6/3/10 (LOC: Wells Muleshoe Economic Fargo Bank N.A.) 1,680,000 1,680,000 Development Corp. Industrial Development Rev., (John Putnam County Health Care Lyle & Grace Ajean), VRDN, Facilities Rev., (Refunding 0.54%, 6/3/10 (LOC: Wells and Improvement Hilty Fargo Bank N.A.) 4,930,000 4,930,000 Memorial Home, Inc.), VRDN, 0.36%, 6/3/10 Port of Corpus Christi Auth. (LOC: First Federal Bank of of Nueces County Solid Midwest and FHLB) 4,160,000 4,160,000 Waste Disposal Rev., (Flint Hills Resources, LP), VRDN, 5,840,000 0.41%, 6/2/10 4,500,000 4,500,000 PENNSYLVANIA  4.0% Port of Corpus Christi Auth. Berks County Municipal of Nueces County Solid Auth. Rev., Series 2009 A5, Waste Disposal Rev., (Flint (Reading Hospital & Hills Resources, LP), VRDN, Medical Center), VRDN, 0.41%, 6/2/10 6,000,000 6,000,000 0.53%, 6/3/10 9,685,000 9,685,000 Texas Tax & Revenue Chester County Industrial Anticipation Notes Rev., Development Auth. Rev., 2.50%, 8/31/10 6,000,000 6,030,675 (Delaware Valley Friends 48,160,675 School), VRDN, 0.37%, 6/2/10 (LOC: Wells Fargo Bank N.A.) 1,485,000 1,485,000 11,170,000 11 Tax-Free Money Market Principal Notes to Schedule of Investments Amount Value AGM Assured Guaranty Municipal Corporation WASHINGTON  1.8% AGM-CR Assured Guaranty Municipal Corporation-Custodian Receipts Washington Economic DRIVERs Derivative Inverse Tax-Exempt Receipts Development Finance Auth. Rev., Series 2007 E, (Mesa FHLB Federal Home Loan Bank Dairy LLC.), VRDN, 0.59%, FGIC Financial Guaranty Insurance Company 6/3/10 (LOC: Citizens GO General Obligation Business Bank and Wells LIQ FAC Liquidity Facilities Fargo Bank N.A.) $ 3,990,000 $ 3,990,000 Washington Finance LOC Letter of Credit Commission Nonprofit NATL National Public Finance Guarantee Corporation Housing Rev., (Nikkei PUTTERs Puttable Tax-Exempt Receipts Manor), VRDN, 0.40%, Radian Radian Asset Assurance, Inc. 6/1/10 (LOC: Bank of America N.A.) 1,100,000 1,100,000 SBBPA Standby Bond Purchase Agreement 5,090,000 VRDN Variable Rate Demand Note. Interest reset date is indicated. WISCONSIN  3.2% Rate shown is effective at the period end. Verona Industrial XLCA XL Capital Ltd. Development Rev., (Latitude (1) Security was purchased under Rule 144A or Section 4(2) of Corp.), VRDN, 0.39%, the Securities Act of 1933 or is a private placement and, unless 6/3/10 (LOC: U.S. registered under the Act or exempted from registration, may only Bank N.A.) 3,965,000 3,965,000 be sold to qualified institutional investors. The aggregate value of these securities at the period end was $28,441,000, which Wisconsin Health & represented 10.1% of total net assets. None of these securities Educational Facilities Auth. were considered illiquid. Rev., (National Regency of New Berlin, Inc.), VRDN, 0.24%, 6/1/10 (LOC: Geographic classifications are unaudited. JPMorgan Chase Bank N.A.) 5,000,000 5,000,000 8,965,000 TOTAL INVESTMENT See Notes to Financial Statements. SECURITIES  99.3% OTHER ASSETS AND LIABILITIES  0.7% TOTAL NET ASSETS  100.0% 12 Statement of Assets and Liabilities MAY 31, 2010 Assets Investment securities, at value (amortized cost and cost for federal income tax purposes) $279,000,182 Cash 778,681 Receivable for investments sold 774,000 Receivable for capital shares sold 196,041 Interest receivable 459,387 281,208,291 Liabilities Payable for capital shares redeemed 228,520 Accrued management fees 104,986 Dividends payable 501 334,007 Net Assets $280,874,284 Capital Shares Outstanding (unlimited number of shares authorized) 280,908,794 Net Asset Value Per Share $1.00 Net Assets Consist of: Capital paid in $280,888,964 Accumulated net realized loss on investment transactions (14,680) $280,874,284 See Notes to Financial Statements. 13 Statement of Operations YEAR ENDED MAY 31, 2010 Investment Income (Loss) Income: Interest $2,057,986 Expenses: Management fees 1,529,842 Temporary guarantee program fees 35,439 Trustees fees and expenses 13,638 Other expenses 2,606 1,581,525 Fees waived (159,715) 1,421,810 Net investment income (loss) 636,176 Net realized gain (loss) on investment transactions 1,777 Net Increase (Decrease) in Net Assets Resulting from Operations $ 637,953 See Notes to Financial Statements. 14 Statement of Changes in Net Assets YEARS ENDED MAY 31, 2, 2009 Increase (Decrease) in Net Assets Operations Net investment income (loss) $636,176 $ 4,601,317 Net realized gain (loss) 1,777 17,166 Net increase (decrease) in net assets resulting from operations 637,953 4,618,483 Distributions to Shareholders From net investment income (636,176) (4,603,543) Capital Share Transactions Proceeds from shares sold 202,106,984 283,675,396 Proceeds from reinvestment of distributions 606,100 4,370,332 Payments for shares redeemed (256,608,412) (266,834,956) Net increase (decrease) in net assets from capital share transactions (53,895,328) 21,210,772 Net increase (decrease) in net assets (53,893,551) 21,225,712 Net Assets Beginning of period 334,767,835 313,542,123 End of period $280,874,284 $334,767,835 Transactions in Shares of the Fund Sold 202,106,984 283,675,396 Issued in reinvestment of distributions 606,100 4,370,332 Redeemed (256,608,412) (266,834,956) Net increase (decrease) in shares of the fund (53,895,328) 21,210,772 See Notes to Financial Statements. 15 Notes to Financial Statements MAY 31, 2010 1. Organization and Summary of Significant Accounting Policies Organization  American Century Municipal Trust (the trust) is registered under the Investment Company Act of 1940 (the 1940 Act) as an open-end management investment company. Tax-Free Money Market Fund (the fund) is one fund in a series issued by the trust. The fund is diversified under Rule 2a-7 of the 1940 Act. The funds investment objective is to seek safety of principal and high current income that is exempt from federal income tax. The fund pursues its objective by investing primarily in cash-equivalent, high-quality municipal obligations. The following is a summary of the funds significant accounting policies. Security Valuations  Securities are generally valued at amortized cost, which approximates current market value. When such valuations do not reflect market value, securities may be valued as determined by the Board of Trustees or its designee, in accordance with procedures adopted by the Board of Trustees. Security Transactions  For financial reporting purposes, security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income  Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. When-Issued  The fund may engage in securities transactions on a when-issued basis. Under these arrangements, the securities prices and yields are fixed on the date of the commitment, but payment and delivery are scheduled for a future date. During this period, securities are subject to market fluctuations. The fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet the purchase price. Income Tax Status  It is the funds policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The fund is no longer subject to examination by tax authorities for years prior to 2007. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Distributions to Shareholders  Distributions from net investment income are declared daily and paid monthly. The fund does not generally expect to realize any long-term capital gains, and accordingly, does not expect to pay any capital gains distributions. Indemnifications  Under the trusts organizational documents, its officers and trustees are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. Use of Estimates  The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. 16 Subsequent Events  In preparing the financial statements, management evaluated the impact of events or transactions occurring through the date the financial statements were issued that would merit recognition or disclosure. 2. Fees and Transactions with Related Parties Management Fees  The trust has entered into a Management Agreement with American Century Investment Management, Inc. (ACIM) (the investment advisor), under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The Agreement provides that all expenses of managing and operating the fund, except brokerage expenses, taxes, interest, fees and expenses of the independent trustees (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on the daily net assets of the specific class of shares of the fund and paid monthly in arrears. The fee consists of (1) an Investment Category Fee based on the daily net assets of the funds and certain other accounts managed by the investment advisor that are in the same broad investment category as the fund and (2) a Complex Fee based on the assets of all the funds in the American Century Investments family of funds. The rates for the Investment Category Fee range from 0.1570% to 0.2700%. The rates for the Complex Fee range from 0.2500% to 0.3100%. From June 1, 2009 to July 31, 2009, the investment advisor voluntarily agreed to waive 0.038% of its management fee. Effective August 1, 2009, the investment advisor voluntarily agreed to waive 0.054% of its management fee. The investment advisor expects the fee waiver to continue for one year and cannot terminate it without consulting the Board of Trustees. The effective annual management fee for the year ended May 31, 2010 was 0.49% before waiver and 0.44% after waiver. Temporary Guarantee Program  On October 3, 2008, the Board of Trustees approved the fund to participate in the U.S. Treasury Departments Temporary Guarantee Program for Money Market Funds (the program). The program provides coverage to guarantee the account values of shareholders in the event the funds net asset value falls below $0.995 and the Trustees liquidate the fund. The program covers the lesser of a shareholders account value on September 19, 2008, or on the date of liquidation. Participation in the program requires the fund to pay a fee based on the net assets of the fund as of the close of business on September 19, 2008, which is amortized daily over the period. The fund participated in the program from September 19, 2008 through December 19, 2008 and paid a fee of 0.01% of its net assets as of September 19, 2008. The fund continued its participation in the program from December 20, 2008 through April 30, 2009 and paid a fee of 0.015% of its net assets as of September 19, 2008. The fund continued its participation in a program extension from May 1, 2009 through September 18, 2009 and paid a fee of 0.015% of its net assets as of September 19, 2008. The program expired on September 18, 2009. For the year ended May 31, 2010, the annualized ratio of the program fee to average net assets was 0.01%. Related Parties  Certain officers and trustees of the trust are also officers and/or directors of American Century Companies, Inc. (ACC), the parent of the trusts investment advisor, ACIM, the distributor of the trust, American Century Investment Services, Inc. and the trusts transfer agent, American Century Services, LLC. The fund has a Mutual Funds Services Agreement with J.P. Morgan Investor Services Co. (JPMIS). JPMorgan Chase Bank (JPMCB) is a custodian of the fund. JPMIS and JPMCB are wholly owned subsidiaries of JPMorgan Chase & Co. (JPM). JPM is an equity investor in ACC. 17 3. Fair Value Measurements The funds securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows:  Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities;  Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or  Level 3 valuation inputs consist of significant unobservable inputs (including a funds own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. As of May 31, 2010, the valuation inputs used to determine the fair value of the funds municipal securities were classified as Level 2. The Schedule of Investments provides additional details on the funds portfolio holdings. 4. Interfund Lending The fund, along with certain other funds in the American Century Investments family of funds, may participate in an interfund lending program, pursuant to an Exemptive Order issued by the Securities and Exchange Commission (SEC). This program provides an alternative credit facility allowing the fund to borrow from or lend to other funds in the American Century Investments family of funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. The interfund loan rate earned/paid on interfund lending transactions is determined daily based on the average of certain current market rates. Interfund lending transactions normally extend only overnight, but can have a maximum duration of seven days. The program is subject to annual approval by the Board of Trustees. During the year ended May 31, 2010, the fund did not utilize the program. 5. Federal Tax Information The tax character of distributions paid during the years ended May 31, 2010 and May 31, 2009 were as follows: Distributions Paid From Exempt income $636,176 $4,603,543 Long-term capital gains   The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. 18 As of May 31, 2010, the fund had accumulated net realized capital loss carryovers for federal income tax purposes of $(14,642), which may be used to offset future taxable gains. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. The capital loss carryovers expire as follows: $(3,706) $(1,346)  $(1,691) $(2,918)  $(4,981) The fund had a capital loss deferral of $(38) that represents net capital losses incurred in the seven-month period ended May 31, 2010. The fund has elected to treat such losses as having been incurred in the following fiscal year for federal income tax purposes. 6. Corporate Event As part of a long-standing estate and business succession plan established by ACC Co-Chairman James E. Stowers, Jr., the founder of American Century Investments, ACC Co-Chairman Richard W. Brown succeeded Mr. Stowers as trustee of a trust that holds a greater-than-25% voting interest in ACC, the parent corporation of each funds advisor. Under the 1940 Act, this is presumed to represent control of ACC even though it is less than a majority interest. The change of trustee may technically be considered a change of control of ACC and therefore also a change of control of each funds advisor even though there has been no change to their management and none is anticipated. The change of control resulted in the assignment of each funds investment advisory agreement. Under the 1940 Act, an assignment automatically terminated such agreement, making the approval of a new agreement necessary. On February 18, 2010, the Board of Trustees approved interim investment advisory agreements under which each fund will be managed until new agreements are approved by fund shareholders. On April 1, 2010, the Board of Trustees approved new investment advisory agreements. The interim agreements and the new agreements are substantially identical to the terminated agreements (with the exception of different effective and termination dates) and will not result in changes in the management of American Century Investments, the funds, their investment objectives, fees or services provided. The new agreement for the fund was approved by shareholders at a Special Meeting of Shareholders on June 16, 2010. The new agreement went into effect on July 16, 2010. 7. Other Tax Information (Unaudited) The following information is provided pursuant to provisions of the Internal Revenue Code. The fund designates $642,043 as exempt interest dividends for the fiscal year ended May 31, 2010. 19 Financial Highlights Tax-Free Money Market Investor Class For a Share Outstanding Throughout the Years Ended May 31 Per-Share Data Net Asset Value, Beginning of Period $1.00 $1.00 $1.00 $1.00 $1.00 Income From Investment Operations Net Investment Income (Loss)  0.01 0.03 0.03 0.02 Distributions From Net Investment Income  (0.01) (0.03) (0.03) (0.02) Net Asset Value, End of Period $1.00 $1.00 $1.00 $1.00 $1.00 Total Return 0.20% 1.47% 2.97% 3.26% 2.51% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 0.46% 0.50% 0.51% 0.52% 0.52% Ratio of Operating Expenses to Average Net Assets (Before Expense Waiver) 0.51% 0.53% 0.51% 0.52% 0.52% Ratio of Net Investment Income (Loss) to Average Net Assets 0.20% 1.45% 2.91% 3.22% 2.47% Ratio of Net Investment Income (Loss) to Average Net Assets (Before Expense Waiver) 0.15% 1.42% 2.91% 3.22% 2.47% Net Assets, End of Period (in thousands) $280,874 $334,768 $313,542 $275,733 $272,208 (1) Per-share amount was less than $0.005. (2) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. (3) Effective August 1, 2008, the investment advisor voluntarily agreed to waive a portion of its management fee. See Notes to Financial Statements. 20 Report of Independent Registered Public Accounting Firm To the Trustees of the American Century Municipal Trust and Shareholders of the Tax-Free Money Market Fund: In our opinion, the accompanying statement of assets and liabilities, including the schedule of investments, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of the Tax-Free Money Market Fund (one of the five funds comprising the American Century Municipal Trust, hereafter referred to as the Fund) at May 31, 2010, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as financial statements) are the responsibility of the Funds management; our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities at May 31, 2010 by correspondence with the custodian, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Kansas City, Missouri July 22, 2010 21 Management The Board of Trustees The individuals listed below serve as trustees of the fund. Each trustee will continue to serve in this capacity until death, retirement, resignation or removal from office. The mandatory retirement age for trustees who are not interested persons, as that term is defined in the Investment Company Act (independent trustees), is 73. However, the mandatory retirement age may be extended for a period not to exceed two years with the approval of the remaining independent trustees. Mr. Thomas is the only trustee who is an interested person because he currently serves as President and Chief Executive Officer of American Century Companies, Inc. (ACC), the parent company of American Century Investment Management, Inc. (ACIM or the advisor). The other trustees (more than three-fourths of the total number) are independent; that is, they have never been employees, directors or officers of, and have no financial interest in, ACC or any of its wholly owned, direct or indirect, subsidiaries, including ACIM, American Century Investment Services, Inc. (ACIS) and American Century Services, LLC (ACS). The trustees serve in this capacity for eight (in the case of Mr. Thomas, 15) registered investment companies in the American Century Investments family of funds. The following presents additional information about the trustees. The mailing address for each trustee other than Mr. Thomas is 1665 Charleston Road, Mountain View, California 94043. The mailing address for Mr. Thomas is 4500 Main Street, Kansas City, Missouri 64111. Independent Trustees John Freidenrich Year of Birth: Position(s) with the Fund: Trustee Length of Time Served: Since 2005 Principal Occupation(s) During the Past Five Years: Founder, Member and Manager, Regis Management Company, LLC (investment management firm) (April 2004 to present) Number of Funds in Fund Complex Overseen by Trustee: 41 Other Directorships Held by Trustee: None Education/Other Professional Experience: AB in Economics, Stanford University; LLB, Stanford Law School; formerly, partner and founder, Ware and Freidenrich Law Firm and Bay Partners; formerly, President, Board of Trustees, Stanford University Ronald J. Gilson Year of Birth: Position(s) with the Fund: Trustee and Chairman of the Board Length of Time Served: Since 1995 Principal Occupation(s) During the Past Five Years: Charles J. Meyers Professor of Law and Business, Stanford Law School (1979 to present); Marc and Eva Stern Professor of Law and Business, Columbia University School of Law (1992 to present) Number of Funds in Fund Complex Overseen by Trustee: 41 Other Directorships Held by Trustee: None Education/Other Professional Experience: BA, Washington University; JD, Yale Law School; formerly, attorney, Steinhart, Goldberg, Feigenbaum & Ladar 22 Frederick L. A. Grauer Year of Birth: Position(s) with the Fund: Trustee Length of Time Served: Since 2008 Principal Occupation(s) During the Past Five Years: Senior Advisor, BlackRock, Inc. (investment management firm) (2010 to present); Senior Advisor, Barclays Global Investors (investment management firm) (2003 to 2009) Number of Funds in Fund Complex Overseen by Trustee: 41 Other Directorships Held by Trustee: None Education/Other Professional Experience: BA in Economics, University of British Columbia; MA in Economics, University of Chicago; PhD in Business, Stanford University; formerly, Executive Chairman, Barclays Global Investors; Chairman and Chief Executive Officer, Wells Fargo Nikko Investment Advisors; and Vice President, Merrill Lynch Capital Markets Group; formerly, Director, New York Stock Exchange, Chicago Mercantile Exchange and Columbia University; formerly, faculty member, Graduate School of Business, Columbia University and Alfred P. Sloan School of Management, Massachusetts Institute of Technology Peter F. Pervere Year of Birth: Position(s) with the Fund: Trustee Length of Time Served: Since 2007 Principal Occupation(s) During the Past Five Years: Retired Number of Funds in Fund Complex Overseen by Trustee: 41 Other Directorships Held by Trustee: Intraware, Inc. (2003 to 2009); Digital Impact, Inc. (2003 to 2005) Education/Other Professional Experience: BA in History, Stanford University; CPA; formerly, Vice President and Chief Financial Officer, Commerce One, Inc. (software and services provider); formerly, Vice President and Corporate Controller, Sybase, Inc.; formerly with accounting firm of Arthur Young & Co. Myron S. Scholes Year of Birth: Position(s) with the Fund: Trustee Length of Time Served: Since 1980 Principal Occupation(s) During the Past Five Years: Chairman, Platinum Grove Asset Management, L.P. (asset manager) (1999 to 2009); Frank E. Buck Professor of Finance-Emeritus, Stanford Graduate School of Business (1996 to present) Number of Funds in Fund Complex Overseen by Trustee: 41 Other Directorships Held by Trustee: Dimensional Fund Advisors (investment advisor); CME Group, Inc. (futures and options exchange) Education/Other Professional Experience: BA in Economics, McMaster University (Ontario); MBA and PhD, University of Chicago; formerly, Senior Research Fellow at the Hoover Institute; formerly, Edward Eagle Brown Professor of Finance, University of Chicago; recipient of the Alfred Nobel Memorial Prize in Economic Sciences 23 John B. Shoven Year of Birth: Position(s) with the Fund: Trustee Length of Time Served: Since 2002 Principal Occupation(s) During the Past Five Years: Professor of Economics, Stanford University (1973 to present) Number of Funds in Fund Complex Overseen by Trustee: 41 Other Directorships Held by Trustee: Cadence Design Systems; Exponent; Financial Engines; PalmSource, Inc. (2002 to 2005); Watson Wyatt Worldwide (2002 to 2006) Education/Other Professional Experience: BA in Physics, University of California; PhD in Economics, Yale University; Director of the Stanford Institute for Economic Policy Research (1999 to present); formerly, Chair of Economics and Dean of Humanities and Sciences, Stanford University Interested Trustee Jonathan S. Thomas Year of Birth: Position(s) with the Fund: Trustee and President Length of Time Served: Since 2007 Principal Occupation(s) During the Past Five Years: President and Chief Executive Officer, ACC (March 2007 to present); Chief Administrative Officer, ACC (February 2006 to February 2007); Executive Vice President, ACC (November 2005 to February 2007). Also serves as: Chief Executive Officer and Manager, ACS; Executive Vice President, ACIM; Director, ACC, ACIM and other ACC subsidiaries. Global Chief Operating Officer and Managing Director, Morgan Stanley (investment management)(March 2000 to November 2005) Number of Funds in Fund Complex Overseen by Trustee: Other Directorships Held by Trustee: None Education/Other Professional Experience: BA in Economics, University of Massachusetts; MBA, Boston College; formerly held senior leadership roles with Fidelity Investments, Boston Financial Services and Bank of America; serves on the Board of Governors of the Investment Company Institute 24 Officers The following table presents certain information about the executive officers of the fund. Each officer serves as an officer for each of the 15 investment companies in the American Century family of funds, unless otherwise noted. No officer is compensated for his or her service as an officer of the fund. The listed officers are interested persons of the fund and are appointed or re-appointed on an annual basis. The mailing address for each of the officers listed below is 4500 Main Street, Kansas City, Missouri 64111. Name Offices with (Year of Birth) the Fund Principal Occupation(s) During the Past Five Years Jonathan S. Trustee and President and Chief Executive Officer, ACC (March 2007 to present); Thomas President Chief Administrative Officer, ACC (February 2006 to March 2007); (1963) since 2007 Executive Vice President, ACC (November 2005 to February 2007). Also serves as: Chief Executive Officer and Manager, ACS; Executive Vice President, ACIM; Director, ACC, ACIM and other ACC subsidiaries. Global Chief Operating Officer and Managing Director, Morgan Stanley (March 2000 to November 2005) Barry Fink Executive Chief Operating Officer and Executive Vice President, ACC (September 2007 (1955) Vice President to present); President, ACS (October 2007 to present); Managing Director, since 2007 Morgan Stanley (2000 to 2007); Global General Counsel, Morgan Stanley (2000 to 2006). Also serves as: Manager, ACS, and Director, ACC and certain ACC subsidiaries Maryanne L. Chief Compliance Chief Compliance Officer, American Century funds, ACIM and ACS (August Roepke Officer since 2006 2006 to present); Assistant Treasurer, ACC (January 1995 to August 2006); (1956) and Senior and Treasurer and Chief Financial Officer, various American Century funds Vice President (July 2000 to August 2006). Also serves as: Senior Vice President, ACS since 2000 Charles A. General Counsel Attorney, ACC (February 1994 to present); Vice President, ACC (November Etherington since 2007 and 2005 to present); General Counsel, ACC (March 2007 to present); Also (1957) Senior Vice serves as General Counsel, ACIM, ACS, ACIS and other ACC subsidiaries; President and Senior Vice President, ACIM and ACS since 2006 Robert J. Leach Vice President, Vice President, ACS (February 2000 to present); and Controller, various (1966) Treasurer and American Century funds (1997 to September 2006) Chief Financial Officer since 2006 David H. Reinmiller Vice President Attorney, ACC (January 1994 to present); Associate General Counsel, ACC (1963) since 2001 (January 2001 to present); Chief Compliance Officer, American Century funds and ACIM (January 2001 to February 2005). Also serves as: Vice President, ACIM and ACS Ward D. Stauffer Secretary Attorney, ACC (June 2003 to Present) (1960) since 2005 The SAI has additional information about the funds trustees and is available without charge, upon request, by calling 1-800-345-2021. 25 Board Approval of Management Agreements American Century Investment Management, Inc. (ACIM or the Advisor) currently serves as investment advisor to the Fund under an interim management agreement (the Interim Management Agreement) between the Advisor and the Fund approved by the Funds Board of Trustees (the Board). The Advisor previously served as investment advisor to the Fund pursuant to a management agreement (the Prior Management Agreement) that terminated in accordance with its terms on February 16, 2010, as a result of a change of control of the Advisors parent company, American Century Companies, Inc. (ACC). The change in control occurred as the result of a change in the trustee of a trust created by James E. Stowers, Jr., the founder of American Century Investments that holds shares representing a significant interest in ACC stock. Mr. Stowers previously served as the trustee of the trust. On February 16, 2010, Richard W. Brown, Co-Chairman of ACC with Mr. Stowers, became the trustee in accordance with the terms of the trust and Mr. Stowers long-standing estate and succession plan. On February 18, 2010, the Board approved the Interim Management Agreement in accordance with Rule 15a-4 under the Investment Company Act to ensure continued management of the Fund by the Advisor after the termination of the Prior Management Agreement and until shareholder approval of a new management agreement (the Proposed Management Agreement) as required under the Act. The Board approved the Proposed Management Agreement and recommended its approval to shareholders. Fund shareholders approved the Proposed Management Agreement at a meeting on June 16, 2010. The Interim Management Agreement and the Proposed Management Agreement are substantially identical to the Prior Management Agreement except for their effective dates and the termination provisions of the Interim Management Agreement. Under the Interim and Proposed Management Agreements, the Advisor will provide the same services to the Fund and receive the same compensation rate as under the Prior Management Agreement. Basis for Board Approval of Interim Management Agreement In considering the approval of the Interim Management Agreement, Rule 15a-4 requires the Board to approve the contract within ten business days of the termination of the prior agreement and to determine that the compensation to be received under the interim agreement is no greater than would have been received under the prior agreement. In connection with the approval, the Board noted that it oversees on a continuous basis and evaluates at its quarterly meetings, directly and through the committees of the Board, the nature and quality of significant services provided by the Advisor, the investment performance of the Fund, shareholder services, audit and compliance functions and a variety of other matters relating to the Funds operations. In evaluating the Interim Management Agreement, the Board, assisted by the advice of its independent legal counsel, considered a number of factors in addition to those required by the rule with no one factor being determinative to its analysis. Among the factors considered by the Board were the circumstances and effect of the change of control, the fact that the Advisor 26 will provide the same services and receive the same compensation rate as under the Prior Management Agreements, and that the change of control did not result in a change of the personnel managing the Fund. Upon completion of its analysis, the Board approved the Interim Management Agreement, determining that the continued management of the Fund by the Advisor was in the best interests of the Fund and Fund shareholders. Basis for Board Approval of Proposed Management Agreement At a meeting held on April 1, 2010, after considering all information presented, the Board approved, and determined to recommend that shareholders approve, the Proposed Management Agreement. In connection with that approval, the Board requested and reviewed extensive data and information compiled by the Advisor and certain independent providers of evaluation data concerning the Fund and services provided to the Fund by the Advisor. The Board oversees on a continuous basis and evaluates at its quarterly meetings, directly and through the committees of the Board, the nature and quality of significant services provided by the Advisor, the investment performance of the Fund, shareholder services, audit and compliance functions and a variety of other matters relating to the Funds operations. The information considered and the discussions held at the meetings included, but were not limited to:  the nature, extent and quality of investment management, shareholder services and other services provided to the Fund;  the wide range of programs and services the Advisor provides to the Fund and its shareholders on a routine and non-routine basis;  the compliance policies, procedures, and regulatory experience of the Advisor;  data comparing the cost of owning the Fund to the cost of owning similar funds;  the fact that there will be no changes to the fees, services, or personnel who provide such services as compared to the Prior Management Agreement;  data comparing the Funds performance to appropriate benchmarks and/ or a peer group of other mutual funds with similar investment objectives and strategies;  financial data showing the profitability of the Fund to the Advisor and the overall profitability of the Advisor;  data comparing services provided and charges to the Fund with those for other non-fund investment management clients of the Advisor; and  consideration of collateral or fall-out benefits derived by the Advisor from the management of the Fund and potential sharing of economies of scale in connection with the management of the Fund. 27 The Board also considered whether there was any reason for not continuing the existing arrangement with the Advisor. In particular, the Board recognized that shareholders may have invested in the Fund on the strength of the Advisors industry standing and reputation and in the expectation that the Advisor will have a continuing role in providing advisory services to the Fund. The Board considered all of the information provided by the Advisor, the independent data providers, and the Boards independent legal counsel, and evaluated such information for the Fund. The Board did not identify any single factor as being all-important or controlling, and each Board member may have attributed different levels of importance to different factors. In deciding to approve the Proposed Management Agreement under the terms ultimately determined by the Board to be appropriate, the Board based its decision on a number of factors, including the following: Nature, Extent and Quality of Services  Generally. Under the Proposed Management Agreement, the Advisor is responsible for providing or arranging for all services necessary for the operation of the Fund. The Board noted that under the Proposed Management Agreement, the Advisor provides or arranges at its own expense a wide variety of services including:  constructing and designing the Fund  portfolio research and security selection  initial capitalization/funding  securities trading  Fund administration  custody of Fund assets  daily valuation of the Funds portfolio  shareholder servicing and transfer agency, including shareholder confir - mations, recordkeeping and communications  legal services  regulatory and portfolio compliance  financial reporting  marketing and distribution The Board noted that many of these services have expanded over time both in terms of quantity and complexity in response to shareholder demands, competition in the industry, changing distribution channels and the changing regulatory environment. 28 Investment Management Services. The investment management services provided to the Fund are complex and provide Fund shareholders access to professional money management, instant diversification of their investments within an asset class, the opportunity to easily diversify among asset classes, and liquidity. As a part of its general oversight and in evaluating investment performance, the Board expects the Advisor to manage the Fund in accordance with its investment objectives and approved strategies. In providing these services, the Advisor utilizes teams of investment professionals who require extensive information technology, research, training, compliance and other systems to conduct their business. The Board, directly and through its Portfolio Committee, regularly reviews investment performance information for the Fund, together with comparative information for appropriate benchmarks and/or peer groups of similarly-managed funds, over different time horizons. If performance concerns are identified, the underperforming Fund receives special reviews until performance improves, during which time the Board discusses with the Advisor the reasons for such underperformance and any efforts being undertaken to improve performance. Shareholder and Other Services. Under the Proposed Management Agreement, the Advisor will also provide the Fund with a comprehensive package of transfer agency, shareholder, and other services. The Board, directly and through the various committees of the Board, regularly reviews reports and evaluations of such services. These reports include, but are not limited to, information regarding the operational efficiency and accuracy of the shareholder and transfer agency services provided, staffing levels, shareholder satisfaction (as measured by external as well as internal sources), technology support, new products and services offered to Fund shareholders, securities trading activities, portfolio valuation services, auditing services, and legal and operational compliance activities. Certain aspects of shareholder and transfer agency service level efficiency and the quality of securities trading activities are measured by independent third party providers and are presented in comparison to other fund groups not managed by the Advisor. Costs of Services Provided and Profitability. The Advisor provided detailed information concerning its cost of providing various services to the Fund, its profitability in managing the Fund, its overall profitability, and its financial condition. The Board reviewed with the Advisor the methodology used to prepare this financial information. The Board has also reviewed with the Advisor its methodology for compensating the investment professionals that provide services to the Fund as well as compensation to the five highest paid personnel of the Advisor. This financial information regarding the Advisor is considered in order to evaluate the Advisors financial condition, its ability to continue to provide services under the Proposed Management Agreement, and the reasonableness of the proposed management fees. Ethics. The Board generally considers the Advisors commitment to providing quality services to shareholders and to conducting its business ethically. It noted that the Advisors practices generally meet or exceed industry best practices. 29 Economies of Scale. The Board also reviewed information provided by the Advisor regarding the possible existence of economies of scale in connection with the management of the Fund. The Board concluded that economies of scale are difficult to measure and predict with precision, especially on a fund-by-fund basis. The analysis of economies of scale is further complicated by the additional services and content provided by the Advisor and its reinvestment in its ability to provide and expand those services. Accordingly, the Board seeks to evaluate economies of scale by reviewing information, such as year-over-year profitability of the Advisor generally, the profitability of its management of the Fund specifically, and the expenses incurred by the Advisor in providing various functions to the Fund. The Board believes the Advisor is appropriately sharing economies of scale through its competitive fee structure, offering competitive fees from fund inception, fee breakpoints as the fund complex and the Fund increases in size, and through reinvestment in its business to provide shareholders additional services and enhancements to existing services. In particular, separate breakpoint schedules based on the size of the entire fund complex and on the size of the Fund reflect the complexity of assessing economies of scale. Comparison to Fees of Funds not Managed by the Advisor. Both the Prior and Proposed Management Agreements provide that the Fund pays the Advisor a single, all-inclusive (or unified) management fee for providing all services necessary for the management and operation of the Fund, other than brokerage expenses, taxes, interest, extraordinary expenses, and the fees and expenses of the Funds Independent Trustees (including their independent legal counsel) and expenses incurred in connection with the provision of shareholder services and distribution services under a plan adopted pursuant to Rule 12b-1 under the 1940 Act. Under the unified fee structure, the Advisor is responsible for providing all investment advisory, custody, audit, administrative, compliance, recordkeeping, marketing and shareholder services, or arranging and supervising third parties that provide such services. By contrast, most other funds are charged a variety of fees, including an investment advisory fee, a transfer agency fee, an administrative fee, distribution charges and other expenses. Other than their investment advisory fees and any applicable Rule 12b-1 distribution fees, the components of the total fees charged by these other funds may be increased without shareholder approval. The Board believes the unified fee structure is a benefit to Fund shareholders because it clearly discloses to shareholders the cost of owning Fund shares, and, since the unified fee cannot be increased without a vote of Fund shareholders, it shifts to the Advisor the risk of increased costs of operating the Fund and provides a direct incentive to minimize administrative inefficiencies. Part of the Boards analysis of fee levels involves reviewing certain evaluative data compiled by an independent provider comparing the Funds unified fee to the total expense ratios of similar funds not managed by the Advisor. The Board concluded that the management fee to be paid by the Fund to the Advisor under the Proposed Management Agreement is reasonable in light of the services to be provided to the Fund. 30 Comparison to Fees and Services Provided to Other Clients of the Advisor. The Board also requested and received information from the Advisor concerning the nature and extent of the services, fees, and profitability of its advisory services to advisory clients other than the Fund. They observed that these varying types of client accounts require different services and involve different regulatory and entrepreneurial risks than the management of the Fund. The Board analyzed this information and concluded that the fees charged and services provided to the Fund were reasonable by comparison. Collateral or Fall-Out Benefits Derived by the Advisor. The Board considered the existence of collateral benefits the Advisor may receive as a result of its relationship with the Fund. The Board concluded that the Advisors primary business is managing mutual funds and it generally does not use Fund or shareholder information to generate profits in other lines of business, and therefore does not derive any significant collateral benefits from them. The Board noted that the Advisor receives proprietary research from broker-dealers that execute Fund portfolio transactions and concluded that this research is likely to benefit Fund shareholders. The Board also determined that the Advisor is able to provide investment management services to certain clients other than the Fund, at least in part, due to its existing infrastructure built to serve the fund complex. The Board concluded, however, that the assets of those other clients are not material to the analysis and, in any event, are included with the assets of the Fund to determine breakpoints in the Funds fee schedule, provided they are managed using the same investment team and strategy. Conclusion of the Board. As a result of this process, the Board, in the absence of particular circumstances and assisted by the advice of its independent legal counsel, taking into account all of the factors discussed above and the information provided by the Advisor and others, concluded that the Proposed Management Agreement be approved and recommended its approval to Fund shareholders. 31 Additional Information Proxy Voting Guidelines American Century Investment Management, Inc., the funds investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the fund. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-345-2021. It is also available on American Century Investments website at americancentury.com and on the Securities and Exchange Commissions website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the About Us page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at sec.gov, and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The fund also makes its complete schedule of portfolio holdings for the most recent quarter of its fiscal year available on its website at americancentury.com and, upon request, by calling 1-800-345-2021. 32 Index Definitions The following indices are used to illustrate investment market, sector, or style performance or to serve as fund performance comparisons. They are not investment products available for purchase. The Barclays Capital 5-Year General Obligation (GO) Bond Index is composed of investment-grade U.S. municipal securities, with maturities of four to six years, that are general obligations of a state or local government. The Barclays Capital Long-Term Municipal Bond Index is composed of those securities included in the Barclays Capital Municipal Bond Index that have maturities greater than 22 years. The Barclays Capital Municipal Bond Index is a market value-weighted index designed for the long-term tax-exempt bond market. The Barclays Capital Non-Investment-Grade Municipal Bond Index is composed of non-investment grade U.S. municipal securities with a remaining maturity of one year or more. The Barclays Capital U.S. Aggregate Index represents securities that are taxable, registered with the Securities and Exchange Commission, and U.S. dollar-denominated. The index covers the U.S. investment-grade fixed-rate bond market, with index components for government and corporate securities, mortgage pass-through securities, and asset-backed securities. The Barclays Capital U.S. Treasury Index is composed of those securities included in the Barclays Capital U.S. Aggregate Index that are public obligations of the U.S. Treasury with a remaining maturity of one year or more. 33 Notes 34 Notes 35 Notes 36 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investor Services Representative 1-800-345-2021 or 816-531-5575 Investors Using Advisors 1-800-378-9878 Business, Not-For-Profit, Employer-Sponsored Retirement Plans 1-800-345-3533 Banks and Trust Companies, Broker-Dealers, Financial Professionals, Insurance Companies 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century Municipal Trust Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. American Century Investment Services, Inc., Distributor ©2010 American Century Proprietary Holdings, Inc. All rights reserved. CL-ANN-68683 Annual Report May 31, 2010 American Century Investments ® New York Tax-Free Fund Table of Contents Presidents Letter 2 Market Perspective 3 U.S. Fixed-Income Total Returns 3 New York Tax-Free Performance 4 Portfolio Commentary 6 Portfolio at a Glance 8 Yields 8 Top Five Sectors 8 Shareholder Fee Example 9 Financial Statements Schedule of Investments 11 Statement of Assets and Liabilities 16 Statement of Operations 17 Statement of Changes in Net Assets 18 Notes to Financial Statements 19 Financial Highlights 25 Report of Independent Registered Public Accounting Firm 29 Other Information Proxy Voting Results 30 Management 31 Board Approval of Management Agreements 35 Additional Information 41 Index Definitions 42 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments knowledge, such information is accurate at the time of printing. Presidents Letter Dear Investor: To learn more about the capital markets, your investment, and the portfolio management strategies American Century Investments provides, we encourage you to review this shareholder report for the financial reporting period ended May 31, 2010. On the following pages, you will find investment performance and portfolio information, presented with the expert perspective and commentary of our portfolio management team. This report remains one of our most important vehicles for conveying the information you need about your investment performance, and about the market factors and strategies that affect fund returns. For additional information on the markets, we encourage you to visit the Insights & News tab at our Web site, americancentury.com, for updates and further expert commentary. The top of our Web sites home page also provides a link to Our Story, which, first and foremost, outlines our commitmentsince 1958to helping clients reach their financial goals. We believe strongly that we will only be successful when our clients are successful. Thats who we are. Another important, unique facet of our story and who we are is Profits with a Purpose, which describes our bond with the Stowers Institute for Medical Research (SIMR). SIMR is a world-class biomedical organizationfounded by our company founder James E. Stowers, Jr. and his wife Virginiathat is dedicated to researching the causes, treatment, and prevention of gene-based diseases, including cancer. Through American Century Investments private ownership structure, more than 40% of our profits support SIMR. Mr. Stowers example of achieving financial success and using that platform to help humanity motivates our entire American Century Investments team. His story inspires us to help each of our clients achieve success. Thank you for sharing your financial journey with us. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Market Perspective By David MacEwen, Chief Investment Officer, Fixed Income Economic and Market Rebound The municipal bond market witnessed a wide dispersion of returns in the period since the June 30, 2009, inception of New York Tax-Free to May 31, 2010 (see the accompanying table), which closely coincided with the rebound of the U.S. economy from the depths of the recession and credit crisis. This dramatic turnaround can be attributed to the governments extraordinary monetary and fiscal stimulus policies taken in response to the financial crisis in late 2008. However, financial market volatility in May related to the European debt crisis led many to worry about a potential slowdown in U.S. growth. Despite a return to positive economic growth in the second half of 2009 and so far in 2010, the unemployment rate stood at 9.7% in May 2010, while the housing market and consumer debt levels remained concerns. Municipal Market Review Better economic and market conditions caused a reversal of the trading that colored the credit crisis, when the lowest-rated bonds performed worst and higher-quality bonds did best. For the current reporting period, this reversal meant that high-yield (below-investment-grade) and long-term municipal bonds did better than high-quality and shorter-term securities. Similarly, credit-sensitive municipal bonds outperformed Treasury securities after lagging during the credit crisis. In addition to better economic and market conditions, municipal bonds benefited from improving technical factorsthe Build America Bonds program limited the supply of tax-exempt bonds. This federal program, designed to help ease municipal borrowing costs, meant many newly minted municipal bonds were instead issued in the taxable bond universe. Demand for municipal bonds was helped by attractive tax-equivalent yields and the outlook for higher marginal tax rates going forward. And despite the continuing flood of negative press about budget challenges for states and local governments, we continue to believe that municipal defaults will be relatively rare, especially compared with corporate defaults. Indeed, during the reporting period, the major credit rating agencies revamped their ratings systems to better recognize the superior credit quality and vastly lower default risk of municipal securities relative to corporate-backed bonds. U.S. Fixed-Income Total Returns For the period June 30, 2009 (fund inception) through May 31, 2010* Barclays Capital Municipal Market Indices Barclays Capital U.S. Taxable Market Indices Municipal Bond 9.55% Aggregate Index 7.81% 5-Year General Obligation Bond 6.62% Treasury Index 4.72% Long-Term Municipal Bond 15.21% *Total returns for periods less than one year are not annualized. Non-Investment-Grade Municipal Bond 21.31% 3 Performance New York Tax-Free Total Returns as of May 31, 2010 Ticker Symbol Since Inception Inception Date Investor Class ANYIX 10.39% 6/30/09 Barclays Capital Municipal Bond Index  9.55%  Institutional Class ANYOX 2.05% 3/1/10 A Class ANYAX 6/30/09 No sales charge* 10.16% With sales charge* 5.22% C Class ANTCX 6/30/09 No sales charge* 9.41% With sales charge* 8.41% *Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 4.50% maximum initial sales charge for fixed-income funds and may be subject to a maximum CDSC of 1.00%. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. (1) Total returns for periods less than one year are not annualized. (2) Class returns would have been lower if American Century Investments had not voluntarily waived its management fees. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. The fund concentrates its investments in a single state and therefore may have more exposure to credit risk related to the state of New York than a fund with a broader geographical diversification. Investment income may be subject to certain state and local taxes and, depending on your tax status, the federal alternative minimum tax (AMT). Capital gains are not exempt from state and federal income tax. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 4 New York Tax-Free * From 6/30/09, the Investor Classs inception date. Not annualized. **Ending value would have been lower if management fees had not been waived. Total Annual Fund Operating Expenses Investor Class Institutional Class A Class C Class 0.66% 0.46% 0.91% 1.66% The total annual fund operating expenses shown is as stated in the funds prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. The fund concentrates its investments in a single state and therefore may have more exposure to credit risk related to the state of New York than a fund with a broader geographical diversification. Investment income may be subject to certain state and local taxes and, depending on your tax status, the federal alternative minimum tax (AMT). Capital gains are not exempt from state and federal income tax. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The funds total r eturns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 5 Portfolio Commentary New York Tax-Free Portfolio Managers: Joseph Gotelli, Alan Kruss, and Steven Permut Performance Summary New York Tax-Free returned 10.39%* in the period from the portfolios June 30, 2009, inception to May 31, 2010. By comparison, the Barclays Capital Municipal Bond Index, a broad, multiple-state market index, returned 9.55% for the same period. See pages 4 and 5 for additional performance comparisons. Credit, Sector Positioning Helped In a period when lower-rated bonds outperformed, it helped to favor what we considered attractively valued bonds rated A and BBB. We worked hard during the fiscal year to add securities we thought were trading out of line with their actual risks. In terms of sector allocation, we tended to hold underweight positions in tax-backed bonds (such as state and local general obligation (GO) debt) in favor of revenue bonds (such as utilities, education, and health care debt). This positioning helped because revenue bondsparticularly our health care holdingsoutperformed GO securities. However, an underweight to corporate-backed, tobacco, and industrial development revenue bonds detracted from performance. Other Trades During the second half of 2009, we initiated a yield curve flattening trade designed to benefit as the yield difference between two- and 30-year securities declined. We added to this trade again in 2010 as this spread approached the widest levels on record. This trade benefited the portfolio as the yield curve proceeded to flatten toward the end of the reporting period. Additionally, we implemented a ratio trade designed to benefit from the changing yield relationship between like-maturity municipals and Treasuries. This positioning benefited performance as demand for the municipal asset class drove outperformance versus Treasuries. Temporary Fee Waiver Expired June 30, 2010 As a result of temporary management fee waivers in effect since fund inception, the effective annual management fee for all fund share classes for the period June 30, 2009, through May 31, 2010, was 0.00%, which increased absolute and relative fund performance for the period. One of two temporary management fee waivers for New York Tax-Free ended June 30, 2010. The discontinued waiver totaled 57 basis points (a basis point equals 0.01%, so 57 basis points equal 0.57%) in management fees on the funds Investor Class, A Class, and C Class shares, and 37 basis points (0.37%) in management fees on the funds Institutional Class shares. *All fund returns referenced in this commentary are for Investor Class shares. Class returns would have been lower had management fees not been waived. Total returns for periods less than one year are not annualized. 6 New York Tax-Free American Century Investments instituted the temporary waiver to help raise awareness of New York Tax-Free and our municipal bond investment management expertise. Please note that American Century Investments will continue its other voluntary management fee waiver of 7 basis points (0.07%) through July 31, 2011. New York Credit Comment The period saw a number of negative headlines about municipal credit quality in general and New York in particular. Steven Permut, who leads American Century Investments municipal bond team, recognizes these concerns but does not believe a wave of municipal bond defaults is imminent. Permut notes that while there is issuer risk, we are managing that through our experienced credit research team. More importantly, municipal bonds as a whole are second only to Treasuries in terms of credit quality. Indeed, as a result of changes to credit ratings by the big rating agencies to reflect the high quality and low likelihood of default by municipal bonds relative to corporate securities, New York States credit rating was actually just recalibrated higher by Moodys and Fitch. Permut continues: Its important to note that the states general obligation bonds have a constitutional first lien on all general fund revenues and represent a small portion of its total debt. Also, the rating agencies give New York State a lot of leeway because it has more options to balance its budget than California. As a result, we think a New York State default is extremely unlikely. To be sure though, if economic conditions remain weak, we could see credit rating downgrades in the next few years. Outlook We expect modest economic growth going forward, because of three big headwinds for consumer spending (a key driver of growth): high unemployment, too much household debt, and a weak housing market, said Permut. While municipal credit conditions are likely to remain challenging in the near term, we think demand for municipal bonds will be fairly healthytax rates are widely expected to rise going forward, and investors looking for higher yields are stepping out the maturity spectrum from money market funds. At the same time, the supply of tax-free municipal bonds is likely to be constrained by the Build America Bonds programa federal government program intended to help lower municipal borrowing costs. In terms of the portfolio, Permut indicates that New York Tax-Free will remain underweight the tax-supported sector (which includes state and local general obligation bonds) because of the possibility of credit rating downgrades in that sector going forward. Instead, we are overweight less economically sensitive sectors, such as essential service revenue bonds (public power and water and sewer), hospitals, and higher education. 7 New York Tax-Free Portfolio at a Glance As of 5/31/10 Weighted Average Maturity 13.3 years Average Duration (Modified) 5.6 years Yields as of May 31, 2010 30-Day SEC Yield Investor Class 3.22% Institutional Class 3.24% A Class 2.85% C Class 2.24% Investor Class 30-Day Tax-Equivalent Yields 30.14% Tax Bracket 4.61% 32.93% Tax Bracket 4.80% 38.26% Tax Bracket 5.22% 40.83% Tax Bracket 5.44% (1) Yields would have been lower if management fees had not been waived. (2) The tax brackets indicated are for combined state and federal income tax. Actual tax-equivalent yields may be lower, if alternative minimum tax is applicable. Top Five Sectors as of May 31, 2010 % of fund investments General Obligation (GO) 20% Transportation Revenue 15% Special Tax Revenue/Severance Tax 13% Water/Sewer/Gas Revenue 10% Higher Education 10% 8 Shareholder Fee Example (Unaudited) Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/ exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from December 1, 2009 to May 31, 2010 (except as noted). Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading Expenses Paid During Period to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. We will not charge the fee as long as you choose to manage your accounts exclusively online. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a funds share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 9 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period Annualized 12/1/09 5/31/10 12/1/09  5/31/10 Expense Ratio Actual Investor Class (after waiver) $1,000 $1,045.00 $0.05 0.01% Investor Class (before waiver) $1,000 $1,045.00 $3.26 0.64% Institutional Class (after waiver) $1,000 $1,020.50 $0.00 0.00% Institutional Class (before waiver) $1,000 $1,020.50 $1.11 0.44% A Class (after waiver) $1,000 $1,043.70 $1.32 0.26% A Class (before waiver) $1,000 $1,043.70 $4.53 0.89% C Class (after waiver) $1,000 $1,039.80 $5.14 1.01% C Class (before waiver) $1,000 $1,039.80 $8.34 1.64% Hypothetical Investor Class (after waiver) $1,000 $1,024.88 $0.05 0.01% Investor Class (before waiver) $1,000 $1,021.74 $3.23 0.64% Institutional Class (after waiver) $1,000 $1,024.93 $0.00 0.00% Institutional Class (before waiver) $1,000 $1,022.74 $2.22 0.44% A Class (after waiver) $1,000 $1,023.64 $1.31 0.26% A Class (before waiver) $1,000 $1,020.49 $4.48 0.89% C Class (after waiver) $1,000 $1,019.90 $5.09 1.01% C Class (before waiver) $1,000 $1,016.75 $8.25 1.64% (1) Expenses are equal to the classs annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 182, the number of days in the most recent fiscal half-year divided by 365, to reflect the one-half year period. (2) During the period ended May 31, 2010, the investment advisor waived the funds management fee. (3) Ending account value assumes the return earned after waiver. The return would have been lower had fees not been waived and would have resulted in a lower ending account value. (4) Ending account value based on actual return from March 1, 2010 (commencement of sale) through May 31, 2010. (5) Expenses are equal to the classs annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 91, the number of days in the period from March 1, 2010 (commencement of sale) through May 31, 2010, divided by 365, to reflect the period. Had the class been available for the full period, the expenses paid during the period would have been higher. (6) Ending account value and expenses paid during period assumes the class had been available throughout the entire period and are calculated using the classs annualized expense ratio listed in the table above. (7) Other expenses, which include the fees and expenses of the funds independent trustees and its legal counsel, as well as interest, did not exceed 0.005%. 10 Schedule of Investments New York Tax-Free MAY 31, 2010 Principal Principal Amount Value Amount Value Municipal Securities  105.9% Metropolitan Transportation Auth. Rev., Series 2002 A, GUAM  0.2% 5.50%, 11/15/14 (Ambac) $ 200,000 $ 228,252 Guam Government GO, Metropolitan Transportation Series 2009 A, Auth. Rev., Series 2003 B, 7.00%, 11/15/39 $ 50,000 $ 53,745 5.25%, 11/15/21 NEW YORK  102.7% (NATL/FGIC) 300,000 343,512 Babylon Industrial Metropolitan Transportation Development Agency Auth. Rev., Series 2005 B, Resource Recovery Rev., 5.25%, 11/15/23 (Ambac) 105,000 119,535 Series 2009 A, (Covanta Metropolitan Transportation Babylon), 5.00%, 1/1/14 100,000 109,581 Auth. Rev., Series 2005 B, Brooklyn Arena Local 5.00%, 11/15/26 (Ambac) 100,000 104,314 Development Corp. Rev., Metropolitan Transportation (Barclays Center), Auth. Rev., Series 2005 F, 6.25%, 7/15/40 250,000 257,820 5.00%, 11/15/15 175,000 197,594 Erie County Fiscal Stability Metropolitan Transportation Auth. Rev., Series 2010 B, Auth. Rev., Series 2006 A, (Sales Tax and State 5.00%, 11/15/19 100,000 109,050 Aid Secured Bond), Metropolitan Transportation 5.00%, 7/1/17 300,000 349,410 Auth. Service Contract Erie County Tobacco Rev., Series 2002 A, Asset Securitization Corp. 5.125%, 1/1/29 200,000 204,950 Rev., Series 2005 A, Nassau County Bridge Auth. 5.00%, 6/1/38 130,000 107,013 Rev., 5.00%, 10/1/40 200,000 202,080 Erie County Water Auth. Nassau County GO, Rev., 5.00%, 12/1/18 100,000 117,123 Series 2009 C, Franklin County Industrial (General Improvement), Development Agency Rev., 5.25%, 10/1/17 200,000 235,398 (Trudeau Institute, Inc.), Nassau County GO, Series VRDN, 0.40%, 6/1/10 2009 E, 4.00%, 6/1/13 100,000 108,704 (LOC: HSBC Bank USA N.A.) 500,000 500,000 Nassau County Industrial Development Agency Rev., Hudson Yards Infrastructure Series 2010 A, (New York Corp. Rev., Series 2006 A, Institute of Technology), 5.00%, 2/15/47 300,000 293,169 5.25%, 3/1/20 200,000 213,160 Long Island Power Auth. Nassau County Interim Electric System Rev., Series Finance Auth. Rev., 2003 B, 5.25%, 6/1/13 145,000 161,775 Series 2005 D, (Sales Tax Long Island Power Auth. Secured Bond), 5.00%, Electric System Rev., 11/15/12 (NATL) 100,000 110,758 Series 2006 F, 5.00%, Nassau County Interim 5/1/11 (NATL) 125,000 130,022 Finance Auth. Rev., Long Island Power Auth. Series 2005 D, (Sales Electric System Rev., Tax Secured Bond), Series 2006 F, 5.00%, 4.00%, 11/15/16 (NATL) 110,000 120,705 5/1/17 (NATL) 100,000 111,982 Nassau County Tobacco Long Island Power Auth. Settlement Corp. Rev., Electric System Rev., Series Series 2006 A3, 2008 A, 6.00%, 5/1/33 385,000 438,892 5.125%, 6/1/46 100,000 81,428 Metropolitan Transportation New York City Industrial Auth. Dedicated Tax Fund Development Agency Rev., Rev., Series 2009 B, (Queens Baseball Stadium), 5.00%, 11/15/34 200,000 211,106 5.00%, 1/1/12 (Ambac) 115,000 119,493 11 New York Tax-Free Principal Principal Amount Value Amount Value New York City Industrial New York City Trust for Development Agency Rev., Cultural Resources Rev., (Queens Baseball Stadium), Series 2008 A1, (Lincoln 5.00%, 1/1/20 (Ambac) $185,000 $ 186,854 Center), VRDN, 0.25%, New York City Municipal 6/1/10 (LOC: Bank of Water Finance Auth. Water America N.A.) $1,000,000 $1,000,000 & Sewer Rev., Series New York City Trust for 2007 A, 5.00%, 6/15/38 100,000 104,338 Cultural Resources Rev., New York City Municipal Series 2009 A, (American Water Finance Auth. Museum of Natural History), Water & Sewer Rev., 5.00%, 4/1/20 150,000 174,978 Series 2008 DD, (Second New York City Trust for General Resolution), Cultural Resources Rev., 6.00%, 6/15/40 225,000 260,219 Series 2009 A, (Carnegie New York City Municipal Hall), 5.00%, 12/1/29 100,000 105,736 Water Finance Auth. Water New York GO, Series 1994 & Sewer Rev., Series H3, VRDN, 0.26%, 6/1/10 2009 BB, 5.00%, 6/15/27 400,000 440,636 (AGM) (SBBPA: State Street New York City Municipal Bank & Trust Co.) 700,000 700,000 Water Finance Auth. Water New York GO, Series 2004 G, & Sewer Rev., Series 5.00%, 8/1/14 150,000 170,436 2009 EE, 5.00%, 6/15/16 115,000 133,272 New York GO, Series 2005 New York City Municipal M, 5.00%, 4/1/15 (AGM) 325,000 371,709 Water Finance Auth. Water New York GO, Series & Sewer Rev., Series 2006 I8, VRDN, 0.30%, 2009 GG2, (Second 6/1/10 (LOC: Bank of General Resolution), America N.A.) 950,000 950,000 5.00%, 6/15/35 400,000 424,800 New York GO, Series 2008 A, New York City Municipal 4.00%, 3/1/13 125,000 135,450 Water Finance Auth. Water & Sewer Rev., Series 2008 New York B1, 5.25%, GO, Series 9/1/22 100,000 112,246 2010 FF, (Second General Resolution), New York GO, Series 2008 C, 5.00%, 6/15/25 315,000 355,014 5.25%, 8/1/17 295,000 342,047 New York City Transitional New York GO, Series 2009 E, Finance Auth. Building Aid 5.00%, 8/1/20 100,000 113,715 Rev., Series 2009 S5, New York GO, Series 5.25%, 1/15/39 100,000 106,710 2009 I1, 5.00%, 4/1/24 200,000 218,972 New York City Transitional New York GO, Series Finance Auth. Rev., Series 2009 I1, 5.30%, 4/1/27 100,000 110,254 2009 A, (Future Tax Secured New York GO, Series Bonds), 5.00%, 5/1/38 200,000 211,800 2009 I1, 5.375%, 4/1/36 200,000 219,052 New York City Transitional New York GO, Series Finance Auth. Rev., Series 2009 J1, 5.00%, 5/15/31 200,000 213,232 2009 B, (Future Tax Secured Bonds), 5.00%, 11/1/23 200,000 224,980 New York GO, Series 2009 J1, 5.00%, 5/15/36 105,000 110,657 New York City Transitional Finance Auth. Rev., Series New York Liberty 2010 I2, (Future Tax Secured Development Corp. Bonds), 5.00%, 11/1/27 300,000 329,526 Rev., (Goldman Sachs Headquarters), New York City Trust for 5.25%, 10/1/35 200,000 202,174 Cultural Resources Rev., Series 2008 1A, New York State Dormitory (Museum of Modern Auth. Personal Income Tax Art), 5.00%, 4/1/25 100,000 110,842 Rev., Series 2009 B, 5.00%, 2/15/18 200,000 232,224 12 New York Tax-Free Principal Principal Amount Value Amount Value New York State Dormitory New York State Dormitory Auth. Personal Income Tax Auth. Rev., Series 2009 A, Rev., Series 2009 D, (North Shore Long Island 5.00%, 6/15/20 $ 180,000 $208,058 Jewish Health System), New York State Dormitory 5.50%, 5/1/30 $100,000 $104,145 Auth. Rev., (Brooklyn Law New York State Dormitory School), 5.75%, 7/1/33 200,000 217,388 Auth. Rev., Series 2009 A, New York State Dormitory (North Shore Long Island Auth. Rev., (Interfaith Jewish Health System), Medical Center), 5.50%, 5/1/37 400,000 412,788 5.00%, 2/15/14 250,000 276,558 New York State Dormitory New York State Dormitory Auth. Rev., Series 2009 A, Auth. Rev., (Manhattan (University of Rochester), Marymount), 5.00%, 7/1/14 200,000 216,460 5.00%, 7/1/21 100,000 111,591 New York State Dormitory New York State Dormitory Auth. Rev., (Memorial Sloan- Auth. Rev., Series 2010 A, Kettering Cancer Center), (Cornell University), 5.25%, 7/1/13 (NATL) 100,000 112,222 5.00%, 7/1/40 350,000 372,383 New York State Dormitory New York State Dormitory Auth. Rev., (Mount Sinai Auth. Rev., Series 2010 A, School of Medicine), (Mount Sinai Hospital), 5.25%, 7/1/24 200,000 208,354 5.00%, 7/1/21 250,000 265,040 New York State Dormitory New York State Dormitory Auth. Rev., (Municipal Auth. Rev., Series 2010 A, Health Facilities (Mount Sinai Hospital), Improvement Program 5.00%, 7/1/22 250,000 262,945 Lease Revenue Bonds), New York State 5.00%, 1/15/20 100,000 108,556 Environmental Facilities New York State Dormitory Corp. Clean Water & Auth. Rev., (Yeshiva Drinking Rev., Series University), 5.00%, 9/1/38 200,000 208,106 2006 C, (Revolving Fund-Pooled Financing), New York State Dormitory 5.00%, 10/15/22 170,000 190,664 Auth. Rev., Series 2005 A, (State University New York State Educational Facilities), Environmental Facilities 5.50%, 5/15/17 Corp. Clean Water & (NATL/FGIC) 100,000 115,659 Drinking Rev., Series 2009 A, 5.00%, 6/15/29 130,000 141,120 New York State Dormitory Auth. Rev., Series 2005 B, New York State Local (Court Facilities Lease), Government Assistance VRDN, 0.34%, 6/2/10 Corp. Rev., Series (LOC: Bayerische 2008 A, (Senior Lien), Landesbank) 525,000 525,000 5.00%, 4/1/20 200,000 229,262 New York State Dormitory New York State Power Auth. Auth. Rev., Series 2008 A2, Rev., Series 2007 C, 5.00%, (Memorial Sloan-Kettering 11/15/14 (NATL) 130,000 149,713 Cancer Center), 5.00%, New York State Thruway 7/1/26 300,000 322,701 Auth. Highway & Bridge New York State Dormitory Trust Fund Rev., Series Auth. Rev., Series 2002 A, 5.25%, 4/1/12, 2008 B, (New York Prerefunded at 100% University), 5.00%, 7/1/22 100,000 110,711 of Par (AGM) 100,000 108,532 New York State Dormitory Auth. Rev., Series 2009 A, (New York University), 5.00%, 7/1/23 100,000 111,757 13 New York Tax-Free Principal Principal Amount Value Amount Value New York State Thruway Sales Tax Asset Receivable Auth. Highway & Bridge Corp. Rev., Series 2004 A, Trust Fund Rev., Series 5.00%, 10/15/32 (Ambac) $ 300,000 $ 314,859 2005 B, 5.00%, 4/1/13 Saratoga County Water (NATL/FGIC) $ 170,000 $ 188,901 Auth. Rev., (Water System), New York State Thruway 5.00%, 9/1/33 200,000 210,912 Auth. Rev., Series 2007 H, South Colonie Central School 5.00%, 1/1/14 (NATL) 100,000 111,783 District GO, 5.00%, 6/15/17 100,000 111,562 New York State Thruway Tobacco Settlement Auth. Second General Financing Corp. Rev., Series Highway & Bridge Trust 2003 B1C, 5.50%, 6/1/21 400,000 432,984 Fund Rev., Series 2008 B, 5.00%, 4/1/21 200,000 224,220 Town of Hempstead Local Development Corp. Rev., New York State Thruway Series 2009 B, (Adelphi Auth. Second General University), 5.25%, 2/1/39 200,000 208,764 Highway & Bridge Trust Fund Rev., Series 2010 A, Triborough Bridge & 5.00%, 4/1/26 200,000 220,234 Tunnel Auth. Rev., 5.00%, 11/15/20 200,000 226,858 New York State Urban Development Corp. Triborough Bridge & Rev., Series 2008 D, Tunnel Auth. Rev., 5.00%, 11/15/33 250,000 263,763 5.25%, 1/1/21 100,000 112,412 New York State Urban Triborough Bridge & Tunnel Development Corp. Rev., Auth. Rev., Series 2009 A2, 4.00%, 11/15/15 100,000 110,959 Series 2009 A1, (State Personal Income Tax), Triborough Bridge & Tunnel 5.00%, 12/15/28 275,000 299,305 Auth. Rev., Series 2010 A1, VRDN, 4.00%, 11/15/12 250,000 267,688 Niagara Falls Bridge Commission Toll Rev., Series Troy Capital Resource 1993 A, (Bridge System), Corp. Rev., Series 2010 A, 4.00%, 10/1/19 (AGC) 200,000 212,742 (Rensselaer Polytechnic Institute), 5.125%, 9/1/40 300,000 306,828 Onondaga County Trust for Cultural Resources United Nations Development Rev., Series 2010 B, Corp. Rev., Series 2009 A, (Syracuse University), 5.00%, 7/1/25 100,000 107,319 5.00%, 12/1/15 170,000 195,899 23,787,584 Plainview Old Bethpage PUERTO RICO  3.0% Central School District GO, Puerto Rico Electric Power 4.75%, 12/15/15 200,000 232,160 Auth. Rev., Series 2003 NN, Port Auth. of New York 5.25%, 7/1/23 (NATL) 250,000 270,577 & New Jersey Rev., Puerto Rico Public Buildings (Consolidated Bonds-One Auth. Rev., Series 2009 Q, Hundred Fifty-Third Series), 5.625%, 7/1/39 200,000 207,996 5.00%, 7/15/35 200,000 212,330 Puerto Rico Sales Tax Port Auth. of New York Financing Corp. Rev., Series & New Jersey Rev., 2009 A, 5.75%, 8/1/37 200,000 213,340 (Consolidated Bonds-One Hundred Fifty-Third Series), 691,913 5.00%, 7/15/38 235,000 248,654 TOTAL INVESTMENT Rome City School District SECURITIES  105.9% GO, 5.00%, 6/15/13 (Cost $23,840,109) (NATL/FGIC) 100,000 110,415 OTHER ASSETS Sales Tax Asset Receivable AND LIABILITIES  (5.9)% Corp. Rev., Series 2004 A, TOTAL NET ASSETS  100.0% $ 23,159,749 5.00%, 10/15/29 (Ambac) 100,000 107,621 14 New York Tax-Free Futures Contracts Contracts Sold Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) 12 U.S. Treasury 2-Year Notes September 2010 $2,617,688 $(3,214) Notes to Schedule of Investments AGC Assured Guaranty Corporation AGM Assured Guaranty Municipal Corporation Ambac Ambac Assurance Corporation FGIC Financial Guaranty Insurance Company GO General Obligation LOC Letter of Credit NATL National Public Finance Guarantee Corporation SBBPA Standby Bond Purchase Agreement VRDN Variable Rate Demand Note. Interest reset date is indicated. Rate shown is effective at the period end. (1) Security, or a portion thereof, has been segregated for when-issued securities and/or futures contracts. At the period end, the aggregate value of securities pledged was $4,197,000. (2) When-issued security. (3) Escrowed to maturity in U.S. government securities or state and local government securities. Geographic classifications are unaudited. See Notes to Financial Statements. 15 Statement of Assets and Liabilities MAY 31, 2010 Assets Investment securities, at value (cost of $23,840,109) $24,533,242 Cash 19,643 Receivable for capital shares sold 15,361 Interest receivable 247,746 24,815,992 Liabilities Payable for investments purchased 1,635,396 Payable for capital shares redeemed 5,163 Payable for variation margin on futures contracts 5,062 Service fees (and distribution fees  A Class) payable 2,288 Distribution fees payable 1,799 Dividends payable 6,535 1,656,243 Net Assets $23,159,749 Net Assets Consist of: Capital paid in $22,449,564 Undistributed net investment income 6,598 Undistributed net realized gain on investment transactions 13,668 Net unrealized appreciation on investments 689,919 $23,159,749 Net assets Shares outstanding Net asset value per share Investor Class $12,136,052 1,136,863 $10.68 Institutional Class $25,522 2,391 $10.67 A Class $8,115,980 760,001 $10.68* C Class $2,882,195 269,949 $10.68 *Maximum offering price $11.18 (net asset value divided by 0.955) See Notes to Financial Statements. 16 Statement of Operations FOR THE PERIOD ENDED MAY 31, 2010 Investment Income (Loss) Income: Interest $440,104 Expenses: Management fees 77,707 Distribution fees  C Class 16,301 Service fees  C Class 5,433 Distribution and service fees  A Class 12,045 Trustees fees and expenses 439 Other expenses 239 112,164 Fees waived (77,707) 34,457 Net investment income (loss) 405,647 Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions 26,112 Futures contract transactions 2,531 28,643 Change in net unrealized appreciation (depreciation) on: Investments 693,133 Futures contracts (3,214) 689,919 Net realized and unrealized gain (loss) 718,562 Net Increase (Decrease) in Net Assets Resulting from Operations $1,124,209 (1) June 30, 2009 (fund inception) through May 31, 2010. See Notes to Financial Statements. 17 Statement of Changes in Net Assets PERIOD ENDED MAY 31, 2010 Increase (Decrease) in Net Assets Operations Net investment income (loss) $405,647 Net realized gain (loss) 28,643 Change in net unrealized appreciation (depreciation) 689,919 Net increase (decrease) in net assets resulting from operations 1,124,209 Distributions to Shareholders From net investment income: Investor Class (187,737) Institutional Class (226) A Class (162,041) C Class (55,643) From net realized gains: Investor Class (6,324) A Class (5,992) C Class (2,659) Decrease in net assets from distributions (420,622) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions 22,456,162 Net increase (decrease) in net assets 23,159,749 Net Assets End of period $23,159,749 Undistributed net investment income $6,598 (1) June 30, 2009 (fund inception) through May 31, 2010. See Notes to Financial Statements. 18 Notes to Financial Statements MAY 31, 2010 1. Organization and Summary of Significant Accounting Policies Organization  American Century Municipal Trust (the trust) is registered under the Investment Company Act of 1940 (the 1940 Act) as an open-end management investment company. New York Tax-Free Fund (the fund) is one fund in a series issued by the trust. The fund is nondiversified under the 1940 Act. Prior to November 12, 2009, the fund was diversified under the 1940 Act. The funds investment objective is to seek to maximize total return through high current income that is exempt from federal and New York state and local income taxes. The fund invests primarily in investment-grade municipal obligations. The following is a summary of the funds significant accounting policies. Multiple Class  The fund is authorized to issue the Investor Class, the Institutional Class, the A Class and the C Class. The A Class may incur an initial sales charge. The A Class and C Class may be subject to a contingent deferred sales charge. The share classes differ principally in their respective sales charges and distribution and shareholder servicing expenses and arrangements. All shares of the fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the fund are allocated to each class of shares based on their relative net assets. The Investor Class, A Class and C Class commenced sale on June 30, 2009, the funds inception date. Sale of the Institutional Class commenced on March 1, 2010. Security Valuations  Debt securities maturing in greater than 60 days at the time of purchase are valued at current market value as provided by a commercial pricing service or at the mean of the most recent bid and asked prices. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium. Investments in open-end management investment companies are valued at the reported net asset value. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Trustees. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the securitys fair value, such security is valued as determined by the Board of Trustees or its designee, in accordance with procedures adopted by the Board of Trustees, if such determination would materially impact a funds net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. Security Transactions  For financial reporting purposes, security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income  Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. When-Issued  The fund may engage in securities transactions on a when-issued basis. Under these arrangements, the securities prices and yields are fixed on the date of the commitment, but payment and delivery are scheduled for a future date. During this period, securities are subject to market fluctuations. The fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet the purchase price. Income Tax Status  It is the funds policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. All tax years for the fund remain subject to examination by tax authorities. At this time, management 19 believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Distributions to Shareholders  Distributions from net investment income are declared daily and paid monthly. Distributions from net realized gains, if any, are generally declared and paid annually. Indemnifications  Under the trusts organizational documents, its officers and trustees are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. Use of Estimates  The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Subsequent Events  In preparing the financial statements, management evaluated the impact of events or transactions occurring through the date the financial statements were issued that would merit recognition or disclosure. 2. Fees and Transactions with Related Parties Management Fees  The trust has entered into a Management Agreement with American Century Investment Management, Inc. (ACIM) (the investment advisor), under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The Agreement provides that all expenses of managing and operating the fund, except brokerage expenses, taxes, interest, fees and expenses of the independent trustees (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on the daily net assets of the specific class of shares of the fund and paid monthly in arrears. The fee consists of (1) an Investment Category Fee based on the daily net assets of the fund and certain other accounts managed by the investment advisor that are in the same broad investment category as the fund and (2) a Complex Fee based on the assets of all the funds in the American Century Investments family of funds. The rates for the Investment Category Fee range from 0.3225% to 0.4400%. The rates for the Complex Fee range from 0.2500% to 0.3100% for the Investor Class, A Class and C Class. The Institutional Class is 0.2000% less at each point within the Complex Fee range. Effective June 30, 2009, the investment advisor voluntarily agreed to waive 0.07% of its management fee. The investment advisor expects this waiver to continue until July 31, 2011 and cannot terminate it without consulting the Board of Trustees. In addition, the investment advisor voluntarily waived the remainder of the funds management fee from June 30, 2009 through May 31, 2010. This 0.57% fee waiver for the Investor Class, A Class and C Class and 0.37% fee waiver for the Institutional Class was terminated by the investment advisor on June 30, 2010. The total amount of the waiver for each class of the fund for the period June 30, 2009 (fund inception) through May 31, 2010, was $33,151, $27, $30,679 and $13,850 for the Investor Class, Institutional Class, A Class and C Class, respectively. The effective annual management fee before waiver for each class for the period June 30, 2009 (fund inception) through May 31, 2010, was 0.64% for the Investor Class, A Class and C Class and 0.44% for the Institutional Class. The effective annual management fee after waiver for all classes for the period June 30, 2009 (fund inception) through May 31, 2010, was 0.00%. 20 Distribution and Service Fees  The Board of Trustees has adopted a separate Master Distribution and Individual Shareholder Services Plan for each of the A Class and C Class (collectively the plans), pursuant to Rule 12b-1 of the 1940 Act. The plans provide that the A Class will pay American Century Investment Services, Inc. (ACIS) an annual distribution and service fee of 0.25%. The plans provide that the C Class will pay ACIS an annual distribution fee of 0.75% and service fee of 0.25%. The fees are computed and accrued daily based on each classs daily net assets and paid monthly in arrears. The fees are used to pay financial intermediaries for distribution and individual shareholder services. Fees incurred under the plans during the period June 30, 2009 (fund inception) through May 31, 2010, are detailed in the Statement of Operations. Related Parties  Certain officers and trustees of the trust are also officers and/or directors of American Century Companies, Inc. (ACC), the parent of the trusts investment advisor, ACIM, the distributor of the trust, ACIS, and the trusts transfer agent, American Century Services, LLC. ACIM owns 41% of the outstanding shares of the fund. The fund has a Mutual Funds Services Agreement with J.P. Morgan Investor Services Co. (JPMIS). JPMorgan Chase Bank (JPMCB) is a custodian of the fund. JPMIS and JPMCB are wholly owned subsidiaries of JPMorgan Chase & Co. (JPM). JPM is an equity investor in ACC. 3. Investment Transactions Purchases and sales of investment securities, excluding short-term investments, for the period June 30, 2009 (fund inception) through May 31, 2010, were $21,829,673 and $1,878,967, respectively. 4. Capital Share Transactions Transactions in shares of the fund were as follows (unlimited number of shares authorized): Period ended May 31, 2010 Shares Amount Investor Class Sold 1,205,903 $12,579,195 Issued in reinvestment of distributions 17,908 188,076 Redeemed (86,948) (914,387) 1,136,863 11,852,884 Institutional Class Sold 2,369 25,000 Issued in reinvestment of distributions 22 226 2,391 25,226 A Class Sold 765,768 7,900,007 Issued in reinvestment of distributions 11,950 125,542 Redeemed (17,717) (185,690) 760,001 7,839,859 C Class Sold 268,734 2,725,665 Issued in reinvestment of distributions 4,537 47,567 Redeemed (3,322) (35,039) 269,949 2,738,193 Net increase (decrease) 2,169,204 $22,456,162 (1) June 30, 2009 (fund inception) through May 31, 2010. (2) March 1, 2010 (commencement of sale) through May 31, 2010 for the Institutional Class. 21 5. Fair Value Measurements The funds securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows:  Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities;  Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or  Level 3 valuation inputs consist of significant unobservable inputs (including a funds own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. As of May 31, 2010, the valuation inputs used to determine the fair value of the funds investment securities and unrealized gain (loss) on futures contracts were classified as Level 2 and Level 1, respectively. The Schedule of Investments provides additional details on the funds portfolio holdings. 6. Derivative Instruments Interest Rate Risk  The fund is subject to interest rate risk in the normal course of pursuing its investment objectives. The value of bonds generally declines as interest rates rise. A fund may enter into futures contracts based on a bond index or a specific underlying security. A fund may purchase futures contracts to gain exposure to increases in market value or sell futures contracts to protect against a decline in market value. Upon entering into a futures contract, a fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet requirements. Subsequent payments (variation margin) are made or received daily, in cash, by a fund. The variation margin is equal to the daily change in the contract value and is recorded as unrealized gains and losses. A fund recognizes a realized gain or loss when the futures contract is closed or expires. Net realized and unrealized gains or losses occurring during the holding period of futures contracts are a component of net realized gain (loss) on futures contract transactions and change in net unrealized appreciation (depreciation) on futures contracts, respectively. One of the risks of entering into futures contracts is the possibility that the change in value of the contract may not correlate with the changes in value of the underlying securities. The interest rate risk derivative instruments held at period end as disclosed on the Schedule of Investments are indicative of the funds typical volume during the period. The value of interest rate risk derivative instruments as of May 31, 2010, is disclosed on the Statement of Assets and Liabilities as a liability of $5,062 in payable for variation margin on futures contracts. For the period June 30, 2009 (fund inception) through May 31, 2010, the effect of interest rate risk derivative instruments on the Statement of Operations was $2,531 in net realized gain (loss) on futures contract transactions and $(3,214) in change in net unrealized appreciation (depreciation) on futures contracts. 22 7. Interfund Lending The fund, along with certain other funds in the American Century Investments family of funds, may participate in an interfund lending program, pursuant to an Exemptive Order issued by the Securities and Exchange Commission (SEC). This program provides an alternative credit facility allowing the fund to borrow from or lend to other funds in the American Century Investments family of funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. The interfund loan rate earned/paid on interfund lending transactions is determined daily based on the average of certain current market rates. Interfund lending transactions normally extend only overnight, but can have a maximum duration of seven days. The program is subject to annual approval by the Board of Trustees. During the period June 30, 2009 (fund inception) through May 31, 2010, the fund did not utilize the program. 8. Risk Factors The fund concentrates its investments in a single state and therefore may have more exposure to credit risk related to the state of New York than a fund with a broader geographical diversification. 9. Federal Tax Information The tax character of distributions paid during the period June 30, 2009 (fund inception) through May 31, 2010, was as follows: Distributions Paid From Exempt income $405,647 Taxable ordinary income $9,917 Long-term capital gains $5,058 The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of May 31, 2010, the federal tax cost of investments and the components of distributable earnings on a tax-basis were as follows: Federal tax cost of investments $23,840,109 Gross tax appreciation of investments $693,133 Gross tax depreciation of investments  Net tax appreciation (depreciation) of investments $693,133 Other book-to-tax adjustments $(7,318) Net tax appreciation (depreciation) $685,815 Undistributed exempt income $6,598 Undistributed taxable income $18,848 Capital loss deferral $(1,076) 23 The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the realization for tax purposes of unrealized gain (loss) on certain futures contracts. Other book-to-tax adjustments are attributable primarily to the tax deferral of losses on straddle positions. The capital loss deferral listed on the previous page represents net capital losses incurred in the seven-month period ended May 31, 2010. The fund has elected to treat such losses as having been incurred in the following fiscal year for federal income tax purposes. 10. Corporate Event As part of a long-standing estate and business succession plan established by ACC Co-Chairman James E. Stowers, Jr., the founder of American Century Investments, ACC Co-Chairman Richard W. Brown succeeded Mr. Stowers as trustee of a trust that holds a greater-than-25% voting interest in ACC, the parent corporation of each funds advisor. Under the 1940 Act, this is presumed to represent control of ACC even though it is less than a majority interest. The change of trustee may technically be considered a change of control of ACC and therefore also a change of control of each funds advisor even though there has been no change to their management and none is anticipated. The change of control resulted in the assignment of each funds investment advisory agreement. Under the 1940 Act, an assignment automatically terminated such agreement, making the approval of a new agreement necessary. On February 18, 2010, the Board of Trustees approved interim investment advisory agreements under which each fund will be managed until new agreements are approved by fund shareholders. On April 1, 2010, the Board of Trustees approved new investment advisory agreements. The interim agreements and the new agreements are substantially identical to the terminated agreements (with the exception of different effective and termination dates) and will not result in changes in the management of American Century Investments, the funds, their investment objectives, fees or services provided. The new agreement for the fund was approved by shareholders at a Special Meeting of Shareholders on June 16, 2010. The new agreement went into effect on July 16, 2010. Management agreements for new share classes of the funds that were launched after February 16, 2010 did not terminate, have not been replaced by interim agreements, and do not require approval of new agreements. 11. Other Tax Information (Unaudited) The following information is provided pursuant to provisions of the Internal Revenue Code. The fund designates $399,112 as exempt interest dividends for the fiscal year ended May 31, 2010. The fund hereby designates $5,058, or up to the maximum amount allowable, as long-term capital gain distributions for the fiscal year ended May 31, 2010. The fund hereby designates $9,917 as qualified short-term capital gains for purposes of Internal Revenue Code Section 871. 24 Financial Highlights New York Tax-Free Investor Class For a Share Outstanding Throughout the Period Indicated Per-Share Data Net Asset Value, Beginning of Period $10.00 Income From Investment Operations Net Investment Income (Loss) 0.35 Net Realized and Unrealized Gain (Loss) 0.68 Total From Investment Operations 1.03 Distributions From Net Investment Income (0.34) From Net Realized Gains (0.01) Total Distributions (0.35) Net Asset Value, End of Period $10.68 Total Return 10.39% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 0.00% Ratio of Operating Expenses to Average Net Assets (Before Expense Waiver) 0.64% Ratio of Net Investment Income (Loss) to Average Net Assets 3.60% Ratio of Net Investment Income (Loss) to Average Net Assets (Before Expense Waiver) 2.96% Portfolio Turnover Rate 16% Net Assets, End of Period (in thousands) $12,136 (1) June 30, 2009 (fund inception) through May 31, 2010. (2) Computed using average shares outstanding throughout the period. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (4) Effective June 30, 2009, the investment advisor voluntarily agreed to waive its management fee. (5) Annualized. (6) Ratio is less than 0.005%. See Notes to Financial Statements. 25 New York Tax-Free Institutional Class For a Share Outstanding Throughout the Period Indicated Per-Share Data Net Asset Value, Beginning of Period $10.55 Income From Investment Operations Net Investment Income (Loss) 0.10 Net Realized and Unrealized Gain (Loss) 0.12 Total From Investment Operations 0.22 Distributions From Net Investment Income (0.10) Net Asset Value, End of Period $10.67 Total Return 2.05% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 0.00% Ratio of Operating Expenses to Average Net Assets (Before Expense Waiver) 0.44% Ratio of Net Investment Income (Loss) to Average Net Assets 3.61% Ratio of Net Investment Income (Loss) to Average Net Assets (Before Expense Waiver) 3.17% Portfolio Turnover Rate 16% Net Assets, End of Period (in thousands) $26 (1) March 1, 2010 (commencement of sale) through May 31, 2010. (2) Computed using average shares outstanding throughout the period. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (4) Effective March 1, 2010, the investment advisor voluntarily agreed to waive its management fee. (5) Annualized. (6) Ratio is less than 0.005%. (7) Portfolio turnover is calculated at the fund level. Percentage indicated was calculated for the period June 30, 2009 (fund inception) through May 31, 2010. See Notes to Financial Statements. 26 New York Tax-Free A Class For a Share Outstanding Throughout the Period Indicated Per-Share Data Net Asset Value, Beginning of Period $10.00 Income From Investment Operations Net Investment Income (Loss) 0.32 Net Realized and Unrealized Gain (Loss) 0.68 Total From Investment Operations 1.00 Distributions From Net Investment Income (0.31) From Net Realized Gains (0.01) Total Distributions (0.32) Net Asset Value, End of Period $10.68 Total Return 10.16% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 0.25% Ratio of Operating Expenses to Average Net Assets (Before Expense Waiver) 0.89% Ratio of Net Investment Income (Loss) to Average Net Assets 3.35% Ratio of Net Investment Income (Loss) to Average Net Assets (Before Expense Waiver) 2.71% Portfolio Turnover Rate 16% Net Assets, End of Period (in thousands) $8,116 (1) June 30, 2009 (fund inception) through May 31, 2010. (2) Computed using average shares outstanding throughout the period. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any, and does not reflect applicable sales charges Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (4) Effective June 30, 2009, the investment advisor voluntarily agreed to waive its management fee. (5) Annualized. See Notes to Financial Statements. 27 New York Tax-Free C Class For a Share Outstanding Throughout the Period Indicated Per-Share Data Net Asset Value, Beginning of Period $10.00 Income From Investment Operations Net Investment Income (Loss) 0.25 Net Realized and Unrealized Gain (Loss) 0.68 Total From Investment Operations 0.93 Distributions From Net Investment Income (0.24) From Net Realized Gains (0.01) Total Distributions (0.25) Net Asset Value, End of Period $10.68 Total Return 9.41% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.00% Ratio of Operating Expenses to Average Net Assets (Before Expense Waiver) 1.64% Ratio of Net Investment Income (Loss) to Average Net Assets 2.60% Ratio of Net Investment Income (Loss) to Average Net Assets (Before Expense Waiver) 1.96% Portfolio Turnover Rate 16% Net Assets, End of Period (in thousands) $2,882 (1) June 30, 2009 (fund inception) through May 31, 2010. (2) Computed using average shares outstanding throughout the period. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any, and does not reflect applicable sales charges. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (4) Effective June 30, 2009, the investment advisor voluntarily agreed to waive its management fee. (5) Annualized. See Notes to Financial Statements. 28 Report of Independent Registered Public Accounting Firm To the Trustees of the American Century Municipal Trust and Shareholders of the New York Tax-Free Fund: In our opinion, the accompanying statement of assets and liabilities, including the schedule of investments, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of the New York Tax-Free Fund (one of the five funds comprising the American Century Municipal Trust, hereafter referred to as the Fund) at May 31, 2010, and the results of its operations, the changes in its net assets and the financial highlights for the period June 30, 2009 (commencement of operations) through May 31, 2010, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as financial statements) are the responsibility of the Funds management; our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audit, which included confirmation of securities at May 31, 2010 by correspondence with the custodian and brokers, provides a reasonable basis for our opinion. PricewaterhouseCoopers LLP Kansas City, Missouri July 22, 2010 29 Proxy Voting Results A special meeting of shareholders was held on November 12, 2009, to vote on the following proposal. The proposal received the required number of votes of the fund, and was adopted. A summary of voting results is listed below. Proposal: To change the funds diversification status from diversified to nondiversified. For: 7,271,606 Withhold: 396,984 Abstain: 75,531 30 Management The Board of Trustees The individuals listed below serve as trustees of the fund. Each trustee will continue to serve in this capacity until death, retirement, resignation or removal from office. The mandatory retirement age for trustees who are not interested persons, as that term is defined in the Investment Company Act (independent trustees), is 73. However, the mandatory retirement age may be extended for a period not to exceed two years with the approval of the remaining independent trustees. Mr. Thomas is the only trustee who is an interested person because he currently serves as President and Chief Executive Officer of American Century Companies, Inc. (ACC), the parent company of American Century Investment Management, Inc. (ACIM or the advisor). The other trustees (more than three-fourths of the total number) are independent; that is, they have never been employees, directors or officers of, and have no financial interest in, ACC or any of its wholly owned, direct or indirect, subsidiaries, including ACIM, American Century Investment Services, Inc. (ACIS) and American Century Services, LLC (ACS). The trustees serve in this capacity for eight (in the case of Mr. Thomas, 15) registered investment companies in the American Century Investments family of funds. The following presents additional information about the trustees. The mailing address for each trustee other than Mr. Thomas is 1665 Charleston Road, Mountain View, California 94043. The mailing address for Mr. Thomas is 4500 Main Street, Kansas City, Missouri 64111. Independent Trustees John Freidenrich Year of Birth: Position(s) with the Fund: Trustee Length of Time Served: Since 2005 Principal Occupation(s) During the Past Five Years: Founder, Member and Manager, Regis Management Company, LLC (investment management firm) (April 2004 to present) Number of Funds in Fund Complex Overseen by Trustee: 41 Other Directorships Held by Trustee: None Education/Other Professional Experience: AB in Economics, Stanford University; LLB, Stanford Law School; formerly, partner and founder, Ware and Freidenrich Law Firm and Bay Partners; formerly, President, Board of Trustees, Stanford University 31 Ronald J. Gilson Year of Birth: Position(s) with the Fund: Trustee and Chairman of the Board Length of Time Served: Since 1995 Principal Occupation(s) During the Past Five Years: Charles J. Meyers Professor of Law and Business, Stanford Law School (1979 to present); Marc and Eva Stern Professor of Law and Business, Columbia University School of Law (1992 to present) Number of Funds in Fund Complex Overseen by Trustee: 41 Other Directorships Held by Trustee: None Education/Other Professional Experience: BA, Washington University; JD, Yale Law School; formerly, attorney, Steinhart, Goldberg, Feigenbaum & Ladar Frederick L. A. Grauer Year of Birth: Position(s) with the Fund: Trustee Length of Time Served: Since 2008 Principal Occupation(s) During the Past Five Years: Senior Advisor, BlackRock, Inc. (investment management firm) (2010 to present); Senior Advisor, Barclays Global Investors (investment management firm) (2003 to 2009) Number of Funds in Fund Complex Overseen by Trustee: 41 Other Directorships Held by Trustee: None Education/Other Professional Experience: BA in Economics, University of British Columbia; MA in Economics, University of Chicago; PhD in Business, Stanford University; formerly, Executive Chairman, Barclays Global Investors; Chairman and Chief Executive Officer, Wells Fargo Nikko Investment Advisors; and Vice President, Merrill Lynch Capital Markets Group; formerly, Director, New York Stock Exchange, Chicago Mercantile Exchange and Columbia University; formerly, faculty member, Graduate School of Business, Columbia University and Alfred P. Sloan School of Management, Massachusetts Institute of Technology Peter F. Pervere Year of Birth: Position(s) with the Fund: Trustee Length of Time Served: Since 2007 Principal Occupation(s) During the Past Five Years: Retired Number of Funds in Fund Complex Overseen by Trustee: 41 Other Directorships Held by Trustee: Intraware, Inc. (2003 to 2009); Digital Impact, Inc. (2003 to 2005) Education/Other Professional Experience: BA in History, Stanford University; CPA; formerly, Vice President and Chief Financial Officer, Commerce One, Inc. (software and services provider); formerly, Vice President and Corporate Controller, Sybase, Inc.; formerly with accounting firm of Arthur Young & Co. 32 Myron S. Scholes Year of Birth: Position(s) with the Fund: Trustee Length of Time Served: Since 1980 Principal Occupation(s) During the Past Five Years: Chairman, Platinum Grove Asset Management, L.P. (asset manager) (1999 to 2009); Frank E. Buck Professor of Finance-Emeritus, Stanford Graduate School of Business (1996 to present) Number of Funds in Fund Complex Overseen by Trustee: 41 Other Directorships Held by Trustee: Dimensional Fund Advisors (investment advisor); CME Group, Inc. (futures and options exchange) Education/Other Professional Experience: BA in Economics, McMaster University (Ontario); MBA and PhD, University of Chicago; formerly, Senior Research Fellow at the Hoover Institute; formerly, Edward Eagle Brown Professor of Finance, University of Chicago; recipient of the Alfred Nobel Memorial Prize in Economic Sciences John B. Shoven Year of Birth: Position(s) with the Fund: Trustee Length of Time Served: Since 2002 Principal Occupation(s) During the Past Five Years: Professor of Economics, Stanford University (1973 to present) Number of Funds in Fund Complex Overseen by Trustee: 41 Other Directorships Held by Trustee: Cadence Design Systems; Exponent; Financial Engines; PalmSource, Inc. (2002 to 2005); Watson Wyatt Worldwide (2002 to 2006) Education/Other Professional Experience: BA in Physics, University of California; PhD in Economics, Yale University; Director of the Stanford Institute for Economic Policy Research (1999 to present); formerly, Chair of Economics and Dean of Humanities and Sciences, Stanford University Interested Trustee Jonathan S. Thomas Year of Birth: Position(s) with the Fund: Trustee and President Length of Time Served: Since 2007 Principal Occupation(s) During the Past Five Years: President and Chief Executive Officer, ACC (March 2007 to present); Chief Administrative Officer, ACC (February 2006 to February 2007); Executive Vice President, ACC (November 2005 to February 2007). Also serves as: Chief Executive Officer and Manager, ACS; Executive Vice President, ACIM; Director, ACC, ACIM and other ACC subsidiaries. Global Chief Operating Officer and Managing Director, Morgan Stanley (investment management) (March 2000 to November 2005) Number of Funds in Fund Complex Overseen by Trustee: Other Directorships Held by Trustee: None Education/Other Professional Experience: BA in Economics, University of Massachusetts; MBA, Boston College; formerly held senior leadership roles with Fidelity Investments, Boston Financial Services and Bank of America; serves on the Board of Governors of the Investment Company Institute 33 Officers The following table presents certain information about the executive officers of the fund. Each officer serves as an officer for each of the 15 investment companies in the American Century family of funds, unless otherwise noted. No officer is compensated for his or her service as an officer of the fund. The listed officers are interested persons of the fund and are appointed or re-appointed on an annual basis. The mailing address for each of the officers listed below is 4500 Main Street, Kansas City, Missouri 64111. Name Offices with (Year of Birth) the Fund Principal Occupation(s) During the Past Five Years Jonathan S. Trustee and President and Chief Executive Officer, ACC (March 2007 to present); Chief Thomas President Administrative Officer, ACC (February 2006 to March 2007); Executive Vice (1963) since 2007 President, ACC (November 2005 to February 2007). Also serves as: Chief Executive Officer and Manager, ACS; Executive Vice President, ACIM; Director, ACC, ACIM and other ACC subsidiaries. Global Chief Operating Officer and Managing Director, Morgan Stanley (March 2000 to November 2005) Barry Fink Executive Chief Operating Officer and Executive Vice President, ACC (September 2007 (1955) Vice President to present); President, ACS (October 2007 to present); Managing Director, since 2007 Morgan Stanley (2000 to 2007); Global General Counsel, Morgan Stanley (2000 to 2006). Also serves as: Manager, ACS, and Director, ACC and certain ACC subsidiaries Maryanne L. Chief Compliance Chief Compliance Officer, American Century funds, ACIM and ACS (August Roepke Officer since 2006 2006 to present); Assistant Treasurer, ACC (January 1995 to August 2006); (1956) and Senior Vice and Treasurer and Chief Financial Officer, various American Century funds President since (July 2000 to August 2006). Also serves as: Senior Vice President, ACS 2000 Charles A. General Counsel Attorney, ACC (February 1994 to present); Vice President, ACC (November Etherington since 2007 and 2005 to present); General Counsel, ACC (March 2007 to present); Also (1957) Senior Vice serves as General Counsel, ACIM, ACS, ACIS and other ACC subsidiaries; President and Senior Vice President, ACIM and ACS since 2006 Robert J. Leach Vice President, Vice President, ACS (February 2000 to present); and Controller, various (1966) Treasurer and American Century funds (1997 to September 2006) Chief Financial Officer since 2006 David H. Reinmiller Vice President Attorney, ACC (January 1994 to present); Associate General Counsel, ACC (1963) since 2001 (January 2001 to present); Chief Compliance Officer, American Century funds and ACIM (January 2001 to February 2005). Also serves as: Vice President, ACIM and ACS Ward D. Stauffer Secretary Attorney, ACC (June 2003 to Present) (1960) since 2005 The SAI has additional information about the funds trustees and is available without charge, upon request, by calling 1-800-345-2021. 34 Board Approval of Management Agreements American Century Investment Management, Inc. (ACIM or the Advisor) currently serves as investment advisor to the Fund under an interim management agreement (the Interim Management Agreement) between the Advisor and the Fund approved by the Funds Board of Trustees (the Board). The Advisor previously served as investment advisor to the Fund pursuant to a management agreement (the Prior Management Agreement) that terminated in accordance with its terms on February 16, 2010, as a result of a change of control of the Advisors parent company, American Century Companies, Inc. (ACC). The change in control occurred as the result of a change in the trustee of a trust created by James E. Stowers, Jr., the founder of American Century Investments that holds shares representing a significant interest in ACC stock. Mr. Stowers previously served as the trustee of the trust. On February 16, 2010, Richard W. Brown, Co-Chairman of ACC with Mr. Stowers, became the trustee in accordance with the terms of the trust and Mr. Stowers long-standing estate and succession plan. On February 18, 2010, the Board approved the Interim Management Agreement in accordance with Rule 15a-4 under the Investment Company Act to ensure continued management of the Fund by the Advisor after the termination of the Prior Management Agreement and until shareholder approval of a new management agreement (the Proposed Management Agreement) as required under the Act. The Board approved the Proposed Management Agreement and recommended its approval to shareholders. Fund shareholders approved the Proposed Management Agreement at a meeting on June 16, 2010.* The Interim Management Agreement and the Proposed Management Agreement are substantially identical to the Prior Management Agreement except for their effective dates and the termination provisions of the Interim Management Agreement. Under the Interim and Proposed Management Agreements, the Advisor will provide the same services to the Fund and receive the same compensation rate as under the Prior Management Agreement. Basis for Board Approval of Interim Management Agreement In considering the approval of the Interim Management Agreement, Rule 15a-4 requires the Board to approve the contract within ten business days of the termination of the prior agreement and to determine that the compensation to be received under the interim agreement is no greater than would have been received under the prior agreement. In connection with the approval, the Board noted that it oversees on a continuous basis and evaluates at its quarterly meetings, directly and through the committees of the Board, the nature and quality of significant services provided by the Advisor, the investment performance of the Fund, shareholder services, audit and compliance functions and a variety of other matters relating to the Funds operations. *Management agreements for new share classes of the Fund launched after February 16, 2010, did not terminate, have not been replaced by Interim Management Agreements, and do not require Board or shareholder approval at this time. 35 In evaluating the Interim Management Agreement, the Board, assisted by the advice of its independent legal counsel, considered a number of factors in addition to those required by the rule with no one factor being determinative to its analysis. Among the factors considered by the Board were the circumstances and effect of the change of control, the fact that the Advisor will provide the same services and receive the same compensation rate as under the Prior Management Agreements, and that the change of control did not result in a change of the personnel managing the Fund. Upon completion of its analysis, the Board approved the Interim Management Agreement, determining that the continued management of the Fund by the Advisor was in the best interests of the Fund and Fund shareholders. Basis for Board Approval of Proposed Management Agreement At a meeting held on April 1, 2010, after considering all information presented, the Board approved, and determined to recommend that shareholders approve, the Proposed Management Agreement. In connection with that approval, the Board requested and reviewed extensive data and information compiled by the Advisor and certain independent providers of evaluation data concerning the Fund and services provided to the Fund by the Advisor. The Board oversees on a continuous basis and evaluates at its quarterly meetings, directly and through the committees of the Board, the nature and quality of significant services provided by the Advisor, the investment performance of the Fund, shareholder services, audit and compliance functions and a variety of other matters relating to the Funds operations. The information considered and the discussions held at the meetings included, but were not limited to:  the nature, extent and quality of investment management, shareholder services and other services provided to the Fund;  the wide range of programs and services the Advisor provides to the Fund and its shareholders on a routine and non-routine basis;  the compliance policies, procedures, and regulatory experience of the Advisor;  data comparing the cost of owning the Fund to the cost of owning similar funds;  the fact that there will be no changes to the fees, services, or personnel who provide such services as compared to the Prior Management Agreement;  data comparing the Funds performance to appropriate benchmarks and/ or a peer group of other mutual funds with similar investment objectives and strategies;  financial data showing the profitability of the Fund to the Advisor and the overall profitability of the Advisor;  data comparing services provided and charges to the Fund with those for other non-fund investment management clients of the Advisor; and 36  consideration of collateral or fall-out benefits derived by the Advisor from the management of the Fund and potential sharing of economies of scale in connection with the management of the Fund. The Board also considered whether there was any reason for not continuing the existing arrangement with the Advisor. In particular, the Board recognized that shareholders may have invested in the Fund on the strength of the Advisors industry standing and reputation and in the expectation that the Advisor will have a continuing role in providing advisory services to the Fund. The Board considered all of the information provided by the Advisor, the independent data providers, and the Boards independent legal counsel, and evaluated such information for the Fund. The Board did not identify any single factor as being all-important or controlling, and each Board member may have attributed different levels of importance to different factors. In deciding to approve the Proposed Management Agreement under the terms ultimately determined by the Board to be appropriate, the Board based its decision on a number of factors, including the following: Nature, Extent and Quality of Services  Generally. Under the Proposed Management Agreement, the Advisor is responsible for providing or arranging for all services necessary for the operation of the Fund. The Board noted that under the Proposed Management Agreement, the Advisor provides or arranges at its own expense a wide variety of services including:  constructing and designing the Fund  portfolio research and security selection  initial capitalization/funding  securities trading  Fund administration  custody of Fund assets  daily valuation of the Funds portfolio  shareholder servicing and transfer agency, including shareholder confirmations, recordkeeping and communications  legal services  regulatory and portfolio compliance  financial reporting  marketing and distribution 37 The Board noted that many of these services have expanded over time both in terms of quantity and complexity in response to shareholder demands, competition in the industry, changing distribution channels and the changing regulatory environment. Investment Management Services. The investment management services provided to the Fund are complex and provide Fund shareholders access to professional money management, instant diversification of their investments within an asset class, the opportunity to easily diversify among asset classes, and liquidity. As a part of its general oversight and in evaluating investment performance, the Board expects the Advisor to manage the Fund in accordance with its investment objectives and approved strategies. In providing these services, the Advisor utilizes teams of investment professionals who require extensive information technology, research, training, compliance and other systems to conduct their business. The Board, directly and through its Portfolio Committee, regularly reviews investment performance information for the Fund, together with comparative information for appropriate benchmarks and/or peer groups of similarly-managed funds, over different time horizons. If performance concerns are identified, the underperforming Fund receives special reviews until performance improves, during which time the Board discusses with the Advisor the reasons for such underperformance and any efforts being undertaken to improve performance. Shareholder and Other Services. Under the Proposed Management Agreement, the Advisor will also provide the Fund with a comprehensive package of transfer agency, shareholder, and other services. The Board, directly and through the various committees of the Board, regularly reviews reports and evaluations of such services. These reports include, but are not limited to, information regarding the operational efficiency and accuracy of the shareholder and transfer agency services provided, staffing levels, shareholder satisfaction (as measured by external as well as internal sources), technology support, new products and services offered to Fund shareholders, securities trading activities, portfolio valuation services, auditing services, and legal and operational compliance activities. Certain aspects of shareholder and transfer agency service level efficiency and the quality of securities trading activities are measured by independent third party providers and are presented in comparison to other fund groups not managed by the Advisor. Costs of Services Provided and Profitability. The Advisor provided detailed information concerning its cost of providing various services to the Fund, its profitability in managing the Fund, its overall profitability, and its financial condition. The Board reviewed with the Advisor the methodology used to prepare this financial information. The Board has also reviewed with the Advisor its methodology for compensating the investment professionals that provide services to the Fund as well as compensation to the five highest paid personnel of the Advisor. This financial information regarding the Advisor is considered in order to evaluate the Advisors financial condition, its ability to continue to provide services under the Proposed Management Agreement, and the reasonableness of the proposed management fees. 38 Ethics. The Board generally considers the Advisors commitment to providing quality services to shareholders and to conducting its business ethically. It noted that the Advisors practices generally meet or exceed industry best practices. Economies of Scale. The Board also reviewed information provided by the Advisor regarding the possible existence of economies of scale in connection with the management of the Fund. The Board concluded that economies of scale are difficult to measure and predict with precision, especially on a fund-by-fund basis. The analysis of economies of scale is further complicated by the additional services and content provided by the Advisor and its reinvestment in its ability to provide and expand those services. Accordingly, the Board seeks to evaluate economies of scale by reviewing information, such as year-over-year profitability of the Advisor generally, the profitability of its management of the Fund specifically, and the expenses incurred by the Advisor in providing various functions to the Fund. The Board believes the Advisor is appropriately sharing economies of scale through its competitive fee structure, offering competitive fees from fund inception, fee breakpoints as the fund complex and the Fund increases in size, and through reinvestment in its business to provide shareholders additional services and enhancements to existing services. In particular, separate breakpoint schedules based on the size of the entire fund complex and on the size of the Fund reflect the complexity of assessing economies of scale. Comparison to Fees of Funds not Managed by the Advisor. Both the Prior and Proposed Management Agreements provide that the Fund pays the Advisor a single, all-inclusive (or unified) management fee for providing all services necessary for the management and operation of the Fund, other than brokerage expenses, taxes, interest, extraordinary expenses, and the fees and expenses of the Funds Independent Trustees (including their independent legal counsel) and expenses incurred in connection with the provision of shareholder services and distribution services under a plan adopted pursuant to Rule 12b-1 under the 1940 Act. Under the unified fee structure, the Advisor is responsible for providing all investment advisory, custody, audit, administrative, compliance, recordkeeping, marketing and shareholder services, or arranging and supervising third parties that provide such services. By contrast, most other funds are charged a variety of fees, including an investment advisory fee, a transfer agency fee, an administrative fee, distribution charges and other expenses. Other than their investment advisory fees and any applicable Rule 12b-1 distribution fees, the components of the total fees charged by these other funds may be increased without shareholder approval. The Board believes the unified fee structure is a benefit to Fund shareholders because it clearly discloses to shareholders the cost of owning Fund shares, and, since the unified fee cannot be increased without a vote of Fund shareholders, it shifts to the Advisor the risk of increased costs of operating the Fund and provides a direct incentive to minimize administrative inefficiencies. Part of the Boards analysis of fee levels involves reviewing certain evaluative data compiled by an independent provider comparing the Funds unified fee to the total expense ratios of similar funds not managed by the Advisor. The 39 Board concluded that the management fee to be paid by the Fund to the Advisor under the Proposed Management Agreement is reasonable in light of the services to be provided to the Fund. Comparison to Fees and Services Provided to Other Clients of the Advisor. The Board also requested and received information from the Advisor concerning the nature and extent of the services, fees, and profitability of its advisory services to advisory clients other than the Fund. They observed that these varying types of client accounts require different services and involve different regulatory and entrepreneurial risks than the management of the Fund. The Board analyzed this information and concluded that the fees charged and services provided to the Fund were reasonable by comparison. Collateral or Fall-Out Benefits Derived by the Advisor. The Board considered the existence of collateral benefits the Advisor may receive as a result of its relationship with the Fund. The Board concluded that the Advisors primary business is managing mutual funds and it generally does not use Fund or shareholder information to generate profits in other lines of business, and therefore does not derive any significant collateral benefits from them. The Board noted that the Advisor receives proprietary research from broker-dealers that execute Fund portfolio transactions and concluded that this research is likely to benefit Fund shareholders. The Board also determined that the Advisor is able to provide investment management services to certain clients other than the Fund, at least in part, due to its existing infrastructure built to serve the fund complex. The Board concluded, however, that the assets of those other clients are not material to the analysis and, in any event, are included with the assets of the Fund to determine breakpoints in the Funds fee schedule, provided they are managed using the same investment team and strategy. Conclusion of the Board. As a result of this process, the Board, in the absence of particular circumstances and assisted by the advice of its independent legal counsel, taking into account all of the factors discussed above and the information provided by the Advisor and others, concluded that the Proposed Management Agreement be approved and recommended its approval to Fund shareholders. 40 Additional Information Proxy Voting Guidelines American Century Investment Management, Inc., the funds investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the fund. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-345-2021. It is also available on American Century Investments website at americancentury.com and on the Securities and Exchange Commissions website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the About Us page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at sec.gov, and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The fund also makes its complete schedule of portfolio holdings for the most recent quarter of its fiscal year available on its website at americancentury.com and, upon request, by calling 1-800-345-2021. 41 Index Definitions The following indices are used to illustrate investment market, sector, or style performance or to serve as fund performance comparisons. They are not investment products available for purchase. The Barclays Capital 5-Year General Obligation (GO) Bond Index is composed of investment-grade U.S. municipal securities, with maturities of four to six years, that are general obligations of a state or local government. The Barclays Capital Long-Term Municipal Bond Index is composed of those securities included in the Barclays Capital Municipal Bond Index that have maturities greater than 22 years. The Barclays Capital Municipal Bond Index is a market value-weighted index designed for the long-term tax-exempt bond market. The Barclays Capital Non-Investment-Grade Municipal Bond Index is composed of non-investment grade U.S. municipal securities with a remaining maturity of one year or more. The Barclays Capital U.S. Aggregate Index represents securities that are taxable, registered with the Securities and Exchange Commission, and U.S. dollar-denominated. The index covers the U.S. investment-grade fixed-rate bond market, with index components for government and corporate securities, mortgage pass-through securities, and asset-backed securities. The Barclays Capital U.S. Treasury Index is composed of those securities included in the Barclays Capital U.S. Aggregate Index that are public obligations of the U.S. Treasury with a remaining maturity of one year or more. 42 Notes 43 Notes 44 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investor Services Representative 1-800-345-2021 or 816-531-5575 Investors Using Advisors 1-800-378-9878 Business, Not-For-Profit, Employer-Sponsored Retirement Plans 1-800-345-3533 Banks and Trust Companies, Broker-Dealers, Financial Professionals, Insurance Companies 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century Municipal Trust Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. American Century Investment Services, Inc., Distributor ©2010 American Century Proprietary Holdings, Inc. All rights reserved. CL-ANN-68684 ITEM 2. CODE OF ETHICS. (a) The registrant has adopted a Code of Ethics for Senior Financial Officers that applies to the registrants principal executive officer, principal financial officer, principal accounting officer, and persons performing similar functions. (b) No response required. (c) None. (d) None. (e) Not applicable. (f) The registrants Code of Ethics for Senior Financial Officers was filed as Exhibit 12 (a)(1) to American Century Asset Allocation Portfolios, Inc.s Annual Certified Shareholder Report on Form N-CSR, File No. 811-21591, on September 29, 2005, and is incorporated herein by reference. ITEM 3. AUDIT COMMITTEE FINANCIAL EXPERT. (a) (1) The registrant's board has determined that the registrant has at least one audit committee financial expert serving on its audit committee. (a) (2) Peter F. Pervere and Ronald J. Gilson are the registrant's designated audit committee financial experts. They are "independent" as defined in Item 3 of Form N-CSR. (a) (3) Not applicable. (b) No response required. (c) No response required. (d) No response required. ITEM 4. PRINCIPAL ACCOUNTANT FEES AND SERVICES. (a) Audit Fees. The aggregate fees billed for each of the last two fiscal years for professional services rendered by the principal accountant for the audit of the registrants annual financial statements or services that are normally provided by the accountant in connection with statutory and regulatory filings or engagements for those fiscal years were as follows: FY 2009: $109,709 FY 2010: $113,277 (b) Audit-Related Fees. The aggregate fees billed in each of the last two fiscal years for assurance and related services by the principal accountant that are reasonably related to the performance of the audit of the registrants financial statements and are not reported under paragraph (a) of this Item were as follows: For services rendered to the registrant: FY 2009
